   Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 1 of 263




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK

                                    Case No. 1:20-cv-01293-LJL-JLC



                                    CONSOLIDATED CLASS ACTION
IN RE LUCKIN COFFEE INC.            COMPLAINT
SECURITIES LITIGATION
                                    CLASS ACTION

                                    JURY TRIAL DEMANDED
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 2 of 263




                                                TABLE OF CONTENTS

                                                                                                                                        Page

I.     NATURE OF THE ACTION ..............................................................................................2
II.    JURISDICTION AND VENUE ........................................................................................12
III.   PARTIES ...........................................................................................................................12
       A.         Plaintiffs .................................................................................................................12
       B.         Defendants .............................................................................................................13
                             Luckin Coffee Inc. .....................................................................................13
                             Executive Defendants ................................................................................14
                             Director Defendants ...................................................................................17
                             Underwriter Defendants .............................................................................19
       C.         Relevant Non-Parties .............................................................................................21
                             Ernst & Young Hua Ming LLP..................................................................21
                             Former Luckin Employees .........................................................................22
IV.    SUMMARY OF THE EXCHANGE ACT DEFENDANTS’ FRAUD .............................23
       A.         Luckin’s Early Growth and Business Model Based on Aggressive
                  Marketing, Cheap Coffee, and Its Mobile App System .........................................23
       B.         Luckin Announces Its Plan to Overtake Starbucks in China in 2019 ....................27
       C.         Luckin’s Early Fundraising and the IPO ...............................................................29
       D.         Through Their Buy-Side Analyst Coverage, the Underwriter Defendants
                  Continue to Promote Luckin ..................................................................................34
       E.         Following the IPO, Luckin’s Reported Earnings and Growth Dramatically
                  Increase and its Stock Price Soars .........................................................................36
                             2Q2019 Reported Financial Results and Analyst Coverage ......................36
                             3Q2019 Reported Financial Results and Analyst Coverage ......................39
       F.         January 2020 SPO and Concurrent Note Offering and Analyst Coverage ............43
       G.         Unbeknownst to Investors, Luckin’s Reported Sales, Profits, and Other
                  Key Operating Metrics Were Vastly Inflated by Fraud Throughout the
                  Class Period ...........................................................................................................46
                             Defendants’ Use of Related Parties to Carry Out the Fraudulent
                             Scheme .......................................................................................................48
                             The Exchange Act Defendants’ Fraudulent Use of Coupons and
                             Vouchers ....................................................................................................53




                                                                     i
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 3 of 263




                         The Exchange Act Defendants Fraudulently Skipped Receipt
                         Numbering .................................................................................................53
                         The Exchange Act Defendants’ Fraudulent Inflation of Costs ..................56
                         The Exchange Act Defendants’ Fraudulent Inflation of Other Key
                         Metrics .......................................................................................................57
       H.     Before the SPO, Lu and Qian Pledge Their Inflated Luckin Shares as
              Collateral for a $533 Margin Loan from the Underwriter Defendants ..................59
V.     THE RELEVANT TRUTH IS GRADUALLY REVEALED ...........................................61
       A.     Muddy Waters Claims “Smoking Gun” Evidence of Fraud ..................................61
       B.     Luckin Publicly Denies All the Allegations in the Anonymous Report, and
              Analysts Affiliated with the Underwriter Defendants Staunchly Defend the
              Company ................................................................................................................64
       C.     Luckin Belatedly Admits that Its Financial Results were Fraudulently
              Overstated ..............................................................................................................69
       D.     After the Class Period, as New Details Concerning the Exchange Act
              Defendants’ Fraud Emerge, Luckin’s Stock Is Delisted, and the Company
              Enters Provisional Liquidation Proceedings ..........................................................74
                         Luckin’s Shares Are Delisted ....................................................................74
                         In the Wake of Luckin’s Disclosures, Multiple Regulators Launch
                         Investigations into the Exchange Act Defendants’ Misconduct ................76
                         Luckin’s Auditor Publicly Distances Itself from the Exchange Act
                         Defendants’ Financial Misconduct ............................................................78
                         Defendants Lu and Qian Default on the Margin Loan Facility .................80
                         Defendant Lu Attempts to Retain Control of Luckin’s Board and
                         Subvert the Internal Investigation ..............................................................81
                         Luckin Enters Provisional Liquidation Proceedings in the Cayman
                         Islands ........................................................................................................84
VI.    THE IPO AND SPO REGISTRATION STATEMENTS VIOLATED GAAP
       AND RELEVANT SEC DISCLOSURE OBLIGATIONS ...............................................85
       A.     The IPO and SPO Registration Statements Violated GAAP .................................85
       B.     The SPO Registration Statement Violated SEC Regulation G ..............................92
       C.     The IPO and SPO Registration Statements Violated SEC Regulation S-K...........93
VII.   EXCHANGE ACT DEFENDANTS’ MATERIALLY FALSE OR
       MISLEADING STATEMENTS AND OMISSIONS OF MATERIAL FACT ................97
       A.     IPO Registration Statement....................................................................................98




                                                               ii
Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 4 of 263




               The IPO Registration Statement Failed to Disclose Subsequent
               Events that Rendered Luckin’s Reported Financial Results
               Materially Misleading ................................................................................98
               Misstatements and Omissions Regarding Luckin’s Compliance
               with Laws and Regulations, GAAP, and Internal Controls over
               Financial Reporting ..................................................................................100
               Misstatements and Omissions Regarding Luckin’s Business Model
               and Increased Earnings and Growth ........................................................104
               Misstatements and Omissions Regarding Luckin’s Use of Coupons
               and Vouchers ...........................................................................................106
               Misstatements and Omissions Regarding Related-Party
               Transactions .............................................................................................107
               The Exchange Act Defendants Misattributed the Reduced Growth
               in 1Q2019 to Seasonal Factors ................................................................110
               The IPO Registration Statement Omitted Material Facts in
               Violation of Regulation S-K and Section 10(b) .......................................111
B.   Misstatements and Omissions in the 2Q2019 Press Release and 2Q2019
     Conference Call ...................................................................................................113
               2Q2019 Press Release ..............................................................................113
               2Q2019 Conference Call..........................................................................117
C.   Misstatements and Omissions in the 3Q2019 Press Release and 3Q2019
     Conference Call ...................................................................................................121
               3Q2019 Press Release ..............................................................................121
               3Q2019 Conference Call..........................................................................126
D.   SPO Registration Statement .................................................................................130
               The SPO Registration Statement Misstated Luckin’s Revenues and
               Expenses ..................................................................................................130
               The SPO Registration Statement Failed to Disclose Subsequent
               Events that Rendered Luckin’s Reported Financial Results
               Materially Misleading ..............................................................................134
               The SPO Registration Statement Contained False or Misleading
               Non-GAAP Financial Measures in Violation of Regulation G ...............136
               Misstatements and Omissions Regarding the Reasons for Luckin’s
               Increased Earnings and Growth ...............................................................137
               Misstatements and Omissions Regarding Luckin’s Compliance
               with Laws and Regulations, GAAP, and Internal Controls over
               Financial Reporting ..................................................................................140




                                                   iii
        Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 5 of 263




                           Misstatements and Omissions Regarding Related-Party
                           Transactions .............................................................................................144
                           Misstatements and Omissions Regarding the Margin Loan Facility .......145
                           The SPO Registration Statement Omitted Material Facts in
                           Violation of Regulation S-K and Section 10(b) .......................................146
        E.      The Exchange Act Defendants’ False Denials of the Anonymous Report’s
                Allegations and Their False Affirmations of Luckin’s Reported Financial
                Results and Internal Controls ...............................................................................149
VIII.   SUMMARY OF ADDITIONAL ALLEGATIONS REGARDING THE
        EXCHANGE ACT DEFENDANTS’ SCIENTER ..........................................................152
        A.      Luckin’s Admissions Establish the Exchange Act Defendants’ Scienter ............153
        B.      The Ongoing Investigations by Numerous Regulators Support an
                Inference of the Exchange Act Defendants’ Scienter ..........................................155
        C.      The Exchange Act Defendants’ Public Statements Regarding the Fraud
                Demonstrate Their Scienter .................................................................................156
        D.      The Exchange Act Defendants’ Efforts to Conceal Their Fraud Further
                Support an Inference of Scienter..........................................................................157
        E.      Defendant Lu’s Attempts to Subvert the Internal Investigation
                Demonstrate His Scienter ....................................................................................159
        F.      The Termination or Ouster of Numerous Luckin Officers, Directors, and
                Employees Supports an Inference of the Exchange Act Defendants’
                Scienter ................................................................................................................159
        G.      The Exchange Act Defendants were Financially Motivated to Perpetrate
                Their Fraud on Investors ......................................................................................161
        H.      The Knowledge of Luckin’s Senior Executives and Other Managerial
                Agents Is Imputed to Luckin................................................................................162
        I.      The Magnitude of the Exchange Act Defendants’ Fraud Supports an
                Inference of Scienter ............................................................................................163
        J.      The Exchange Act Defendants’ Fraud Concerned Luckin’s Key Operating
                Metrics .................................................................................................................163
IX.     LOSS CAUSATION/ECONOMIC LOSS ......................................................................165
X.      PLAINTIFFS ARE ENTITLED TO A PRESUMPTION OF RELIANCE ....................170
XI.     THE STATUTORY SAFE HARBOR AND BESPEAKS-CAUTION
        DOCTRINE ARE INAPPLICABLE ...............................................................................172
XII.    CAUSES OF ACTION UNDER THE EXCHANGE ACT ............................................173
XIII.   DEFENDANTS’ VIOLATIONS OF THE SECURITIES ACT .....................................175
        A.      Luckin’s IPO and SPO .........................................................................................176



                                                                 iv
Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 6 of 263




                Luckin’s Rapid Early Growth ..................................................................176
                Luckin’s Growth Stalls Immediately Before the IPO ..............................178
                Luckin Conducts Its IPO, Raising $651 million from Public
                Investors ...................................................................................................179
                Luckin’s Growth Purportedly Accelerates in 2Q2019 and 3Q2019 ........183
                Luckin Conducts its SPO, Raising an Additional $643 Million
                from Investors ..........................................................................................186
B.   Unbeknownst to Investors, Luckin’s Revenues and Expenses Were
     Materially Inflated Throughout 2019...................................................................188
C.   Before the SPO, Lu and Qian Pledge Their Luckin Shares as Collateral in
     a $533 Million Margin Loan Facility with the Underwriter Defendants .............194
D.   The Underwriter Defendants Disregarded Numerous Red Flags at the
     Time of Luckin’s IPO and SPO ...........................................................................196
E.   As Information that Was Incorrectly Stated in, and Omitted from the
     Registration Statements Is Gradually Disclosed, the True Value of
     Luckin’s ADSs Is Revealed .................................................................................213
F.   The Registration Statements Contained Untrue Statements of Material
     Fact and Material Omissions in Violation of Section 11 of the Securities
     Act ........................................................................................................................217
                IPO Registration Statement......................................................................217
                a.          The IPO Registration Statement Failed to Disclose
                            Subsequent Events that Rendered Luckin’s Reported
                            Financial Results Materially Misleading .....................................217
                b.          Misstatements and Omissions Regarding Luckin’s
                            Compliance with Laws and Regulations, GAAP, and
                            Internal Controls over Financial Reporting .................................219
                c.          Misstatements and Omissions Regarding Luckin’s Business
                            Model and Increased Earnings and Growth .................................224
                d.          Misstatements and Omissions Regarding Luckin’s Use of
                            Coupons and Vouchers ................................................................226
                e.          Misstatements and Omissions Regarding Related-Party
                            Transactions .................................................................................227
                f.          The IPO Registration Statement Misattributed the Reduced
                            Growth in 1Q2019 to Seasonal Factors .......................................229
                SPO Registration Statement .....................................................................230
                a.          The SPO Registration Statement Misstated Luckin’s
                            Revenues and Expenses ...............................................................230




                                                       v
          Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 7 of 263




                            b.        The SPO Registration Statement Failed to Disclose
                                      Subsequent Events that Rendered Luckin’s Reported
                                      Financial Results Materially Misleading .....................................233
                            c.        The SPO Registration Statement Contained False or
                                      Misleading Non-GAAP Financial Measures in Violation of
                                      Regulation G ................................................................................235
                            d.        Misstatements and Omissions Regarding the Reasons for
                                      Luckin’s Increased Earnings and Growth ....................................236
                            e.        Misstatements and Omissions Regarding Luckin’s
                                      Compliance with Laws and Regulations, GAAP, and
                                      Internal Controls over Financial Reporting .................................239
                            f.        Misstatements and Omissions Regarding Related-Party
                                      Transactions .................................................................................244
                            g.        Misstatements and Omissions Regarding the Margin Loan
                                      Facility .........................................................................................245
         G.        The Registration Statements Failed to Disclose Information Required to
                   Be Disclosed Under SEC Regulations .................................................................246
XIV. CAUSES OF ACTION UNDER THE SECURITIES ACT ............................................248
XV.      CLASS ACTION ALLEGATIONS APPLICABLE TO ALL CLAIMS ........................252
XVI. PRAYER FOR RELIEF ..................................................................................................255
XVII. JURY TRIAL DEMANDED ...........................................................................................256




                                                                vi
        Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 8 of 263




       Court-appointed Lead Plaintiffs Sjunde AP-Fonden and Louisiana Sheriffs’ Pension &

Relief Fund (together, “Plaintiffs”), by and through their undersigned counsel, bring this federal

securities class action on behalf of themselves and a class (“Class”) consisting of all persons and

entities that purchased or otherwise acquired the American Depository Shares (“ADSs”) of Luckin

Coffee Inc. (“Luckin” or the “Company”) from May 17, 2019 through April 1, 2020, inclusive (the

“Class Period”), including those who purchased ADSs in or traceable to the Company’s initial

public offering on or about May 17, 2019 (the “IPO”), or Luckin’s secondary public offering on

or about January 10, 2020 (the “SPO”), and were damaged thereby. Plaintiffs assert their claims

under the Securities Exchange Act of 1934 (the “Exchange Act”) and the Securities Act of 1933

(the “Securities Act”). As alleged in this Complaint, Defendants (defined in ¶¶ 33-53) issued

materially false or misleading registration statements and prospectuses for the May 2019 IPO and

January 2020 SPO and, throughout the Class Period, also made a series of statements that the

Exchange Act Defendants (defined in ¶ 40) knew or recklessly disregarded were materially false

or misleading at the time the statements were made, and omitted material information necessary

to make the statements, in light of those material omissions, not materially false or misleading.

       Except as to allegations specifically pertaining to Plaintiffs, all allegations in this

Complaint are based upon the investigation undertaken by Plaintiffs’ counsel, which included, but

was not limited to, the review and analysis of: (i) public filings made by Luckin with the U.S.

Securities and Exchange Commission (“SEC”); (ii) press releases and other public statements

issued by Defendants; (iii) press releases and other public statements by Chinese regulatory

authorities; (iv) research reports issued by securities and financial analysts; (v) media and news

reports and other publicly available information concerning Luckin and Defendants; (vi)

transcripts of Luckin’s earnings and other investor conference calls; (vii) publicly available




                                                 1
          Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 9 of 263




presentations, press releases, and interviews by Luckin and its employees; (viii) documents filed

in proceedings involving Luckin and Defendants in the Grand Court of the Cayman Islands and

the British Virgin Islands; (ix) economic analyses of the movement and pricing of Luckin’s

publicly traded ADSs; (x) consultations with relevant consultants and experts; and (xi) interviews

of former employees (“FEs”) of Luckin. Plaintiffs believe that substantial additional evidentiary

support will exist for the Complaint’s allegations after a reasonable opportunity for discovery.

I.        NATURE OF THE ACTION

          1.     This case is about the confessed fraudulent scheme that has transformed Luckin

and its founders—former chairman Charles Zhengyao Lu (“Lu”) and former Chief Executive

Officer (“CEO”) Jenny Zhiya Qian (“Qian”)—from stock market darlings overseeing People’s

Republic of China (“China”)’s purportedly fastest growing retail coffee network into the targets

of criminal and civil investigations by regulators on two continents, including the SEC, the China

Securities Regulatory Commission (“CSRC”), China’s Ministry of Finance, and China’s State

Administration for Market Regulation (“SAMR”).

          2.     Before its May 2019 IPO and throughout the Class Period, Luckin billed itself as

one of China’s fastest-growing companies, consistently touting its plans to overtake Starbucks

Corporation (“Starbucks”) as China’s largest coffee chain. The Company saw its share price soar

over 200% between May 2019 and January 2020, during which it also raised over $1.5 billion

from unsuspecting investors in a series of public and private offerings. But less than one year after

going public, the Company admitted that its purported growth was a sham, confessing that it

deliberately fabricated hundreds of millions of dollars in sales as part of a fraudulent scheme that

pre-dated its IPO.1 Following these shocking admissions, Luckin’s ADSs were delisted from the



1
    Unless otherwise indicated, all emphasis is added.


                                                  2
        Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 10 of 263




NASDAQ exchange, its senior officers and directors—including Lu and Qian—were

unceremoniously ousted from the Company, and its investors were saddled with billions of dollars

in losses.

        3.       Luckin was founded in June 2017 by Lu, Qian, and Jinyi Guo (the Company’s

current CEO), and specialized in the retail sale of freshly brewed coffee and non-coffee drinks.

Luckin billed itself as a disruptor within the Chinese retail coffee industry due to its technology-

based business model. Luckin claimed to have “pioneered a technology-driven new retail model

to provide coffee and other products of high quality, high affordability, and high convenience to

its customers.” Central to Luckin’s technology-based model was its mobile app, which customers

used to purchase products from Luckin, and which Luckin used to send vouchers and coupons for

free or discounted coffee to customers. Luckin relied heavily on these mobile vouchers and

coupons—which reduced the price of Luckin’s coffee to one-third of the cost of a similar drink at

Starbucks—to grow its customer base. While these discounts caused the Company to operate at a

loss, Luckin told investors that this was part of a deliberate strategy to win market share from

Starbucks and other competitors by increasing brand awareness and expanding the Company’s

customer base.

        4.       In addition to its purportedly disruptive, technology-based model, Luckin also

pursued a vastly different “bricks-and-mortar” strategy than its competitors. Unlike Starbucks,

Luckin’s coffee shops placed a premium on convenience over comfort. During the Class Period,

over 90% of Luckin’s stores were described as “pick-up” stores, which had limited seating and

were 100% cashier-less. Unlike Starbucks’s cafes, Luckin’s pick-up stores were not designed to

allow customers to relax, work, or socialize. Instead, they were designed so customers could

quickly pick up orders that were placed through the Company’s mobile app.




                                                 3
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 11 of 263




       5.      Luckin claimed that its mobile app and vast network of pick-up stores allowed the

Company to “improve operational efficiency and quickly expand and scale up [its] business”—

i.e., to “operate efficiently [and] grow rapidly.” And grow rapidly it did. Luckin opened its first

store in Beijing in June 2017, and over the next eighteen months, it opened 2,370 additional stores

in twenty-eight cities in China. The Company claimed that its revenues skyrocketed over

350,000% during this time, from $35,302 in 2017 to $125.2 million in 2018. Over the same time

period, Luckin claimed that its customer base grew by over 150,000% from 11,100 customers to

over 16.8 million.

       6.      Luckin’s rapid ascent attracted significant attention from investors in both Asia and

the United States. The Company’s early growth had been funded primarily by approximately $550

million in private investments from institutional investors like BlackRock, Inc. (“BlackRock”),

China International Capital Corporation Hong Kong Securities Limited (“CICC”)—which later

served as an underwriter in Luckin’s IPO and SPO—and one of Singapore’s sovereign wealth

funds. By the time Luckin conducted its last round of private fundraising in April 2019, these

institutional investors were valuing the Company—which was less than two years old at the time—

at nearly $3 billion.

       7.      Seeking to capitalize on this massive valuation, Luckin conducted its IPO less than

a month later. On May 17, 2019, after touting the Company’s tremendous growth prospects,

Luckin sold 33 million ADSs to investors at a price of $17.00 per ADS in the IPO, going from

founding to public listing in less than two years. The IPO generated over $650 million in gross

proceeds for the Company. The investment banks that underwrote Luckin’s IPO—including

Credit Suisse Securities (USA) LLC (“Credit Suisse”), Morgan Stanley & Co. LLC (“Morgan

Stanley”), CICC, Haitong International Securities Company Limited (“Haitong”), KeyBanc




                                                 4
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 12 of 263




Capital Markets Inc. (“KeyBanc”), and Needham & Company, LLC (“Needham”) (collectively,

the “Underwriter Defendants”)—collected over $30 million in fees, plus an additional $4.6 million

through their subsequent exercise of a greenshoe option2 for 4.95 million additional ADSs. As

alleged below, these Underwriter Defendants (and certain Director Defendants, defined in ¶¶ 41-

46) are not sued for fraud, but for failing to conduct a reasonable investigation while underwriting

the IPO and SPO, and Plaintiffs specifically disclaim any claims of fraud against the Underwriter

Defendants (and those Director Defendants).

       8.      In the quarters following the IPO, Luckin continued to tout its skyrocketing

revenues. For example, Luckin boasted on August 14, 2019 that its revenues for the second quarter

of 2019 had increased by 698% year-over-year, and that “[d]uring the second quarter of 2019, we

sold nearly as many items as in full year 2018.” The Exchange Act Defendants told investors that

Luckin’s remarkable reported growth was “driven by a significant increase in transacting

customers, an increase in the average number of items purchased by our transacting customers as

well as higher effective selling prices.”

       9.      The following quarter, on November 13, 2019, Luckin reported a 557.6% year-

over-year increase in revenues, a 470.1% year-over-year increase in average monthly items sold,

and an operating profit of RMB186.3 million compared to a net loss of RMB126.0 million in the

third quarter of 2018. Once again, Luckin attributed its dramatic reported revenue growth to “a

significant increase in the number of transacting customers, an increase in effective selling price,

and an increase in the number of products sold per transacting customer.” During a conference

call with investors on this date, Lu dismissed concerns about Luckin’s rapid growth:

       I have been often asked whether we are doing too much and too fast. I would say,
       no. In fact, this is a natural evolution of our business model. Since our inception,
2
  A “greenshoe option” is a provision in an underwriting agreement granting the underwriters the
right to sell more shares if the demand proves higher than expected.


                                                 5
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 13 of 263




       Luckin’s growth has always been beyond everyone’s expectations. This is because
       our business model is entirely built on a technology, completely different from a
       traditional retailer.

       10.     Luckin’s spectacular reported performance drove its ADS price upward by over

200% between the IPO and mid-January 2020.

       11.     Analysts—many of whom worked for the same banks that underwrote Luckin’s

IPO—cheered the Company’s rapid ascent. For example, Haitong stated in November 2019 that

Luckin’s “profitability outlook” was “increasingly upbeat,” while KeyBanc raised its price target

to $32.00—almost double the IPO price—based on its belief that “Luckin’s execution continues

to prove out its business model.”

       12.     On January 10, 2020, Luckin again capitalized on its purported success by

conducting a secondary public offering of 13.8 million ADSs. Investors scooped up these ADSs

at a price of $42.00 per ADS—nearly two and a half times the IPO price. Luckin received over

$448.6 million in gross proceeds from the SPO, while the Underwriter Defendants took home

another $23 million in fees.

       13.     Luckin’s founders also personally capitalized off the Company’s success. Luckin’s

dramatic rise turned Lu into a billionaire, and both he and Qian used their rapidly appreciating

Luckin securities as collateral to secure more than $500 million in personal loans from certain of

the Underwriter Defendants.

       14.     As the market would begin to learn shortly after the SPO, however, the meteoric

growth that had defined Luckin’s existence as a public company and that had made its securities a

favorite of both institutional and retail investors alike was illusory. Luckin’s growth was not the

result of its “disruptive,” “technology-driven new retail model,” as investors had been led to

believe. Instead, the Company’s finances were a sham and the product of an outrageous fraud.




                                                6
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 14 of 263




       15.     Specifically, investors learned at the end of the Class Period that beginning in April

2019—before Luckin’s IPO—the Company’s senior executives and certain directors, including

Lu, Qian, and Jian Liu (“J. Liu”), Luckin’s former Chief Operating Officer (“COO”), together with

dozens of other employees working at their behest, embarked upon a brazen scheme to

intentionally inflate Luckin’s financial results through the reporting of hundreds of millions of

dollars in fake sales.

       16.     The Company generated these false sales in several ways. First, Luckin had its own

employees create individual accounts with their cell phone numbers and then use those accounts

to purchase vouchers for cups of coffee. Second, the Company created fake corporate accounts

and then used those accounts to execute fictitious bulk purchases of coffee. In May 2019, “orders

began flooding in under a fledgling line of business that involved selling coffee vouchers in bulk

to corporate customers.” These corporate customers, however, were actually sham companies

connected to Lu. For example, one of these companies, which purportedly made over one hundred

bulk purchases of coffee vouchers between May 2019 and November 2019, was linked to a relative

of Lu and an executive in one of Lu’s other business ventures, the ride-hailing firm UCAR Inc.

(“UCAR”).

       17.     Unbeknownst to investors, nearly $300 million in revenues, or nearly half of all of

the revenues that Luckin reported in the second, third, and fourth quarters of 2019, were fabricated

as part of this fraudulent scheme. Luckin has now admitted that Defendants Lu, Qian, and J. Liu

and employees reporting to them “participated in the fabricated transactions,” and that

“documentary and other evidence” directly implicates Lu in the Exchange Act Defendants’

fraudulent scheme. Indeed, confidential sources at Luckin have revealed that the Company’s own

internal investigation determined that Lu “knew—or should have known—about the fabricated




                                                 7
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 15 of 263




transactions,” and “found evidence that Mr. Lu had knowledge of certain related-party transactions

that weren’t properly disclosed.”

       18.     So elaborate was Luckin’s fraud that it concocted fake expenses to support the

appearance of revenue growth. Luckin’s financial statements included nearly $190 million in

these payments all made to companies linked to Lu and his other business ventures, including

UCAR. As one example, a documented supplier of raw materials to Luckin was owned by a

childhood friend of Lu, who also owned a company that was a regular bulk buyer of coffee

vouchers from the Company. This web of related entities created a “loop of transactions that

allowed the company to inflate sales and expenses with a relatively small amount of capital that

circulated in and out of the company’s accounts.”

       19.     Neither Luckin’s fake sales nor the related-party transactions in its concocted

supply chain were disclosed to investors before the offerings.       In fact, the Exchange Act

Defendants actively prevented the market from learning the truth about their fraud. For instance,

immediately after short-seller Muddy Waters Research (“Muddy Waters”) published an

anonymous report (“Anonymous Report”) on January 31, 2020 suggesting that Luckin “had

evolved into a fraud,” Luckin issued a press release on a Form 6-K signed by Reinout Hendrik

Schakel, Luckin’s Chief Financial Officer (“CFO”), that “categorically denie[d]” the Anonymous

Report’s allegations and criticized the report as “flawed,” “unsubstantiated,” “unsupported,”

“false,” and “malicious.” The Company further stated that it operated “in strict compliance with”

its internal controls over financial reporting and reaffirmed “the integrity of its financial

reporting.”

       20.     Piggy-backing on the Company’s denials, analysts for the Underwriter Defendants

swiftly came to Luckin’s defense. For example, Haitong downplayed the Anonymous Report,




                                                8
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 16 of 263




calling it “written anonymously” and noting that “its biggest flaw . . . is the selective data set used

to make the claims.” (emphasis in original). Credit Suisse also stridently defended the Company,

stating that it “found no hard evidence in the short-seller report to claim Luckin’s business as

fraudulent, and some of the allegations are baseless or have major flaws.” Other analysts

similarly credited Luckin’s denial, and investors ultimately disregarded the Anonymous Report’s

allegations. Indeed, in the days following Luckin’s press release, its ADS price traded higher than

it did before the publication of the Anonymous Report and Needham actually raised its price target

to $40.00.

       21.     Two months later, however, investors would finally come to learn that Luckin’s

denials, like its Class Period financial statements and representations regarding the strength of its

financial condition, were flat-out lies. On April 2, 2020, the Company stunned investors by

admitting, based on the results of an independent investigation conducted by a Special Committee

of the Board of Directors (“Special Committee”), that “beginning in the second quarter of 2019,

Mr. Jian Liu, the chief operating officer and a director of the Company, and several employees

reporting to him, had engaged in certain misconduct, including fabricating certain

transactions.” The Company admitted to nearly $300 million in fabricated sales between the

second and fourth quarters of 2019, and advised investors to “no longer rely upon the Company’s

previous financial statements and earnings releases” and all “other communications relating to

these consolidated financial statements.”

       22.     Investors lost billions of dollars following this disclosure, as Luckin’s ADS price

collapsed by over 75% in response to this news, declining from a closing price of $26.20 on April

1, 2020 to a closing price of $6.40 on April 2, 2020. Three days later, Lu issued a public statement

apologizing and accepting responsibility for the fraud, stating that he was “ashamed” and




                                                  9
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 17 of 263




“blame[d] [him]self” for what had happened at the Company. The next day, the NASDAQ

temporarily halted trading of Luckin’s ADSs.

       23.     The fallout from Luckin’s misconduct continued over the next several months. On

May 12, 2020, Luckin publicly implicated more of its senior executives in the fraud, announcing

that Qian and J. Liu were terminated following the Board’s receipt of “evidence that sheds more

light on the fabricated transactions.” A week later, NASDAQ notified the Company that its

securities would be delisted from the exchange and, on June 29, 2020, Luckin’s ADSs were

officially removed from the NASDAQ. Thereafter, on July 1, 2020, Luckin acknowledged Lu’s

involvement in the scheme when it announced that, based on its review of “documentary and other

evidence” concerning Lu’s involvement in the scheme and “Lu’s degree of cooperation in the

Internal Investigation,” the Board recommended that Lu be removed as director and chairman.

       24.     The unraveling of Luckin’s scheme spawned multiple regulatory investigations in

China. The CSRC “strongly condemn[ed]” Luckin’s misconduct, vowing to investigate Luckin

and “severely punish [such] securities fraud.” Likewise, in April 2020, as part of its investigation

into Luckin’s fraud, China’s SAMR raided the Company’s offices and obtained “full access to the

company’s accounts, transaction records and internal systems.” As reported on June 6 and 10,

2020 by Caixin Global Limited (“Caixin Global”), these Chinese authorities had discovered e-

mails in in which Lu gave direct orders to commit accounting fraud.

       25.     On July 31, 2020, the SAMR published its conclusion that Luckin and its executives

violated laws against unfair competition and that it would be punished for its illegal conduct. That

same day, China’s Ministry of Finance announced that it had completed its months-long

investigation into Luckin, and had independently confirmed that the Company falsified over $300

million in sales through forged merchandise vouchers and fraudulent transactions with twenty-




                                                10
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 18 of 263




three companies linked to Lu. The Ministry of Finance said that it would punish two of Luckin’s

Chinese-registered subsidiaries, and that the specifics regarding these penalties would be disclosed

at a later date. Parallel investigations have also been launched in the United States by the SEC,

and Luckin has disclosed that it “has been cooperating with and responding to inquiries from

regulatory agencies in both the United States and China.” On September 22, 2020, the SAMR

announced that it had determined that “43 third-party related business entities . . . aided and

abetted Luckin in carrying out [its] misleading acts” and that it would impose RMB61 million

(US$8.61 million) in administrative sanctions on Luckin and each of these related entities.3

       26.     The Exchange Act Defendants’ brazen fraud also crippled the Company’s financial

condition. On July 15, 2020, after a winding up petition was filed by one of Luckin’s creditors in

the Company’s home jurisdiction of the Cayman Islands, the court presiding over that matter

appointed joint provisional liquidators to oversee the day-to-day operations of the Company, and

to enter into negotiations with its creditors in a last-ditch effort to avoid insolvency.

       27.     All told, once the Company’s fraud unraveled, investors suffered billions of dollars

in losses on their investments. The price of Luckin’s ADSs cratered from a Class Period high of

$51.38 on January 17, 2020 to close at just $1.38 on June 26, 2020, the last day its ADSs traded

publicly on the NASDAQ. Given the Company’s allegedly-fragile financial condition and the

absence of a robust, liquid market for investors to dispose of their remaining Luckin securities,

this Action likely represents investors’ only opportunity to seek recompense for the Exchange Act

Defendants’ audacious fraud.




3
  Except where historical conversion rates are provided, the conversion rate between Chinese
renminbi (“RMB”) and United States dollars (“US$”) used in this Complaint is 0.14121, the rate
on April 2, 2020.


                                                  11
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 19 of 263




II.    JURISDICTION AND VENUE

       28.     The claims asserted in this Complaint arise under §§ 11, 12(a)(2), and 15 of the

Securities Act, 15 U.S.C. §§ 77k, 77l(a)(2), and 77o, and Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), and the rules and regulations promulgated under those

sections, including SEC Rule 10b-5, 17 C.F.R. § 240.10b-5. This Court has jurisdiction over the

subject matter of this action under 28 U.S.C. § 1331, Section 22 of the Securities Act, 15 U.S.C. §

77v, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       29.     Venue is proper in this District under Section 22 of the Securities Act, 15 U.S.C. §

77v, Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b), (c), and (d).

Many of the acts and transactions that constitute the violations of law complained of in this

Complaint, including the dissemination to the public of materially false or misleading statements,

occurred in this District. In addition, at all relevant times Luckin’s ADSs were offered, sold, and

traded on the NASDAQ.

       30.     In connection with the acts, conduct, and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the U.S. mails, interstate telephone communications, and facilities of

the national securities markets.

III.   PARTIES

       A.      Plaintiffs

       31.     Lead Plaintiff Sjunde AP-Fonden (“AP7”) is a Swedish public pension fund,

established under law as a Swedish governmental agency, with approximately $60 billion in assets

under management as of April 11, 2020. As stated in the certification attached to this Complaint

as Exhibit A, AP7 purchased or otherwise acquired Luckin ADSs through U.S. domestic

transactions during the Class Period and was damaged thereby.


                                                 12
        Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 20 of 263




        32.    Lead Plaintiff Louisiana Sheriffs’ Pension & Relief Fund (“Louisiana Sheriffs”) is

a public pension fund that provides pension and other benefits for sheriffs, deputy sheriffs, and tax

collectors in the State of Louisiana. Louisiana Sheriffs manages approximately $4 billion in assets

for the benefit of its approximately 20,000 active and retired participants as of April 11, 2020. As

stated in the certification attached to this Complaint as Exhibit B, Louisiana Sheriffs purchased or

otherwise acquired Luckin securities through U.S. domestic transactions during the Class Period,

including 22,400 ADSs that it purchased from Credit Suisse directly in the SPO for $42.00 per

ADS, and was damaged thereby.

        B.     Defendants

                       Luckin Coffee Inc.

        33.    Defendant Luckin Coffee Inc. (“Luckin”) is a Cayman Islands corporation with

principal executive offices located at 17F Block A, Tefang Portman Tower, No. 81 Zhanhong

Road, Siming District, Xiamen, Fujian, China. During the Class Period, Luckin’s ADSs traded in

an efficient market on the NASDAQ under the ticker symbol “LK.”

        34.    Luckin incorporated its holding company in June 2017 and commenced operations

in October 2017. The Company also controlled a complex web of subsidiaries and variable interest

entities:




                                                 13
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 21 of 263




       35.     Defendant Luckin is liable for the acts of its executives, directors, officers, and

agents under the doctrine of respondeat superior and common law because all the wrongful acts

complained of in this Complaint were carried out within the scope of their employment. The

scienter of Luckin’s executives, directors, officers, and agents is similarly imputed to Luckin under

agency principles.

                       Executive Defendants

       36.     Defendant Charles Zhengyao Lu (“Lu”) is a co-founder of the Company and was

the Chairman of its Board of Directors during the Class Period. Defendant Lu signed the

Company’s SEC filings, including the materially false or misleading registration statements and

prospectuses (as defined below in ¶¶ 81, 121) issued for the IPO and SPO of ADSs by the

Company. At the time of the IPO, Defendant Lu held approximately 39% of Luckin’s Class B

ordinary shares— which have ten times the voting rights of the Company’s Class A ordinary

shares—giving Lu control of over 36% of aggregate voting power in the Company. Luckin’s

internal investigation conducted by a Special Committee, the results of which Luckin publicly



                                                 14
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 22 of 263




disclosed on July 1, 2020 (“Special Committee Investigation”), directly implicated Lu in the

scheme to fraudulently inflate Luckin’s reported sales, operating expenses, and other key metrics.

Lu was removed as Chairman and as a director following an extraordinary general meeting of

Luckin’s shareholders on July 5, 2020 (“July 5 Extraordinary Shareholder Meeting”) and

subsequent meeting of Luckin’s Board of Directors on July 12, 2020. Before founding Luckin,

Lu founded an auto-rental firm called CAR Inc. (“CAR”) and a ride-hailing firm, UCAR. Lu

served as Executive Director, Chairman of the Board, and CEO of CAR from 2014 to 2016, and

is currently a non-Executive Director and the Chairman of the Board of CAR. Lu is also the

Chairman of the Board and CEO for UCAR.

       37.     Defendant Jenny Zhiya Qian (“Qian”) is a co-founder of the Company and was the

CEO and a member of the Board of Directors of the Company from November 2017 until she was

terminated on May 12, 2020 following the Special Committee Investigation. In announcing her

termination, Luckin stated that the Special Committee “has brought to the attention of the Board

evidence that sheds more light on the fabricated transactions described in the press release issued

by the Company on April 2, 2020” and that “[a]fter considering such information, the Board has

terminated Ms. Jenny Zhiya Qian.”          Luckin later confirmed that the Special Committee

Investigation “demonstrates that the Company’s former Chief Executive Officer, Ms. Jenny Zhiya

Qian, former Chief Operating Officer, Mr. Jian Liu and certain employees reporting to them

participated in the fabricated transactions and that the funds supporting the fabricated transactions

were funneled to the Company through a number of third parties associated with the Company

employees and/or related parties.”     Qian signed the Company’s SEC filings, including the

materially false or misleading registration statements and prospectuses issued for the IPO and SPO

of ADSs by the Company. At the time of the IPO, Qian held approximately 25% of Luckin’s Class




                                                 15
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 23 of 263




B ordinary shares, giving Qian control of over 23% of aggregate voting power in the Company.

Moreover, as of the time of the IPO, Qian controlled approximately 19% of Luckin’s voting rights

through her holdings of Luckin Class B shares. Qian served as Lu’s “right-hand” for over thirteen

years. She previously served as COO and Executive Vice President of CAR from 2014 to 2016,

and then served as a director and the COO of UCAR from 2016 to 2017.

       38.     Defendant Jian Liu (“J. Liu”) was the COO of the Company from May 2018, and a

member of the Board of Directors of the Company from February 2019, until he was terminated

on May 12, 2020 as part of the Special Committee Investigation. In announcing his termination,

Luckin stated that the Special Committee “has brought to the attention of the Board evidence that

sheds more light on the fabricated transactions described in the press release issued by the

Company on April 2, 2020” and that “[a]fter considering such information, the Board has

terminated . . . Mr. Jian Liu.” Luckin later confirmed that its internal investigation “demonstrates

that the Company’s former Chief Executive Officer, Ms. Jenny Zhiya Qian, former Chief

Operating Officer, Mr. Jian Liu and certain employees reporting to them participated in the

fabricated transactions and that the funds supporting the fabricated transactions were funneled to

the Company through a number of third parties associated with the Company employees and/or

related parties.” J. Liu signed the Company’s SEC filings, including the materially false or

misleading registration statements and prospectuses issued for the IPO and SPO of ADSs by the

Company. From 2008 to 2015, J. Liu served successively as the Deputy Head of Vehicle

Management Center and the Head of Yield Management for CAR. From 2015 to 2018, J. Liu also

served as the Head of Yield Management for UCAR.

       39.     Defendant Reinout Hendrik Schakel (“Schakel”) has been the CFO and Chief

Strategy Officer of the Company since January 2019. From 2008 to 2016, Defendant Schakel




                                                16
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 24 of 263




served successively as an analyst, associate, and vice president for the investment banking division

of Credit Suisse. Schakel signed the Company’s SEC filings, press releases, and earnings

announcements, including the materially false or misleading registration statements and

prospectuses issued for the IPO and SPO of ADSs by the Company.

       40.     Defendants Lu, Qian, J. Liu, and Schakel are collectively referred to in this

Complaint as the “Executive Defendants.” Luckin and the Executive Defendants are collectively

referred to in this Complaint as the “Exchange Act Defendants.”

                       Director Defendants

       41.     Defendant Hui Li (“Li”) was a member of the Board of Directors of the Company

from June 2018 until he was removed by shareholder vote following the July 5 Extraordinary

Shareholder Meeting. Defendant Li signed the Company’s SEC filings, including the materially

false or misleading registration statements and prospectuses issued for the IPO and SPO of ADSs

by the Company. At the time of the IPO, Li held approximately 12% of Luckin’s Class B ordinary

shares, giving Li control of over 11% of aggregate voting power in the Company. In the SPO, Li,

in coordination with Centurium Capital (of which he is founder and CEO), sold 38.4 million shares

of the Company, equal to 4.8 million ADSs, priced at $42.00 per ADS on January 10, 2020, for

gross proceeds of US$201.6 million. Li previously worked in the investment banking division of

Morgan Stanley from 1994 to 2001. Li also served as a director of CAR from 2012 to 2016, and

as a Vice President, director, and later Chairman of the Board of UCAR beginning in 2017.

       42.     Defendant Erhai Liu (“E. Liu”) was a member of the Board of Directors of the

Company from November 2018 until he was removed following the July 5 Extraordinary

Shareholder Meeting. E. Liu signed the Company’s SEC filings, including the materially false or

misleading registration statements and prospectuses issued for the IPO and SPO of ADSs by the

Company. Prior to his removal, E. Liu was a member of the Audit Committee of the Board. At


                                                17
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 25 of 263




the time of the IPO, E. Liu held approximately 13.8% of Luckin’s Class A ordinary shares. E. Liu

previously served as a director of CAR from 2009 to 2015.

       43.     Defendant Jinyi Guo (“Guo”) is a co-founder of the Company and has been a

member of the Board of Directors of the Company since June 2018. Guo previously served as

Luckin’s Senior Vice President in charge of Product & Supply Chain beginning in October 2017.

On May 12, 2020, Guo was appointed as acting CEO following the termination of Qian. On July

14, 2020, Guo was appointed as CEO and Chairman. Defendant Guo signed the Company’s SEC

filings, including the materially false or misleading registration statements and prospectuses issued

for the IPO and SPO of ADSs by the Company. Guo previously served as the Assistant to the

Chairman for UCAR, Lu, from 2016 to 2017.

       44.     Defendant Sean Shao (“Shao”) was a member of the Board of Directors of the

Company from May 2019 until he was removed by shareholder vote following the July 5

Extraordinary Shareholder Meeting. Prior to his removal as a Director, Shao was chairman of the

Audit Committee of the Board. Shao was later reinstated as a Director on September 2, 2020.

Shao was purportedly one of two independent directors. On April 18, 2019, Shao signed a Letter

of Consent, filed as exhibit 99.4 of the Registration Statement, which stated that, “[p]ursuant to

Rule 438 under the Securities Act of 1933, as amended, I hereby consent to the references to my

name in the Registration Statement on Form F-1 . . . of the Company and any amendments thereto,

which indicate that I have accepted the nomination to become a director of the Company. I further

agree that immediately upon the Securities and Exchange Commission’s declaration of

effectiveness of the Registration Statement, I will serve as a member of the board of directors of

the Company.” Shao also served as Chair of the Audit Committee from his appointment to the

Board until his removal. Shao currently serves or previously served as a director at numerous




                                                 18
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 26 of 263




companies that have been the subject of securities fraud actions during his tenure, including Jumei

International Holdings Ltd., LightInTheBox Holdings, Ltd., Agria Corporation, and UTStarcom

Holdings Corporation.

       45.     Defendant Thomas P. Meier (“Meier”) was a member of the Board of Directors of

the Company from May 2019 until his resignation on April 23, 2020 following the revelation of

the Exchange Act Defendants’ fraud. Prior to his resignation, Meier was a member of the Audit

Committee of the Board. Meier was purportedly one of two independent directors. On April 18,

2019, Defendant Meier signed a Letter of Consent, filed as exhibit 99.5 of the Registration

Statement, which stated that, “[p]ursuant to Rule 438 under the Securities Act of 1933, as amended,

I hereby consent to the references to my name in the Registration Statement on Form F-1 . . . of

the Company and any amendments thereto, which indicate that I have accepted the nomination to

become a director of the Company. I further agree that immediately upon the Securities and

Exchange Commission’s declaration of effectiveness of the Registration Statement, I will serve as

a member of the board of directors of the Company.” Defendant Meier has been a member of the

Audit Committee since becoming a member of the Board.

       46.     Defendants Li, E. Liu, Guo, Shao, and Meier are collectively referred to in this

Complaint as the “Director Defendants.”

                       Underwriter Defendants

       47.     Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse”) is a financial-

services company located in New York, New York. Credit Suisse served as an underwriter for

both the May 2019 IPO and the January 2020 SPO. As underwriter, Credit Suisse assisted in the

preparation and drafting of the registration statements and prospectuses filed with the SEC for the

offerings and first created a public market and then facilitated in making additional public sales of

Luckin ADSs during the Class Period. As alleged below in ¶ 154, Credit Suisse also acted as


                                                 19
        Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 27 of 263




trustee in holding the shares pledged by Defendants Lu and Qian to several banks, including

affiliates of several of the Underwriter Defendants, as security for a $518 million margin loan

facility.

        48.    Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) is a financial services

company located in New York, New York. Morgan Stanley served as an underwriter for both the

May 2019 IPO and the January 2020 SPO. As underwriter, Morgan Stanley assisted in the

preparation and drafting of the registration statements and prospectuses filed with the SEC in

connection with the Offerings and first created a public market and then facilitated in making

additional public sales of Luckin ADSs during the Class Period.

        49.    Defendant China International Capital Corporation Hong Kong Securities Limited

(“CICC”) is a financial-services company located in Hong Kong, SAR. CICC served as an

underwriter for both the May 2019 IPO and the January 2020 SPO. As Underwriter, CICC assisted

in the preparation and drafting of the registration statements and prospectuses filed with the SEC

for the offerings and first created a public market and then facilitated in making additional public

sales of Luckin ADSs during the Class Period.

        50.    Defendant Haitong International Securities Company Limited (“Haitong”) is a

financial-services company based in Hong Kong, SAR. Haitong served as an underwriter for both

the May 2019 IPO and the January 2020 SPO. As Underwriter, Haitong assisted in the preparation

and drafting of the registration statements and prospectuses filed with the SEC for the offerings

and first created a public market and then facilitated in making additional public sales of Luckin

ADSs during the Class Period.

        51.    Defendant KeyBanc Capital Markets Inc. (“KeyBanc”) is a financial-services

company based in Cleveland, Ohio. KeyBanc served as an underwriter for both the May 2019




                                                20
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 28 of 263




IPO and the January 2020 SPO. As underwriter, KeyBanc assisted in the preparation and drafting

of the registration statements and prospectuses filed with the SEC for the offerings and first created

a public market and then facilitated in making additional public sales of Luckin ADSs during the

Class Period.

       52.      Defendant Needham & Company, LLC (“Needham”) is a financial-services

company based in New York, New York. Needham served as an underwriter for both the May

2019 IPO and the January 2020 SPO. As underwriter, Needham assisted in the preparation and

drafting of the registration statements and prospectuses filed with the SEC for the offerings and

first created a public market and then facilitated in making additional public sales of Luckin ADSs

during the Class Period.

       53.      Defendants Credit Suisse, Morgan Stanley, CICC, Haitong, KeyBanc, and

Needham are collectively referred to in this Complaint as the “Underwriter Defendants.” Together

with Luckin, the Executive Defendants, the Director Defendants, and the Underwriter Defendants

are collectively referred to in this Complaint as “Defendants.”

       C.       Relevant Non-Parties

                       Ernst & Young Hua Ming LLP

       54.      Ernst & Young Hua Ming LLP (“E&Y Hua Ming”) is based in Beijing, China, and

is a member firm of Ernst & Young Global Limited (“Ernst & Young”), a United Kingdom private

company, and is registered with the U.S. Public Company Accounting Oversight Board

(“PCAOB”). E&Y Hua Ming served as the Company’s outside auditor from February 2019 until

September 17, 2020, when Luckin announced that E&Y Hua Ming had been replaced by Marcum

Bernstein & Pinchuk LLP (“MarcumBP”). During its time as Luckin’s auditor, E&Y Hua Ming

audited the Company’s consolidated financial statements, including Luckin’s consolidated balance

sheets as of December 31, 2017 and 2018, the related consolidated statements of comprehensive


                                                 21
         Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 29 of 263




loss, shareholders’ deficits and cash flows for the period from June 16, 2017 (date of inception)

through December 31, 2017, and the year ended December 31, 2018, which were included in

Luckin’s IPO and SPO registration statements.

                          Former Luckin Employees4

         55.     Former Employee (“FE”) 1 was a store operations manager for Luckin from the

second quarter of 2018 to the third quarter of 2019 in the jurisdiction of Wuhan, China. During

FE 1’s employment, FE 1 traveled among numerous shops in Wuhan, managed various aspects of

the stores’ operations, interacted with Luckin employees in the stores, and witnessed customer

transactions. FE 1 reported directly to an operations manager and an area manager in Wuhan,

China, who oversaw seven to eight operational zones.

         56.     FE 2 was a business analyst in Luckin’s Beijing, China corporate offices from the

fourth quarter of 2018 to the fourth quarter of 2019. FE 2 ultimately reported to Defendant J. Liu.

During FE 2’s employment, FE 2 had direct access to Luckin sales and coupon data, including

historical usage rates.

         57.     FE 3 was a store manager for Luckin in Shanghai, China from the fourth quarter of

2019 to the second quarter of 2020. FE 3 directly oversaw the day-to-day operations of his store,

including customer service, preparation of product, and human resource related duties. Before

Luckin, FE 3 worked as a shift manager at a Starbucks store, Luckin’s main competitor, in

Shanghai, China.

         58.     FE 4 was a senior data analyst in Luckin’s Xiamen, China corporate offices from

the first quarter of 2019 to the second quarter of 2020. FE 4 was responsible for the analysis of




4
    All former employees are defined using masculine pronouns to protect their anonymity.


                                                22
         Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 30 of 263




data pertaining to materials and units sold by Luckin. FE 4 was tasked with collecting and

analyzing beverage and food order data, as well as logistical data.

         59.   FE 5 was an operations manager in Luckin’s Xian, China corporate offices from

the third quarter of 2018 to the third quarter of 2019. FE 5 was responsible for opening new stores

within the Xi’an province, and the training of new store managers.

         60.   FE 6 was an accountant in the tax department of Luckin’s Tianjin, China corporate

offices from the third quarter of 2017 to the fourth quarter 2019. FE 6 was responsible for the

filing of municipal taxes, along with related duties, for Luckin in the Municipality of Tianjin,

China.

IV.      SUMMARY OF THE EXCHANGE ACT DEFENDANTS’ FRAUD

         A.    Luckin’s Early Growth and Business Model Based on Aggressive Marketing,
               Cheap Coffee, and Its Mobile App System

         61.   Founded in June 2017 by Lu and Qian, Luckin engages in the retail sale of freshly

brewed drinks, including freshly brewed coffee and non-coffee drinks, and pre-made food and

beverage items.

         62.   Luckin was the latest blockbuster business venture of Lu, a Chinese entrepreneur

with close ties to major investment banks throughout Asia, including the Underwriter Defendants.

Before founding Luckin, Lu was the CEO of Chinese car rental company, CAR, and its largest

customer, UCAR, a ride-sharing company.              At CAR and UCAR, Lu employed the same

overarching business strategy: burn through cash to grow the company at a breakneck pace, use

that purported growth to raise even more cash in the capital markets, and then allow the companies’

early investors—many of whom were Lu’s friends and family members—to capitalize off that

growth by selling their stakes at massive profits.




                                                 23
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 31 of 263




        63.        At CAR, for example, Lu implemented dramatic pricing cuts to quickly gain market

share, and then rushed to take the company public on the Hong Kong Stock Exchange in a $400

million offering that was underwritten by certain of the Underwriter Defendants—namely, Morgan

Stanley, Credit Suisse, and CICC. And when CAR’s stock price soared following the offering,

CAR’s investors, which included private equity funds run by Li and E. Liu, cashed out to the tune

of $1.6 billion.

        64.        In June 2017, shortly after UCAR went public on China’s National Equities

Exchange (in an IPO underwritten by CICC), Qian, who had served as the COO of both CAR and

UCAR, launched Luckin and pitched the Company to Lu. By October of that year, Lu had

assembled a team of investors that contributed over $150 million to the burgeoning coffee start-

up.

        65.        Luckin’s value proposition was relatively straightforward. It claimed that, unlike

Starbucks and other coffee retailers, it was pursuing a “disruptive [business] model” based on app-

based, cashier-less purchases, and steep discounts and promotions, which it claimed had “fulfilled

the large unmet demand for coffee and driven its mass market consumption in China.” The

Company stated that “China’s freshly brewed coffee market is highly underpenetrated due to

inconsistent qualities, high prices and inconvenience,” and claimed that Luckin’s “model has

successfully driven the mass market coffee consumption in China by addressing these three pain

points.” The Exchange Act Defendants touted that they had “pioneered a technology-driven new

retail model to provide coffee and other products with high quality, high affordability and high

convenience to our customers,” which they claimed “allow[ed] [Luckin] to achieve significant

scale and growth since [its] inception.”




                                                   24
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 32 of 263




       66.     Luckin’s “technology-driven new retail model” centered on its mobile app, which

it used to send vouchers and coupons for free or discount coffee to tens of millions of people.

These steep discounts and other promotions brought the price of a latte down to 12 yuan, or $1.67,

about a third the cost of a similar drink at Starbucks, which then dominated the Chinese coffee

market.

       67.     Luckin operated three types of stores during the Class Period: (i) pick-up stores,

which have limited seating, are 100% cashier-less, and are designed primarily for customers to

pick up orders placed on the Company’s app; (ii) relax stores, which are larger and designed for

“branding purpose[s]”; and (iii) delivery kitchens, which only serve delivery orders and are

intended for new markets where Luckin has not yet achieved sufficient demand to support a pick-

up store. Luckin claimed that its stores were “located in areas with high demand for coffee, such

as office buildings, commercial areas and university campuses,” which enabled the Company to

“expand rapidly with low rental and decoration costs and stay close to [its] target customers.” The

Company also purported to operate unmanned coffee vending machines under its “Luckin coffee

EXPRESS” and “Luckin pop MINI” brands.

       68.     Luckin claimed that its mobile app and network of pick-up stores allowed it to

“simplify and standardize [its] operations . . . improve operational efficiency and quickly expand

and scale up [its] business.” Luckin also claimed that its app-based business model enabled it to

“leverage big data analytics and AI to analyze [its] customer behavior and transaction data, which

enables [it] to continuously enhance [its] products and services, implement dynamic pricing and

improve customer retention.” Luckin touted that its “focus on technologies has enabled [it] to

operate efficiently, grow rapidly while maintaining quality control.”




                                                25
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 33 of 263




       69.     Luckin opened its first trial store in Beijing in June 2017, and over the next eighteen

months it reported explosive growth. According to the Company, by the end of 2018, it had opened

2,370 additional stores in twenty-eight cities in China, and it had over 16.8 million cumulative

transacting customers. According to Luckin, as of March 31, 2019, over 90% of its stores were

pick-up stores, and in 2018, over 90% of its transacting customers made their first purchase via

the Company’s Luckin mobile app.

       70.     Luckin reports revenue in three groups: Freshly brewed drinks, Other Products, and

Others. Freshly brewed drinks, which constituted the majority of the Company’s purported net

revenues, include products such as freshly brewed coffee, non-coffee drinks, and Luckin Tea.

Other Products consists of food and beverage items, such as light meals, “Luckin Pop” products,

and other Luckin merchandise. Others revenue includes delivery fees paid by Luckin customers.

       71.     According to the Company, Luckin’s number of stores, number of transacting

customers and net revenues all purportedly grew at an exponential pace between 2017 and 2018.

Luckin claimed that the number of its stores skyrocketed from only nine stores in the fourth quarter

of 2017 to 2,073 stores in the fourth quarter of 2018. The Company also claimed that the

cumulative number of transacting customers grew from a mere 11,000 customers in the fourth

quarter of 2017 to over 12.5 million customers in the fourth quarter of 2018.

       72.     During this same time period, the Company claimed that Luckin’s total net

revenues grew by 336,000% in 2018, from only RMB250,000 (US$35,302) in 2017 to RMB840.7

million (US$118.7 million) in 2018. Significantly, the Company claimed that Luckin generated

over half of its 2018 total net revenues, or RMB465.4 million (US$65.7 million) in the fourth

quarter of 2018 alone. Luckin’s reported growth rate was markedly higher than the growth rate




                                                 26
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 34 of 263




for Starbucks,5 Luckin’s main competitor in China. By comparison, Starbucks’ China sales grew

only 1% in the fourth quarter of 2018, down from 8% in the fourth quarter of 2017. In fact,

Luckin’s sales growth over 2018 was over twenty-four times that of Starbucks over the same

period. At its peak, Luckin’s rate of growth was thirty-eight times that of Starbucks. Likewise,

Starbucks increased the number of stores it had in its China/Asia Pacific region by only

approximately three percent per quarter during 2018.

       73.     Despite Luckin’s rapid growth, the Company operated at a net loss throughout 2017

and 2018. However, the Company assured the market that this was part of a deliberate strategy to

win market share from competitors like Starbucks. The Exchange Act Defendants told the market

that the Company’s rapid expansion and its decision “to invest heavily in offering discounts and

deals and other aspects of [its] business, especially sales and marketing expenses,” were part of a

concerted effort to “increase [Luckin’s] brand awareness, expand [its] customer base and store

network,” and ultimately increase the Company’s share of China’s freshly brewed coffee market.

As Luckin stated at the time of its $200 million Series B funding round in December 2018, the

Company’s “strategy [was] to quickly grab market share through subsidies, so losses are

expected.”

       B.      Luckin Announces Its Plan to Overtake Starbucks in China in 2019

       74.     Luckin showed no signs of slowing its growth plans in early 2019. During a

January 3, 2019 presentation in Beijing, the Company announced plans to open 2,500 new stores

in 2019, which would give it “over 4,500 stores by the end of 2019.” Luckin’s aggressive growth

target was part of an effort to overtake Starbucks as the biggest coffee chain in China by the end

of 2019. During the January 3, 2019 presentation, Qian touted that Luckin had purportedly sold


5
 Starbucks does not report data only from China, but instead groups China in the China-Asia
Pacific segments of its financial reports.


                                                27
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 35 of 263




89.6 million cups of coffee by the end of 2018, and that its total customers exceeded 12.5 million.

Rebuffing concerns about Luckin’s heavy operating losses, Qian reiterated that these losses were

part of a larger strategy to gain market share: “A large amount of money spent in marketing is

extremely beneficial for rapid acquisition of customers, this is our strategy of winning recognition

and market share, and we believe it is more than worthwhile to do so.”

       75.     During the first quarter of 2019, however, Luckin failed to live up to its lofty growth

plans. Luckin opened just 297 stores during the quarter—less than half of the 625 openings it

needed to be on pace to hit its 2,500-store target. Luckin’s net revenue growth rate also slowed

dramatically in the first quarter of 2019. While the Company had experienced a 93.3% sequential

increase in total net revenues during the fourth quarter of 2018, its revenues grew by just 2.8%

during the first quarter of 2019. Moreover, Luckin’s sequential growth in cumulative transacting

customers declined from 6.5 million in 4Q2018 to 4.3 million in 1Q2019, while its average

monthly customers increased at a rate of only 1.8%, a far cry from the 130% increase in the prior

quarter and the 4,387.5% increase in 1Q2018.

       76.     Notwithstanding this slowdown in Luckin’s growth, the Company continued to

publicly tout itself as “China’s second largest and fastest growing coffee network, in terms of

number of stores and cups of coffee sold.” Luckin explained in the IPO Registration Statement

(as defined below in ¶ 81) that the Company’s reduced growth during the first quarter of 2019 was

due to seasonal factors, stating that “[w]e experience seasonality in our business, primarily as a

result of orders fluctuations in holiday seasons. For example, we generally experience fewer

purchase orders during Chinese New Year holidays which fall between late January and late

February.” However, since Luckin had yet to report year-over-year financial results, investors and

analysts had no way to verify the Company’s explanation for its slowing growth.




                                                 28
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 36 of 263




       77.     Notably, a comparison of Luckin’s and Starbucks’ average number of items sold

per store per day reveals that unlike Luckin, Starbucks’ average number of items sold increased

from 4Q2018 to 1Q2019. Similarly, Starbucks’ China revenues increased 9% year-over-year in

the first quarter of 2019. Unlike Luckin, Starbucks made no mention of the Chinese New Year in

its quarterly or annual financial statements, despite operating the largest coffee chain in China

during this period.

       C.      Luckin’s Early Fundraising and the IPO

       78.     The Company’s rapid early growth was funded primarily by private investment.

Between June 2017 and April 2019, Luckin raised over $563 million from private investors,

including CICC, BlackRock, and Carob Investment Pte. Ltd., an affiliate of GIC Private Limited

(“GIC”), one of Singapore’s sovereign wealth funds, among others.

       79.     For example, despite operating at a consistent loss, one year after its founding, in

June 2018, Luckin raised $389 million in a maiden fundraising round that valued the Company at

a billion dollars. Investors in the fundraising round included GIC. According to Qian, the funds

would “be used for product research, technology innovation and business development.” Then, in

November 2018, Luckin raised an additional $200 million in a second fundraising round that

valued the Company at $2.2 billion. Investors included GIC, Centurium Capital, Joy Capital, and

CICC. Five months later, in April 2019, Luckin raised an additional $150 million (including a

$125 million investment from BlackRock) in a pre-IPO fundraising round—this time based on a

valuation of $2.9 billion. In addition to these major funding rounds, Luckin raised an additional

$13.9 million through smaller fundraising efforts in January and April 2019.

       80.     Then, on April 22, 2019, in an effort to capitalize on this skyrocketing valuation,

Luckin announced its intention to conduct an initial public offering of ADSs by filing a

Registration Statement on Form F-1 with the SEC (the “F-1”). Luckin subsequently amended that


                                                29
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 37 of 263




Registration Statement on May 6, 2019 by filing a Form F-1/A (the “F-1/A”). Defendants Lu,

Qian, J. Liu, and Schakel each signed the F-1.

       81.     On May 17, 2019, Luckin filed a Form 424(B)(4) Prospectus (the “IPO Prospectus”

and together with the F1 and F-1/A, the “IPO Registration Statement”), which offered 33 million

ADSs to investors at a price of $17.00 per ADS. Each ADS represented eight of Luckin’s Class

A ordinary shares.

       82.     The IPO was underwritten by the Underwriter Defendants, including CICC, which

had invested in the Company just six months earlier. Credit Suisse, Morgan Stanley, CICC, and

Haitong acted as the joint book-running managers, while KeyBanc and Needham acted as co-

managers. Credit Suisse underwrote 61% of the ADSs offered in the IPO. Morgan Stanley, which

underwrote the second-largest number of ADSs, underwrote 15%.

       83.     As part of the IPO, Luckin granted the Underwriter Defendants a thirty-day option

to purchase an additional 4.95 million ADSs from the Company at the IPO price, less the

underwriting discounts and commissions.

       84.     Notably, as a quid pro quo for selecting the Underwriter Defendants for the IPO,

Lu demanded $200 million in personal financing to be secured by his Luckin shares, a requirement

that was woven into the banks’ IPO mandate agreement. Credit Suisse and Morgan Stanley—who

had previously served as underwriters in CAR’s public offering—agreed to these unusual terms,

while at least one prospective underwriter refused and walked away from the deal.

       85.     Luckin completed its IPO on May 17, 2019. On June 19, 2019, Luckin announced

that the Underwriters had exercised in full their option to purchase an additional 4.95 million ADSs

from the Company at the IPO price of $17.00 per ADS (less underwriting discounts and

commissions). In total, Luckin reaped over $650 million in gross proceeds. The Underwriters




                                                 30
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 38 of 263




earned fees of approximately $35.84 million and further profits from the exercise of their

greenshoe option.

       86.      In connection with the IPO, the Company also sold $50 million worth of Class A

ordinary shares to Louis Dreyfus Company, B.V., in a private placement under Regulation S under

the Securities Act.

       87.      In anticipation of the Company’s IPO, analysts commented how Luckin’s

progression from start-up to IPO was rapid even by tech-company standards. For example,

Renaissance Capital remarked that “[n]ot since the dotcom bubble of 1999-00 has a company

achieved a $3 billion public valuation less than two years after its launch.” In a report dated May

17, 2019, Red Pulse noted that “[w]ithin only 17 months since its establishment, Luckin becomes

the fastest listing firm in the history of the US stock market.”

       88.      In an interview with CNBC on May 17, 2019, Defendant Schakel touted Luckin’s

“new retail” business model and discount-driven growth strategy, stating that “[w]hat we’re trying

to do is bring down the per-cup cost . . . and with that price point, we think we’re going to drive

mass-market consumption.” Schakel claimed that Luckin had “fundamentally changed the cost

structure in China,” adding that in its short history, Luckin had “done what most people do in 15

or 20 years.”

       89.      The IPO Registration Statement touted Luckin’s purportedly disruptive business

model, attested to the financial strength and well-being of the Company, and also addressed

Luckin’s internal controls and procedures, management systems, and accounting and auditing

procedures and policies.

       90.      For example, Luckin claimed that it had “pioneered a technology-driven new retail

model to provide coffee and other products with high quality, high affordability and high




                                                 31
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 39 of 263




convenience to our customers,” and that this “disruptive model has fulfilled the large unmet

demand for coffee and driven its mass market consumption in China, while allowing [the

Company] to achieve significant scale and growth since our inception.”

       91.     The IPO Registration Statement touted Luckin’s purported exponential growth in

stores, transacting customers, and items sold in the year preceding the IPO:




       92.     The IPO Registration Statement also touted Luckin’s purported exponential growth

in net revenues:




       93.     The Company claimed that its “revenue growth is mainly driven by [its] ability to

attract new customers and actively engage existing customers,” and attributed its ability to attract

and retain customers to Luckin’s “new retail model . . . built upon [its] mobile apps and store




                                                32
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 40 of 263




network.” The Company also touted that its store-level operating loss was purportedly rapidly

declining due to its “technology-driven new retail business.”

       94.     Luckin touted that it had “invested significantly in branding, sales and marketing

to acquire and retain customers since [its] inception.”         Included among these purported

investments, Luckin stated that the Company offered “various discount offers and deals in the form

of vouchers and coupons” and “regularly offer coupons and vouchers to increase [Luckin’s]

customer base, retain [its] existing customers or promote new products.” Luckin highlighted its

introduction of bulk corporate promotions, stating that Luckin had “opened [its] application

programming interface to corporations with membership programs, where the corporations pay for

[Luckin’s] products in bulk in advance, and their members can then redeem these products.”

       95.     The IPO Registration Statement represented to investors that the Company’s

financial statements and disclosures were made in accordance with U.S. Generally Accepted

Accounting Principles (“GAAP”) and that the Company’s consolidated financial statements

contained all necessary adjustments. Although the Company disclosed material weaknesses

identified during its audit of its 2018 financial statements, including the “lack of sufficient

accounting and financial reporting personnel with requisite knowledge and experience in

application [of U.S. GAAP and SEC] rules” and the “lack of financial reporting policies and

procedures that are commensurate with [U.S. GAAP and SEC] reporting requirements,” Luckin

represented that it was “in the process of implementing a number of measures to address the

material weaknesses and deficiencies that have been identified.”

       96.     In particular, Luckin claimed that it was in the process of: “(i) hiring additional

accounting and financial reporting personnel with U.S. GAAP and SEC reporting experience, (ii)

expanding the capabilities of existing accounting and financial reporting personnel through




                                               33
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 41 of 263




continuous training and education in the accounting and reporting requirements under U.S. GAAP,

and SEC rules and regulations, (iii) developing, communicating and implementing an accounting

policy manual for our accounting and financial reporting personnel for recurring transactions and

period-end closing processes, and (iv) establishing effective monitoring and oversight controls for

non-recurring and complex transactions to ensure the accuracy and completeness of our company’s

consolidated financial statements and related disclosures.”

       D.      Through Their Buy-Side Analyst Coverage, the Underwriter Defendants
               Continue to Promote Luckin

       97.     Immediately following the IPO (and continuing through to the SPO), analysts

employed by the Underwriter Defendants began issuing aggressively bullish reports touting

Luckin’s ADSs and repeating the statements in the IPO Registration Statement about Luckin’s

growth and business model. For example, on June 11, 2019, Credit Suisse—one of the lead

underwriters in Luckin’s IPO—issued a report initiating coverage and setting a price target of

$24.00, 32% above Luckin’s then-current trading price. In the report, Credit Suisse echoed

Luckin’s claims about its business in the IPO Registration Statement, stating that “Luckin is

uniquely positioned to fulfil the huge unmet demand for freshly brewed coffee in China, and

further expand its addressable market, supported by its tech-driven new retail model, distinguished

value propositions and early-mover advantage.” Credit Suisse touted “Luckin’s disruptive new

retail model,” stating that “Luckin’s technology-driven new retail model has provided the company

significant advantages in cost and customer engagement to drive the mass market coffee

consumption in China.”

       98.     The glowing coverage by these affiliates of the Underwriter Defendants continued.

For instance, in a follow-up report on July 15, 2019, Credit Suisse raised its price target to $25,

stating that it expected a “strong comeback in 2Q19” and that “[w]e expect Luckin’s 2Q results



                                                34
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 42 of 263




(due mid-Aug) to notably improve from 1Q.” Credit Suisse added that “[w]hile some investors

are still skeptical of Luckin’s business model, we believe sentiment could turn bullish in the near

term, with strong 2Q19 results and promising trends ahead.”

       99.     Haitong issued a report on June 14, 2019 setting a price target of $22.80 and touting

that “Luckin Coffee has applied what we see as a revolutionary business model to an under-

penetrated market in China.” The report repeated the Company’s claims in the IPO Registration

Statement regarding Luckin’s purported business model and “argue[d] these should, in the long

term, lead to stronger profitability than its peers.” Haitong also stated that “we believe that

[Luckin’s] revenue growth and profitability improvement during FY18 and Q1 FY19 validate the

success and potential of its business model.” Haitong further stated that “[w]e believe that the

company has complied with all corporate-governance requirements as guided by the New York

stock exchange.”

       100.    Needham initiated coverage on Luckin on June 11, 2019, with a “buy” rating, and

then, on July 17, 2019, repeated its and other analysts’ bullish stance and “buy” recommendations,

noting that growth was expected to come from new store openings, products, and patrons.

       101.    However, some analysts not affiliated with the Underwriter Defendants expressed

doubt over Luckin’s potential long-term viability. While it had experienced explosive growth

since its inception, some market commentators questioned whether that growth was sustainable in

a country with a strong historical and cultural preference for tea. For example, in a research report,

Sanford Bernstein noted that China’s per capita coffee consumption was a fraction of Japan’s,

“[b]ut at a similar stage of market development, Japan’s per capita rate was already 10x higher,

suggesting China may never achieve coffee consumption rates that exist in present-day Japan.”




                                                 35
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 43 of 263




       102.    Concerns like these in the market were repeatedly discounted and dismissed by the

analysts affiliated with the Underwriter Defendants, who repeatedly touted Luckin’s ability to

sustain its previous level of exponential growth. For example, on August 1, 2019, Haitong asserted

that “Luckin’s operations are on track to meet our full-year forecasts” and “[w]e maintain our BUY

rating and see upward revisions to consensus estimates as catalysts for the share price.” On the

eve of Luckin’s 2Q2019 filing, Needham issued an August 12, 2019 report reiterating its “buy”

recommendation and noting that “mobile app usage indicates strong user growth in 2Q and into

the first month of 3Q.”

       E.      Following the IPO, Luckin’s Reported Earnings and Growth Dramatically
               Increase and its Stock Price Soars

                      2Q2019 Reported Financial Results and Analyst Coverage

       103.    On August 14, 2019, the Company published a press release that purported to

announce results for 2Q2019, the quarter ended June 30, 2019 (the “2Q2019 Press Release”). The

Company announced that its net revenues had skyrocketed by over 698% year-over-year, and that

Luckin had added 5.9 million new customers during 2Q2019 alone. The 2Q2019 Press Release

was replete with similar claims regarding Luckin’s seemingly spectacular growth during the

quarter. For example, Luckin claimed that “[a]verage monthly transacting customers in the quarter

were 6.2 million, representing an increase of 410.6% from 1.2 million in the second quarter of

2018,” and that “[a]verage monthly total items sold in the quarter were 27.6 million, representing

an increase of 589.7% from 4.0 million in the second quarter of 2018.” The 2Q2019 Press Release

also stated that Luckin’s “[s]tore level operating loss in the quarter was RMB55.8 million (US$8.1

million) decreasing from a loss of RMB81.7 million in the second quarter of 2018.”

       104.    The Company attributed its meteoric reported revenue growth to increased demand

and operational efficiency driven by Luckin’s technology-centered business model. For example,



                                               36
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 44 of 263




the press release quoted Qian as stating that “we have substantially reduced our store operating

loss as a percentage of net revenues as a result of benefits of scale and increased bargaining

power, operating efficiency from technology, and higher store throughput, and we are on track

to reach our store level break-even point during the third quarter of 2019.” Qian also claimed that

“[t]otal net revenues from products sold increased 698.4% year-over-year, driven by a significant

increase in transacting customers, an increase in the average number of items purchased by our

transacting customers and higher effective selling prices,” and that “this is the result of our

distinguished value proposition of delivering our customers high quality, high convenience and

high affordability.”

       105.    On August 14, 2019, Defendants Lu, Qian, and Schakel each participated in the

Company’s quarterly conference call with analysts and investors. Analysts employed by each of

the Underwriters participated in the conference call, including Tony Wang (Credit Suisse), Lillian

Lou (Morgan Stanley), Eric Gonzalez (KeyBanc), Ro Chen (CICC), Billy Leung (Haitong), and

Vincent Yu (Needham).

       106.    During the conference call, the Exchange Act Defendants repeatedly lauded

Luckin’s purported revenue growth and the success of its business model. For example, Lu touted

the Company’s “strong performance during the second quarter” and “progress . . . across all of

[Luckin’s] key metrics.” Qian claimed that the Company had “been able to rapidly expand our

operations and are on-track to be the largest coffee network by number of stores by the end of this

year.” With respect to the Company’s net revenues, Qian claimed that “[r]evenue growth was

driven by a significant increase in transacting customers, an increase in the average number of

items purchased by our transacting customers as well as higher effective selling prices.” Qian

added that “this is the result of our distinguished value proposition by delivering our customers




                                                37
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 45 of 263




high quality, high convenience and high affordability.” Similarly, Schakel stated that “[n]et

revenue from products grew just under 700% year-over-year and 95% sequentially, driven by

more transacting customers, an increase in the number of items purchased per transacting

customers, and higher effective selling prices.” Touting the Company’s purported average

monthly-items-sold metric, Schakel also stated that “[d]uring the second quarter of 2019, we sold

nearly as many items as in full year 2018, which illustrates our rapid expansion.”

       107.    Consistent with the post-IPO coverage, following the 2Q2019 conference call, the

analysts affiliated with the Underwriter Defendants were bullish with their coverage of Luckin’s

2Q2019 financial results. For example, an August 14, 2019 report from Morgan Stanley recounted

Luckin’s strong performance since its IPO: “Average customers per store in 2Q19 reached 7,500,

vs. 6,600 in 1Q19 and 6,000 in full-year 2018” and “[m]anagement . . . confirmed a strong number

of new customers at the beginning of 3Q19.” The report “maintain[ed] our price target price at

US$21, based on our 2020 sales estimate of Rmb15bn and a target 2020 P/S multiple of 2.4x

(benchmarking to the average of peers including coffee chains, leisure food stores, and

ecommerce/new retail players in China). We remain EW [equal-weight] on the stock.” Credit

Suisse similarly stated in a report on August 15, 2019 that Luckin’s 2Q2019 results were “in line,”

highlighting the Company’s purported sequential revenue growth and stating that “store-level

profit margin improved notably.” In a report on August 15, 2019, Haitong also stated that Luckin’s

2Q2019 results were “in line with our expectations,” and that Haitong was “upbeat to see

sequential improvement in all major operating metrics,” including items sold per store per day,

cost per product and quarter-end store count. On August 21, 2019, KeyBanc reiterated an

“[o]verweight rating and $22.00 price target on Luckin,” noting that Luckin was expected to “turn

an overall profit by early 2021.”




                                                38
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 46 of 263




       108.    In a September 4, 2019 report, Haitong declared that “[w]e maintain our FY20-21

EPS forecasts”; “we continue to be impressed with Luckin’s ability to leverage new opportunities”;

and “[w]e maintain our BUY rating.” Likewise, Needham issued a report on September 26, 2019,

reiterating its “buy” rating and underscoring Luckin’s ability to attract younger customers than

Starbucks because of Luckin’s “relatively low pricing strategy” and infrastructure that “can

generate more sales per store.”

       109.    In a report on October 22, 2019 Credit Suisse stated that it “expect[ed] Luckin to

report product revenue of Rmb1.38 bn in 3Q (due 13-Nov), up 59% QoQ [quarter-over-quarter]

and close to the guidance midpoint (Rmb1.40 bn), underpinned by strong growth in new

customers, improvement in customer retention and sequential ASP [average selling price]

increase,” concluding that “LK is on track to deliver its full-year guidance.” Similarly, on October

24, 2019, Haitong stated that “[o]ur channel checks suggest that most major metrics for Luckin

improved in Q3 FY19, with monthly customer adds of more than 2mn coupled with a rising

average selling price (ASP) and falling cost per item.” Haitong noted that the “customer adds”

were purportedly “from both new and existing stores while the increase in ASP was driven by a

decrease in subsidies and an improving product mix.”

                       3Q2019 Reported Financial Results and Analyst Coverage

       110.    On November 13, 2019, the Company published a press release that purported to

announce Luckin’s financial results for 3Q2019, the period ended September 30, 2019 (the

“3Q2019 Press Release”). Once again, the Company reported exponential growth. The Company

announced that net revenues exceeded the high end of Luckin’s guidance, stating that “[t]otal net

revenues from products in the quarter were RMB1,493.2 million (US$208.9 million), representing

an increase of 557.6% from RMB227.1 million in the same quarter of 2018.” Luckin further

represented that “[a]verage monthly total items sold in the quarter were 44.2 million, representing


                                                39
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 47 of 263




an increase of 470.1% from 7.8 million in the third quarter of 2018”; “[a]verage total net revenues

from products per store in the quarter were RMB449.6 thousand (US$62.9 thousand), representing

an increase of 79.5% from RMB250.5 thousand in the same quarter of 2018”; and “[s]tore level

operating profit in the quarter was RMB186.3 million (US$26.1 million), or 12.5% of net revenues

from products, compared to a loss of RMB126.0 million in the third quarter of 2018.”

       111.    Additionally, the 3Q2019 Press Release stated that “[n]et revenues from other

products were RMB347.8 million (US$48.7 million), representing 22.6% of total net revenues in

the third quarter of 2019, compared to RMB34.4 million, or 14.3% of total net revenues, in the

third quarter of 2018.” The Company also reported that “[s]ales and marketing expenses were

RMB557.7 million (US$78.0 million),” which represented a year-over-year increase of 147.6%,

but it stated that these increased costs were “mainly due to increases in advertising expenses as the

Company launched new marketing initiatives, entered into new cities and launched Luckin Tea as

an independent brand.”

       112.    On November 13, 2019, Defendants Lu, Qian, and Schakel participated in the

Company’s quarterly conference call with analysts and investors. Just like the prior quarter, the

only analysts who participated in the 3Q2019 conference call were representatives of the

Underwriter Defendants. During the call, Lu attributed Luckin’s growth to its technology-centric

business model: “I have been often asked whether we are doing too much and too fast. I would

say, no. In fact, this is a natural evolution of our business model. Since our inception, Luckin's

growth has always been beyond everyone's expectations. This is because our business model is

entirely built on a technology, completely different from a traditional retailer.”

       113.    During the conference call, Qian and Schakel reviewed the Company’s purported

financial results. Qian claimed that “the growth of product revenue is greater than the growth of




                                                 40
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 48 of 263




the number of items sold. The growth of items sold is greater than the growth of transacting

customers, and the growth of transacting customers is greater than the growth of stores. That

shows that we are not just grow[ing] quickly, but also [are] able to improve efficiency and

profitability at the same time. It also shows that the growth of the revenue is not only due to the

growth of stores.”

       114.    Schakel described Luckin’s 3Q2019 results as “very, very strong.” With respect to

revenue growth, Schakel stated that “product revenue was above the high end of our range and

grew more than 70% sequentially. Illustrative of the improved store efficiency, you can see that

the average product revenue grew even faster during the quarter.” Schakel further claimed that

the “key underlying drivers” of Luckin’s steady revenue growth were “a very strong increase in

the number of monthly transacting customers,” an increase in “the average monthly items per

transacting customer,” and increases in “the net selling price per item.”

       115.    Following the release of Luckin’s 3Q2019 financial results, analysts for the

Underwriter Defendants again issued positive reports touting the Company’s results. For example,

a November 14, 2019 report from Morgan Stanley stated: “Luckin achieved strong store-level

profitability (12.5% margin) with store productivity growth and efficiency improvement”;

“[a]verage customers per store in 3Q19 reached 8,100, vs. 7,400 in 2Q19, 6,600 in 1Q19 and 6,000

in full-year 2018”; and “[m]anagement has become increasingly confident in its 3Q20 earnings

break-even target.” Credit Suisse issued a report on November 14, 2019 describing the results as

a “strong beat,” highlighting that the Company’s purported product revenues were ahead of analyst

estimates and that the Company “beat[] the high-end of its guidance.” Credit Suisse also

highlighted the Company’s purported 29% quarter-over-quarter growth in items sold per store per

day, which it stated was “driven by new product launch and solid growth in coffee” sales. Credit




                                                41
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 49 of 263




Suisse also raised its price target to $28.00, describing the Company’s 3Q2019 results as “a high-

quality beat with all the key operating metrics ahead of consensus,” adding that the results made

Credit Suisse “more confident on Luckin’s delivery of its mid-term target (breakeven at company-

level by 3Q20), and more importantly, to prove itself a sustainable business model.”

       116.    In a November 15, 2019 report titled “Full Steam Ahead,” Haitong stated that

Luckin’s “profitability outlook” was “increasingly upbeat”; “[w]e maintain our EPS forecasts and

BUY rating”; and “[w]e see multiple favorable share-price catalysts ahead.” Similarly, on

November 14, 2019, Needham stated that Luckin’s purported store-level profitability justified

Needham’s “buy” rating. Likewise, on November 22, 2019, KeyBanc raised its price target on

Luckin from $24.00 to $32.00, stating that it “believe[s] Luckin’s execution continues to prove out

its business model, targeting high affordability, convenience, and quality.”

       117.    Other analysts and media outlets were similarly upbeat regarding Luckin’s 3Q2019

results. A Zephirin Group Inc. (“Zephirin”) report on November 15, 2019 stated that “[t]he Q319

results were as strong as we and investors expected” and that “[w]e believe that management

deserves full credit in continuing to quickly build out the LK brand with the new retail model

partnerships.” A follow-up Zephirin report, issued on November 25, 2019, stated that the

Company had an “attractive valuation,” noting “hyper-growth that is expected by year-end”

spurred by Luckin’s “promotion[al] [. . .] offering [of] a 55% year-end gift voucher.” On

November 27, 2019, a report from China Tonghai Securities stated that Luckin “has disrupted

China’s freshly brewed coffee market by leveraging its innovative New Retail business model to

optimize operating efficiencies and fuel its rapid expansion,” and declared that the Company

purportedly “has accumulated a loyal corporate customer base of 30.7 million cumulative

transacting users (3Q19) through offering highly convenient user experience at competitive




                                                42
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 50 of 263




prices.” The positive recommendations kept coming. Immediately before Luckin’s SPO, TH Data

Capital stated in a January 6, 2020 report that “[w]e are positive on LK’s 4Q19E operations,”

noting in its headline that, “Continuing Expansion In Stores and Customer Spending Drive Better

Financials.”

       F.      January 2020 SPO and Concurrent Note Offering and Analyst Coverage

       118.    Between the May 2019 IPO and mid-January 2020, Luckin’s ADS price increased

over 200%, driven by the Exchange Act Defendants’ repeated statements touting Luckin’s

seemingly unstoppable growth. In early January 2020, multiple news outlets reported that Luckin

had finally surpassed its rival Starbucks in number of locations in China. Having raised over $600

million from its May 2019 IPO, Luckin went back to the public markets for further fundraising in

early 2020.

       119.    Accordingly, on January 10, 2020, Luckin conducted the SPO of 13.8 million ADSs

priced at $42.00 each. Lucky Cup Holdings Limited, a Cayman Islands company wholly owned

by Centurium Capital Partners 2018, L.P. and ultimately controlled by Defendant Li, also offered

and sold 4.8 million ADSs in the SPO.

       120.    The SPO was made through an underwriting syndicate led by Defendants Credit

Suisse, Morgan Stanley, CICC, and Haitong, who acted as the joint book-running managers, while

KeyBanc and Needham acted as co-managers. As in the case of the IPO, Credit Suisse underwrote

60% of the ADSs offered in the SPO. Morgan Stanley and CICC, which underwrote the second

largest number of ADSs, each underwrote 12.5%.

       121.    In connection with the SPO, on January 7, 2020, Luckin filed a Form F-1

Registration Statement with the SEC. Defendants Lu, Qian, J. Liu, and Schakel each signed the

January 7, 2020 Form F-1 Registration Statement. On January 9, 2020, the Company filed an

Amendment to its Form F-1 on Form F-1MEF. On January 10, 2020, Luckin filed a Form


                                               43
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 51 of 263




424(B)(4) Prospectus (together with the January 7, 2020 F1 and January 9, 2020 F-1MEF, the

“SPO Registration Statement”) with the SEC. The statements contained in the January 9, 2020

Form F-1 and January 10, 2020 424(B)(4) Prospectus were the same or substantially similar.

        122.   As with the May 2019 IPO, the Underwriter Defendants received a thirty-day

option to purchase up to an additional 2.07 million ADSs from the Company and Li to cover over-

allotments (1.35 million from the Company and 720,000 from Li). On January 17, 2020, Luckin

announced the full exercise of the underwriters’ option. Gross proceeds from the sale of these

ADSs, including the oversubscription allotments, totaled over US$643 million. The Underwriter

Defendants received fees of at least $23.329 million for underwriting the SPO.

        123.   Concurrent with the SPO, the Company also offered US$400,000,000 aggregate

principal amount 0.75% Convertible Senior Notes due 2025 to qualified institutional buyers in

reliance on the exemption from registration provided by Rule 144A under the Securities Act and

to non-U.S. persons in offshore transactions in reliance on Regulation S under the Securities Act

(“Concurrent Note Offering”), or a total of US$460,000,000 aggregate principal amount if the

initial purchasers in the Concurrent Note Offering exercised in full their option to purchase

additional notes.

        124.   The SPO Registration Statement contained statements that attested to the financial

strength and well-being of the Company, as well as statements concerning Luckin’s internal

controls and procedures, management systems, and accounting and auditing procedures and

policies.   As in the IPO Registration Statement, the SPO Registration Statement included

representations concerning the Company’s purported internal controls over financial reporting,

compliance with U.S. GAAP, and other critical accounting policies, and purported risk disclosures.




                                               44
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 52 of 263




       125.    The SPO Registration Statement made numerous positive claims about Luckin’s

business. For example, the Company claimed that it “had pioneered a technology-driven new

retail model” and touted that Luckin’s “disruptive model has fulfilled the large unmet demand for

coffee and driven its mass market consumption in China, while allowing [it] to achieve significant

scale and growth since [its] inception.” Luckin attributed its rapid growth to its “centralized

technology system,” which it claimed enabled it “to simplify and standardize [its] operations,

which allows [it] to improve operational efficiency and quickly expand and scale up [its] business.”

       126.    The SPO Registration Statement included the Company’s unaudited interim

condensed consolidated statements of comprehensive loss and unaudited interim condensed

consolidated statements of cash flow for the nine months ended September 30, 2018 and 2019 and

the unaudited interim condensed consolidated balance sheet as of September 30, 2019. The

Company attested that these consolidated financial statements were prepared and presented in

accordance with U.S. GAAP.

       127.    According to the Company, Luckin’s “net revenues were RMB2,929.2 million

(US$409.8 million) in the nine months ended September 30, 2019, increased by 680.6% from

RMB375.3 million in the nine months ended September 30, 2018.” The Company stated that

“[t]he growth of [Luckin’s] net revenues was primarily driven by the significant increase in the

number of [its] transacting customers, effective selling prices and purchasing frequency per

customer.” The Company also touted its purported decrease in net loss, stating that it “recorded a

net loss of RMB1,764.9 million (US$246.9 million) in the nine months ended September 30, 2019,

compared to a net loss of RMB950.2 million in the nine months ended September 30, 2018.”

       128.    Luckin also represented that it was continuing to remediate Luckin’s previously

identified internal controls weaknesses, including by “(i) hiring additional accounting and financial




                                                 45
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 53 of 263




reporting personnel with U.S. GAAP and SEC reporting experience, (ii) expanding the capabilities

of existing accounting and financial reporting personnel through regular training and education in

the accounting and reporting requirements under U.S. GAAP, and SEC rules and regulations, (iii)

developing, communicating and implementing an accounting policy manual for our accounting

and financial reporting personnel for recurring transactions and period-end closing processes, and

(iv) establishing effective monitoring and oversight controls for non-recurring and complex

transactions to ensure the accuracy and completeness of our company’s consolidated financial

statements and related disclosures.”

       129.    Following Luckin’s SPO, Credit Suisse issued a report on January 15, 2020

increasing its price target by 92% from $28.00 to $54.00. Credit Suisse stated that “[o]ur

grassroots check suggests the progress with this business has been running well, and we believe

it’s time to factor it into our valuation, as LK’s self-operated stores are on the right path to reach

break-even point in 3Q20E.” Haitong’s January 16, 2020 report was equally glowing. Haitong

raised its target price 86% to $53.20, and stated that “[w]e see strong potential for Luckin’s

unmanned initiatives,” or vending machines, and Luckin’s expansion into tea initiatives, including

tea franchises. Similarly, a report from KeyBanc, issued on January 16, 2020, raised its price target

by 75% to $56.00 “based on strong core business momentum and the addition of new revenue

streams.”

       G.      Unbeknownst to Investors, Luckin’s Reported Sales, Profits, and Other Key
               Operating Metrics Were Vastly Inflated by Fraud Throughout the Class
               Period

       130.    In truth, the growth story that Luckin sold to investors was a complete sham. The

Company has now admitted that before the IPO and throughout the Class Period, Luckin’s most

senior executives—including Lu, Qian, J. Liu, and dozens of unnamed employees working for or

with the Exchange Act Defendants—schemed to fraudulently inflate the Company’s reported


                                                 46
         Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 54 of 263




financial metrics through massive, fabricated transactions. The Company has admitted that “the

fabrication of transactions began in April 2019,” before the IPO, and that, as a result of this fraud,

Luckin overstated its net revenues by 80-90%, accounting for nearly half of Luckin’s revenues

during the second, third, and fourth quarters of 2019:

     Quarter    Reported Net Revenue from          Actual Net Revenue from               %
                        Products6                          Products                 Overstatement
    2Q2019      RMB870 million                    RMB620 million                    40.3%
                (US$122.8 million)                (US$87.5 million)
    3Q2019      RMB1,493.2 million                RMB793.2 million                  88%
                (US$210.85 million)               (US$112 million)
    4Q2019      RMB2,100-2,400 million            RMB930-1,230 million              95-125.8%
    [Projected] (US$296.5-338.9 million)          (US$131.3-173.6 million)
    Total       RMB4,463.2-4,763.2 million        RMB2,343.2-2,643.2 million        80-90%
                (US$630.2-672.6 million)          (US$330.8-373.2million)


         131.   In the Company’s own words, “[e]vidence discovered to date demonstrates that

the Company’s former Chief Executive Officer, Ms. Jenny Zhiya Qian, former Chief Operating

Officer, Mr. Jian Liu and certain employees reporting to them participated in the fabricated

transactions and that the funds supporting the fabricated transactions were funneled to the

Company through a number of third parties associated with the Company employees and/or

related parties.” In addition to Qian and J. Liu, the Company has also directly implicated Lu in

the Exchange Act Defendants’ fraud based on “documentary and other evidence” identified in the

investigation, as well as “Lu’s degree of cooperation.” According to reporting by The Wall Street

Journal (“Journal”), the Company’s investigation determined that Lu “knew—or should have

known—about the fabricated transactions.”



6
 Luckin calculated net revenues from products “as the sum of net revenues from freshly brewed
drinks and net revenues from other products.” Net revenues from products excluded revenue
generated from delivery fees paid by customers. Unless otherwise indicated, calculations of
Luckin’s overstatements of net revenue is based on net revenue from products.


                                                 47
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 55 of 263




       132.    Shockingly, before the IPO and throughout the Class Period, Luckin lacked any

internal audit function or other internal controls sufficient to prevent or detect the massive fraud

at the center of the Company. Contrary to the Exchange Act Defendants’ repeated claims that

Luckin had remediated the material weaknesses in its internal controls over financial reporting,

Luckin did not “charter[] an internal audit function to test and evaluate its control functions”

until after the Exchange Act Defendants’ fraud was revealed to the market.

                       Defendants’ Use of Related Parties to Carry Out the Fraudulent
                       Scheme

       133.    The loop of fabricated transactions that allowed the Exchange Act Defendants to

report Luckin’s exponential growth was only made possible by the Exchange Act Defendants’ use

of third parties affiliated with or controlled by Lu, many of which were created for the purpose of

carrying out this fraud. As the Company has admitted, “the funds supporting the fabricated

transactions were funneled to the Company through a number of third parties associated with

the Company employees and/or related parties.” Moreover, the SAMR determined that “43 third-

party related business entities, including Beijing Automotive Travel Business Consulting

Services Co. Ltd., UCar, Zhengzhe International (Xiamen) Co. Ltd. aided and abetted Luckin

in carrying out the misleading acts.”

       134.    Following the Company’s admissions, the Journal conducted an investigation that

determined that “[i]n late May 2019 [around the time of the IPO], orders began flooding in under

a fledgling line of business that involved selling coffee vouchers in bulk to corporate customers,

according to internal records reviewed by the Journal.” Those records “show numerous purchases

by dozens of little-known companies in cities across China. These companies repeatedly bought

bundles of vouchers, often in large amounts. Rafts of orders sometimes came in during overnight

hours.” Internal company records obtained the Journal show that “Luckin booked more than 1.5



                                                48
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 56 of 263




billion yuan ($210 million) of corporate sales in this manner in 2019, dwarfing genuine

purchases during the period.” However, as the Company has admitted, the Company’s scheme

to fabricate revenues far exceeded these figures, totaling at least $300 million between 2Q2019

and 4Q2019.

       135.   Many of the entities that Luckin used to facilitate the fraud in this manner had ties

to Lu. As reported by the Journal, “registration records of companies that bought vouchers and

others that received repeated supplier payments shows that many had links to Luckin, Mr. Lu or

Mr. Lu’s two previous ventures.” Some of these entities “listed the same office addresses and

contact numbers as branches of CAR Inc. or Ucar”; “[s]everal were registered with email addresses

of employees of those companies”; and “[o]ne was registered with a Luckin email address.”

Moreover, “[a] few of the companies had links to a relative or a friend of Mr. Lu.” For example,

Date Yingfei (Beijing) Data Technology Development Co. Ltd. (“Date Yingfei”), which was

“[o]ne regular bulk buyer of coffee vouchers” based on records obtained by the Journal, “has the

same phone number as a branch of CAR Inc. and a predecessor of Ucar.”

       136.   In addition, “Qingdao Zhixuan Business Consulting Co. Ltd., situated in China’s

northern Shandong province, bought 960,000 yuan ($134,000) worth of Luckin vouchers in a

single order, according to the documents. They show it made more than a hundred similar

purchases from May to November of 2019.” Corporate-registry records “link this company to a

relative of Mr. Lu, to an executive of Mr. Lu’s previously founded Ucar Inc. and to a Luckin

executive, via a complex web of other companies and their directors and shareholders.” The

Journal also found that “Qingdao Zhixuan also has the same telephone number as a branch of

CAR Inc. and is registered with a Ucar email address.”




                                               49
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 57 of 263




       137.    In another example, Zhengzhe International Trade (Xiamen) Co. (“Zhengzhe”) was

documented as a supplier of raw materials to Luckin. The Journal reported that both “Date Yingfei

and Zhengzhe have the same legal representative, Wang Baiyin, a former classmate of Mr. Lu.”

According to corporate registration records obtained by the Journal “Mr. Wang owns 60% of Date

and 95% of Zhengzhe.” The below corporate registration records confirm Mr. Wang’s ownership

of both Date Yingfei, which purportedly purchased bulk coffee vouchers, and Zhengzhe, a

purported supplier of raw materials:



               Corporate Registry Records                  Translation




                                               50
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 58 of 263




       138.    The SAMR’s investigation confirmed that Zengzhe as well as UCAR were among

the forty-three related parties used to facilitate Luckin’s fraud, imposing RMB61 million (US$8.6

million) in administrative sanctions on Luckin and each of these related entities.

       139.    These transactions through third parties affiliated with or controlled by Lu

increased throughout the Class Period. Consistent with the media reports described above, FE 2,

a business analyst in Luckin’s Beijing corporate offices from November 2018 to November 2019,

recalled reviewing Luckin sales and coupon data in 3Q2019 and noticing significant and

unexplainable increases in sales data and other key metrics regarding Luckin’s overall operations.

FE 2 described the increases as noticeably larger, unusual, and very different than the data FE 2

was accustomed to seeing just before 3Q2019.

       140.    As reported by the Journal, individuals who are familiar with these transactions

stated that “the rafts of purchases and payments formed a loop of transactions that allowed the

company to inflate sales and expenses with a relatively small amount of capital that circulated in

and out of the company’s accounts.” The below chart depicts the web of Lu-related entities and

individuals that facilitated the Company’s immense fraud on investors:




                                                51
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 59 of 263




                                Source: The Wall Street Journal

       141.   Confirming the Company’s admissions, according to a person interviewed by the

Journal, the Company’s own internal investigation “found evidence that Mr. Lu had knowledge

of certain related-party transactions that weren’t properly disclosed.” Moreover, according to a

June 15, 2020 report by Caijing.com (“Caijing”), Luckin’s auditor, E&Y Hua Ming “uncovered a

large number of email exchanges indicating that at least people at the level of CEO Zhiya Qian

approved various fraudulent transactions.” The report revealed that “[t]hese emails included

application for payments of fraudulent related transactions, setting up and coordinating related

entities, and summaries of financial impacts of fraudulent transactions.”




                                              52
         Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 60 of 263




                       The Exchange Act Defendants’ Fraudulent Use of Coupons and
                       Vouchers

         142.   The Exchange Act Defendants’ scheme to engineer fake transactions took several

forms. According to Luckin employees interviewed by the Journal, “employees used individual

accounts registered with cellphone numbers to purchase vouchers for numerous cups of coffee.

Between 200 million and 300 million yuan of sales ($28 million to $42 million) were fabricated

in this manner, according to a person familiar with the matter.” Consistent with these reports, FE 1

observed that customers rarely paid in cash and that Luckin relied heavily on coupons, vouchers,

and other promotional activities, practices that allowed the Exchange Act Defendants to fabricate

sale numbers. FE 3 likewise stated that Luckin’s broad and generous issuance of coupons and

vouchers helped to “inflate sales,” and that, “I’m sure, was also helpful to manipulating revenue

data.”

         143.   According to FE 1, the Luckin stores that he oversaw were never set up to accept

any cash payments. When a customer insisted on paying with cash, store employees were

instructed to pocket the cash and use their own cell phones to pay for the customer’s purchase.

This was one point of sale mechanism to facilitate over-reporting of sales. As FE 1 stated, “if a

cash transaction happened, it wouldn’t go in the system, so workers could input whatever they

wanted.”

                       The Exchange Act Defendants Fraudulently Skipped Receipt
                       Numbering

         144.   During the Class Period, Luckin also engineered fake transactions by miscounting

the number of drinks sold. When an order is placed online or through Luckin’s app, a three-digit

pickup-up number and a QR code is generated to allow the customer to pick up the order. In

theory, this system would allow Luckin’s order volume to be tracked in real time. However,

according to FE 1, “sometime in the second quarter of 2019,” he observed that the issuance of


                                                53
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 61 of 263




receipts often “skipped” ahead, such that the sequential number imprinted on the receipt of one

purchased product did not sync consecutively with the receipt of the next product sold; the receipts

for the products would be several numbers apart, and non-consecutive, indicating that several

numbers between the receipts had been “skipped.” This was also observed by FE 3 and FE 4. FE

4, who worked in Luckin’s corporate offices, stated that Luckin’s point of sale system was

notorious for its automatic issuance of receipts that would “skip order numbers,” which FE 4

described as “suspicious.”

       145.    FE 1 stated that this practice allowed Luckin to “increase the number of cups [of

coffee] recorded as sold” and allowed for inflated sales. As FE 1 explained, through this practice,

certain stores “known for relatively low foot traffic were able to report sales of more cups of coffee

than they had actually sold.” Specifically, FE 1 recounted that “I knew of some store[s] that were

only actually selling maybe 200 cups of coffee a day, but reported much higher numbers of cups

sold daily. The amount that was getting reported out as sold, I thought wasn’t real.” FE 1 added

that “my sense was that the altering of sales metrics was something being directed at the

corporate level.”

       146.    Luckin’s practice of skipping receipt numbers was an obvious internal red flag.

According to FE 3, a former employee of Luckin’s main competitor, Starbucks, Luckin’s practice

was against industry norms and never happened at his prior employer. FE 3 stated that the practice

of skipping receipt numbers “was related to efforts to try to inflate sales figures.” According to

FE 3, “our first cup sold of the day would generate a receipt numbered one, fine, but then the

second cup sold would generate a receipt numbered, say, three or four, and I didn’t know how

corporate was actually tallying the sales, but I thought maybe they were counting the skipped

numbers as items sold as well.” FE 3 stated that he inquired about this phenomenon with Luckin’s




                                                 54
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 62 of 263




corporate offices, but was told that the practice was “normal.” FE 3 stated that “we didn’t know

at the store level why the system was skipping numbers, but corporate kept telling us it’s normal,

everything is normal.” However, “the corporate personnel did not provide an explanation about

why the receipt numbers were being skipped.” Rather, in an e-mail, Luckin instructed the store

personnel to “treat the skipped receipts as a normal operation, whatever number came up in the

system.”   Furthermore, the e-mail from Luckin’s corporate office provided instructions to

employees about what to tell the customers if challenged with questions about the receipts that

skipped numbers. FE 3 stated that it was well known amongst the store managers that Luckin was

“doing this [skipping numbers on receipts] to pump sales up.”

       147.    Internal communications among Luckin’s store managers confirm these accounts.

For example, in a WeChat group chat published online, store managers discussed the fact that an

“upgrade” in Luckin’s application would result in skipping receipt numbers. The message

instructed the managers to inform their staff that the practice was “normal”:




                                                55
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 63 of 263




                      The Exchange Act Defendants’ Fraudulent Inflation of Costs

       148.   Luckin’s fraud was not limited to the overstatement of revenues. In order to avoid

detection and create the appearance of actual sales, the Exchange Act Defendants also inflated

Luckin’s costs during the Class Period by recording fake payments to sham entities. Internal

company records accessed by the Journal show that “[a]s money flowed in from the [fabricated]

bulk sales, Luckin also made payments to more than a dozen companies listed in its records as

providers of raw materials, delivery or human-resources services.”

       149.   The Journal revealed that “Chinese regulators who recently went through Luckin’s

systems found more than 1 billion yuan (about $140 million) in questionable supplier payments,

according to the company’s internal documents and people familiar with the matter.” These

internal documents show that payments to the entities were processed by a purported employee

named Lynn Liang, who was described as fictitious by sources interviewed by the Journal. As


                                               56
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 64 of 263




documented in internal records and recounted by an individual familiar with the matter, Luckin’s

CEO, Qian, “approved the payments and, in some instances, actively saw to the progress of the

payment processes.” Like the Company’s fabricated revenues, the Exchange Act Defendants’

inflation of Luckin’s operating costs steadily increased throughout 2019 in order to support the

purported revenue growth driven by the fabricated sales:

  Quarter       Actual Operating Expenses            Fabricated Expenses     % Overstatement
 2Q2019        RMB1,448 million                  RMB150 million          10.4%
               (US$204.4 million)                (US$21.1 million)
 3Q2019        RMB1,612.5 million                RMB520 million          32.25%
               (US 227.7 million)                (US$73.4 million)
 4Q2019        [Unreported]                      RMB670 million
                                                 (US$94.6 million)
                                                  Total: RMB1,340 million
                                                  (US$189.2 million)


                      The Exchange Act Defendants’ Fraudulent Inflation of Other Key
                      Metrics

       150.    In addition to the admitted, massive inflation in Luckin’s revenues and expenses

due to a loop of fabricated transactions, the Exchange Act Defendants also inflated many of the

key performance metrics that Luckin repeatedly touted to investors as evidence for the success of

Luckin’s purportedly disruptive “new retail” model. These include the number of items sold per

store per day, net selling price per item, revenue from other products, and advertising expenses.

       151.    For example, the Anonymous Report documented how 11,260 hours of store traffic

video—recorded by 92 full-time and 1,418 part-time staff over the course of 981 store-days and

covering 100% of the operating hours at the selected locations—revealed that the Exchange Act

Defendants inflated the number of items sold per store per day by at least 69% in 3Q2019 and

88% in 4Q2019. Similarly, the Anonymous Report reviewed 25,843 customer receipts and found

that the Exchange Act Defendants inflated Luckin’s net selling price per item by at least 12.3%.



                                                57
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 65 of 263




These same receipts documented that the Exchange Act Defendants inflated Luckin’s revenue

from other products by as much as 400% in 3Q2019. Furthermore, consistent with the Company’s

admissions, the Anonymous Report alleged on the basis of third-party media tracking data that

Luckin overstated its 3Q2019 advertising expenses by over 150%, suggesting that “Luckin

recycled its overstated advertising expense back to inflate revenue and store-level profit.”

       152.    Despite the enormity of their fraud, the Exchange Act Defendants were able to carry

out their brazen scheme by restricting access to Luckin’s key operating metrics to only the

Executive Defendants and those in their inner circle. According to FE 3, individual Luckin stores

did not have any visibility into their sales figures. In fact, FE 3, despite being a store manager,

was denied access to critical information such as total sales or revenue for his own store. This is

corroborated by FE 5, who stated that the stores “never had visibility on even their own sales

revenue.” Luckin’s practice of extreme secrecy extended to those working in its corporate

headquarters. According to FE 4, a senior data analyst, he was strictly firewalled from all financial

data. FE 4 stated that these figures were “held very tightly at higher levels.” Furthermore, FE 4

stated that there was a separate, siloed unit that deals specifically with revenue and income called

the “Proceed Department” that was only accessible to a few select high-level executives.

Similarly, FE 6, despite his role as a tax accountant, was denied any access to Luckin’s “financial

statements.”

       153.    As an additional measure to conceal Luckin’s true financial performance, Luckin

instructed its store managers to underreport their inventory in order to make Luckin’s sales

numbers appear higher than they were. FE 1 stated that store managers were “encouraged” to

underestimate their inventory to make it appear as if more products were sold.




                                                 58
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 66 of 263




       H.      Before the SPO, Lu and Qian Pledge Their Inflated Luckin Shares as
               Collateral for a $533 Margin Loan from the Underwriter Defendants

       154.    On September 10, 2019, while Luckin’s ADS price was inflated, Lu and Qian

entered into a $533 margin loan facility (“Margin Loan Facility”) with several of the Underwriter

Defendants, including Credit Suisse, Morgan Stanley, CICC, and Haitong, along with Goldman

Sachs & Co. LLC (“Goldman Sachs”) and Barclays Bank, LLC. Under the Margin Loan Facility

agreement (“Facility Agreement”), which was overseen by Credit Suisse, the Underwriter

Defendants, and other banks served as lenders, while Haode Investment Inc. (“Haode”), a British

Virgin Islands company ultimately controlled by Lu’s family trust, was the borrower. The loan

was guaranteed by Lu and his spouse, Lichun Guo. Lu and Qian, along with Lu’s sister, Sunying

Wong (“Wong”), pledged a total of 488.4 million Luckin Class B shares—which carry ten times

the voting power of ordinary shares— as collateral to secure the Margin Loan Facility.

       155.    As of the time of the SPO, the shares pledged under the Margin Loan Facility

represented over 42% of the total aggregate voting power in the Company. Luckin stated in the

SPO Registration Statement that Lu, through Haode and Primus Investments Fund, L.P.

(“Primus”), entities controlled by Lu’s family trust, pledged 145,455,450 Class B ordinary shares

“to an affiliate of an underwriter to secure a borrowing”; Qian, through Summer Fame Limited

(“Summer Fame”), an entity controlled by Qian’s family trust, pledged 146,100,254 Class B

ordinary shares “to an affiliate of an underwriter to secure a borrowing”; and Wong, through Mayer

Investments Fund, L.P. (“Mayer”), pledged an additional 196,875,000 Class B ordinary shares “to

an affiliate of an underwriter to secure a borrowing.” These share pledges represented 30%, 46%,

and 100%, respectively, of Lu, Qian and Wong’s ownership stakes in the Company.

       156.    While the number of shares pledged under the Margin Loan Facility was disclosed

in the SPO Registration Statement, the Exchange Act Defendants concealed the fact that under the



                                               59
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 67 of 263




terms of the Facility Agreement, Lu and Qian could lose control of the Company in the event of a

mandatory prepayment event and ensuing default. At the time of the SPO, through their ownership

of Class B shares, Lu and Qian together controlled approximately 60% of the voting power in

Luckin. In the event the shares pledged under the Margin Loan Facility were liquidated, Lu’s and

Qian’s voting power would fall below 50%. However, Luckin expressly disclaimed any risk of

this kind in the SPO Registration Statement, claiming that it was “not aware of any arrangement

that may, at a subsequent date, result in a change of control of our company.” Moreover, while

the Company disclosed that Lu and Qian’s Class B shares had been “pledged to an affiliate of an

underwriter to secure a borrowing,” Luckin failed to disclose the amount by which Lu and Qian

had drawn down the Margin Loan Facility, or the fact that a decline in Luckin’s ADS price could

trigger an event of default under the Margin Loan Facility.

       157.    As investors would learn only following the revelation of the Exchange Act

Defendants’ fraud, Lu and Qian ultimately borrowed $518 million from the Underwriter

Defendants during the Class Period, effectively cashing out of a significant percentage of their

inflated holdings in Luckin. When, as discussed below, Luckin’s ADS price collapsed, this

triggered a mandatory repayment provision under the Facility Agreement. Specifically, clause 7.3

of the Facility Agreement provides that a “‘Hard Trigger Event’ occurs when the ADS Price on

any Trading Day is less than 50 per cent of the Initial ADS Price,” which was set at $29.10, the

price of Luckin’s ADSs on December 11, 2019, when the Facility Agreement was last amended

and restated. The Facility Agreement further provides that following the occurrence of a Hard

Trigger Event, the lenders may declare that all amounts accrued under the agreement are

immediately due. If the borrowers then fail to make the accelerated payments, the lenders may

seek to liquidate the pledged shares.




                                               60
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 68 of 263




       158.    As discussed below, once the Exchange Act Defendants’ fraud was revealed and

the Underwriter Defendants demanded prepayment of the Margin Loan Facility in full, Lu and

Qian defaulted on their obligations, prompting the Underwriter Defendants to seek to liquidate the

ADSs pledged as collateral. The Underwriter Defendants ultimately obtained judgments against

Lu and Qian granting the Underwriter Defendants control of the pledged shares. As discussed

below, this directly contributed to Lu losing control of the Company—the very risk the Exchange

Act Defendants had concealed in the SPO Registration Statement.

V.     THE RELEVANT TRUTH IS GRADUALLY REVEALED

       A.      Muddy Waters Claims “Smoking Gun” Evidence of Fraud

       159.    On January 31, 2020, in the midst of the scheme and just after the Company raised

over a billion dollars in the SPO and Concurrent Note Offering, noted market critic and short-

seller, Muddy Waters, published the Anonymous Report that it had acquired. The Anonymous

Report was titled “Luckin Coffee: Fraud + Fundamentally Broken Business” and contained the

following Executive Summary:

       When Luckin Coffee (NASDAQ: LK) (“Luckin” or the “Company”) went public
       in May 2019, it was a fundamentally broken business that was attempting to instill
       the culture of drinking coffee into Chinese consumers through cut-throat discounts
       and free giveaway coffee. Right after its USD 645 million IPO, the Company had
       evolved into a fraud by fabricating financial and operating numbers starting in 3rd
       quarter 2019. It delivered a set of results that showcased a dramatic business
       inflection point and sent its stock price up over 160% in a little over 2 months. Not
       surprisingly, it wasted no time to successfully raise another USD 1.1 billion
       (including secondary placement) in January 2020. Luckin knows exactly what
       investors are looking for, how to position itself as a growth stock with a fantastic
       story, and what key metrics to manipulate to maximize investor confidence. This
       report consists of two parts: the fraud and the fundamentally broken business,
       where we separately demonstrate how Luckin faked its numbers and why its
       business model is inherently flawed.

(emphasis in original).




                                                61
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 69 of 263




       160.      The Anonymous Report consisted of a Part One analysis that analyzed what it

called “Smoking Gun” evidence of fraud and a “Red Flags” section that identified what it claimed

were further indicia of fraud. Included among the “Smoking Gun” evidence were the following

alleged facts:

       Smoking Gun Evidence #1: Number of items per store per day was inflated by at
       least 69% in 2019 3Q and 88% in 2019 4Q, supported by 11,260 hours of store
       traffic video. We mobilized 92 full-time and 1,418 part-time staff on the ground to
       run surveillance and record store traffic for 981 store-days covering 100% of the
       operating hours. Store selection was based on distribution by city and location type,
       the same as Luckin’s total directly-operated store portfolio.

       Smoking Gun Evidence #2: Luckin’s “Items per order” has declined from 1.38 in
       2019 2Q to 1.14 in 2019 4Q.

       Smoking Gun Evidence #3: We gathered 25,843 customer receipts and found that
       Luckin inflated its net selling price per item by at least RMB 1.23 or 12.3% to
       artificially sustain the business model. In the real case, the store level loss is high
       at 24.7%-28%. Excluding free products, actual selling price was 46% of listed
       price, instead of 55% claimed by management.

       Smoking Gun Evidence #4: Third party media tracking showed that Luckin
       overstated its 2019 3Q advertising expenses by over 150%, especially its spending
       on Focus Media. It’s possible that Luckin recycled its overstated advertising
       expense back to inflate revenue and store-level profit.

       Smoking Gun Evidence #5: Luckin’s revenue contribution from “other products”
       was only about 6% in 2019 3Q, representing nearly 400% inflation, as shown by
       25,843 customer receipts and its reported VAT numbers.

(emphasis in original).

       161.      The Red Flags section includes the following allegations:

       Red Flag #1: Luckin’s management has cashed out on 49% of their stock holdings
       (or 24% of total shares outstanding) through stock pledges, exposing investors to
       the risk of margin call induced price plunges.

       Red Flag #2: CAR Inc (HKEX: 699 HK) (“CAR”) déjà vu: Luckin’s Chairman
       Charles Zhengyao Lu and the same group of closely-connected private equity
       investors walked away with USD 1.6 billion from CAR while minority
       shareholders took heavy losses.

       Red Flag #3: Through acquisition of Borgward, Luckin’s Chairman Charles
       Zhengyao Lu transferred RMB 137 million from UCAR (838006 CH) to his related


                                                 62
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 70 of 263




       party, Baiyin Wang. UCAR, Borgward, and Baiyin Wang are on the hook to pay
       BAIC-Foton Motors RMB 5.95 billion over the next 12 months. Now Baiyin Wang
       owns a recently founded coffee machine vendor located next door to Luckin’s
       Headquarter.

       Red Flag #4: Luckin recently raised USD 865 million through a follow-on offering
       and a convertible bond offering to develop its “unmanned retail” strategy, which is
       more likely a convenient way for management to siphon large amount of cash from
       the company.

       Red Flag #5: Luckin’s independent board member, Sean Shao, is/was on the board
       of some very questionable Chinese companies listed in the US that have incurred
       significant losses on their public investors.

       Red Flag #6: Luckin’s co-founder & Chief Marketing Officer, Fei Yang, was once
       sentenced to 18 months’ imprisonment for crime of illegal business operations
       when he was the co-founder and general manager of Beijing Koubei Interactive
       Marketing & Planning Co., Ltd. (“iWOM”). Afterwards, iWOM became a related
       party with Beijing QWOM Technology Co., Ltd. (“QWOM”), which is now an
       affiliate of CAR and is doing related party transactions with Luckin.

(emphasis in original).

       162.    Part Two of the Anonymous Report focused on what it called Luckin’s

“Fundamentally Broken Business,” and identified the following “Flaws” in the Company’s

business model:

       Business Model Flaw #1: Luckin’s proposition to target core functional coffee
       demand is wrong: China’s caffeine intake level of 86mg/day per capita is
       comparable to other Asian countries already, with 95% of the intake from tea. The
       market of core functional coffee product in China is small and moderately growing
       in China.

       Business Model Flaw #2: Luckin’s customers are highly price sensitive and
       retention is driven by generous price promotion; Luckin’s attempt to decrease
       discount level (i.e. raise effective price) and increase same store sales at the same
       time is mission impossible.

       Business Model Flaw #3: Flawed unit economics that has no chance to see profit:
       Luckin’s broken business model is bound to collapse.

       Business Model Flaw #4: Luckin’s dream “to be part of everyone’s everyday life,
       starting with coffee” is unlikely to come true, as it lacks core competence in non-
       coffee products as well. Its “platform” is full of opportunist customers without
       brand loyalty. Its labor-light store model is only suitable for making “Generation



                                                63
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 71 of 263




       1.0” tea drinks that have been in the market for more than a decade, while leading
       fresh tea players have pioneered “Generation 3.0” products five years ago.

       Business Model Flaw #5: The franchise business of Luckin Tea is subject to high
       compliance risk as it’s not registered with relevant authority as required by law,
       because Luckin Tea launched its franchise business in September 2019 without
       having at least two directly-operated stores fully operational for at least 1 year.

(emphasis in original).

       163.    Despite these shocking allegations, Luckin quickly issued a denial refuting the

allegations in the Anonymous Report.        These denials were echoed by at least one of the

Underwriter Defendants, which helped to restore investor confidence.

       B.      Luckin Publicly Denies All the Allegations in the Anonymous Report, and
               Analysts Affiliated with the Underwriter Defendants Staunchly Defend the
               Company

       164.    Muddy Waters published the Anonymous Report on Friday January 31, 2020. On

Monday, February 3, 2020, Luckin issued a statement “categorically den[ying] all allegations in

the Report.” In a press release issued on this date, Luckin stated the following:

       Luckin Coffee Responds to Anonymous Report Containing Misleading and
       False Allegations

       BEIJING, Feb. 03, 2020 (GLOBE NEWSWIRE) -- Luckin Coffee Inc. (“Luckin
       Coffee” or the “Company”) (NASDAQ: LK), a pioneer of a technology-driven new
       retail model to provide coffee and other products of high quality, high affordability,
       and high convenience to customers, today issued the following responses to
       misleading and false allegations contained in an anonymous report (the “Report”),
       which was made public on January 31, 2020 by a short seller who may benefit from
       this meritless Report.

       Luckin Coffee categorically denies all allegations in the Report. The methodology
       of the Report is flawed, the evidence is unsubstantiated, and the allegations are
       unsupported speculations and malicious interpretations of events. The Report also
       attacks members of Luckin Coffee’s management team, shareholders, and business
       partners and its claims are either false, misleading or entirely irrelevant.
       Furthermore, Luckin Coffee believes that the Report demonstrates a fundamental
       misunderstanding of the Company’s business model and operating environment.
       Luckin Coffee intends to take appropriate actions to defend itself against these
       malicious allegations and to protect the interests of its shareholders.




                                                64
Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 72 of 263




In particular, Luckin Coffee responded to the following misleading and false
allegations raised in the Report in the following:

   •   The Report alleged the number of items per store per day was inflated in
       2019 3Q and 4Q. [emphasis in original.] There are material
       inconsistencies between the unsubstantiated data presented in the Report
       and the actual data from the Company’s own system. Every single order
       that customers placed with Luckin Coffee is online and automatically
       recorded in its system, and payments for orders went through third-party
       payment service providers. Therefore, all the Company’s key operating
       data, including the number of items per store per day, items per order and
       effective selling price, are tracked in real time and can be verified. Luckin
       Coffee has a robust internal control system over data management to
       ensure the data integrity and consistency within its system as well as that
       of its third party partners.

   •   The Report alleged items per order had declined from 2019 2Q to 2019
       4Q and the effective selling price was inflated in 2019 3Q. [emphasis in
       original.] The sources and authenticity of the alleged customer order
       receipts in the Report are unsubstantiated and the underlying methodology
       in the Report is ungrounded. Luckin Coffee’s items per order during the
       period is substantially higher than the data alleged in the Report. In
       addition, Luckin Coffee stands by its reported effective selling price,
       which is true, accurate, and can be verified by Luckin Coffee’s internal
       system.

   •   The Report alleged Luckin Coffee overstated advertising expenses and
       may recycle overstated advertising expenses to inflate revenue in 2019 3Q.
       [emphasis in original.] The allegation is based on flawed assumptions, and
       inaccurate and misleading analysis of the Company’s advertising expenses.
       Luckin Coffee performs a detailed review and cross check of its sales and
       marketing expenses with underlying evidence and confirms the
       Company’s reported advertising expenses are true and accurate.

   •   The Report alleged net revenues from other products were inflated in
       2019 3Q. [emphasis in original.] The Report’s reference to value-added-tax
       (“VAT”) in calculating net revenues from other products represents a clear
       misunderstanding of the applicable VAT rates for the Company’s non-
       freshly brewed products and the Report reached an ungrounded allegation
       based on such flawed and unsupported assumption. All the Company’s
       orders are tracked in real time and the Company has rigorous internal
       controls over revenue recognition and reconciliation. Luckin Coffee is in
       strict compliance with these rigorous controls and is committed to ensure
       the integrity of its financial reporting.

As a data-driven company, Luckin Coffee is committed to providing full and
accurate disclosure to investors and to rebutting any false claims that attempt to


                                        65
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 73 of 263




       undermine confidence in Luckin Coffee’s business, management and results of
       operations.

       Luckin Coffee firmly stands by its business model and is confident in benefiting
       from the strong growth of China’s coffee market in the future. Luckin Coffee’s
       pioneering business model has enabled the Company to become the leading and
       fastest growing player driving coffee consumption in China. Supported by its
       disruptive new retail model, diversified product portfolio and strong financial
       position, Luckin Coffee will continue to grow its business, provide a superior
       customer proposition and deliver sustainable value for its shareholders over the
       long-term.

       165.    Following the Company’s denial of the allegations in the Anonymous Report,

Haitong downplayed the report in a February 2, 2020 analyst report, calling the Anonymous Report

“written anonymously” and stating that “its biggest flaw . . . is the selective data set used to make

the claims.” (emphasis in original). Haitong concluded that “[w]e believe that if the short report

claims were true and that transactions and ASP were inflated, Luckin would have reported

considerably lower cash flows and cash positions, which we believe are difficult to fabricate and

undergo audits.”

       166.    Similarly, Credit Suisse issued a report on February 4, 2020, strongly defending the

Company. While Credit Suisse acknowledged that the Company “didn’t provide any detail or

supporting documents to rebut the allegations,” Credit Suisse nonetheless attempted to discredit

the Anonymous Report. For example, Credit Suisse criticized the representativeness of the video

evidence obtained by Muddy Waters, stating that it “only accounted for <0.3% of total operation

hours in 4Q19.” Credit Suisse added that “[f]or LK, every single order that customers placed is

online and automatically recorded in its system, and payments for orders went through third-party

payment service providers. So it’s not that hard for LK to provide such evidence to rebut this

allegation.” With respect to the Anonymous Report’s allegations of overstated advertising

expenses to inflate revenue and store-level profit, Credit Suisse suggested that “we believe this

could be easily verified by auditors or a third party.” Credit Suisse concluded by assuring investors


                                                 66
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 74 of 263




that it “found no hard evidence in the short-seller report to prove Luckin’s business as fraudulent,

and some of the allegations are baseless or have major flaws.” In similar fashion, a Needham

report issued on February 4, 2020 cited the Company’s denial of all of the Anonymous Report’s

allegations and raised its price target to $40.00.

       167.    Notably, Credit Suisse issued a follow-up report on February 14, 2020 that made

no mention of the Anonymous Report. Instead, Credit Suisse focused on the effect of Covid-19:

“we view the challenges faced by LK as transitory and its long-term story—evolving digital

ecosystem, new retail initiatives and product category expansion to drive user growth and enhance

brand equity—remains intact.”

       168.    Several prominent investors joined in Luckin’s defense. For example, investor

Andrew Left of Citron Research (“Citron”) disclosed that he had taken a long position in Luckin,

and, citing data from Business Connect China (“BCC”), stated in a social media post that the

Anonymous Report would “fall short on accuracy.”

       169.    In truth, the Exchange Act Defendants’ categorical denials of the Anonymous

Reports’ claims were each materially false or misleading when made because, as the Company

would later admit, it had been engaged in an undisclosed scheme to materially inflate its reported

revenues and key operating metrics since at least the time of IPO, and suffered from severely

deficient internal controls that had failed to detect or prevent its fraudulent conduct. Despite their

undisclosed falsity, the Exchange Act Defendants’ denials were almost completely effective, as

the price of Luckin’s ADSs rebounded following the publication of the Company’s press release

refuting the allegations, as supported by the Underwriter Defendants’ reports. As Barron’s

reported on February 3, 2020, “Luckin Stock Is Surging Because the Company Hit Back Against

Fraud Allegations,” noting that its ADS price “climbed 2.9% in early trades, after Luckin Coffee




                                                 67
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 75 of 263




(ticker: LK) said it ‘categorically denies’ allegations made in an anonymous report published

Friday by short-selling shop Muddy Waters Research.” Indeed, Luckin’s ADS price reached a

high of $36.99 on February 4, 2020, higher than its trading price before the publication of the

Anonymous Report days earlier.

       170.    However, not all investors were so easily convinced. On February 12, 2020, J

Capital Research (“J Capital”), a China-focused investment research firm, published a more

detailed report supporting the findings in the Anonymous Report and specifically rebutting

Citron’s statements in support of Luckin (the “J Capital Report”):

       Citron cited data from “Biz Con China,” referring to Business Connect China
       (BCC), a Shanghai-based expert-network company that also sells data on listed,
       Chinese-domiciled companies. We managed to see a copy of BCC’s report, and
       right there in the first paragraph is written: “Based on BCC’s tracking, we are
       skeptical about some of Luckin’s reported figures.” The next paragraph begins:
       “Luckin’s reported figure of 444 items sold per day in 3Q19 is likely to be higher
       than their actual sales.” Citron seems to have missed this.

       We know BCC to operate with a high degree of integrity but think the methodology
       used to collect the data was flawed. BCC itself warns clients that “we believe
       BCC’s tracking results portray the optimal situation that Luckin can reach.”
       Notably, BCC’s tracking results show lower numbers than LK management
       reports.

                                            ***
       Luckin has so far issued a blanket denial without providing confirmatory
       evidence. We are short Luckin and believe that the work of the anonymous short
       sellers was credible and complementary to our own analysis of the company’s
       reports.

       171.    Despite a few analysts raising concerns, Luckin’s ADS price rose in the weeks

following the Company’s denials, reaching a high of $43.18 on February 20, 2020. Accordingly,

the market was understandably shocked when the Company came clean, admitting to a massive

scheme to fraudulently inflate revenue and expenses.




                                               68
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 76 of 263




       C.      Luckin Belatedly Admits that Its Financial Results were Fraudulently
               Overstated

       172.    As detailed in a series of press releases issued between April 2, 2020 and July 1,

2020, Luckin’s Board of Directors formed a Special Committee on March 19, 2020 to investigate

issues purportedly uncovered during the audit of Luckin’s consolidated financial statements for

fiscal year 2019. The Special Committee consisted of three independent directors, Shao, Tianruo

Pu, and Wai Yuen Chong, and Shao served as its chairman.7 Luckin also enlisted Kirkland & Ellis

as independent outside counsel and FTI Consulting as an independent forensic accounting expert.

According to the Company, the Special Committee was empowered “to access documents, records

and information of the Company, and to conduct interviews with any employee, officer and

director, as the Special Committee deemed appropriate.” During the course of its approximately

15-week investigation, “the Special Committee and its advisors reviewed over 550,000 documents

collected from over 60 custodians, interviewed over 60 witnesses, and performed extensive

forensic accounting and data analytics testing.”

       173.    Based on the results of its internal investigation, Luckin admitted that its fabrication

of sales overstated its revenues by nearly 100% and its costs by as much as 32% during the second,

third, and fourth quarters of 2019. The Company further admitted that “[e]vidence discovered to

date demonstrates that the Company’s former Chief Executive Officer, Ms. Jenny Zhiya Qian,

former Chief Operating Officer, Mr. Jian Liu and certain employees reporting to them

participated in the fabricated transactions and that the funds supporting the fabricated

transactions were funneled to the Company through a number of third parties associated with

the Company employees and/or related parties.”


7
  On March 27, 2020, Luckin announced the appointment of two purported independent directors,
including Tianruo Pu and Wai Yuen Chong, as members of the Audit Committee and the board,
effective March 27, 2020, and Defendant E. Liu’s resignation from the Audit Committee


                                                   69
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 77 of 263




       174.   Beginning on April 2, 2020, Luckin shocked the market when it published a press

release announcing the termination of the Company’s COO, J. Liu, the formation of an

Independent Special Committee, and an ongoing internal investigation:

       BEIJING, China, April 02, 2020 (GLOBE NEWSWIRE) – Luckin Coffee Inc.
       (“Luckin Coffee” or the “Company”) (NASDAQ: LK) today announced that the
       Company’s Board of Directors (the “Board”) has formed a special committee (the
       “Special Committee”) to oversee an internal investigation into certain issues raised
       to the Board’s attention during the audit of the consolidated financial statements for
       the fiscal year ended December 31, 2019 (the “Internal Investigation”).

       The Special Committee is comprised of three independent directors of the Board,
       Mr. Sean Shao, Mr. Tianruo Pu and Mr. Wai Yuen Chong, with Mr. Shao serving
       as its chairman. The Special Committee has retained independent advisors,
       including independent legal advisors and forensic accountants, in connection with
       the Internal Investigation. The Special Committee has retained Kirkland & Ellis as
       its independent outside counsel. Kirkland & Ellis is assisted by FTI Consulting as
       an independent forensic accounting expert. The Internal Investigation is at a
       preliminary stage.

       The Special Committee today brought to the attention of the Board information
       indicating that, beginning in the second quarter of 2019, Mr. Jian Liu, the chief
       operating officer and a director of the Company, and several employees reporting
       to him, had engaged in certain misconduct, including fabricating certain
       transactions. The Special Committee recommended certain interim remedial
       measures, including the suspension of Mr. Jian Liu and such employees implicated
       in the misconduct and the suspension and termination of contracts and dealings with
       the parties involved in the identified fabricated transactions. The Board accepted
       the Special Committee’s recommendations and implemented them with respect to
       the currently identified individuals and parties involved in the fabricated
       transactions. The Company will take all appropriate actions, including legal
       actions, against the individuals responsible for the misconduct.

       The information identified at this preliminary stage of the Internal Investigation
       indicates that the aggregate sales amount associated with the fabricated
       transactions from the second quarter of 2019 to the fourth quarter of 2019
       amount to around RMB2.2 billion [US$310 million]. Certain costs and expenses
       were also substantially inflated by fabricated transactions during this period. The
       above figure has not been independently verified by the Special Committee, its
       advisors or the Company’s independent auditor, and is subject to change as the
       Internal Investigation proceeds. The Company is assessing the overall financial
       impact of the misconduct on its financial statements. As a result, investors should
       no longer rely upon the Company’s previous financial statements and earning
       releases for the nine months ended September 30, 2019 and the two quarters
       starting April 1, 2019 and ended September 30, 2019, including the prior


                                                70
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 78 of 263




       guidance on net revenues from products for the fourth quarter of 2019, and other
       communications relating to these consolidated financial statements. The
       investigation is ongoing and the Company will continue to assess its previously
       published financials and other potential adjustments.

       175.       As the Company’s April 2, 2020 admissions made clear, the Anonymous Report,

which alleged that Luckin was “fabricating financial and operating numbers” since 3Q2019, had

vastly underestimated the actual magnitude of the Exchange Act Defendants’ fraud. Indeed,

Luckin’s internal investigation revealed that the fabrication stretched back much further, to at least

2Q2019 (and possibly further) and was much more substantial than previously disclosed.

       176.       Following the shocking belated disclosure by the Company, Luckin’s ADSs

collapsed—falling over 75% on April 2, 2020, declining from a closing price of $26.20 on April

1, 2020 to a closing price of $6.40 on April 2, 2020, and wiping out billions of dollars of market

capitalization.

       177.       On April 5, 2020, Lu issued a public statement apologizing and accepting

responsibility for the financial misconduct. In a statement on Chinese social media, Lu accepted

responsibility for the massive fraud at Luckin, stating that he was he was “ashamed” and that “I

personally blame myself.” Lu acknowledged that “the accounting fraud has disappointed and hurt

too many people, including our trusting investors,” and that “as the Chairman of the Board, I own

my share of blame.” Lu further stated that “[d]espite the ultimate outcome of the independent

committee’s investigation, I will bear my share of responsibilities.”

       178.       On May 12, 2020, Luckin issued a press announcing that its internal investigation

had uncovered evidence directly implicating its CEO, Qian, and COO, J. Liu, and that the Board

had decided to terminate them on the basis of this evidence:

       BEIJING, China, May 12, 2020 (GLOBE NEWSWIRE) — Luckin Coffee Inc.
       (the “Company”) (NASDAQ: LK), today announced changes to its Board of
       Directors (“Board”) and senior management, effective May 11, 2020.



                                                 71
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 79 of 263




       During its ongoing internal investigation (the “Internal Investigation”), the Special
       Committee of the Board (the “Special Committee”) has brought to the attention
       of the Board evidence that sheds more light on the fabricated transactions
       described in the press release issued by the Company on April 2, 2020. After
       considering such information, the Board has terminated Ms. Jenny Zhiya Qian
       and Mr. Jian Liu from the positions of the Chief Executive Officer and the Chief
       Operating Officer, respectively. The Board also demanded and received from Ms.
       Qian and Mr. Liu their resignations from the Board. In addition to Ms. Qian and
       Mr. Liu, since the beginning of the Internal Investigation, the Company has placed
       six other employees, who were involved in or had the knowledge of the fabricated
       transactions, on suspension or leave.

       179.   On May 28, 2020, the Journal published an article entitled “Behind the Fall of

China’s Luckin Coffee: a Network of Fake Buyers and a Fictitious Employee,” which provided

new details concerning the methods the Exchange Act Defendants used to orchestrate their massive

overstatement of Luckin’s earnings and growth. As the article explained, Luckin’s fraud had

begun much earlier, before the May 2019 IPO:

       It turns out that Luckin sold vouchers redeemable for tens of millions of cups of
       coffee to companies that had ties to Luckin’s chairman and controlling
       shareholder, Charles Lu, according to internal documents and public records
       reviewed by The Wall Street Journal. Their purchases helped the company book
       sharply higher revenue than its coffee shops produced.

       Meanwhile, other internal documents showed a procurement employee called
       Lynn Liang processing more than $140 million of payments for raw materials
       such as juice, delivery and human-resources services. Ms. Liang was fictitious,
       according to people familiar with Luckin’s business.

       The scale and audacity of deception, which the Journal found traced back to
       before Luckin’s initial public offering on the Nasdaq Stock Market just a year
       ago, have stunned international investors and confounded regulators. This was a
       company that went from founding to public listing in less than two years. Its sudden
       fall saddled pension, mutual and hedge funds, not to mention individual investors,
       with heavy losses both in Asia and the West.

       180.   Analysts took note of these shocking new revelations. For example, a May 29,

2020 report from Red Pulse titled “Luckin Coffee Exposed Sales by Selling Vouchers” outlined

how Luckin’s employees “forged RMB200m to RMB300m (USD28m to USD42m) worth of

transactions through buying vouchers by individual accounts” and that the “fabrications started


                                                72
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 80 of 263




before the companyʼs US IPO in May 2019.” Red Pulse noted that the Company “also concocted

an unreal procurement employee to process material and service payments, worth over

USD140m.”

       181.    On July 1, 2020, Luckin issued a press release announcing that its Special

Committee had “substantially completed its independent internal investigation” into “the issues

disclosed in the press release issued by the Company on April 2, 2020.” Luckin admitted that the

Exchange Act Defendants’ fraud began before the IPO and inflated the Company’s sales by

approximately US$300 million and costs and expenses by approximately US$190 million in 2019:

       The Special Committee was formed on March 19, 2020 and authorized by the
       Board of Directors (the “Board”) to access documents, records and information of
       the Company, and to conduct interviews with any employee, officer and director,
       as the Special Committee deemed appropriate. In the course of the Internal
       Investigation, the Special Committee and its advisors reviewed over 550,000
       documents collected from over 60 custodians, interviewed over 60 witnesses, and
       performed extensive forensic accounting and data analytics testing.

       Based on its work, the Special Committee has found that the fabrication of
       transactions began in April 2019 and that, as a result, the Company’s net revenue
       in 2019 was inflated by approximately RMB 2.12 billion (consisting of RMB 0.25
       billion in the second quarter, RMB 0.70 billion in the third quarter, and RMB
       1.17 billion in the fourth quarter.) The Company’s costs and expenses were
       inflated by RMB 1.34 billion in 2019 (consisting of RMB 0.15 billion in the
       second quarter, RMB 0.52 billion in the third quarter, and RMB 0.67 billion in
       the fourth quarter).

       Evidence discovered to date demonstrates that the Company’s former Chief
       Executive Officer, Ms. Jenny Zhiya Qian, former Chief Operating Officer,
       Mr. Jian Liu and certain employees reporting to them participated in the
       fabricated transactions and that the funds supporting the fabricated transactions
       were funneled to the Company through a number of third parties associated with
       the Company employees and/or related parties.

       182.   The July 1, 2020 press release confirmed that the fraud was orchestrated by

Luckin’s senior-most executives, including its CEO, Qian, its COO, J. Liu, and its Chairman, Lu:

       Following the Special Committee’s recommendations, the Board terminated its
       former Chief Executive Officer and former Chief Operating Officer based on
       evidence demonstrating their participation in the fabricated transactions. In


                                              73
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 81 of 263




       addition, the Board resolved to require Mr. Charles Zhengyao Lu to resign as a
       director and the chairman of the Board and a meeting of the Board will be held on
       July 2, 2020 to consider the proposal to remove Mr. Charles Zhengyao Lu, as a
       director and the chairman of the Board. The proposed resignation and removal
       regarding Mr. Charles Zhengyao Lu was requested by the majority of directors
       of the Board, and based on findings presented by and the recommendations of
       the Special Committee. The Special Committee based its recommendations
       regarding Mr. Charles Zhengyao Lu on documentary and other evidence
       identified in the Internal Investigation and its assessment of Mr. Charles
       Zhengyao Lu’s degree of cooperation in the Internal Investigation.

       183.    Luckin further admitted that Defendants Qian and J. Liu were aided by at least a

dozen other Luckin employees who acted at their direction, and that it had identified an additional

fifteen employees who engaged in misconduct:

       The Board has further resolved to terminate 12 other employees who, at the
       direction of the former Chief Executive Officer and former Chief Operating
       Officer, participated in, and/or had knowledge of, the fabricated transactions,
       including previously suspended employees. An additional 15 employees are
       subject to other disciplinary actions. In addition, the Company is in the process of
       terminating relationships with all third parties involved in the fabricated
       transactions.

       184.    The July 1, 2020 press release also announced that the Company had implemented

“several immediate enhancements to its finance functions and engaged an internal controls

consultant to evaluate the existing controls environment and recommend enhancements to detect

and prevent misconducts in the future.” Among these “immediate enhancements,” the Company

disclosed that it was only now “chartering an internal audit function to test and evaluate its

control functions.”

       D.      After the Class Period, as New Details Concerning the Exchange Act
               Defendants’ Fraud Emerge, Luckin’s Stock Is Delisted, and the Company
               Enters Provisional Liquidation Proceedings

                      Luckin’s Shares Are Delisted

       185.    On April 7, 2020, NASDAQ temporarily halted trading of Luckin’s ADSs in light

of the Company’s disclosures. On May 19, 2020, Luckin announced that it had received a notice



                                                74
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 82 of 263




that Luckin’s ADSs would be officially delisted from NASDAQ because of the Company’s

previously announced fraud:

       Luckin Coffee Inc. (the “Company”) (NASDAQ: LK) today announced that on
       May 15, 2020, it received a written notice (the “Notice”) from the Listing
       Qualifications Staff (the “Listing Qualifications Staff”) of The Nasdaq Stock
       Market LLC (“Nasdaq”) indicating that the Listing Qualifications Staff has
       determined to delist the Company’s securities from Nasdaq. The Listing
       Qualifications Staff cited two bases for the delisting determination: (i) public
       interest concerns as raised by the fabricated transactions disclosed by the
       Company in a Form 6-K on April 2, 2020, pursuant to Nasdaq Listing Rule 5101;
       and (ii) the Company’s past failure to publicly disclose material information,
       citing a business model through which the previously disclosed fabricated
       transactions were executed, pursuant to Nasdaq Listing Rule 5250.

       186.    While the Company indicated that it would appeal the decision, Luckin’s ADSs

remained frozen until it satisfied NASDAQ’s request for additional information. Following a six-

week hiatus, during which new details continued to emerge concerning the Exchange Act

Defendants’ fraud, NASDAQ allowed trading in Luckin ADSs to resume on May 20, 2020.

       187.    On June 23, 2020, Luckin announced that it had received a second notice from

NASDAQ that its ADSs would be delisted due to its failure to file its Form 20-F Annual Report

for 2019. In a press release, Luckin stated that its failure to file the Annual Report “serves as an

additional basis for delisting the Company’s securities from the Nasdaq pursuant to Nasdaq Listing

Rule 5250(c)(1). This Notice is in addition to the two bases cited in the written notice issued by

the Listing Qualifications Staff as disclosed by the Company on May 19, 2020.” The Company

cited its previously disclosed internal investigation as one of the reasons for its delay.

       188.    On June 26, 2020, in a pre-market announcement, Luckin announced that it would

no longer seek to reverse or stay the Company’s delisting from NASDAQ. As a result, trading in

the Company’s ADSs on NASDAQ was suspended on June 29, 2020. Luckin ADSs continue to

trade over-the-counter.




                                                  75
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 83 of 263




                       In the Wake of Luckin’s Disclosures, Multiple Regulators Launch
                       Investigations into the Exchange Act Defendants’ Misconduct

       189.    Following Luckin’s admissions that it had fraudulently inflated its revenues and

expenses through fabricated transactions, numerous regulatory agencies in the United States and

China launched investigations. As the Company disclosed on May 12, 2020, “[f]ollowing issuing

the press release by the Company on April 2, 2020, the Company has been cooperating with and

responding to inquiries from regulatory agencies in both the United States and China.”

       190.    The CSRC swiftly issued a press release on April 3, 2020, stating that it “strongly

condemns the company for committing accounting fraud” and “will coordinate with the

International Organization of Securities Commissions (IOSCO) to investigate and severely punish

securities fraud, and effectively protect investors’ rights and interests.”

       191.    On April 29, 2020, multiple news outlets reported that the SEC had launched an

investigation into Luckin for “fabricating millions of dollars worth of sales.” The CSRC also said

that it had been in contact with the SEC regarding its investigation.

       192.    In late April 2020, numerous news outlets also reported that the Company’s

headquarters in Xiamen were raided by the SAMR, which demanded “full access to the company’s

accounts, transaction records and internal systems.” Beginning on June 6, 2020, it was reported

that the SAMR and China’s Ministry of Finance had obtained evidence of Lu’s personal

involvement with the Luckin fraud. For example, on June 6 and 10, 2020, Caixin reported that

Chinese authorities had discovered e-mails in which Lu gave direct orders to commit accounting

fraud. According to these sources, Lu and other responsible executives will be directly prosecuted

and will likely face criminal charges.

       193.    On July 31, 2020, the SAMR issued a press release stating that it had begun an

investigation of Luckin in April, and that it had determined that the Company’s fabricated



                                                  76
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 84 of 263




transactions involving related entities violated laws against unfair competition. On July 31, 2020,

China’s Ministry of Finance announced that, following a months-long investigation into Luckin’s

financial misconduct, its Supervision and Evaluation Bureau would impose fines on two of

Luckin’s Chinese-registered subsidiaries. In a press release, the Ministry of Finance stated that

“since May 6, 2020, the Ministry of Finance has organized and conducted investigation into

accounting information of two Luckin entities that primarily operate in China, namely, Luckin

Coffee (China) Co. Ltd. and Luckin Coffee (Beijing) Co. Ltd. The scope of the investigation

includes data from the inception of both entities and expands to include 23 related entities and

financial institutions.” The Ministry of Finance confirmed that between April 2019 and December

2019, Luckin Coffee inflated its sales revenue, income, operating expenses, and profit by engaging

in fraudulent transactions.    The Ministry of Finance also announced that it would impose

administrative sanctions on Luckin as a result of its findings.

       194.      On September 22, 2020, the SAMR announced the results of its investigation in a

press release:

       State Administration for Market Regulation (SAMR) Imposes Administrative
       Sanctions upon Luckin (China) Co. Ltd. and Luckin (Beijing) Co. Ltd. for
       Engaging in Unfair Competition

       In April this year, the State Administration of Market Regulation launched an
       investigation of Luckin Coffee (China) Co. and Luckin Coffee (Beijing) Co., Ltd.
       (hereinafter collective referred to as Luckin Company) for alleged fraudulent
       transactions and other unfair competition.

       It was revealed during the investigation that between April 2019 and December
       2019, in order to gain advantage over its competitors and to win more business
       opportunities, with assistance from multiple third-party business entities, Luckin
       Company inflated its sales revenue, costs, profit and other key indicators of its
       business operations. In addition, from August 2019 to April 2020, it widely
       publicized fraudulent data concerning its sales to defraud and mislead the
       general public in violation of Clause 8 of Article 1 of the Anti-Unfair Competition
       Law of the People’s Republic of China, which states that “business operators shall
       not make false or misleading statements regarding the quality, performance, or
       functionality of its products, sales, customer reviews, awards conferred upon their


                                                 77
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 85 of 263




       products, or engage in misleading marketing to deceive or mislead consumers.”
       Thus, Luckin Coffee’s actions were misleading.

       According to the investigation, 43 third-party related business entities, including
       Beijing Automotive Travel Business Consulting Services Co. Ltd., UCar,
       Zhengzhe International (Xiamen) Co. Ltd. aided and abetted Luckin in carrying
       out the misleading acts in violation of Clause 3 of Article 8 of the Anti-Unfair
       Competition Law of the People’s Republic of China, which prohibits “business
       operators from engaging in fraudulent transactions to assist other business
       operations to carry out fraudulent or misleading commercial business marketing or
       actions.” These actions constitute aiding and abetting misrepresentations.

       On September 18, 2020, the State Administration of Market Regulation and the
       Shanghai and Beijing market supervision authorities made the decision to impose
       administrative sanctions upon all 45 business entities, including Luckin Coffee
       (China), Luckin Coffee (Beijing), Beijing Automotive Travel Business Consulting
       Co. Ltd., UCar Technology Development Co. Ltd., Zhengzhe International
       (Xiamen) Co. Ltd., totaling 61 million RMB.

       195.    On September 23, 2020, Luckin issued a press release confirming the sanctions

imposed by the SAMR. The press release stated:

       The SAMR imposed an aggregate fine of RMB61.0 million on two Luckin Coffee
       entities and certain implicated third-party companies (“Implicated Companies”)
       due to their involvement in the fabricated transactions, which the Company
       disclosed in its press release on April 2, 2020 (the “Fabricated Transactions”).
       Pursuant to the Penalty Decisions, the conduct related to the Fabricated
       Transactions violated the PRC Anti-Unfair Competition Laws.

                      Luckin’s Auditor Publicly Distances Itself from the Exchange Act
                      Defendants’ Financial Misconduct

       196.   Luckin’s former auditor, E&Y Hua Ming, has sought to publicly distance itself

from Luckin since the Company admitted to its massive fabrication of revenue and expenses

throughout 2019. On April 3, 2020, E&Y Hua Ming issued a statement explaining that during its

audit of Luckin’s 2019 financial statements, it discovered that “management personnel engaged in

fabricated transactions which led to the inflation of the Company’s income, costs and expenses.”

According to E&Y Hua Ming, “[b]ased on such findings, EY made a report to the Company’s

Audit Committee,” which prompted the Company’s internal investigation.



                                               78
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 86 of 263




       197.    Confirming E&Y Hua Ming’s statement, according to a June 15, 2020 report by

Caijing, E&Y Hua Ming was first alerted to Luckin’s fraud during its on-site audit of Luckin’s

2019 financial results “before the Chinese New Year,” which occurred on January 25, 2020.

Specifically, Caijing reported that E&Y Hua Ming discovered an increasing number of business

to business transactions beginning in the second quarter of 2019, which was a “drastic change” in

Luckin’s business model and “aroused the attention of the Ernst & Young audit team.”

       198.    Upon closer inspection, E&Y Hua Ming discovered that many of Luckin’s new

customers and suppliers involved related entities. According to the Caijing report “[i]n mid-

March, Luckin’s auditing firm, Ernst & Young Hua Ming, took away computers from Luckin’s

executives and uncovered evidence of accounting fraud.” The report stated that E&Y Hua Ming

“uncovered a large number of email exchanges indicating that at least people at the level of

CEO Zhiya Qian approved various fraudulent transactions.” The report revealed that “[t]hese

emails included application for payments of fraudulent related transactions, setting up and

coordinating related entities, and summaries of financial impacts of fraudulent transactions.”

Shockingly, “[t]he review and approval of these email applications involved the highest level of

management and CEO, Zhiya Qian.”

       199.    Similarly, in an April 3, 2020 report by Yicai Global, which cited a person with

close ties to Ernst & Young China’s management, Yicai Global stated that following the

publication of the Anonymous Report, E&Y Hua Ming sent an anti-fraud team to Luckin, and that

team confirmed the fraud and “pushed Luckin to launch an internal investigation in accordance

with US regulations and urged it to publish the findings as soon as possible.”

       200.    A subsequent statement by E&Y Hua Ming on July 16, 2020 confirmed the reports

that E&Y Hua Ming alerted Luckin to the fraud as early as January 2020. In a statement posted




                                                79
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 87 of 263




to its WeChat account, E&Y Hua Ming disclosed that it first uncovered evidence of Luckin’s fraud

in January 2020, before Luckin’s denials of the allegations in the Anonymous Report. In the

statement, E&Y Hua Ming disclaimed any responsibility for Luckin’s financial misconduct,

stating that its audit records were inspected by a team from the Bureau of Supervision and

Evaluation of China’s Ministry of Finance as part of the agency’s investigation into Luckin’s fraud.

E&Y Hua Ming stated that it was cooperating with the investigation and that it “should not be held

responsible for the disclosure of Luckin Coffee’s 2019 financial information.”

       201.    On September 18, 2020, Luckin announced that it had replaced E&Y Hua Ming

with MarcumBP as the Company’s auditor, effective September 17, 2020. According to Luckin,

its decision to replace E&Y Hua Ming was “due to timetable considerations regarding its Form

20-F for the period ended December 31, 2019.”

                         Defendants Lu and Qian Default on the Margin Loan Facility

       202.    As noted above, Defendants Lu and Qian, as well as Lu’s sister, Wong, had pledged

a significant portion of their Luckin holdings as collateral to secure loans from affiliates of the

Underwriter Defendants. On April 6, 2020, Goldman Sachs revealed that Defendants Lu and Qian

had defaulted on $518 million in margin loans secured by these shares. In other words, while the

Company’s shares were artificially inflated by and through the Exchange Act Defendants’

misrepresentations, Defendants Lu and Qian cashed out by pledging their inflated holdings as

collateral for personal loans and then defaulted on these loans. The lender banks then sought to

liquidate the entities that had pledged the shares in order to recover whatever was left of the

diminished collateral.

       203.    On June 16, 2020, a court in the Cayman Islands granted a petition by Credit Suisse

Singapore Branch AG, an affiliate of Credit Suisse, to wind up Primus and Mayer, finding that the

entities were jointly and severally liable for the debts under the Margin Loan Facility. On July 9,


                                                80
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 88 of 263




2020, a court in the British Virgin Islands granted a similar application by the lender banks to wind

up Haode, the entity controlled by Defendant Lu that had pledged Luckin shares as collateral. The

British Virgin Islands court appointed KPMG (BVI) Limited and KPMG Advisory (Hong Kong)

(together, “KPMG”) as the liquidator of the assets.

                       Defendant Lu Attempts to Retain Control of Luckin’s Board and
                       Subvert the Internal Investigation

       204.    On June 19, 2020, Luckin announced that it would hold an extraordinary general

meeting on July 5, 2020 for shareholders to vote on resolutions to oust several other members of

Luckin’s Board, including Defendants Lu, Shao, Li, and E. Liu. On June 20, 2020, the Journal

reported that “[p]eople familiar with the company said even though the meeting would oust Mr.

Lu, it appeared to be an attempt by the chairman to hang on to control and frustrate an internal

investigation into the fake sales.” According to the report, “[t]he request to hold the meeting

came in a letter to the board Friday from Haode Investment, one of the shareholding entities

controlled by Mr. Lu.” Significantly, Lu sought to replace Shao, who was overseeing the

Company’s internal investigation, with two new directors nominated by Lu’s Haode, Ying Zeng

(“Zeng”) and Jie Yang (“Yang”). Moreover, the Journal reported that “Lu has repeatedly not

complied with requests by the special committee to interview him and gain access to his phone

and laptop,” which “has delayed the company’s efforts to complete and publish the results of its

internal probe and release audited financial results for 2019.” The report noted that the impending

liquidation of shares Lu had pledged as collateral under the Margin Loan Facility threatened to

reduce Lu’s voting rights by approximately 25%, which likely prompted Lu’s attempts to subvert

the internal investigation and pack the Company’s Board with his hand-picked nominees.

       205.    On June 26, 2020, Luckin disclosed that its Board had “resolved to require [Lu] to

resign as a director and the chairman of the Board.” In a press release, Luckin stated that the



                                                 81
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 89 of 263




decision was “based on findings presented by and the recommendations of the Special Committee”

and that “[t]he Special Committee based its recommendations on documentary and other evidence

identified in its ongoing internal investigation and its assessment of Mr. Charles Zhengyao Lu’s

degree of cooperation in the internal investigation.”

       206.    Notwithstanding the fact that the Company’s internal investigation had directly

implicated Defendant Lu, on July 2, 2020, Luckin issued a press release announcing that Lu’s

efforts to subvert the Company’s internal investigation and retain control of the Company had so

far been successful. The Company announced that a meeting of the Board was held on July 2,

2020 to consider the resolution to remove Lu as a director and Chairman. However, Luckin

disclosed that the resolution failed to garner the two-thirds majority required under the Company’s

Articles of Association, and that as a result, Lu remained a director and Chairman of the Board.

       207.    As reported by media outlets in China, Lu presided over the July 5 Extraordinary

Shareholder Meeting even though his removal was one of the resolutions to be voted on. Lu’s

conduct at the meeting revealed his desperate attempts to retain control of the Company. At the

meeting, Lu denied shareholders’ requests to hear the opinions of Luckin’s lawyers concerning the

voting rights owned by Primus, the entity controlled by Lu before its liquidation due to Lu’s default

on the Margin Loan Facility. Through its liquidators, Primus held approximately 131 million Class

B shares, each with ten times the voting right of Class A shares. At the meeting, Summer Fame,

controlled by Qian, proposed to treat Primus’s shares as Class A shares, which triggered an

objection from the Primus liquidator. Defendant Lu overruled the liquidator’s objection and

proceeded to rule Primus’s shares as Class A shares, thereby increasing the combined voting rights

of Haode and Summer Fame. Further, Defendant Lu reportedly overruled requests that the ballots




                                                 82
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 90 of 263




for the appointment of his handpicked replacement Board members be reviewed by the Company’s

lawyers.

       208.    Following the July 5 Extraordinary Shareholder Meeting, several shareholders

challenged the results of the vote. These entities included Centurium Capital and Joy Capital,

private-equity investors in Luckin controlled by Li and E. Liu, respectively, as well as KPMG, the

court-appointed liquidator for Haode. Representatives of these entities submitted objections

concerning how the meeting was conducted and how the votes were tallied and questioned the

legality of proceedings, according to the Journal.

       209.    On July 13, 2020, the Company reported on the results of the July 5 Extraordinary

Shareholder Meeting. Luckin announced in a press release on this date that Lu, Li, E. Liu, and

Shao had been removed as directors, and that Yang and Zeng, the two directors hand-picked by

Lu, had been appointed as directors. The Company also announced that Guo, who had been

serving as acting CEO, had been appointed as Chairman and CEO.

       210.    On July 30, 2020, Lucky Cup Holdings Limited and Fortunate Cup Holdings

Limited—entities controlled by Centurium Capital, which is ultimately controlled by Li, and

which held approximately 10% of the voting rights in Luckin—served a demand on Luckin

requesting that the Board convene a second extraordinary meeting. The demand by Centurium

Capital proposed three resolutions, including the removal of Zeng and Yang, the two directors

hand-picked by Lu as part of his efforts to retain control of the Company, and the reinstatement of

Shao. The demand by Centurium Capital further stated that the “[t]he circumstances around the

extraordinary general meeting held on 5 July 2020,” including the fact that it was requested by

Haode, “caused concerns over the independence of the directors nominated by Haode and elected

in the [July 5 Extraordinary Shareholder Meeting].” The demand further stated that since Shao




                                                83
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 91 of 263




had previously headed the Special Committee, “[h]is reinstatement will allow for the Board to

fully implement the remedial measures as recommended by the Special Committee, and to further

facilitate any process related thereto.”

       211.    Immediately following the demand by Centurium Capital, Luckin announced on

August 3, 2020 that both Yang and Zeng had notified the Board of their resignations, effective

immediately. On this date, Luckin issued a press release announcing that the Board would convene

a second extraordinary general meeting on September 2, 2020 to vote on the resolution to reinstate

Shao as a Director.

       212.    On September 2, 2020, Luckin announced the re-appointment of Shao as an

independent director following the results of the September 2, 2020 extraordinary general meeting.

Luckin further stated that the Board had once again elected Shao to the Audit Committee, which

is overseeing the internal investigation.

                       Luckin Enters Provisional Liquidation Proceedings in the Cayman
                       Islands

       213.    On July 15, 2020, Luckin announced that it had entered provisional liquidation

proceedings in the Cayman Islands in response to a winding-up petition filed by a creditor of the

Company. Under Cayman Islands Companies Law, a company can be wound up at the request of

its creditors. Provisional liquidation occurs where a company is or is likely to become unable to

pay its debts and intends to present a compromise or arrangement to its creditors. In a “light touch”

provisional liquidation, the provisional liquidators work alongside the existing directors to develop

and propose a restructuring without completely displacing the directors’ powers. In a press release

on July 15, 2020, Luckin stated that it had petitioned the Grand Court of the Cayman Islands for

the appointment of provisional liquidators, and that the court had appointed Alvarez & Marsal

Cayman Islands Limited and Alvarez & Marsal Asia Limited to act as “light-touch” Joint



                                                 84
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 92 of 263




Provisional Liquidators of the Company (the “JPLs”).         Luckin stated that it “believes the

appointment of the JPLs will provide a stable platform to allow the Company and its advisors . . .

to facilitate the negotiation and restructuring of the Company’s financial obligations.” Luckin

stated that while the provisional liquidation proceedings are pending, the Company would

“continue to operate its business under the day-to-day control” of the Board.

VI.    THE IPO AND SPO REGISTRATION STATEMENTS VIOLATED GAAP AND
       RELEVANT SEC DISCLOSURE OBLIGATIONS

       A.      The IPO and SPO Registration Statements Violated GAAP

       214.    SEC Regulation S-X, 17 C.F.R. § 210, et seq. (“Regulation S-X”), governs the

content of financial statements filed with the SEC in registration statements under the Securities

Act and under the Exchange Act. Regulation S-X, 17 C.F.R. § 210.4–01(a)(1), states that

“[f]inancial statements filed with the [SEC] which are not prepared in accordance with generally

accepted accounting principles will be presumed to be misleading or inaccurate.” GAAP are those

principles recognized by the accounting profession as the conventions, rules, and procedures

necessary to define accepted accounting practice at a particular time. GAAP principles have been

codified in the Accounting Standards Codification (“ASC”), the authoritative source of U.S.

GAAP promulgated by the Financial Accounting Standards Board (“FASB”).

       215.    According to the IPO and SPO Registration Statements, Luckin’s “consolidated

financial statements are prepared and presented in accordance with U.S. GAAP.” Moreover,

Luckin claimed in the IPO and SPO Registration Statements that the responsibilities of the Audit

Committee of Luckin’s Board of Directors included, among other things: (i) “reviewing with the

independent registered public accounting firm any audit problems or difficulties and

management’s response”; (ii) “discussing with [Luckin’s] independent auditor, among other

things, the audits of the financial statements, including whether any material information should



                                               85
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 93 of 263




be disclosed, issues regarding accounting and auditing principles and practices”; (iii) “reviewing

and approving all proposed related party transactions, as defined in Item 404 of Regulation S-K

under the Securities Act”; (iv) “discussing the annual audited financial statements with

management and the independent registered public accounting firm”; (v) “reviewing the adequacy

and effectiveness of [Luckin’s] accounting and internal control policies and procedures and any

special steps taken to monitor and control major financial risk exposures”; (vi) “approving annual

audit plans, and undertaking an annual performance evaluation of the internal audit function”; and

(vii) “meeting separately and periodically with management and the independent registered public

accounting firm.”

       216.    As alleged above, Luckin has admitted that its CEO, Qian, its COO, J. Liu, and

numerous other Luckin employees fabricated sales transactions, inflated revenues, overstated

expenses, and failed to disclose numerous transactions with related parties. Luckin has also

admitted that as a result of these undisclosed fabricated transactions “the Company’s net revenue

in 2019 was inflated by approximately RMB 2.12 billion (consisting of RMB 0.25 billion in the

second quarter, RMB 0.70 billion in the third quarter, and RMB 1.17 billion in the fourth quarter)”

and its “costs and expenses were inflated by RMB 1.34 billion in 2019 (consisting of RMB 0.15

billion in the second quarter, RMB 0.52 billion in the third quarter, and RMB 0.67 billion in the

fourth quarter).” By definition, these fabricated transactions were materially misrepresented and

lacked any economic substance. Moreover, Luckin has admitted “that the funds supporting the

fabricated transactions were funneled to the Company through a number of third parties

associated with the Company employees and/or related parties”—none of which were disclosed

in the IPO or SPO Registration Statements. By failing to disclose these fabricated transactions




                                                86
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 94 of 263




and by including these transactions in Luckin’s financial reports, the Exchange Act Defendants

violated numerous GAAP standards.

       217.    First, Luckin’s financial statements violated the requirements of ASC 855

(Subsequent Events), which provides that any entity which files financial statements with the SEC

is responsible for evaluating the impact of subsequent events through the date the financial

statements are issued. ASC 855-10-25-1A. Even if the events or circumstances arose after the

time covered by the financial statements, ASC 855 recognizes that “[s]ome nonrecognized

subsequent events”—i.e., “events that provide evidence about conditions that did not exist at the

date of the balance sheet but arose after the balance sheet date but before financial statements

are issued”—“may be of such a nature that they must be disclosed to keep the financial statements

from being misleading.” ASC 855-10-50-2; ASC 855 10-25-3 (emphasis in original). For such

events, an entity which files financial statements with the SEC must disclose “[t]he nature of the

event” and “[a]n estimate of its financial effect, or a statement that such an estimate cannot be

made.” ASC 855-10-50-2.

       218.    The SEC has likewise stated that “[a] registrant . . . ha[s] responsibilities with

regard to post-balance-sheet-date subsequent events, as well as the application of authoritative

literature applicable to such events.” SEC Staff Announcement: Issuance of Financial Statements,

ASC 855 at S99-2. A registrant must “at a minimum, disclose subsequent events.” Id. “If a

registrant does not amend [its] financial statements so that they are free of material misstatement

or omissions when they are filed with the Commission, the registrant will be knowingly filing a

false and misleading document.” Id.

       219.    Both the IPO and SPO Registration Statements included Luckin’s consolidated

balance sheets as of December 31, 2017 and December 31, 2018, and consolidated statements of




                                                87
         Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 95 of 263




cash flow and comprehensive loss for the period from June 16, 2017 (date of inception) through

December 31, 2017 and for the year ended December 31, 2018. In addition, the IPO Registration

Statement included Luckin’s consolidated balance sheet data and statements of cash flow and

comprehensive loss for the three months ended March 31, 2019, while the SPO Registration

Statements included consolidated balance sheet data and statements of cash flow and

comprehensive loss for the nine months ended September 30, 2019. As Luckin has admitted, “the

fabrication of transactions began in April 2019,” prior to the date that Luckin’s financial

statements for 2017, 2018, and first quarter of 2019 were filed as part of the IPO Registration

Statement. Moreover, Luckin has admitted that its fabrication of revenue continued throughout

the second, third, and fourth quarters of 2019, prior to the date that Luckin’s financial statements

for 2017, 2018, and the nine months ended September 30, 2019 were filed as part of the SPO

Registration Statement.

         220.   Given the magnitude and material nature of the fabricated transactions, under ASC

855, these transactions should have been disclosed as non-recognized subsequent events in the

notes to Luckin’s consolidated financial statements in both the IPO and SPO Registration

Statement. By failing to disclose its fabrication of transactions, Luckin violated GAAP and

“knowingly fil[ed] a false and misleading document.”

         221.   Second, Luckin’s financial statements violated ASC 605 (Revenue Recognition),

which requires that to be recognized, revenue must have been “realized or realizable” and have

been “earned.” ASC 605-10-25-1. Revenue is realized when “products (goods or services),

merchandise, or other assets are exchanged or cash or claims to cash”; revenue is realizable when

“related assets received or held are readily convertible to known amounts of cash or claims to

cash.”    Id.   (emphasis in original).   Revenues are considered earned when an entity has




                                                88
          Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 96 of 263




“substantially accomplished what it must do to be entitled to the benefits represented by the

revenues.” ASC 605-10-S99. In other words, to record revenue under ASC 605, Luckin must

have delivered coffee or another product to the consumer. Any revenues Luckin recognized as a

result of fabricated transactions would, by definition, not have been realized or realizable or

earned.

          222.   Moreover, with respect to prepaid vouchers—which Luckin utilized as one method

of inflating its revenues—Luckin stated in the IPO and SPO Registration Statements that “[c]ash

received from the sales of prepaid vouchers are recognized as deferred revenues,” which “are

recognized as revenues upon the redemption of the vouchers for purchases.” However, the

financial statements included in the IPO or SPO Registration Statements did not report any

deferred revenue attributable to the purported sale of coffee vouchers. As reported by the Journal

based on its review of Company records, “Luckin booked more than 1.5 billion yuan ($210

million) of corporate sales [through the sale of purported coffee vouchers] in 2019, dwarfing

genuine purchases during the period.”

          223.   Luckin’s recognition of revenue from fabricated transactions, including the

fraudulent sales of coffee vouchers, violated ASC 605 and rendered its financial statements

misleading and inaccurate.

          224.   Third, Luckin’s admitted reliance on round-trip transactions, in which “the funds

supporting the fabricated transactions were funneled to the Company through a number of third

parties associated with the Company employees and/or related parties” violated ASC 605-50

(Customer Payments and Incentives) and ASC 845 (Non-monetary Transactions). As reported by

the Journal based on its interview of Luckin employees, “the rafts of purchases and payments




                                                89
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 97 of 263




formed a loop of transactions that allowed the company to inflate sales and expenses with a

relatively small amount of capital that circulated in and out of the company’s accounts.”

       225.    Under ASC 605-50, “[c]ash consideration . . . given by a vendor to a customer is

presumed to be a reduction of the selling price of the vendor’s products or services and, therefore,

should be characterized as a reduction of revenue when recognized in the vendor’s income

statement.” ASC 605-50-45-2 (emphasis in original). In other words, when the “third parties

associated with the Company employees and/or related parties”—which Luckin has admitted were

instrumental in its fraud—initially funded the loop of fraudulent transactions, the consideration

provided to the purported vendors and customers should have been recorded as a reduction of the

revenue generated by means of the fabricated sales.

       226.    Similarly, under ASC 845, reciprocal transactions which do not involve actual

“exchanges of cash or other monetary assets or liabilities for goods” or which “lack[] commercial

substance” constitute nonmonetary transactions and must be offset against one another. ASC 845-

10-05-2; ASC 845-10-30-3 (emphasis in original).

       227.    The SEC has characterized the type of non-monetary transactions Luckin engaged

in as “sham transactions.” For example, in a speech on Revenue Recognition on May 31, 2001,

Lynn Turner, the SEC’s chief accountant stated:

       The staff is concerned when it appears Company A has taken $1 million out of its
       left pocket only to receive that $1 million back in its right pocket, and wants to
       record the $1 million received in revenue. For example, assume that Company A
       pays Company X $1 million to enter into the purchase and supply arrangement
       under which Company A agrees to supply a product to Company X and Company
       X agrees to purchase a specified minimum volume of product from Company A.
       Company A gets the $1 million that it gave Company X back through Company
       X’s guaranteed product purchases. The staff questions how these types of ‘round-
       trip’ arrangements result in revenue, and whether, in substance, they are sham
       transactions engineered solely to inflate the revenue line in the income statement.




                                                90
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 98 of 263




       228.    Luckin’s round-trip transactions were the exact circumstance identified by the SEC

as “sham transactions” since they were engineered to portray a false picture of revenue growth.

Under GAAP, the linked transactions should have been offset against one another, which would

have resulted in a dramatic reduction in the revenue reported in Luckin’s financial statements.

       229.    Fourth, Luckin’s undisclosed reliance on “a number of third parties associated

with the Company employees and/or related parties” to facilitate its fabricated transactions

violated ASC 850 (Related Party Disclosures). Under ASC 850, when a company engages in

transactions with a related party or entity with common control relationships, such transactions

must be disclosed where information about the transactions “would make a difference in decision

making.” ASC 850-10-10-1. These disclosures enable “users of the financial statements [to]

evaluate their significance.” Id. ASC 850 identifies examples of related-party transactions,

including those between an entity, its principal owners, management, or members of their

immediate families or affiliates. ASC 850-10-05-03. An affiliate is “a party that, directly or

indirectly through one or more intermediaries, controls, is controlled by, or is under common

control with an entity.” ASC 850-10-20. Control includes “possession, direct or indirect, of the

power to direct or cause the direction of the management and policies of an entity through

ownership, by contract, or otherwise.” Id.

       230.    As alleged above, the Journal uncovered evidence showing that “registration

records of companies that bought vouchers and others that received repeated supplier payments

shows that many had links to Luckin, Mr. Lu or Mr. Lu’s two previous ventures.” Moreover, the

Company’s internal investigation “found evidence that Mr. Lu had knowledge of certain related-

party transactions that weren’t properly disclosed.” Under ASC 850, Luckin was required to

disclose the following information concerning each of these related-party transactions in the IPO




                                               91
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 99 of 263




and SPO Registration Statements: (i) the nature of the relationship; (ii) a description of the

transactions (even if the transaction involved nominal amounts) including “information deemed

necessary to an understanding of the effects of the transactions on the financial statements”; (iii)

the dollar amount of the transactions for all periods that income statements were presented; and

(iv) “amounts due from or to related parties.” ASC 850-10-50-1 (emphasis in original). Luckin’s

failure to do so violated GAAP.

       231.    In light of the numerous GAAP violations alleged above, Luckin’s financial

statements as reported in the IPO and SPO Registration Statements violated Regulation S-X, 17

C.F.R. § 210.4–01(a)(1), and are therefore presumed to be misleading or inaccurate.

       B.      The SPO Registration Statement Violated SEC Regulation G

       232.    In addition to failing to comply with GAAP, the SPO Registration Statement

violated SEC Regulation G, 17 C.F.R. § 244.100 (“Regulation G”), through its presentation of

numerous misleading non-GAAP financial measures. Non-GAAP measures either exclude or

include adjustments to a comparable measure presented on a GAAP basis—or, in the case of

Luckin, that is supposed to be presented on a GAAP basis—in a company’s financial statements.

Regulation G, which applies to the disclosure of adjusted measures, prohibits a company from

making public an adjusted financial measure that is misleading or omits to state a material fact.

17 C.F.R. § 244.100(b) provides:

       A registrant, or a person acting on its behalf, shall not make public a non-GAAP
       financial measure that, taken together with the information accompanying that
       measure and any other accompanying discussion of that measure, contains an
       untrue statement of a material fact or omits to state a material fact necessary in
       order to make the presentation of the non-GAAP financial measure, in light of the
       circumstances under which it is presented, not misleading.

       233.    The SPO Registration Statement presented numerous non-GAAP financial

measures, including adjusted operating loss, adjusted net loss and non-GAAP net loss attributable



                                                92
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 100 of 263




to ordinary shareholders. Luckin claimed in the SPO Registration Statement that these “non-

GAAP financial measures help identify underlying trends in [Luckin’s] business, provide further

information about [its] results of operations, and enhance the overall understanding of [its] past

performance and future prospects.” However, each of the non-GAAP financial measures reported

in the SPO Registration Statement was materially misleading by virtue of Luckin’s materially

inflated revenue and expenses in the second and third quarters of 2019, and Luckin’s failure to

disclose that it was actively inflating its revenue and expenses by means of massive fabricated

transactions. As such, Luckin’s presentation of these measures violated Regulation G.

       C.      The IPO and SPO Registration Statements Violated SEC Regulation S-K

       234.    SEC Regulation S-K, 17 C.F.R. § 229, et seq. (“Regulation S-K”), requires

disclosure concerning substantive matters such as the business and property of the issuer, the

management of the issuer, and the market in the issuer’s securities. Regulation S-K, 17 C.F.R. §

229.101 (“Item 101”), requires management to accurately describe the “general development of

the business” during the past five years, “any material changes in the mode of conducting the

business,” and “the business done and intended to be done.” As described above, by the time of

the IPO, the Exchange Act Defendants began fraudulently inflating Luckin’s revenue and expenses

through fabricated transactions. These fabricated transactions unquestionably reflected material

changes in Luckin’s mode of conducting its business. By failing to disclose these fabricated

transactions in the IPO and SPO Registration Statements, the Exchange Act Defendants violated

Item 101.

       235.    Regulation S-K, 17 C.F.R. § 229.303(a)(3) (“Item 303”), requires public companies

to “describe any unusual or infrequent events or transactions or any significant economic

changes that materially affected the amount of reported income from continuing operations and,

in each case, indicate the extent to which income was so affected.” Item 303 also requires public


                                               93
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 101 of 263




companies to disclose “trends or uncertainties . . . that the registrant reasonably expects will have

a material favorable or unfavorable impact on net sales or revenues or income from continuing

operations.” These disclosures must be made in the management’s discussion and analysis of

financial condition and results of operations (“MD&A”) section of a registration statement. A

company’s failure to disclose information required by Item 303 in its annual and quarterly reports

filed with the SEC is actionable under the federal securities laws, including under Section 10(b)

of the Exchange Act.

       236.    The purpose of MD&A disclosures, according to the SEC, is to provide investors

with information “necessary to an understanding of [a company’s] financial condition, changes in

financial condition and results of operations.” In particular, there are three principal objectives of

the MD&A: (i) to provide an explanation of a company’s financial statements that enables

investors to see the company through management’s eyes; (ii) to enhance the overall financial

disclosure and provide the context within which financial information should be analyzed; and

(iii) to provide information about the quality and potential variability of a company’s earnings and

cash flow, so that investors can judge the extent to which past performance predicts future

performance.

       237.    For the past thirty years, the SEC has emphasized that public companies have a

duty to disclose significant trends, risks, and uncertainties that could affect their performance in

the future. First, on May 18, 1989, the SEC issued an interpretive release concerning registrants’

MD&A disclosure obligations, including those arising under Item 303 (“1989 Release”). The

1989 Release affirms that the MD&A sections of public company SEC filings “are intended to

provide, in one section of a filing, material historical and prospective textual disclosure enabling




                                                 94
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 102 of 263




investors and other users to assess the financial condition and results of operations of the registrant,

with particular emphasis on the registrant’s prospects for the future.”

       238.    Citing Securities Act Release Nos. 6711 and 6349, the 1989 Release also states:

       MD&A is intended to give the investor an opportunity to look at the company
       through the eyes of management by providing both a short and long-term analysis
       of the business of the company. . . . It is the responsibility of management to
       identify and address those key variables and other qualitative and quantitative
       factors which are peculiar to and necessary for an understanding and evaluation
       of the individual company.

       239.    Moreover, quoting the Instructions to Item 303, the 1989 Release states that the

MD&A “shall focus specifically on material events and uncertainties known to management that

would cause reported financial information not to be necessarily indicative of future operating

results or of future financial condition.”

       240.    On April 7, 2003, the SEC issued a final rule addressing registrants’ disclosure

obligations under Item 303 (“2003 Rule”). It emphasizes that MD&A disclosures are “of

paramount importance in increasing the transparency of a company’s financial performance and

providing investors with the disclosure necessary to evaluate a company and to make informed

investment decisions.”     The 2003 Rule further states that the MD&A provides “a unique

opportunity for management to provide investors with an understanding of its view of the financial

performance and condition of the company, an appreciation of what the financial statements show

and do not show, as well as important trends and risks that have shaped the past or are reasonably

likely to shape the future.”

       241.    As described above, the Company has admitted that beginning in April 2019,

before the effective date of Luckin’s IPO Registration Statement, Luckin’s most senior

executives, including its CEO, Qian, and COO, J. Liu, engaged in a fraudulent scheme involving

millions of dollars of fake transactions, fabricated sales, and wildly overstated revenues, which,



                                                  95
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 103 of 263




had they been disclosed to the public, would have had a material unfavorable impact on sales and

revenues. The Company’s admissions also establish “that the funds supporting the fabricated

transactions were funneled to the Company through a number of third parties associated with

the Company employees and/or related parties,” none of which were disclosed in the IPO

Registration Statement. Furthermore, the Company has admitted that “documentary and other

evidence” directly implicates Defendant Lu in the Exchange Act Defendants’ fraudulent scheme,

a fact which is corroborated by extensive reporting indicating that the Company’s internal

investigation proved that Lu “knew—or should have known—about the fabricated transactions,”

and “found evidence that Mr. Lu had knowledge of certain related-party transactions that weren’t

properly disclosed.”

       242.   The Exchange Act Defendants’ failure to disclose the fraudulent scheme which

existed at the core of the Company in the IPO and SPO Registration Statements violated Item 303

and Section 10(b) of the Exchange Act. Without this information, investors had no ability to view

Luckin “through the eyes of management” or know what Luckin’s financial statements did “not

show,” including the “material events and uncertainties known to management that would cause

reported financial information not to be necessarily indicative of future operating results or of

future financial condition” and “important trends and risks that have shaped the past or are

reasonably likely to shape the future.” In particular, the Exchange Act Defendants failed to

disclose “any unusual or infrequent events or transactions,” such as the massive influx of

fraudulent purchases beginning in April 2019, and the fact that “the funds supporting the

fabricated transactions were funneled to the Company through a number of third parties

associated with the Company employees and/or related parties,” as the Company has admitted.




                                               96
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 104 of 263




       243.    SEC Regulation S-K, 17 C.F.R. § 229.503(c) (“Item 503”), requires public

companies to disclose in a registration statement, among other things, a “discussion of the most

significant factors that make the offering speculative or risky.” Item 503 also requires public

companies to “[e]xplain how the risk affects the issuer or the securities being offered.” A

company’s failure to disclose information required by Item 503 in its registration statement is

actionable under the federal securities laws, including under Section 10(b) of the Exchange Act.

Luckin’s IPO and SPO Registration Statements failed to disclose information regarding material

risks as required by Item 503, including risks related to Luckin’s massive inflation of revenue and

expenses through fabricated transactions, its deficient internal controls over financial reporting,

and undisclosed related-party transactions that were used to facilitate its fabrication of revenues

and expenses. The disclosures in the IPO and SPO Registration Statements therefore failed to

adequately alert investors to the actual risks associated with an investment in Luckin.

VII.   EXCHANGE ACT DEFENDANTS’ MATERIALLY FALSE OR MISLEADING
       STATEMENTS AND OMISSIONS OF MATERIAL FACT

       244.    As alleged below, the Exchange Act Defendants issued numerous false or

misleading statements and omissions of material fact during the Class Period concerning, among

other things, Luckin’s: (i) compliance with laws and regulations, GAAP, and internal controls over

financial reporting; (ii) increased earnings and growth leading up to the IPO and between the IPO

and the SPO; (iii) fabrication of revenue and expenses; (iv) reliance on undisclosed related-party

transactions to facilitate its fabrication of revenue and expenses; (v) the terms of the Margin Loan

Facility; and (vi) the Anonymous Report’s allegations.          The Exchange Act Defendants’

misstatements and omissions were made in the Company’s IPO and SPO Registration Statements,

SEC filings, press releases, and conference calls with analysts and investors.




                                                97
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 105 of 263




       A.       IPO Registration Statement

                       The IPO Registration Statement Failed to Disclose Subsequent Events
                       that Rendered Luckin’s Reported Financial Results Materially
                       Misleading

       245.     The IPO Registration Statement included Luckin’s consolidated balance sheets as

of December 31, 2017 and December 31, 2018; consolidated statements of cash flow and

comprehensive loss for the period from June 16, 2017 (date of inception) through December 31,

2017 and for the year ended December 31, 2018; unaudited interim consolidated balance sheet

data and statements of cash flow and comprehensive loss for the three months ended March 31,

2018 and March 31, 2019; and unaudited quarterly financial and operating data for the four

quarters of 2018 and three months ended March 31, 2019 (together, the “IPO Financial

Statements”).

       246.     The IPO Registration Statement purported to disclose all “SUBSEQUENT

EVENTS” in the notes to the IPO Financial Statements. Note 20 to Luckin’s consolidated financial

statements for the period from June 16, 2017 (date of inception) through December 31, 2017 and

year ended December 31, 2018 identified two subsequent events, including the issuance of

additional Series B Preferred Shares on January 9, 2019 and the adoption of a share option plan

for employees and directors on January 18, 2019.

       247.     Note 15 to Luckin’s unaudited interim financial statements, including for the first

quarter of 2019, disclosed the following subsequent events: (i) in April 2019, Luckin “issued

173,182 Series B-1 convertible redeemable preferred shares to third-party investors at US$865.91

per share for an aggregate purchase consideration of US$149,960”; (ii) “[o]n April 16, 2019, the

board of directors approved the dual-class share structure” under which “each Class A ordinary

share is entitled to one vote and each Class B ordinary share is entitled to ten votes”; (iii) on April

16, 2019, “the board of directors also approved that the authorized share capital of “US$50,000


                                                  98
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 106 of 263




divided into 25,000,000,000 ordinary shares of a par value of US$0.000002 each”; (iv) in April

2019, Luckin entered into a joint venture with Louis Dreyfus Company Asia Pte. Ltd. “to

incorporate a joint venture for constructing and operating a coffee roasting plant in China”; and

(v) on April 26, 2019 Luckin issued 15,211 Series B-1 convertible redeemable preferred shares to

TTCO Trust Corporation Limited for an aggregate purchase consideration of US$8,936. The IPO

Registration Statement did not include any other subsequent events.

       248.    The IPO Financial Statements were materially false or misleading when issued.

As Luckin has admitted, by the time of the IPO, Luckin’s senior management was actively engaged

in a scheme to inflate the Company’s revenue and expenses through massive fabricated

transactions, resulting in an overstatement of Luckin’s revenues by 40.3% and expenses by 10.4%

in the second quarter of 2019—the quarter in which the IPO occurred. The Company’s admissions

establish that the Exchange Act Defendants’ scheme arose before the IPO Financial Statements

were filed with the SEC as part of the IPO. Under ASC 855, Luckin was required to disclose all

events “of such a nature that they must be disclosed to keep the financial statements from being

misleading.” Likewise, the SEC has stated that “[i]f a registrant does not amend [its] financial

statements so that they are free of material misstatement or omissions when they are filed with the

Commission, the registrant will be knowingly filing a false and misleading document.” Given

the magnitude and material nature of the fabricated transactions, under ASC 855, these transactions

should have been disclosed as non-recognized subsequent events in the notes to the IPO Financial

Statements. By failing to disclose the Exchange Act Defendants’ overstatement of revenue and

expenses as subsequent events in the notes to the IPO Financial Statements, the Exchange Act

Defendants violated GAAP and “knowingly fil[ed] a false and misleading document.” Moreover,

because the IPO Financial Statements were “not prepared in accordance with generally accepted




                                                99
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 107 of 263




accounting principles,” they are “presumed to be misleading or inaccurate.” Regulation S-X, 17

C.F.R. § 210.4–01(a)(1).

                       Misstatements and Omissions Regarding Luckin’s Compliance with
                       Laws and Regulations, GAAP, and Internal Controls over Financial
                       Reporting

       249.    The Exchange Act Defendants represented in the IPO Registration Statement that

Luckin’s “consolidated financial statements are prepared and presented in accordance with U.S.

GAAP.” The Exchange Act Defendants also represented that the Company’s reported quarterly

financial data, including its unaudited quarterly financial and operating data for the four quarters

of 2018 and three months ended March 31, 2019, “includes all adjustments, consisting only of

normal and recurring adjustments, that we consider necessary for a fair representation of our

operating results for the quarters presented.”

       250.     The Exchange Act Defendants’ statements regarding Luckin’s compliance with

GAAP were materially false or misleading when made. As Luckin has admitted, by the time of

the IPO, the Exchange Act Defendants had begun inflating Luckin’s revenue and expenses through

fabricated transactions. Luckin’s fabrication of revenue and expenses in the second quarter of

2019—when the IPO occurred—resulted in material misstatements in net revenue, all metrics

derived from net revenue, and operating costs and expenses. As alleged above, the Exchange Act

Defendants’ material misstatements of Luckin’s revenue and expenses, and reliance on

undisclosed related-parties to facilitate their fabrication transactions, violated numerous GAAP

principles, including ASC 605 (Revenue Recognition), ASC 605-50 (Customer Payments and

Incentives), ASC 845 (Nonmonetary Transactions), and ASC 850 (Related Party Disclosures).

Moreover, even if the Exchange Act Defendants’ fraud had yet to be reflected in Luckin’s reported

financial results, under ASC 855 (Subsequent Events), the Exchange Act Defendants’ ongoing

fabrication of revenue and expenses should have been disclosed as subsequent events in the notes


                                                 100
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 108 of 263




to the IPO Financial Statements. The Exchange Act Defendants’ ongoing violations of GAAP at

the time of the IPO rendered the IPO Registration Statement’s claims regarding Luckin’s

compliance with GAAP materially incomplete and therefore misleading.

       251.    Luckin disclosed in the IPO Registration Statement that during the audit of

Luckin’s consolidated financial statements for the year ended December 31, 2018, the Company

and its outside auditor, E&Y Hua Ming, identified two material weaknesses in the Company’s

internal control over financial reporting: (i) the “lack of sufficient accounting and financial

reporting personnel with requisite knowledge and experience in application of U.S. GAAP and the

Securities and Exchange Commission, or the SEC, rules”; and (ii) “lack of financial reporting

policies and procedures that are commensurate with U.S. GAAP and the SEC reporting

requirements.” Luckin represented:

       We are in the process of implementing a number of measures to address these
       material weaknesses identified, including: (i) hiring additional accounting and
       financial reporting personnel with U.S. GAAP and SEC reporting experience, (ii)
       expanding the capabilities of existing accounting and financial reporting personnel
       through continuous training and education in the accounting and reporting
       requirements under U.S. GAAP, and SEC rules and regulations, (iii) developing,
       communicating and implementing an accounting policy manual for our accounting
       and financial reporting personnel for recurring transactions and period-end closing
       processes, and (iv) establishing effective monitoring and oversight controls for
       non-recurring and complex transactions to ensure the accuracy and
       completeness of our company's consolidated financial statements and related
       disclosures.

       252.    The Exchange Act Defendants’ statements about their efforts to remediate Luckin’s

material weaknesses and deficiencies, including by “establishing effective monitoring and

oversight controls,” were also false or misleading because, as Luckin has admitted, at the time of

the IPO, Luckin lacked adequate internal controls over financial reporting sufficient to prevent or

detect the massive fabrication of revenue and expenses being perpetrated by its senior management

beginning in April 2019. Indeed, Luckin did not “charter[] an internal audit function to test and



                                               101
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 109 of 263




evaluate its control functions” until after the Exchange Act Defendants’ fraud was revealed to the

market. Furthermore, Luckin’s Finance and Treasury functions, basic transaction-level controls,

were not overseen by its CFO. As a result of these undisclosed material weaknesses in Luckin’s

internal controls over financial reporting, by the time of the IPO, the Exchange Act Defendants

had begun inflating Luckin’s revenue and expenses through fabricated transactions. Therefore,

any purported remedial measures implemented by the Company had failed to prevent the

Exchange Act Defendants’ ongoing, widespread financial misconduct at the time of the IPO, and

were therefore plainly insufficient.

       253.    Luckin also represented in the IPO Registration Statement that Luckin’s success

depended on its ability to “ensur[e] full compliance with relevant laws and regulations.” Luckin

likewise warned that the Company “may be unsuccessful in operating our stores” and that “[t]he

operating results of our stores have been and will continue to be subject to a number of factors,”

including Luckin’s “ability to ensure full compliance with relevant laws and regulations, and

maintain adequate and effective control, supervision and risk management over our stores.”

The IPO Registration Statement further stated that Luckin’s ability to successfully grow its

business and brand recognition depended on its ability to “stay compliant with relevant laws and

regulations.” Furthermore, the IPO Registration Statement claimed that Luckin’s ability “to

successfully manage [its] rapid growth” depended on “effectively managing our supply chain and

ensuring our third-party suppliers continue to meet our quality and other standards and satisfy

our future operations’ needs.”

       254.    The Exchange Act Defendants’ statements regarding Luckin’s compliance with

relevant laws and regulations were materially false or misleading because, as Luckin has admitted,

at the time of the IPO, Luckin’s senior management was actively engaged in a scheme to inflate




                                               102
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 110 of 263




revenue and expenses through massive fabricated transactions.           Luckin’s purported risk

disclosures warning of potential risks due to non-compliance with relevant law or regulations were

materially false or misleading because, by the time of the IPO, the risk of non-compliance with

these laws and regulations had already materialized due to the ongoing fraud by senior

management.

       255.    The IPO Registration Statement included a risk disclosure related to short sellers

that acknowledged the possibility that Luckin could be accused of financial or accounting

misconduct. However, the Exchange Act Defendants disclaimed awareness of any basis for short

sellers to attack the Company with this kind of accusation:

       Public companies that have substantially all of their operations in China have been
       the subject of short selling. Much of the scrutiny and negative publicity has
       centered on allegations of a lack of effective internal control over financial
       reporting resulting in financial and accounting irregularities and mistakes,
       inadequate corporate governance policies or a lack of adherence thereto and, in
       many cases, allegations of fraud. As a result, many of these companies are now
       conducting internal and external investigations into the allegations and, in the
       interim, are subject to shareholder lawsuits and/or SEC enforcement actions.

       It is not clear what effect such negative publicity could have on us. If we were to
       become the subject of any unfavorable allegations, whether such allegations are
       proven to be true or untrue, we could have to expend a significant amount of
       resources to investigate such allegations and/or defend ourselves. While we would
       strongly defend against any such short seller attacks, we may be constrained in
       the manner in which we can proceed against the relevant short seller by principles
       of freedom of speech, applicable state law or issues of commercial confidentiality.
       Such a situation could be costly and time-consuming, and could distract our
       management from growing our business. Even if such allegations are ultimately
       proven to be groundless, allegations against us could severely impact our business
       operations, and any investment in the ADSs could be greatly reduced or even
       rendered worthless.

       256.    The Exchange Act Defendants’ statements regarding the purported absence of any

financial or accounting misconduct at the Company were materially false or misleading because,

as Luckin has admitted, at the time of the IPO, Luckin’s senior management was actively engaged

in a scheme to inflate revenue and expenses through massive fabricated transactions. Luckin’s


                                               103
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 111 of 263




purported risk disclosures warning of potential risks due to “allegations of a lack of effective

internal control over financial reporting resulting in financial and accounting irregularities and

mistakes, inadequate corporate governance policies or a lack of adherence thereto and, in many

cases, allegations of fraud” were materially false or misleading because, by the time of the IPO,

the risk of these allegations being made had already materialized due to the ongoing fraud by senior

management.

                       Misstatements and Omissions Regarding Luckin’s Business Model
                       and Increased Earnings and Growth

       257.    The Exchange Act Defendants claimed in the IPO Registration Statement that

Luckin had “pioneered a technology-driven new retail model to provide coffee and other

products with high quality, high affordability and high convenience to our customers,” and that

this “disruptive model has fulfilled the large unmet demand for coffee and driven its mass

market consumption in China, while allowing [the Company] to achieve significant scale and

growth since our inception.” The Exchange Act Defendants claimed that Luckin’s “focus on

technologies has enabled [it] to operate efficiently, [and] grow rapidly while maintaining quality

control.”

       258.    The Exchange Act Defendants stated that the Company’s “revenue growth is

mainly driven by [its] ability to attract new customers and actively engage existing customers”

and that the growth of the Company’s net revenues was “primarily driven by the significant

increase in the number of [its] transacting customers, [its] stores, and [its] products sold.” The

Exchange Act Defendants attributed their ability to attract and retain customers to Luckin’s “new

retail model . . . built upon [its] mobile apps and store network,” claiming that they “leverage[d]

big data analytics and AI to analyze [Luckin’s] customer behavior and transaction data, which




                                                104
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 112 of 263




enables [it] to attract new customers and retain and engage existing customers to increase

repurchases.”

       259.     The Exchange Act Defendants’ statements attributing Luckin’s growth, including

its growth in revenues, to its purportedly “disruptive” “technology-driven new retail model” were

materially false or misleading when made. By the time of the IPO, Luckin’s growth rate had

declined dramatically, from a 93.3% sequential increase in total net revenues during the fourth

quarter of 2018 to just 2.8% during the first quarter of 2019, demonstrating the failure of Luckin’s

business model. Contrary to the Exchange Act Defendants’ representations, by the start of the

Class Period, the Exchange Act Defendants had resorted to massively inflating Luckin’s revenues

through fabricated transactions. Indeed, in the second quarter of 2019 alone, which began on April

1, 2019, Luckin overstated its revenues by over 40%. The Exchange Act Defendants’ undisclosed

reliance on fabricated transactions rendered materially false or misleading their claims regarding

Luckin’s business model and the reasons for Luckin’s growth.             Having chosen to speak

affirmatively about the reasons for Luckin’s revenue growth and business expansion, it was

materially misleading for the Exchange Act Defendants not to disclose the fact that Luckin’s

revenues were being materially inflated through fabricated transactions.

       260.     The IPO Registration Statement also touted Luckin’s purported “store operational

efficiency by leveraging technology.” The Exchange Act Defendants stated that they “measure

[Luckin’s] store performance with store level operating profit (loss), which is calculated by

deducting cost of materials, store rental and other operating costs and depreciation expenses from

net revenues from sales of freshly brewed drinks and other products.” The Exchange Act

Defendants claimed that Luckin’s “technology-driven new retail business model significantly

improves [its] operational efficiency” and touted the fact that store-level operating loss as a




                                                105
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 113 of 263




percentage of net revenues had rapidly declined from 1,260.4% in 2017 to 44.3% in the first quarter

of 2019. The Exchange Act Defendants further represented that “store level operating costs,

including cost of materials, store rental and other operating costs and depreciation expenses,

will continue to decrease as percentage of our net revenues from sales of freshly brewed drinks

and other products.”

       261.    The Exchange Act Defendants’ statements touting Luckin’s store-level operational

efficiency and claims that store-level operating costs would continue to decrease as a percentage

of net revenues were materially false or misleading when made. By the time of the IPO, Luckin’s

growth rate had declined dramatically, from a 93.3% sequential increase in total net revenues

during the fourth quarter of 2018 to just 2.8% during the first quarter of 2019, demonstrating the

failure of Luckin’s business model. Contrary to the Exchange Act Defendants’ representations,

by the start of the Class Period, the Exchange Act Defendants had resorted to massively inflating

Luckin’s revenues through fabricated transactions. Indeed, in the second quarter of 2019 alone,

which began on April 1, 2019, Luckin overstated its revenues by over 40%. Given the Exchange

Act Defendants’ knowledge of their ongoing fraud, their statements that store-level operating

losses were decreasing and “store level operating costs . . . will continue to decrease as percentage

of our net revenues” were materially false or misleading when made.

                       Misstatements and Omissions Regarding Luckin’s Use of Coupons
                       and Vouchers

       262.    The Exchange Act Defendants represented in the IPO Registration Statement that

Luckin’s “ability to cost-effectively attract new customers and retain existing customers is crucial

to driving net revenues growth and achieving profitability,” and claimed that they had “invested

significantly in branding, sales and marketing to acquire and retain customers since [the

Company’s] inception.” The Exchange Act Defendants stated that the Company offered “various



                                                106
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 114 of 263




discount offers and deals in the form of vouchers and coupons” and “regularly offer[ed]

coupons and vouchers to increase [Luckin’s] customer base, retain [its] existing customers or

promote new products.” The Exchange Act Defendants specifically touted the Company’s

introduction of bulk corporate promotions, stating that Luckin had “opened [its] application

programming interface to corporations with membership programs, where the corporations pay

for [Luckin’s] products in bulk in advance, and their members can then redeem these products.”

       263.    The Exchange Act Defendants’ statements regarding Luckin’s purported sales and

marketing expenses, including its reliance on coupons and vouchers to increase revenues, were

materially false or misleading when made. As Luckin has admitted, by the time of the IPO, the

Exchange Act Defendants had begun inflating Luckin’s revenue and expenses through fabricated

transactions, and the Exchange Act Defendants relied on the very vouchers and coupons they

touted in the IPO Registration Statement to facilitate these fabricated transactions. Specifically,

Luckin employees interviewed by the Journal reported using individual accounts registered with

cellphone numbers to purchase vouchers for numerous cups of coffee. Consistent with these

accounts, FE 1 and FE 3 both stated that Luckin’s use of coupons and vouchers helped to facilitate

its fabrication of revenue. Moreover, as reported by the Journal, around the time of the IPO,

Luckin began selling massive amounts of fraudulent bulk coffee vouchers to corporate customers,

many of which had direct ties to Defendant Lu. The Exchange Act Defendants’ undisclosed

reliance on coupons and vouchers to facilitate their fraud rendered their statements regarding

Luckin’s purported sales and marketing expenses materially false or misleading.

                      Misstatements and Omissions Regarding Related-Party Transactions

       264.    The IPO Registration Statement identified several related-party transactions

involving Luckin’s officers and directors, including loans from and to Defendants Qian and Lu.

The IPO Registration Statement also disclosed that Luckin rented office space from UCAR and


                                               107
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 115 of 263




received advertising services from a company affiliated with CAR.             Specifically, the IPO

Registration Statement identified the following related-party transactions:

       Transactions with Ms. Jenny Zhiya Qian and Mr. Min Chen

       In 2017, we received a loan from Ms. Jenny Zhiya Qian of RMB50 million and a
       loan from Mr. Min Chen, our then director, of RMB10 million to support our
       working capital management. The loan is interest-free with a term of one year and
       permits prepayment. We settled all the outstanding balance of the related party
       loans due to Ms. Jenny Zhiya Qian and Mr. Min Chen in 2018.

       Transactions with Haode Investment, Haode Group, UCAR and QWOM

       In 2017, we received a loan of RMB1.8 million from Haode Investment Inc., a
       shareholder of our company and an affiliate of Mr. Charles Zhengyao Lu, to support
       our working capital management. The loan is interest-free with a term of one year
       and permits prepayment. We settled all the outstanding balance of the related party
       loan due to Haode Investment Inc. in 2018.

       In 2018, we provided a loan of RMB147.6 million (US$22.0 million) to Haode
       Group Inc., an affiliate of by [sic] Mr. Charles Zhengyao Lu. The loan is interest-
       free with a term of six months and permits prepayment. We settled all the
       outstanding balance of the related-party loan due from Haode Group Inc. in
       February 2019.

       We rent certain office space from UCAR Inc. In 2018 and in the three months ended
       March 31, 2019, the amount for the rent for UCAR Inc. was RMB3.2 million
       (US$0.5 million) and RMB 1.0 million (US$0.1 million), respectively, and as of
       December 31, 2018 and March 31, 2019, the amount due to UCAR Inc. was
       RMB1.0 million (US$0.1 million) and RMB 1.0 million (US$0.1 million),
       respectively.

       We received advertising service from Beijing QWOM Digital Technology Co.,
       Ltd., or QWOM, an affiliate of CAR Inc., which is an affiliate of Mr. Charles
       Zhengyao Lu. In 2018 and in the three months ended March 31, 2019, the amount
       for advertising service fee for QWOM was RMB 42.9 million (US$ 6.4 million)
       and RMB 7.6 million (US$1.1 million), respectively, and as of December 31, 2018
       and March 31, 2019, the amount due to QWOM was RMB 23.2 million (US$3.5
       million) and RMB 7.0 million (US$1.0 million), respectively.

       Transaction with Primus

       In 2017, we received a loan of RMB92.9 million from Primus Investments Fund,
       L.P., a shareholder of our company and an affiliate of Mr. Charles Zhengyao Lu, to
       support our working capital management. The loan is interest-free with a term of
       one year and permits prepayment. We settled all the outstanding balance of the
       related party loan due to Primus Investments Fund, L.P. in 2018.


                                               108
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 116 of 263




       Transaction with Star Grove

       In 2017, we received a loan of RMB227.5 million from Star Grove Global Limited,
       a shareholder of our company, to support our working capital management. The
       loan is interest-free with a term of one year and permits prepayment. We settled all
       the outstanding balance of the related party loan due to Star Grove Global Limited
       in 2018.

       265.    The IPO Registration Statement’s disclosures regarding Luckin’s related-party

transactions were materially incomplete and therefore materially false or misleading when made.

Under ASC 850 (Related Party Disclosures), transactions with a related party or entity with

common control relationships must be disclosed where information about the transactions “would

make a difference in decision making.” ASC 850-10-10-01. As the Company has admitted,

“[e]vidence discovered to date demonstrates that the Company’s former Chief Executive Officer,

Ms. Jenny Zhiya Qian, former Chief Operating Officer, Mr. Jian Liu and certain employees

reporting to them participated in the fabricated transactions and that the funds supporting the

fabricated transactions were funneled to the Company through a number of third parties

associated with the Company employees and/or related parties.”             Moreover, Luckin sold

purported vouchers and made supplier payments to dozens of entities linked directly to Defendant

Lu. The SAMR determined that “43 third-party related business entities, including Beijing

Automotive Travel Business Consulting Services Co. Ltd., UCar, Zhengzhe International

(Xiamen) Co. Ltd. aided and abetted Luckin in carrying out the misleading acts.” As sources

with knowledge of Luckin’s internal investigation stated, Luckin “found evidence that Mr. Lu had

knowledge of certain related-party transactions that weren’t properly disclosed.”

       266.    With respect to each of these transactions, ASC 850 required Luckin to disclose:

(i) the nature of the relationship; (ii) a description of the transactions (even if the transaction

involved nominal amounts) including “information deemed necessary to an understanding of the

effects of the transactions on the financial statements”; (iii) the dollar amount of the transactions


                                                109
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 117 of 263




for all periods that income statements were presented; and (iv) “amounts due from or to related

parties.” ASC 850-10-50-1. By failing to do so, the IPO Registration Statement’s related-party

disclosures were rendered materially false or misleading.

                       The Exchange Act Defendants Misattributed the Reduced Growth in
                       1Q2019 to Seasonal Factors

       267.    During the first quarter of 2019, just before to the IPO, Luckin’s net revenue growth

rate slowed dramatically. While the Company had experienced a 93.3% sequential increase in

total net revenues during the fourth quarter of 2018, its revenues grew by just 2.8% during the first

quarter of 2019. Moreover, its sequential growth in cumulative transacting customers declined

from 6.5 million in 4Q2018 to 4.3 million in 1Q2019, and the Company opened just 297 stores—

less than half of the 625 openings it needed to be on pace to hit its 2,500-store target for 2019.

       268.    The Exchange Act Defendants represented at various points in the IPO Registration

Statement that the Company’s reduced growth during the first quarter of 2019 was due to seasonal

factors. The IPO Registration Statement stated:

       We experience seasonality in our business, primarily as a result of orders
       fluctuations in holiday seasons. For example, we generally experience fewer
       purchase orders during Chinese New Year holidays which fall between late January
       and late February. The decrease of sales during the holiday seasons is a typical
       pattern in the coffee market.

       269.    The IPO Registration Statement similarly provided: “As in the case of customer

retention rate, we generally experience a seasonal decrease in transaction value per customer

(based on listed price) during the Chinese New Year holidays when most office workers go on

holiday.”

       270.    Those disclosures were false or misleading. The downturn in Luckin’s operating

results in the first quarter of 2019 was not due in whole or significant part to short-term seasonal

factors, as the Exchange Act Defendants represented. Rather, as the Company has now admitted,



                                                110
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 118 of 263




it embarked upon a scheme to fraudulently and artificially inflate its sales immediately after the

end of the first quarter of 2019 in order to conceal its lack of growth—a scheme that would have

been entirely unnecessary if the Company’s first quarter results were due to transient seasonal

factors.

                         The IPO Registration Statement Omitted Material Facts in Violation
                         of Regulation S-K and Section 10(b)

           271.   As alleged above in ¶¶ 130-53, the IPO Registration Statement omitted material

information regarding: (i) Luckin’s fabrication of revenue and expenses, which Luckin has

admitted began in April 2019; and (ii) that “the funds supporting the fabricated transactions were

funneled to the Company through a number of third parties associated with the Company

employees and/or related parties.”

           272.   Luckin’s undisclosed, pervasive reliance on fabricated transactions to inflate

Luckin’s revenue and expenses, and extensive reliance on undisclosed related-party transactions

to facilitate these fraudulent transactions, constituted “material changes in [Luckin’s] mode of

conducting the business” that the Exchange Act Defendants were required to disclose under Item

101. 17 C.F.R. § 229.101(a)(1). Contrary to the Exchange Act Defendants’ description of Luckin’s

business as a “technology-driven new retail model” that was “disrupting the status quo of the

traditional coffee shop model,” in actuality, by the time of the IPO, Luckin’s growth was being

driven in large part by fictitious transactions. By failing to disclose this material change in

Luckin’s business in the IPO Registration Statement, the Exchange Act Defendants violated Item

101 and Section 10(b).

           273.   The Exchange Act Defendants’ omissions concerning their fabrication of revenue

and expenses and undisclosed related-party transactions also constituted “unusual” transactions

and “known trends or uncertainties” that the Exchange Act Defendants were required to disclose



                                                111
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 119 of 263




under Item 303. 17 C.F.R. § 229.303(a)(3)(i) & (ii). The Exchange Act Defendants stated in the

IPO Registration Statement that Luckin had “achieved rapid growth since [its] inception,” but that

“[i]f our growth rates decline, investors’ perceptions of our business and prospects may be

adversely affected and the trading price of the ADSs could decline.” Thus, Luckin’s ability to

sustain its previous growth rates was of critical importance to understanding Luckin’s prospects

for the future, which is one of the principal purposes of the disclosures required by Item 303.

However, the Exchange Act Defendants failed to disclose that Luckin’s growth rate had declined

significantly, and that the Exchange Act Defendants had resorted to extensive fraudulent

transactions in order to create the appearance of sustained rapid growth. These facts were

“material events and uncertainties known to management that would cause reported financial

information not to be necessarily indicative of future operating results or of future financial

condition” and “important trends and risks . . . reasonably likely to shape the future.” Because

the IPO Registration Statement failed to make the requisite disclosures, the Exchange Act

Defendants violated Item 303 and Section 10(b).

       274.    Luckin’s reliance on fabricated transactions to inflate its revenue and expenses, and

its reliance on undisclosed related-party transactions to facilitate these fraudulent transactions, also

constituted “significant factors” that made the IPO “speculative or risky.” As the Exchange Act

Defendants stated in the IPO Registration Statement, material risks that posed serious threats to

the Company included Luckin’s “ability to ensure full compliance with relevant laws and

regulations” and the risk that Luckin would be the subject to “allegations of a lack of effective

internal control over financial reporting resulting in financial and accounting irregularities

and mistakes, inadequate corporate governance policies or a lack of adherence thereto and, in

many cases, allegations of fraud”—the precise risk that materialized during the Class Period. As




                                                 112
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 120 of 263




a result, the Exchange Act Defendants had a duty to disclose Luckin’s currently-known non-

compliance with relevant laws and regulations, lack of effective internal control over financial

reporting resulting in accounting irregularities, and ongoing fraud, as these undisclosed factors

made an investment in Luckin extremely risky. The Exchange Act Defendants’ omission of these

material risks from the IPO Registration Statement violated Item 503 and Section 10(b) and gave

investors a materially false or misleading impression of the Company’s vulnerability to allegations

of financial misconduct and fraud.

       B.      Misstatements and Omissions in the 2Q2019 Press Release and 2Q2019
               Conference Call

                      2Q2019 Press Release

       275.    On August 14, 2019, Luckin issued a press release purporting to report its 2Q2019

financial results. The 2Q2019 Press Release was attached to a Form 6-K signed by Defendant

Schakel. The Company touted the following “HIGHLIGHTS” with respect to Luckin’s 2Q2019

performance:

      SECOND QUARTER 2019 HIGHLIGHTS[]

  •   Total net revenues from products in the quarter were RMB870.0 million
      (US$126.7 million), representing an increase of 698.4% from RMB109.0 million in
      the same quarter of 2018.

  •   Cumulative number of transacting customers increased to 22.8 million from 2.9
      million as of the end of the second quarter of 2018. During the second quarter of
      2019, the Company acquired 5.9 million new transacting customers.

  •   Average monthly transacting customers in the quarter were 6.2 million,
      representing an increase of 410.6% from 1.2 million in the second quarter of 2018.

  •   Average monthly total items sold in the quarter were 27.6 million, representing an
      increase of 589.7% from 4.0 million in the second quarter of 2018.

  •   Total number of stores at the end of the quarter were 2,963 stores, representing an
      increase of 374.8% from 624 stores at the end of the second quarter of 2018.




                                               113
          Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 121 of 263




    •    Store level operating loss in the quarter was RMB55.8 million (US$8.1 million),
         decreasing from a loss of RMB81.7 million in the second quarter of 2018.

(emphasis in original)

          276.    With respect to revenues, Luckin stated the following in the 2Q2019 Press Release:

        SECOND QUARTER 2019 UNAUDITED FINANCIAL RESULTS

Total net revenues were RMB909.1 million (US$132.4 million) in the second quarter,
representing an increase of 648.2% from RMB121.5 million in the second quarter of 2018.
Net revenues growth was primarily driven by a significant increase in the number of
transacting customers, an increase in effective selling prices, and the number of products
sold.

•       Net revenues from freshly brewed drinks were RMB659.2 million (US$96.0
        million), representing 72.5% of total net revenues in the second quarter of 2019,
        compared to RMB100.5 million, or 82.7% of total net revenues, in the second quarter of
        2018.

•       Net revenues from other products were RMB210.8 million (US$30.7 million),
        representing 23.2% of total net revenues in the second quarter of 2019, compared to
        RMB8.4 million, or 7.0% of total net revenues, in the second quarter of 2018.

•       Other revenues, which mainly include delivery fees, were RMB39.1 million (US$5.7
        million), representing 4.3% of total net revenues in the second quarter of 2019,
        compared to RMB12.5 million, or 10.3% of total net revenues, in the second quarter of
        2018.

(emphasis in original)

          277.    The Exchange Act Defendants’ statements in 2Q2019 Press Release purporting to

report Luckin’s financial results were materially false or misleading when made. Luckin has

admitted that all of the financial results for 2Q2019 reported to the market were materially inflated,

including net revenue and all metrics derived from net revenue. Specifically, Luckin has admitted

that it overstated net revenue by RMB250 million (US$35.3 million), or 40.3%. As a result of

these material misstatements, Luckin retracted its reported financial results for 2Q2019, including

the August 14, 2019 press release and “other communications relating to” these financial results,




                                                 114
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 122 of 263




stating that “investors should no longer rely upon the Company’s previous financial statements

and earning releases.”

       278.   In the 2Q2019 Press Release, the Exchange Act Defendants also represented that

the growth in Luckin’s total net revenues was “primarily driven by a significant increase in the

number of transacting customers, an increase in effective selling prices, and the number of

products sold.” The 2Q2019 Press Release quoted Qian as stating: “We are pleased with the

performance of our business as we continue to execute against our long-term growth plan.” Qian

touted Luckin’s 2Q2019 net revenue growth, stating:

       Total net revenues from products sold increased 698.4% year-over-year, driven
       by a significant increase in transacting customers, an increase in the average
       number of items purchased by our transacting customers and higher effective
       selling prices. We believe this is the result of our distinguished value proposition
       of delivering our customers high quality, high convenience and high
       affordability.

       279.   Qian also touted Luckin’s purported reduction in store operating loss, stating:

       At the same time we have substantially reduced our store operating loss as a
       percentage of net revenues as a result of benefits of scale and increased
       bargaining power, operating efficiency from technology, and higher store
       throughput, and we are on track to reach our store level break-even point during
       the third quarter of 2019.

       280.   The Exchange Act Defendants’ statements in the 2Q2019 Press Release attributing

Luckin’s growth to factors other than the Exchange Act Defendants’ fraudulent scheme were

materially false or misleading. Rather than being “primarily driven by a significant increase in

the number of transacting customers, an increase in effective selling prices, and the number of

products sold,” the growth in Luckin’s net revenues was driven in large part by the Exchange Act

Defendants’ fraudulent scheme to inflate revenues through fabricated transactions. Having chosen

to speak affirmatively about the reasons for Luckin’s revenue growth and business expansion, it




                                               115
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 123 of 263




was materially misleading for the Exchange Act Defendants not to disclose that Luckin’s revenues

were being materially inflated through fabricated transactions.

       281.     The Exchange Act Defendants’ inflation of net revenue also rendered materially

false or misleading their claims about Luckin’s reduced store-level operating loss, by making

Luckin appear far more profitable than it actually was. Contrary to the Exchange Act Defendants’

claims that they had “substantially reduced our store operating loss as a percentage of net

revenues,” the reported reduction in store-level operating loss as a percentage of net revenues was

driven in large part by the inflated net revenues the Exchange Act Defendants fraudulently reported

to investors.

       282.     The 2Q2019 Press Release represented that Luckin’s “[t]otal operating expenses

were RMB1,598.8 million (US$232.9 million), representing an increase of 243.9% from

RMB465.0 million in the second quarter of 2018.” The Exchange Act Defendants further claimed

that the increase in operating expenses was “in line with business expansion.”

       283.     The Exchange Act Defendants’ representations regarding Luckin’s purported

operating expenses during 2Q2019 were materially false or misleading. Luckin has admitted that

all of the financial results for 2Q2019 reported to the market were materially inflated, including

operating costs and expenses. Specifically, Luckin has admitted that it overstated its costs and

expenses by RMB150 million (US$21.18 million), or 10.4%, in the second quarter. At the end of

the Class Period, Luckin retracted its reported financial results for 2Q2019, including the 2Q2019

Press Release and “other communications relating to” these financial results due to these material

misstatements, stating that “investors should no longer rely upon the Company’s previous

financial statements and earning releases.”




                                               116
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 124 of 263




       284.   The Exchange Act Defendants’ claim that Luckin’s reported increase in operating

expenses was “in line with business expansion” was also materially false or misleading. In

addition to being materially misstated, Luckin’s admitted inflation of expenses served to conceal

the Exchange Act Defendants’ inflation of Luckin’s revenues, giving investors a materially false

impression of the growth in Luckin’s business.

                      2Q2019 Conference Call

       285.   Luckin hosted a conference call with investors on August 14, 2019 before the

market opened. Defendants Lu, Qian, and Schakel participated in the conference call for Luckin.

In addition, analysts from each of the Underwriter Defendants participated.

       286.   During the conference call, Defendant Lu touted the Company’s purportedly

“strong performance during the second quarter” and “progress . . . across all of [Luckin’s] key

metrics.”

       287.   Defendant Qian presented the following slide, highlighting Luckin’s purported

700% year-over-year growth in revenue from products:




                                              117
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 125 of 263




        288.      Defendant Schakel likewise touted Luckin’s purported 2Q2019 financial results,

presenting the following slide which highlighted Luckin’s supposed “[r]apid improvement in

profitability”:




        289.      Defendant Schakel added that “[i]t is worth noting that net revenues from other

products as a percentage of total net revenues increased significantly to 23.2%, our highest

quarterly contribution to date as we expanded our product offering.”

        290.      The Exchange Act Defendants’ statements during the August 14, 2019 conference

call touting Luckin’s purported financial results were materially false or misleading when made.

Luckin has admitted that all of its financial results for 2Q2019 reported to the market were

materially inflated, including net revenue, all metrics derived from net revenue, and costs and

expenses. Specifically, Luckin has admitted that it overstated its net revenue by RMB250 million

(US$35.3 million), or 40.3%, and its costs and expenses by RMB150 million (US$21.18 million),

or 10.4%, in the second quarter. As a result of these material misstatements, at the end of the Class




                                                118
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 126 of 263




Period, Luckin retracted its reported financial results for 2Q2019, including the 2Q2019 Press

Release and “other communications relating to” these financial results due to these material

misstatements, stating that “investors should no longer rely upon the Company’s previous

financial statements and earning releases.”

       291.    During the conference call, the Exchange Act Defendants attributed Luckin’s

purported revenue growth solely to non-fraudulent factors.         For example, Defendant Qian

represented that Luckin’s 2Q2019 “[r]evenue growth was driven by a significant increase in

transacting customers, an increase in the average number of items purchased by our transacting

customers as well as higher effective selling prices.” Defendant Qian added that “this is the result

of our distinguished value proposition by delivering our customers high quality, high

convenience and high affordability.”

       292.    Defendant Schakel claimed that “[n]et revenue from products grew just under 700%

year-over-year and 95% sequentially, driven by more transacting customers, an increase in the

number of items purchased per transacting customers, and higher effective selling prices.” In

response to a question from Tony Wang, a Credit Suisse analyst, regarding “the recent progress

and outlook for some of [Luckin’s] key operating metrics,” Defendant Schakel stated that “what

we’ve seen in Q2 is really sort of an enhancement of the business across all the key metrics that

we saw more new customers coming in, we saw an increased number of items per customer and

also, we saw an increase in the effective selling price.” Defendant Schakel added that “the impact

of that and sort of the -- sort of the drivers that has [sic] really been driving sort of net revenue

growth, we continue to see those increases going into the third quarter.”

       293.    Defendant Qian also highlighted Luckin’s reduced store operating loss, stating that

“we substantially reduced our store operating loss as [a] percentage of net revenues as a result




                                                119
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 127 of 263




of, first, benefits of scale and increased bargaining power; second, operating efficiency from

technology; and third, higher store throughput.” Defendant Qian claimed that Luckin’s “rapid

growth and technology-enabled business model has created barriers to entry, providing us with

a sustainable competitive advantage.”

       294.    Defendant Schakel similarly attributed Luckin’s reported revenue growth to its

store throughput i.e., “the average number of items sold per store per day,” representing that store

throughput “increased to 345 items during the quarter from 292 items during the same period last

year as we expanded our product offering and our transacting customers are buying our

products more frequently.”

       295.    The Exchange Act Defendants’ statements during the 2Q2019 conference call

attributing Luckin’s growth to factors other than their fraudulent scheme were materially false or

misleading. Rather than being “driven by a significant increase in transacting customers, an

increase in the average number of items purchased by our transacting customers as well as

higher effective selling prices,” the growth in Luckin’s reported net revenues was driven in large

part by the Exchange Act Defendants’ fraudulent scheme to inflate revenues through fabricated

transactions. Having chosen to speak affirmatively about the reasons for Luckin’s revenue growth

and business expansion, it was materially misleading for the Exchange Act Defendants not to

disclose that Luckin’s revenues were being materially inflated through fabricated transactions.

       296.    The Exchange Act Defendants’ inflation of net revenue also rendered materially

false or misleading their claims about Luckin’s reduced store-level operating loss, by making

Luckin appear far more profitable than it actually was. Contrary to the Exchange Act Defendants’

claims that they had “substantially reduced our store operating loss as [a] percentage of net

revenues” as a result of “benefits of scale and increased bargaining power,” “operating




                                                120
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 128 of 263




efficiency from technology,” and “higher store throughput,” the reported reduction in store-level

operating loss as a percentage of net revenues was driven in large part by the inflated net revenues

the Exchange Act Defendants fraudulently reported to investors.

       297.    During the conference call, Defendant Schakel also stated that Luckin’s “operating

growth in the second quarter regained momentum from a seasonally slower first quarter that

was impacted by Chinese New Year holiday season.”             Defendant Schakel highlighted the

Company’s purported average-monthly-items-sold metric, stating that “[d]uring the second

quarter of 2019, we sold nearly as many items as in full year 2018, which illustrates our rapid

expansion.”

       298.    In light of the Exchange Act Defendants’ inflation of Luckin’s revenues and

expenses, their claims that Luckin’s growth had reaccelerated in 2Q2019 were materially false or

misleading. Excluding fabricated revenue, Luckin’s true sequential growth rate in net revenue

from products was only 39%, significantly less than the 95% figure the Exchange Act Defendants

touted to investors.

       C.      Misstatements and Omissions in the 3Q2019 Press Release and 3Q2019
               Conference Call

                       3Q2019 Press Release

       299.    On November 13, 2019, Luckin issued a press release purporting to report Luckin’s

3Q2019 financial results. The 3Q2019 Press Release was attached to a Form 6-K signed by

Defendant Schakel. The Company touted the following “HIGHLIGHTS” with respect to Luckin’s

2Q2019 performance:

    THIRD QUARTER 2019 HIGHLIGHTS[]

•   Total net revenues from products in the quarter were RMB1,493.2 million (US$208.9
    million), representing an increase of 557.6% from RMB227.1 million in the same
    quarter of 2018.



                                                121
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 129 of 263




                                      *    *       *
•   Average total net revenues from products per store in the quarter were RMB449.6
    thousand (US$62.9 thousand), representing an increase of 79.5% from RMB250.5
    thousand in the same quarter of 2018.

•   Store level operating profit in the quarter was RMB186.3 million (US$26.1 million),
    or 12.5% of net revenues from products, compared to a loss of RMB126.0 million in the
    third quarter of 2018.

(emphasis in original)

       300.    In the 3Q2019 Press Release, the Exchange Act Defendants reported Luckin’s

purported 3Q2019 revenue as follows:

    THIRD QUARTER 2019 UNAUDITED FINANCIAL RESULTS

Total net revenues were RMB1,541.6 million (US$215.7 million) in the third quarter,
representing an increase of 540.2% from RMB240.8 million in the third quarter of 2018. Total
net revenues from products were RMB1,493.2 million (US$208.9 million) in the third
quarter, representing an increase of 557.6% from RMB227.1 million in the third quarter of
2018. Net revenues from products growth was primarily driven by a significant increase in
the number of transacting customers, an increase in effective selling price, and an increase in
the number of products sold per transacting customer.
•   Net revenues from freshly brewed drinks were RMB1,145.4 million (US$160.2
    million), representing 74.3% of total net revenues in the third quarter of 2019, compared
    to RMB192.7 million, or 80.0% of total net revenues, in the third quarter of 2018.
•   Net revenues from other products were RMB347.8 million (US$48.7 million),
    representing 22.6% of total net revenues in the third quarter of 2019, compared to
    RMB34.4 million, or 14.3% of total net revenues, in the third quarter of 2018.
•   Other revenues, which mainly include delivery fees, were RMB48.4 million (US$6.8
    million), representing 3.1% of total net revenues in the third quarter of 2019, compared
    to RMB13.7 million, or 5.7% of total net revenues, in the third quarter of 2018.
(emphasis in original)

       301.    The Exchange Act Defendants’ statements in the 3Q2019 Press Release purporting

to report Luckin’s financial results were materially false or misleading when made. Luckin has

admitted that all the financial results for 3Q2019 reported to the market, including net revenue and

all metrics derived from net revenue, were materially inflated. Specifically, Luckin has admitted

that it overstated net revenue by RMB700 million (US$98.84 million), or 88%. As a result of


                                                122
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 130 of 263




these material misstatements, at the end of the Class Period, Luckin retracted its reported financial

results for 3Q2019, including the 3Q2019 Press Release and “other communications relating to”

these financial results, stating that “investors should no longer rely upon the Company’s previous

financial statements and earning releases.”

       302.    The Exchange Act Defendants’ financial misconduct also grossly exaggerated the

growth and success of Luckin’s business in the third quarter of 2019. Contrary to the Exchange

Act Defendants’ misrepresentation that, for the first time in its history, Luckin had achieved a

store-level operating profit of $26.1 million, or “12.5% of net revenues from products,” in 3Q2019,

in reality, Luckin had maintained a store-level operating loss after excluding fabricated revenue.

       303.    In the 3Q2019 Press Release, the Exchange Act Defendants also touted Luckin’s

purported net revenue growth from products, stating that “[t]otal net revenues from products were

RMB1,493.2 million (US$208.9 million) in the third quarter, representing an increase of 557.6%

from RMB227.1 million in the third quarter of 2018.” (first emphasis in original). The Exchange

Act Defendants attributed the increase in net revenue from products as being “primarily driven by

a significant increase in the number of transacting customers, an increase in effective selling

price, and an increase in the number of products sold per transacting customer.” With respect

to freshly-brewed coffee sales, the press release quoted Defendant Qian as stating that “sales from

freshly-brewed coffee drinks continued to maintain very strong growth.”

       304.    The 3Q2019 Press Release also quoted Defendant Qian as stating that “[w]e

exceeded the high-end of our guidance range, achieved a store level profit margin of 12.5% and

experienced continuous growth across all key operating metrics. These achievements follow a

clear trend: an increase in volumes, efficiency and, as a result, profitability.” Qian added that

“we continued to enrich our product offerings during the quarter. We launched Luckin Tea




                                                123
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 131 of 263




products nationwide in July 2019 and experienced strong incremental demand during the quarter,

contributing to an increase in per store revenue and higher customer retention rate.”

       305.    The Exchange Act Defendants’ statements in the 3Q2019 Press Release attributing

Luckin’s growth to factors other than their fraudulent scheme were materially false or misleading.

Rather than being “primarily driven by a significant increase in the number of transacting

customers, an increase in effective selling price, and an increase in the number of products sold

per transacting customer,” as the Exchange Act Defendants claimed, the growth in Luckin’s net

revenues was driven in large part by the Exchange Act Defendants’ fraudulent scheme to inflate

revenues through fabricated transactions. Having chosen to speak affirmatively about the reasons

for Luckin’s revenue growth and business expansion, it was materially misleading for the

Exchange Act Defendants not to disclose that Luckin’s revenues were being materially inflated

through fabricated transactions.

       306.    The 3Q2019 Press Release also reported Luckin’s purported operating expenses,

stating that “[t]otal operating expenses were RMB2,132.5 million (US$298.3 million),

representing an increase of 193.6% from RMB726.4 million in the third quarter of 2018.”

(emphasis in original).    The Exchange Act Defendants represented that “[t]he increase in

operating expenses was the result of business expansion.”

       307.    The Exchange Act Defendants’ representations in the 3Q2019 Press Release

regarding Luckin’s purported operating expenses during 3Q2019 were materially false or

misleading. Luckin has admitted that all the financial results for 3Q2019 reported to the market

were materially inflated, including operating costs and expenses.        Specifically, Luckin has

admitted that it overstated its costs and expenses by RMB520 million (US$73.4 million), or

32.25%, in the third quarter of 2019. As a result of these material misstatements, at the end of the




                                                124
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 132 of 263




Class Period, Luckin retracted its reported financial results for 3Q2019, including the 3Q2019

Press Release and “other communications relating to” these financial results, stating that

“investors should no longer rely upon the Company’s previous financial statements and earning

releases.”

       308.    The Exchange Act Defendants’ claim that “[t]he increase in operating expenses

was the result of business expansion” was also materially false or misleading. In addition to being

materially misstated, Luckin’s admitted inflation of expenses served to conceal the Exchange Act

Defendants’ inflation of Luckin’s revenues, giving investors a materially false impression of the

growth in Luckin’s business.

       309.    With respect to sales and marketing expenses, the 3Q2019 Press Release stated that

“[s]ales and marketing expenses were RMB557.7 million (US$78.0 million), representing an

increase of 147.6% from RMB225.3 million in the third quarter of 2018, mainly due to increases

in advertising expenses as the Company launched new marketing initiatives, entered into new

cities and launched Luckin Tea as an independent brand.” (first emphasis in original). The

Exchange Act Defendants touted that “[t]he increase in sales and marketing expenses reflect

strategic investments in branding which, management believes, will bring long-term benefits to

the Company.”

       310.    The Exchange Act Defendants’ claims regarding Luckin’s sales and marketing

expenses were materially false or misleading. As Luckin has admitted, its total costs and expenses

were overstated by RMB520 million (US$73.4 million), or 32.25%. Furthermore, as documented

by the Anonymous Report, third party media tracking showed that Luckin overstated its 3Q2019

advertising expenses by over 150%.




                                               125
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 133 of 263




                      3Q2019 Conference Call

       311.    Luckin hosted a conference call with investors and analysts on November 13, 2019

before the market opened. Defendants Lu, Qian, and Schakel participated in the conference call

for Luckin. In addition, analysts from each of the Underwriter Defendants participated. During

the conference call, Defendant Lu touted the Company’s purported financial results for 3Q2019,

stating that “[w]e exceed[ed] the high end of our guidance range, achieved a strong store level

profit margin of 12.5% and outperformed across all other key metrics. These results are not

surprising to us. It just follows a clear trend.” Defendant Lu also touted that “[d]uring the

quarter, sales from the coffee [sic] continued to maintain very strong growth.”

       312.    Defendant Qian similarly touted the Company’s purported results. Defendant Qian

presented the following slide, stating that “[d]uring this quarter, we outperformed all operational

and financial metrics”:




                                               126
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 134 of 263




       313.    The Exchange Act Defendants’ statements during the November 13, 2019

conference call touting Luckin’s purported financial results were materially false or misleading

when made. Luckin has admitted that all the financial results for 3Q2019 reported to the market,

including net revenue, all metrics derived from net revenue, and operating costs and expenses were

materially inflated. Specifically, Luckin has admitted that it overstated net revenue by RMB700

million (US$98.84 million), or 88%, and costs and expenses by RMB520 million (US$73.4

million), or 32.25%, in the third quarter of 2019. As a result of these material misstatements,

Luckin retracted its reported financial results for 3Q2019 and “other communications relating to”

these financial results, stating that “investors should no longer rely upon the Company’s previous

financial statements and earning releases.”

       314.    The Exchange Act Defendants’ financial misconduct grossly exaggerated the

growth and success of Luckin’s business in the third quarter of 2019. Contrary to the Exchange

Act Defendants’ misrepresentation that, for the first time in its history, Luckin had achieved a

store-level operating profit of $26.1 million in 3Q2019, in reality, Luckin had maintained a store-

level operating loss after excluding fabricated revenue. Moreover, Luckin’s true sequential growth

rate in net revenue from products was only 27%, compared to the 71% figure the Exchange Act

Defendants reported to investors.

       315.    During the conference call, the Exchange Act Defendants made numerous

misstatements falsely attributing Luckin’s purported revenue growth to non-fraudulent factors.

For example, Defendant Lu dismissed concerns about Luckin’s rapid growth and claimed that the

Company’s growth was attributable to its purportedly disruptive “new retail” model:

       I have been often asked whether we are doing too much and too fast. I would say,
       no. In fact, this is a natural evolution of our business model. Since our inception,
       Luckin’s growth has always been beyond everyone’s expectations. This is because
       our business model is entirely built on a technology, completely different from a



                                               127
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 135 of 263




       traditional retailer. With our fully technology-driven new retail partnership
       model, we believe we can rapidly expand with limited capital expenditures, while
       maintaining high quality and high efficiency, at the same time, enhance our
       profitability.

       316.    Defendant Qian highlighted the Company’s purported revenue growth and

increased profitability. Defendant Qian presented the following slide, which purported to explain

the Company’s increased revenues in terms of an increased number of stores, customers, items

sold, and effective selling price of products:




       317.    In presenting the slide, Defendant Qian stated:

       [T]he growth of product revenue is greater than the growth of the number of items
       sold. The growth of items sold is greater than the growth of transacting customers,
       and the growth of transacting customers is greater than the growth of stores. That
       shows that we are not just grow[ing] quickly, but also [are] able to improve
       efficiency and profitability at the same time. It also shows that the growth of the
       revenue is not only due to the growth of stores.

       318.    In similar fashion, Defendant Schakel described the Company’s 3Q2019 results as

“very, very strong.” Addressing the Company’s net revenue, Defendant Schakel presented the




                                                 128
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 136 of 263




following slide, which represented that Luckin’s revenue growth was due to “strong business

fundamentals”:




       319.    Defendant Schakel claimed that “product revenue was above the high end of our

range and grew more than 70% sequentially. Illustrative of the improved store efficiency, you

can see that the average product revenue grew even faster during the quarter.” Defendant

Schakel represented that the “key underlying drivers” of Luckin’s purported revenue growth were:

(i) “a very strong increase in the number of monthly transacting customers to 9.3 million, a 51%

quarter-over-quarter increase,” which purportedly occurred as “the result of successfully

acquiring close to 8 million new customers during the quarter, a notable increase compared to

last quarter, and a further increase in the retention rate of our existing customers, partly driven by

the success of Luckin Tea products”; (ii) “the average monthly items per transacting customer

during the quarter increased to 4.7, an increase of 6% quarter-over-quarter, partly driven by

introduction of new products”; and (iii) “the net selling price per item, which is calculated by



                                                 129
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 137 of 263




dividing net product revenue by all items transacted, and as such, adjusted for free products as well

as promotions and coupons, was [RMB] 11.2 for the quarter, an increase of 7% quarter-over-

quarter.”

       320.    The Exchange Act Defendants’ statements during the November 13, 2019

conference call attributing Luckin’s revenue growth to factors other than their fraudulent scheme

were materially false or misleading. Rather than being the result of Luckin’s “technology-driven

new retail partnership,” “improved store efficiency,” or “strong business fundamentals,” as the

Exchange Act Defendants claimed, the growth in Luckin’s net revenues was driven in large part

by the Exchange Act Defendants’ fraudulent scheme to inflate revenues through fabricated

transactions. Luckin has admitted that it overstated net revenue by RMB700 million (US$98.8

million), or 88% in the third quarter of 2019. After accounting for this fabricated revenue,

Luckin’s true sequential growth rate in net revenue from products was only 27% compared to the

71% figure the Exchange Act Defendants reported to investors.

       D.      SPO Registration Statement

                       The SPO Registration Statement Misstated Luckin’s Revenues and
                       Expenses

       321.    The SPO Registration Statement included unaudited interim condensed

consolidated statements of comprehensive loss data for the nine months ended September 30,

2019. The Exchange Act Defendants represented that Luckin had generated total net revenues for

the nine months ended September 30, 2019 of RMB2,929,216 thousand (US$413,634 thousand).

The SPO Registration Statement included the following chart purporting to reflect Luckin’s net

revenue growth in 2019:




                                                130
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 138 of 263




       322.    The Exchange Act Defendants touted that during the nine months ended September

30, 2019, Luckin’s “net revenues . . . increased by 680.6% from RMB375.3 million in the nine

months ended September 30, 2018.”

       323.    The Exchange Act Defendants broke down Luckin’s net revenue growth by

category and touted the significant year-over-year growth in each category. The Exchange Act

Defendants claimed that “[Luckin’s] net revenues from freshly brewed drinks were RMB2,165.6

million (US$303.0 million) in the nine months ended September 30, 2019, increased by 615.3%

from RMB302.8 million in the nine months ended September 30, 2018,” and represented that

“[t]he growth of [Luckin’s] freshly brewed drinks revenue was primarily driven by the

significant increase in the number of . . . freshly brewed drinks sold.”

       324.    The Exchange Act Defendants claimed that “net revenues from other products were

RMB642.7 million (US$89.9 million) in the nine months ended September 30, 2019, increased by

1,352.4% from RMB44.2 million in the nine months ended September 30, 2018,” and represented

that “[t]he increase in other product revenue was primarily driven by the significant increase in

the number of other products sold and newly launched product offering.”

       325.    The Exchange Act Defendants claimed that “other revenue was RMB120.9 million

(US$16.9 million) in the nine months ended September 30, 2019, increased by 328.0% from

RMB28.3 million in the nine months ended September 30, 2018,” and represented that “[t]he

growth of . . . other revenue was in line with the increase of delivery orders.”




                                               131
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 139 of 263




       326.    The Exchange Act Defendants also touted Luckin’s purported decrease in net loss,

stating that the Company “recorded a net loss of RMB1,764.9 million (US$246.9 million) in the

nine months ended September 30, 2019, compared to a net loss of RMB950.2 million in the nine

months ended September 30, 2018.”

       327.    The Exchange Act Defendants’ statements in the SPO Registration Statement

regarding Luckin’s revenue growth, including its consolidated statements of comprehensive loss

data for the nine months ended September 30, 2019, were materially false or misleading when

made. Luckin has admitted that all of the financial results for 2Q2019 and 3Q2019 reported to the

market, including net revenue and all metrics derived from net revenue, were materially inflated.

Luckin has admitted that it overstated its net revenue by 40.3% and 88% and in 2Q2019 and

3Q2019, respectively. As a result of these material misstatements, Luckin retracted its reported

financial results for 2Q2019 and 3Q2019 and “other communications relating to” these financial

results, stating that “investors should no longer rely upon the Company’s previous financial

statements and earning releases.”

       328.    The Exchange Act Defendants’ financial misconduct grossly exaggerated the

growth and success of Luckin’s business during the nine months ended September 30, 2019. The

Exchange Act Defendants’ fraud overstated the growth in Luckin’s total net revenue for the nine

months ended September 30, 2019 compared to the nine months ended September 30, 2018 by

59%. Likewise, the Exchange Act Defendants’ fraud resulted in a vast understatement of Luckin’s

net loss during this period.

       329.    With respect to operating expenses, the Exchange Act Defendants represented in

the SPO Registration Statement that Luckin’s “operating expenses were RMB4,736.9 million

(US$662.7 million) in the nine months ended September 30, 2019, compared to RMB1,329.5




                                              132
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 140 of 263




million in the nine months ended September 30, 2018,” and stated that “[t]he growth of our

operating expenses was in line with [the Company’s] business expansion.” The Exchange Act

Defendants represented that “operating expenses as a percentage of our net revenues decreased

from 354.3% in the nine months ended September 30, 2018 to 161.7% in the nine months ended

September 30, 2019, mainly driven by the increased economies of scale and our technology-

driven operations.”

       330.    The Exchange Act Defendants’ statements in the SPO Registration Statement

regarding Luckin’s purported operating expenses in the nine months ended September 30, 2019

were materially false or misleading. Luckin has admitted that it inflated its costs and expenses in

2Q2019 and 3Q2019 by 10.4% and 32.25%, respectively.              As a result of these material

misstatements, Luckin retracted its reported financial results for 2Q2019 and 3Q2019, including

the reported costs and expenses and “other communications relating to” these financial results,

stating that “investors should no longer rely upon the Company’s previous financial statements

and earning releases.”

       331.    Given the Exchange Act Defendants’ admitted inflation of Luckin’s operating

expenses, the Exchange Act Defendants’ representations regarding Luckin’s purported operating

expenses in the SPO Registration Statement, including that “[t]he growth of our operating

expenses was in line with [the Company’s] business expansion,” were also materially false or

misleading. Luckin’s overstatement of its operating expenses helped to conceal the Exchange Act

Defendants’ inflation of Luckin’s revenues and gave investors a materially false impression of the

growth in Luckin’s business.




                                               133
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 141 of 263




                      The SPO Registration Statement Failed to Disclose Subsequent Events
                      that Rendered Luckin’s Reported Financial Results Materially
                      Misleading

       332.   The SPO Registration Statement included Luckin’s consolidated balance sheets as

of December 31, 2017 and December 31, 2018, consolidated statements of cash flows and

comprehensive loss for the period from June 16, 2017 (date of inception) through December 31,

2017 and for the year ended December 31, 2018, and unaudited interim consolidated balance sheet

data and statements of cash flow and comprehensive loss for the nine months ended September

30, 2019 (together, the “SPO Financial Statements”).

       333.   The SPO Registration Statement purported to disclose all “SUBSEQUENT

EVENTS” in the notes to the SPO Financial Statements. Note 20 to Luckin’s 2017 and 2018

financial statements stated that “[o]n January 9, 2019, the Company issued additional 6,809

Series B Preferred Shares to Galaxy Shine Limited at US$734.37 per share for an aggregate

purchase consideration of US$5,000” and that “[o]n January 18, 2019, [Luckin] adopted the 2019

share option plan providing for the grants of share options to its employees and directors.” Note

16 to Luckin’s unaudited interim condensed consolidated financial statements, including for the

nine months ended September 30, 2019 stated that on “July 23, 2019, the Company signed an

Equity Joint Venture Agreement with Louis Dreyfus Company North Asia Pte Ltd. to transfer to

it 40% of the Company's equity ownership in Luckin Roastery Technology (Xiamen) Co., Ltd.”

and that on “September 25, 2019, the Company signed an Equity Joint Venture Agreement with

Louis Dreyfus Company Juices Holding B.V. to establish a joint venture to develop a co-branded

not-from-concentrate juice business in China.” The SPO Registration did not include any other

subsequent events.

       334.   The SPO Financial Statements were materially false or misleading when issued.

As Luckin has admitted, beginning before the IPO and continuing through the date of the SPO,


                                              134
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 142 of 263




Luckin’s senior management was actively engaged in a scheme to inflate the Company’s revenue

and expenses through massive fabricated transactions. The Exchange Act Defendants’ scheme

resulting in an overstatement of Luckin’s revenues by 40.3% and expenses by 10.4% in the second

quarter of 2019, an overstatement of Luckin’s revenues by 88% and expenses by 32.25% in the

third quarter of 2019, and an overstatement of Luckin’s revenues by at least 95% in the fourth

quarter of 2019. The Company’s admissions establish that the Exchange Act Defendants’ scheme

had been ongoing for three full quarters before the SPO Financial Statements were filed with the

SEC as part of the SPO. Under ASC 855, Luckin was required to disclose all events “of such a

nature that they must be disclosed to keep the financial statements from being misleading.”

Likewise, the SEC has stated that “[i]f a registrant does not amend [its] financial statements so that

they are free of material misstatement or omissions when they are filed with the Commission, the

registrant will be knowingly filing a false and misleading document.” Given the magnitude and

material nature of the fabricated transactions, under ASC 855, these transactions should have been

disclosed as non-recognized subsequent events in the notes to the SPO Financial Statements.

       335.    By failing to disclose the Exchange Act Defendants’ overstatement of revenue and

expenses as subsequent events in the notes to the SPO Financial Statements, the Exchange Act

Defendants violated GAAP and “knowingly fil[ed] a false and misleading document.” Moreover,

because the SPO Financial Statements were “not prepared in accordance with generally accepted

accounting principles,” they are “presumed to be misleading or inaccurate.” Regulation S-X, 17

C.F.R. § 210.4–01(a)(1).




                                                 135
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 143 of 263




                      The SPO Registration Statement Contained False or Misleading Non-
                      GAAP Financial Measures in Violation of Regulation G

       336.    The SPO Registration Statements contained the following non-GAAP financial

measures, including adjusted operating loss, adjusted net loss, and non-GAAP net loss attributable

to ordinary shareholders:




       337.    The SPO Registration Statement stated that Luckin defined “non-GAAP operating

loss as operating loss excluding share-based compensation expenses, and non-GAAP net loss as

net loss excluding share-based compensation expenses and change in fair value of warrant

liability.” The SPO Registration Statement claimed that these non-GAAP financial measures

“help identify underlying trends in [Luckin’s] business, provide further information about [its]

results of operations, and enhance the overall understanding of [its] past performance and

future prospects.”

       338.    The statements in the SPO Registration Statements regarding Luckin’s non-GAAP

financial measures were materially false or misleading when made. Luckin has admitted that all

of the financial results for 2Q2019 and 3Q2019 reported in the SPO Registration Statement,

including its non-GAAP financial measures, which were derived from Luckin’s reported net

revenues and expenses, were materially inflated. Luckin has admitted that it overstated its net

revenue by 40.3% and 88% and in 2Q2019 and 3Q2019, respectively, resulting in massive inflation




                                               136
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 144 of 263




in Luckin’s reported non-GAAP operating loss and net loss. As a result of these material

misstatements, Luckin retracted its reported financial results for 2Q2019 and 3Q2019, and all

“other communications relating to these consolidated financial statements,” stating that

“investors should no longer rely upon the Company’s previous financial statements and earning

releases.”    By issuing these false or misleading non-GAAP financial measures, the SPO

Registration Statement violated Regulation G, 17 C.F.R. § 244.100.

                      Misstatements and Omissions Regarding the Reasons for Luckin’s
                      Increased Earnings and Growth

       339.    In the SPO Registration Statement, the Exchange Act Defendants made numerous

misstatements falsely attributing Luckin’s purported revenue growth to non-fraudulent factors.

The Exchange Act Defendants claimed that they had “pioneered a technology-driven new retail

model to provide coffee, tea and other products with high quality, high affordability and high

convenience to [Luckin’s] customers,” and that the Company’s “disruptive model has fulfilled

the large unmet demand for coffee and driven its mass market consumption in China, while

allowing [it] to achieve significant scale and growth since [its] inception.”

       340.    The Exchange Act Defendants claimed that “[t]he growth of [Luckin’s] net

revenues was primarily driven by the significant increase in the number of [its] transacting

customers, effective selling prices and purchasing frequency per customer.”

       341.    The Exchange Act Defendants attributed Luckin’s rapid growth to its “centralized

technology system,” which they claimed enabled it “to simplify and standardize [its] operations,

which allows [it] to improve operational efficiency and quickly expand and scale up [its]

business.” The Exchange Act Defendants stated that the Company’s “revenue growth is mainly

driven by [its] ability to attract new customers and actively engage existing customers.”




                                               137
         Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 145 of 263




         342.   The Exchange Act Defendants claimed to “leverage big data analytics and AI to

analyze [Luckin’s] customer behavior and transaction data, which enables [it] to continually

enhance [its] products and services, implement dynamic pricing and improve customer retention.”

The Exchange Act Defendants also claimed that by “leverag[ing] big data analytics and AI,” they

were able “to attract new customers and retain and engage existing customers to increase

repurchases.” The Exchange Act Defendants stated that their “focus on technologies has enabled

[Luckin] to operate efficiently, [and] grow rapidly while maintaining quality control.” The

Exchange Act Defendants further claimed that by “leveraging our new retail model, [Luckin]

experienced robust growth in net revenues in 2018 and in the nine months ended September 30,

2019.”

         343.   The Exchange Act Defendants’ statements in the SPO Registration Statement

attributing Luckin’s revenue growth to factors other than their fraudulent scheme—like its

“technology-driven new retail model,” its “centralized technology system,” an “increase in the

number of . . . transacting customers,” its “leverag[ing] big data analytics and AI,” and

“economies of scale”—were materially false or misleading. Contrary to the Exchange Act

Defendants’ claims, the growth in Luckin’s net revenues during 2Q2019 and 3Q2019 was driven

in large part by their fraudulent scheme to inflate revenues through fabricated transactions. As a

result, the Exchange Act Defendants’ statements attributing Luckin’s “robust growth” in revenues

to non-fraudulent factors, such as Luckin’s purportedly disruptive “new retail model,” were

materially false or misleading when made.

         344.   With respect to operating expenses, the Exchange Act Defendants represented in

the SPO Registration Statement that “[a]s a result of increased economies of scale and

technology-driven operations, [Luckin’s] operating expenses as a percentage of [its] net




                                               138
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 146 of 263




revenues decreased significantly from 1,066.2% in the first quarter of 2018 to 138.3% in the

third quarter of 2019, and similarly, [its] operating loss as a percentage of [its] net revenues

decreased rapidly from 966.2% in the first quarter of 2018 to 38.3% in the third quarter of 2019.”

       345.    The Exchange Act Defendants’ statements attributing the decrease in Luckin’s

operating expenses as a percentage of net revenues to “increased economies of scale and

technology-driven operations” were false or misleading, since the admitted overstatement in

Luckin’s revenues made Luckin appear far more profitable that it actually was. Moreover, having

chosen to speak affirmatively about the reasons for Luckin’s revenue growth and business

expansion, it was materially misleading for the Exchange Act Defendants not to disclose that

Luckin’s revenues were being materially inflated through fabricated transactions.

       346.    With respect to sales and marketing expenses, the Exchange Act Defendants

claimed in the SPO Registration Statement that they had “invested significantly in sales and

marketing activities to promote our brand and our products and to deepen our relationships

with customers,” and that they “regularly offer coupons and vouchers to increase our customer

base, retain our existing customers or promote new products.”

       347.    The Exchange Act Defendants’ claims regarding Luckin’s purported investments

in sales and marketing activities were materially false or misleading because Luckin’s total costs

and expenses (including sales and marketing expenses) were materially inflated. Moreover, as

documented by the Anonymous Report, third-party media tracking showed that Luckin overstated

its 3Q2019 advertising expenses by over 150%. The Exchange Act Defendants also relied on the

purported vouchers and coupons that these Defendants touted in the SPO Registration Statement

to facilitate the Company’s fabricated transactions. Specifically, Luckin employees interviewed

by the Journal reported using individual accounts registered with cellphone numbers to purchase




                                               139
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 147 of 263




vouchers for numerous cups of coffee. Consistent with these accounts, FE 1 and FE 3 both stated

that Luckin’s use of coupons and vouchers helped to facilitate its fabrication of revenue.

Moreover, as reported by the Journal, since the time of the IPO, Luckin had been selling massive

amounts of fraudulent bulk coffee vouchers to corporate customers, many of which had direct ties

to Defendant Lu. The Exchange Act Defendants’ undisclosed reliance on coupons and vouchers

to facilitate their fraud rendered their statements materially false or misleading.

                       Misstatements and Omissions Regarding Luckin’s Compliance with
                       Laws and Regulations, GAAP, and Internal Controls over Financial
                       Reporting

       348.    The Exchange Act Defendants represented in the SPO Registration Statement that

Luckin’s “consolidated financial statements are prepared and presented in accordance with

U.S. GAAP.”

       349.    The Exchange Act Defendants’ statements regarding Luckin’s compliance with

GAAP were materially false or misleading when made. As Luckin has admitted, beginning before

the IPO and continuing through the date of the SPO, Luckin’s senior management was actively

engaged in a scheme to inflate the Company’s revenue and expenses through massive fabricated

transactions. The Exchange Act Defendants’ scheme resulting in an overstatement of Luckin’s

revenues by 40.3% and expenses by 10.4% in the second quarter of 2019; an overstatement of

Luckin’s revenues by 88% and expenses by 32% in the third quarter of 2019; and an overstatement

of Luckin’s revenues by at least 95% in the fourth quarter of 2019. The Company’s admissions

establish that the Exchange Act Defendants’ scheme had been ongoing for three full quarters

before the SPO Financial Statements were filed with the SEC as part of the SPO.

       350.    As alleged above, the Exchange Act Defendants’ material misstatements of

Luckin’s revenue and expenses, and reliance on undisclosed related-parties to facilitate their

fabrication transactions, violated numerous GAAP principles, including ASC 605 (Revenue


                                                 140
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 148 of 263




Recognition), ASC 605-50 (Customer Payments and Incentives), ASC 845 (Nonmonetary

Transactions), and ASC 850 (Related Party Disclosures). Moreover, under ASC 855 (Subsequent

Events), the Exchange Act Defendants’ ongoing fabrication of revenue and expenses should have

been disclosed as subsequent events in the notes to the SPO Financial Statements. The Exchange

Act Defendants’ longstanding and ongoing violations of GAAP at the time of the SPO rendered

the SPO Registration Statement’s claims regarding Luckin’s compliance with GAAP materially

incomplete and therefore misleading.

       351.    The Exchange Act Defendants disclosed in the SPO Registration Statement that

during the audit of Luckin’s consolidated financial statements for the year ended December 31,

2018, the Company and its outside auditor, E&Y Hua Ming, identified two material weaknesses

in the Company’s internal control over financial reporting: (i) the “lack of sufficient accounting

and financial reporting personnel with requisite knowledge and experience in application of U.S.

GAAP and the Securities and Exchange Commission, or the SEC, rules”; and (ii) “lack of financial

reporting policies and procedures that are commensurate with U.S. GAAP and the SEC reporting

requirements.” The Exchange Act Defendants claimed that:

       To remediate our identified material weakness and improve our internal control
       over financial reporting, we are implementing a number of measures to address
       these material weaknesses identified, including: (i) hiring additional accounting
       and financial reporting personnel with U.S. GAAP and SEC reporting experience,
       (ii) expanding the capabilities of existing accounting and financial reporting
       personnel through regular training and education in the accounting and reporting
       requirements under U.S. GAAP, and SEC rules and regulations, (iii) developing,
       communicating and implementing an accounting policy manual for our accounting
       and financial reporting personnel for recurring transactions and period-end closing
       processes, and (iv) establishing effective monitoring and oversight controls for
       non-recurring and complex transactions to ensure the accuracy and
       completeness of our company’s consolidated financial statements and related
       disclosures.

       352.    The Exchange Act Defendants claimed further that “[t]he process of designing and

implementing an effective financial reporting system is a continuous effort that requires us to


                                               141
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 149 of 263




anticipate and react to changes in our business and the economic and regulatory environments and

to expend significant resources to maintain a financial reporting system that is adequate to satisfy

our reporting obligation.”

       353.     The Exchange Act Defendants’ statements about their efforts to remediate Luckin’s

material weaknesses and deficiencies, including by “establishing effective monitoring and

oversight controls,” were false or misleading. As Luckin has admitted, it lacked adequate internal

controls over financial reporting sufficient to prevent or detect the massive fabrication of revenue

and expenses being perpetrated by its senior management beginning in April 2019. Indeed, Luckin

did not “charter[] an internal audit function to test and evaluate its control functions” until after

the Exchange Act Defendants’ fraud was revealed to the market. Furthermore, Luckin’s Finance

and Treasury functions, basic transaction-level controls, were not overseen by its CFO. As a result

of these undisclosed material weaknesses in Luckin’s internal controls over financial reporting,

the Exchange Act Defendants inflated Luckin’s revenue and expenses through fabricated

transactions throughout the second, third, and fourth quarters of 2019. Any purported remedial

measures implemented by the Company had failed to prevent the Exchange Act Defendants’

ongoing, widespread financial misconduct, and were therefore plainly insufficient.

       354.     The Exchange Act Defendants also represented in the SPO Registration Statement

that Luckin’s success depended on its ability to “ensur[e] full compliance with relevant laws and

regulations.”   The Exchange Act Defendants likewise warned that the Company “may be

unsuccessful in operating our stores” and that “[t]he operating results of our stores have been and

will continue to be subject to a number of factors,” including Luckin’s “ability to ensure full

compliance with relevant laws and regulations, and maintain adequate and effective control,

supervision and risk management over our stores.” The Exchange Act Defendants further stated




                                                142
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 150 of 263




that Luckin’s ability to successfully grow its business and brand recognition depended on its ability

to “stay compliant with relevant laws and regulations.”          Furthermore, the Exchange Act

Defendants claimed that Luckin’s ability “to successfully manage [its] rapid growth” depended on

“effectively managing our supply chain and ensuring our third-party suppliers continue to meet

our quality and other standards and satisfy our future operations’ needs.”

       355.    The Exchange Act Defendants’ statements regarding Luckin’s “compliance” with

relevant laws and regulations were materially false or misleading because, as Luckin has admitted,

since April 2019, Luckin’s senior management had been actively engaged in a scheme to inflate

revenue and expenses through massive fabricated transactions.             Luckin’s purported risk

disclosures warning of potential risks due to non-compliance with relevant laws or regulations

were materially false or misleading because, at the time of the SPO, this risk of non-compliance

had already materialized due to the ongoing fraud by senior management.

       356.    The SPO Registration Statement included a risk disclosure related to short sellers

that acknowledged the possibility that Luckin could be accused of financial or accounting

misconduct. However, the Exchange Act Defendants disclaimed awareness of any basis for short

sellers to attack the Company with this kind of accusation:

       Public companies that have substantially all of their operations in China have been
       the subject of short selling. Much of the scrutiny and negative publicity has
       centered on allegations of a lack of effective internal control over financial
       reporting resulting in financial and accounting irregularities and mistakes,
       inadequate corporate governance policies or a lack of adherence thereto and, in
       many cases, allegations of fraud. As a result, many of these companies are now
       conducting internal and external investigations into the allegations and, in the
       interim, are subject to shareholder lawsuits and/or SEC enforcement actions.

       It is not clear what effect such negative publicity could have on us. If we were to
       become the subject of any unfavorable allegations, whether such allegations are
       proven to be true or untrue, we could have to expend a significant amount of
       resources to investigate such allegations and/or defend ourselves. While we would
       strongly defend against any such short seller attacks, we may be constrained in
       the manner in which we can proceed against the relevant short seller by principles


                                                143
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 151 of 263




       of freedom of speech, applicable state law or issues of commercial confidentiality.
       Such a situation could be costly and time-consuming, and could distract our
       management from growing our business. Even if such allegations are ultimately
       proven to be groundless, allegations against us could severely impact our business
       operations, and any investment in the ADSs could be greatly reduced or even
       rendered worthless.

       357.    The Exchange Act Defendants’ statements regarding the purported absence of any

financial or accounting misconduct at the Company were materially false or misleading because,

as Luckin has admitted, since April 2019, Luckin’s senior management had been actively engaged

in a scheme to inflate revenue and expenses through massive fabricated transactions. Luckin’s

purported risk disclosures warning of potential risks due to “allegations of a lack of effective

internal control over financial reporting resulting in financial and accounting irregularities

and mistakes, inadequate corporate governance policies or a lack of adherence thereto and, in

many cases, allegations of fraud” were materially false or misleading because, by the time of the

SPO, the risk of allegations of this kind being made had already materialized due to the ongoing

fraud by senior management.

                      Misstatements and Omissions Regarding Related-Party Transactions

       358.    The SPO Registration Statement identified the same related-party transactions

involving its directors as were disclosed in the IPO Registration Statement, as discussed in ¶ 264

above. The Exchange Act Defendants did not disclose any other related-party transactions

involving Defendants Lu or Qian or their affiliates.

       359.    The SPO Registration Statement’s disclosures regarding Luckin’s related-party

transactions were materially incomplete and therefore materially false or misleading when made.

Under ASC 850 (Related Party Disclosures), transactions with a related party or entity with

common control relationships must be disclosed where information about the transactions “would

make a difference in decision making.” ASC 850-10-10-01. As the Company has admitted,



                                               144
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 152 of 263




“[e]vidence discovered to date demonstrates that the Company’s former Chief Executive Officer,

Ms. Jenny Zhiya Qian, former Chief Operating Officer, Mr. Jian Liu and certain employees

reporting to them participated in the fabricated transactions and that the funds supporting the

fabricated transactions were funneled to the Company through a number of third parties

associated with the Company employees and/or related parties.”             Moreover, Luckin sold

purported vouchers and made supplier payments to dozens of entities linked directly to Defendant

Lu. The SAMR determined that “43 third-party related business entities, including Beijing

Automotive Travel Business Consulting Services Co. Ltd., UCar, Zhengzhe International

(Xiamen) Co. Ltd. aided and abetted Luckin in carrying out the misleading acts.” As sources

with knowledge of Luckin’s internal investigation stated, Luckin “found evidence that Mr. Lu

had knowledge of certain related-party transactions that weren’t properly disclosed.”

       360.    With respect to each of these transactions, ASC 850 required Luckin to disclose:

(i) the nature of the relationship; (ii) a description of the transactions (even if the transaction

involved nominal amounts) including “information deemed necessary to an understanding of the

effects of the transactions on the financial statements”; (iii) the dollar amount of the transactions

for all periods that income statements were presented; and (iv) “amounts due from or to related

parties.” ASC 850-10-50-1. By failing to do so, the SPO Registration Statement’s related-party

disclosures were rendered materially false or misleading.

                       Misstatements and Omissions Regarding the Margin Loan Facility

       361.    The SPO Registration Statement disclosed that Defendants Lu and Qian and Lu’s

sister, Wong, had pledged a total of 488.4 million Luckin Class B shares, representing over 42%

of the total aggregate voting power in the Company, “to an affiliate of an underwriter to secure a

borrowing.” However, the Exchange Act Defendants did not provide any other disclosure to

investors concerning the terms of the Facility Agreement under which these shares were pledged,


                                                145
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 153 of 263




nor any disclosure concerning the amounts borrowed or the risk of default. Indeed, the Exchange

Act Defendants expressly disclaimed this risk, stating that they were “not aware of any

arrangement that may, at a subsequent date, result in a change of control of our company.”

       362.   The Exchange Act Defendants’ disclosures regarding the Margin Loan Facility

were materially false or misleading. Unbeknownst to investors, Defendants Lu and Qian borrowed

$518 million from the Underwriter Defendants, effectively cashing out of a significant percentage

of their inflated holdings in Luckin in exchange for personal loans. Moreover, the Facility

Agreement provided that if Luckin’s ADS price declined by at least 50% from $29.10—the price

on December 11, 2019, when the Facility Agreement was last amended—the total amounts owed

under the Margin Loan Facility would be immediately due in full, and that failure to immediately

pay would result in potential liquidation of the pledged shares. The Exchange Act Defendants

misled investors by failing to disclose the risk that Defendants Lu’s and Qian’s control of the

Company could be significantly reduced in the event of a decline in Luckin’s ADS price—

precisely the risk that materialized when the Exchange Act Defendants’ fraud was revealed.

                      The SPO Registration Statement Omitted Material Facts in Violation
                      of Regulation S-K and Section 10(b)

       363.   As alleged above in ¶¶ 130-53, and in violation of Regulation S-K and Section

10(b), the SPO Registration Statement omitted material information regarding: (i) Luckin’s

fabricated revenue and expenses, which Luckin has admitted began in April 2019 and continued

through at least the end of 2019; and (ii) that “the funds supporting the fabricated transactions

were funneled to the Company through a number of third parties associated with the Company

employees and/or related parties.”

       364.   The Exchange Act Defendants’ undisclosed, pervasive reliance on fabricated

transactions to inflate Luckin’s revenue and expenses, and extensive reliance on undisclosed



                                              146
         Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 154 of 263




related-party transactions to facilitate these fraudulent transactions, constituted “material changes

in [Luckin’s] mode of conducting its business” that the Exchange Act Defendants were required

to disclose under Item 101 of Regulation S-K, 17 C.F.R. § 229.101(a)(1). Contrary to the

Exchange Act Defendants’ description of Luckin’s business as a “technology-driven new retail

model” that was “disrupting the status quo of the traditional coffee shop model,” in actuality, by

the time of the SPO, Luckin’s growth was being driven in large part by fictitious transactions. By

failing to disclose this material change in Luckin’s business in the SPO Registration Statement,

the Exchange Act Defendants violated Item 101, and this violation is actionable under Section

10(b).

         365.   The Exchange Act Defendants’ omissions concerning their fabrication of revenue

and expenses and undisclosed related-party transactions also constituted “unusual” transactions

and “known trends or uncertainties” that the Exchange Act Defendants were required to disclose

under Item 303 of Regulation S-K, 17 C.F.R. § 229.303(a)(3)(i) & (ii). In particular, given the

admittedly material impact that the Exchange Act Defendants’ fabricated transactions had on

Luckin’s reported income during the second and third quarters of 2019, the Exchange Act

Defendant were required under 17 C.F.R. § 229.303(a)(3)(i) to “describe any unusual or

infrequent events or transactions . . . that materially affected the amount of reported income

from continuing operations and, in each case, indicate the extent to which income was so

affected.” In addition, the Exchange Act Defendants were required to disclose that Luckin’s true

growth rate had declined significantly, and that the Exchange Act Defendants had resorted to

extensive fraudulent transactions to create the appearance of sustained rapid growth because these

facts were “material events and uncertainties known to management that would cause reported

financial information not to be necessarily indicative of future operating results or of future




                                                147
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 155 of 263




financial condition” and “important trends and risks . . . reasonably likely to shape the future.”

Because the SPO Registration Statement failed to make the requisite disclosures, the Exchange

Act Defendants failed to comply with Item 303 in violation of Section 10(b).

       366.    The Exchange Act Defendants’ omissions concerning Luckin’s reliance on

fabricated transactions to inflate Luckin’s revenue and expenses, and reliance on undisclosed

related-party transactions to facilitate these fraudulent transactions, also constituted “significant

factors” that made the SPO “speculative or risky.” As the Exchange Act Defendants stated in the

SPO Registration Statement, material risks that posed serious threats to the Company included

Luckin’s “ability to ensure full compliance with relevant laws and regulations” and the risk that

Luckin would be the subject to “allegations of a lack of effective internal control over financial

reporting resulting in financial and accounting irregularities and mistakes, inadequate

corporate governance policies or a lack of adherence thereto and, in many cases, allegations of

fraud”—the precise risk that materialized during the Class Period. As a result, the Exchange Act

Defendants had a duty to disclose Luckin’s currently known non-compliance with relevant laws

and regulations, lack of effective internal control over financial reporting resulting in accounting

irregularities, and ongoing fraud, as these undisclosed factors made an investment in Luckin

extremely risky. By failing to disclose these risks, the Exchange Act Defendants gave investors a

materially false or misleading impression of the Company’s real vulnerability to allegations of

financial misconduct and fraud. Because the SPO Registration Statement failed to make the

requisite disclosures, the Exchange Act Defendants violated Item 503 and Section 10(b).




                                                148
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 156 of 263




       E.       The Exchange Act Defendants’ False Denials of the Anonymous Report’s
                Allegations and Their False Affirmations of Luckin’s Reported Financial
                Results and Internal Controls

       367.     The Exchange Act Defendants issued a press release on February 3, 2020, which

was attached to a Form 6-K signed by Defendant Schakel. In the press release, the Exchange Act

Defendants categorically denied the allegations contained in the Anonymous Report:

       Luckin Coffee Responds to Anonymous Report Containing Misleading and
       False Allegations

       BEIJING, Feb. 03, 2020 (GLOBE NEWSWIRE) – Luckin Coffee Inc. (“Luckin
       Coffee” or the “Company”) (NASDAQ: LK), a pioneer of a technology-driven new
       retail model to provide coffee and other products of high quality, high affordability,
       and high convenience to customers, today issued the following responses to
       misleading and false allegations contained in an anonymous report (the “Report”),
       which was made public on January 31, 2020 by a short seller who may benefit from
       this meritless Report.

       Luckin Coffee categorically denies all allegations in the Report. The
       methodology of the Report is flawed, the evidence is unsubstantiated, and the
       allegations are unsupported speculations and malicious interpretations of events.
       The Report also attacks members of Luckin Coffee’s management team,
       shareholders, and business partners and its claims are either false, misleading or
       entirely irrelevant. Furthermore, Luckin Coffee believes that the Report
       demonstrates a fundamental misunderstanding of the Company’s business model
       and operating environment. Luckin Coffee intends to take appropriate actions to
       defend itself against these malicious allegations and to protect the interests of its
       shareholders.

       368.     Luckin’s press release specifically denied many detailed allegations raised in the

Anonymous Report, describing them as “misleading and false”:

            •   The Report alleged the number of items per store per day was inflated in
                2019 3Q and 4Q. [emphasis in original.] There are material
                inconsistencies between the unsubstantiated data presented in the Report
                and the actual data from the Company’s own system. Every single order
                that customers placed with Luckin Coffee is online and automatically
                recorded in its system, and payments for orders went through third-party
                payment service providers. Therefore, all the Company’s key operating
                data, including the number of items per store per day, items per order and
                effective selling price, are tracked in real time and can be verified. Luckin
                Coffee has a robust internal control system over data management to



                                                149
Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 157 of 263




       ensure the data integrity and consistency within its system as well as that
       of its third party partners.

   •   The Report alleged items per order had declined from 2019 2Q to 2019
       4Q and the effective selling price was inflated in 2019 3Q. [emphasis in
       original]. The sources and authenticity of the alleged customer order
       receipts in the Report are unsubstantiated and the underlying methodology
       in the Report is ungrounded. Luckin Coffee’s items per order during the
       period is substantially higher than the data alleged in the Report. In
       addition, Luckin Coffee stands by its reported effective selling price,
       which is true, accurate, and can be verified by Luckin Coffee’s internal
       system.

   •   The Report alleged Luckin Coffee overstated advertising expenses and
       may recycle overstated advertising expenses to inflate revenue in 2019 3Q.
       [emphasis in original]. The allegation is based on flawed assumptions, and
       inaccurate and misleading analysis of the Company’s advertising expenses.
       Luckin Coffee performs a detailed review and cross check of its sales and
       marketing expenses with underlying evidence and confirms the
       Company’s reported advertising expenses are true and accurate.

   •   The Report alleged net revenues from other products were inflated in
       2019 3Q. [emphasis in original]. The Report’s reference to value-added-tax
       (“VAT”) in calculating net revenues from other products represents a clear
       misunderstanding of the applicable VAT rates for the Company’s non-
       freshly brewed products and the Report reached an ungrounded allegation
       based on such flawed and unsupported assumption. All the Company’s
       orders are tracked in real time and the Company has rigorous internal
       controls over revenue recognition and reconciliation. Luckin Coffee is in
       strict compliance with these rigorous controls and is committed to ensure
       the integrity of its financial reporting.

As a data-driven company, Luckin Coffee is committed to providing full and
accurate disclosure to investors and to rebutting any false claims that attempt to
undermine confidence in Luckin Coffee’s business, management and results of
operations.

Luckin Coffee firmly stands by its business model and is confident in benefiting
from the strong growth of China’s coffee market in the future. Luckin Coffee’s
pioneering business model has enabled the Company to become the leading and
fastest growing player driving coffee consumption in China. Supported by its
disruptive new retail model, diversified product portfolio and strong financial
position, Luckin Coffee will continue to grow its business, provide a superior
customer proposition and deliver sustainable value for its shareholders over the
long-term.




                                       150
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 158 of 263




       369.    The Exchange Act Defendants’ statements “categorically den[ying] all

allegations” in the Anonymous Report were materially false or misleading when made. As Luckin

has admitted, the central allegation in the Anonymous Report, i.e., that “[r]ight after its USD 645

million IPO, the Company had evolved into a fraud by fabricating financial and operating numbers

starting in 3rd quarter 2019,” was true, except that the Exchange Act Defendants’ fabrication of

revenue and operating expenses actually began before the IPO. Moreover, while the Anonymous

Report alleged that the Company inflated its number of items sold per store per day, its net selling

price per item, and its advertising expenses in the third and fourth quarters of 2019, Luckin has

admitted that total net revenues and total operating expenses were materially inflated in the

second, third, and fourth quarters of 2019. Far from being “unsubstantiated,” “unsupported

speculations and malicious interpretations of events,” and “demonstrat[ing] a fundamental

misunderstanding of the Company’s business model and operating environment,” as the

Exchange Act Defendants claimed, the Anonymous Report                actually underestimated the

magnitude of the Exchange Act Defendants’ fraud.

       370.    The Exchange Act Defendants also made materially false or misleading statements

regarding Luckin’s purported “robust internal control system,” including that: (i) “the Company’s

key operating data . . . are tracked in real time and can be verified”; (ii) “[a]ll the Company’s

orders are tracked in real time and the Company has rigorous internal controls over revenue

recognition and reconciliation”; (iii) it “performs a detailed review and cross check of its sales

and marketing expenses with underlying evidence”; (iv) “[a]ll the Company’s orders are tracked

in real time and the Company has rigorous internal controls over revenue recognition and

reconciliation”; and (v) “Luckin Coffee is in strict compliance with these rigorous controls and

is committed to ensure the integrity of its financial reporting.” As Luckin has admitted,




                                                151
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 159 of 263




throughout the Class Period, it lacked adequate internal controls over financial reporting sufficient

to prevent or detect the massive fabrication of revenue and expenses being perpetrated by its senior

management. Indeed, Luckin did not “charter[] an internal audit function to test and evaluate

its control functions” until after the Exchange Act Defendants’ fraud was revealed to the market.

Furthermore, Luckin’s Finance and Treasury functions, basic transaction-level controls, were not

overseen by its CFO.

       371.    The Exchange Act Defendants’ adamant denials of the Anonymous Report’s

allegations and claims about the Company’s “robust internal control system” were particularly

egregious because following the publication of the Anonymous Report, Luckin’s auditor

dispatched an anti-fraud team to Luckin to investigate the claims in the Anonymous Report, and

that team confirmed the fraud and prompted the Company’s internal investigation. Thus, the

Exchange Act Defendants’ denials lacked any basis in fact.

VIII. SUMMARY OF ADDITIONAL ALLEGATIONS REGARDING THE
      EXCHANGE ACT DEFENDANTS’ SCIENTER

       372.    As alleged in this Complaint, the Exchange Act Defendants acted with scienter

throughout the Class Period in that each knew or recklessly disregarded that Luckin’s publicly

reported financial results, as well as other statements made in the Company’s IPO and SPO

Registration Statements, SEC filings, press releases, and conference calls, were false or

misleading. Defendants Lu, Qian, J. Liu, and Schakel, as directors or the most senior officers of

the Company, are liable as direct participants in all of the wrongs complained of in this Complaint.

Because of their positions in the Company, as well as their stock ownership, they possessed the

power and authority to control the contents of Luckin’s public statements to the market. In

particular, the Exchange Act Defendants knew or recklessly disregarded that: (i) the adverse facts

ultimately disclosed to the market regarding Luckin’s deficient internal controls over financial



                                                152
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 160 of 263




reporting, fabrication of revenue and expenses in violation of GAAP and SEC regulations, and

undisclosed related-party transactions, had not been disclosed to, and were being actively

concealed from, the investing public; and (ii) the public documents and statements issued and

disseminated in the name of the Company were false or misleading.              By participating or

acquiescing in the issuance or dissemination of these statements, the Exchange Act Defendants

participated in the fraudulent scheme as primary violators of the federal securities laws. In

addition, numerous facts give rise to a strong inference that, throughout the Class Period, each of

the Exchange Act Defendants acted with scienter.

       A.      Luckin’s Admissions Establish the Exchange Act Defendants’ Scienter

       373.    Luckin has admitted several critical aspects of the Exchange Act Defendants’

fraudulent scheme, including the direct knowledge or involvement of Defendants Lu, Qian, and J.

Liu. Luckin has admitted that it failed to disclose, inter alia: (i) the Company’s massive fabricated

transactions beginning in April 2019, which accounted for nearly half its reported revenues

during the second, third, and fourth quarters of 2019; and (ii) overstatements of the Company’s

costs and expenses by as much as 32% during this same period.

       374.    Following its internal investigation, during which “the Special Committee and its

advisors reviewed over 550,000 documents collected from over 60 custodians, interviewed over

60 witnesses, and performed extensive forensic accounting and data analytics testing,” Luckin

admitted that “[e]vidence discovered to date demonstrates that the Company’s former Chief

Executive Officer, Ms. Jenny Zhiya Qian, former Chief Operating Officer, Mr. Jian Liu and

certain employees reporting to them participated in the fabricated transactions and that the

funds supporting the fabricated transactions were funneled to the Company through a number

of third parties associated with the Company employees and/or related parties.” The Company

has directly implicated Defendant Lu in the Exchange Act Defendants’ fraud based on


                                                153
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 161 of 263




“documentary and other evidence” identified in the internal investigation, as well as “Lu’s degree

of cooperation.” In addition, according to reporting by the Journal, the Company’s investigation

determined that Defendant Lu “knew—or should have known—about the fabricated

transactions” and “found evidence that Mr. Lu had knowledge of certain related-party

transactions that weren’t properly disclosed.”

       375.     Confirming the Company’s admissions, reports from sources within the Company

have also directly implicated Defendants Qian and Lu in the fraudulent scheme. As the Journal

reported, based on the accounts of persons with knowledge of the internal investigation and a

review of internal Luckin documents, Defendant Qian approved supplier payments, and in some

instances actively aided the progress of payments to more than a dozen companies with direct ties

to Defendant Lu. According to reporting by Caijing, as part of its investigation E&Y Hua Ming

obtained emails involving Qian that included “application for payments of fraudulent related

transactions, setting up and coordinating related entities, and summaries of financial impacts

of fraudulent transactions.” As Caijing reported, “[t]he review and approval of these email

applications involved the highest level of management and CEO, Zhiya Qian.”

       376.     Significantly, these payments bypassed Luckin’s CFO, Schakel, since he did not

oversee the Company’s Finance and Treasury functions. According to sources interviewed by the

Journal, many of the companies that purportedly bought coffee vouchers also had direct ties to

Defendant Lu.

       377.     Luckin’s admissions also establish Defendant Schakel’s knowledge or, at the very

least, recklessness. As Luckin’s CFO, Defendant Schakel was directly responsible for ensuring

the effectiveness of Luckin’s internal controls over financial reporting. Despite the Exchange Act

Defendants’ repeated statements touting the Company’s purported implementation of “a number




                                                 154
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 162 of 263




of measures to address the material weaknesses and deficiencies that have been identified,”

Luckin’s admissions regarding the brazen fraud by Defendants Lu, Qian, and J. Liu establish that

the Company’s internal controls over financial reporting were so deficient as to be virtually

nonexistent. Indeed, Luckin has admitted that throughout the Class Period, it lacked any internal

audit function to test and evaluate its control functions.

       B.      The Ongoing Investigations by Numerous Regulators Support an Inference
               of the Exchange Act Defendants’ Scienter

       378.    The Exchange Act Defendants’ fraudulent conduct has prompted investigations by

regulatory agencies in the United States and China, including the SEC and China’s CSRC, SAMR,

and Ministry of Finance, and calls for tighter regulation of Chinese companies listed on U.S.

exchanges. The Company has admitted that it “has been cooperating with and responding to

inquiries from regulatory agencies in both the United States and China.” Several of these

regulators have publicly denounced the Exchange Act Defendants’ conduct, while others have

announced the imposition of fines and penalties and the possibility of additional civil and criminal

investigations, including prosecution of Luckin’s executives. For example, the CSRC stated on

April 3, 2020 that it “strongly condemns the company for committing accounting fraud.”

       379.    As reported by multiple media outlets, more than a dozen officers from the SAMR

raided Luckin’s headquarters in April. The investigations by the SAMR and the Ministry of

Finance reportedly obtained e-mails confirming that Defendant Lu gave direct orders to Luckin

employees to commit accounting fraud.

       380.    On July 31, 2020, China’s Ministry of Finance disclosed that its investigation had

expanded to include twenty-three related entities and financial institutions, and announced that it

would impose fines on two of Luckin’s Chinese-registered subsidiaries.           Significantly, the

Ministry of Finance independently confirmed the magnitude and fraudulent nature of the Exchange



                                                 155
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 163 of 263




Act Defendants’ scheme, stating that “between April 2019 and December 2019, Luckin Coffee

inflated its sales revenue,” operating expenses and profit by “engaging in fraudulent transactions

of vouchers.”

       381.     On September 22, 2020, the SAMR announced that its investigation had shown that

“between April 2019 and December 2019, in order to gain advantage over its competitors and to

win more business opportunities, with assistance from multiple third-party business entities,

Luckin Company inflated its sales revenue, costs, profit and other key indicators of its business

operations.” Moreover, the SAMR determined that “from August 2019 to April 2020, [Luckin]

widely publicized fraudulent data concerning its sales to defraud and mislead the general

public.” The SAMR concluded that “43 third-party related business entities . . . aided and abetted

Luckin in carrying out the misleading acts” and imposed RMB61 million (US$8.6 million) in

administrative sanctions on Luckin and each of these related entities.

       C.       The Exchange Act Defendants’ Public Statements Regarding the Fraud
                Demonstrate Their Scienter

       382.     The Exchange Act Defendants’ public statements following the revelation of their

fraud are also strongly indicative of their scienter. On April 5, 2020, Luckin issued a public

statement on the Chinese micro-blogging platform Sina Weibo (“Weibo”) apologizing for its

fraud. Specifically, Luckin stated that “[t]he company will also deeply reflect and repent, and

strengthen our internal controls,” and that it “will take all necessary remedial measures and we

will not skirt any problems brought on by this matter.”

       383.     Similarly, on April 5, 2020, Defendant Lu publicly accepted responsibility for the

massive fraud at Luckin, stating on Weibo that he was “ashamed” and “accepted all questions

and criticisms.” Defendant Lu further stated that “I personally blame myself. Regardless of the

final findings of the independent committee, I will bear the responsibility that I ought to.”



                                               156
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 164 of 263




Defendant Lu has gone on to make similar incriminating admissions. For example, on May 20,

2020, Defendant Lu issued a statement on Weibo that he has “been in deep pain and remorse”

concerning the fraud and that he “can’t sleep at night.” Defendant Lu acknowledged that his

management “style” was responsible for the massive fraud at the center of the Company: “My style

may have been too aggressive and the company may have been growing too fast, which led to

many problems.”

       D.      The Exchange Act Defendants’ Efforts to Conceal Their Fraud Further
               Support an Inference of Scienter

       384.    Throughout the Class Period, the Exchange Act Defendants sought to dispel any

concerns about the accuracy of the Company’s reported financial results or the sufficiency of its

internal controls over financial reporting. In both the IPO and SPO Registration Statements, the

Exchange Act Defendants claimed that it was “not clear what effect” allegations “of a lack of

effective internal control over financial reporting resulting in financial and accounting

irregularities and mistakes, inadequate corporate governance policies or a lack of adherence

thereto and . . . allegations of fraud” would have on the Company, and assured investors that they

would “strongly defend against” allegations of this kind. During Luckin’s conference calls with

investors, the Exchange Act Defendants also dismissed any questions about the Company’s

seemingly unstoppable growth. For example, on November 13, 2019, Defendant Lu stated:

       I have been often asked whether we are doing too much and too fast. I would say,
       no. In fact, this is a natural evolution of our business model. Since our inception,
       Luckin’s growth has always been beyond everyone’s expectations. This is because
       our business model is entirely built on a technology, completely different from a
       traditional retailer.

       385.    Following the release of the Anonymous Report, the Exchange Act Defendants

doubled down on this false narrative. In a press release signed by Defendant Schakel, the

Exchange Act Defendants labeled the Anonymous Report “flawed,” “unsubstantiated,”



                                               157
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 165 of 263




“unsupported,” “false,” and “malicious,” and re-affirmed the accuracy of Luckin’s financial

reporting and the effectiveness of its internal controls, claiming that “the Company’s key

operating data . . . are tracked in real time and can be verified,” that Luckin had a “robust

internal control system” and that it operated “in strict compliance with these rigorous controls

and is committed to ensure the integrity of its financial reporting.” These brazen denials, which

were unquestionably false when made, demonstrate the Exchange Act Defendants’ scienter.

       386.    Former Luckin employees’ accounts further support an inference of the Exchange

Act Defendants’ scienter. As multiple FEs stated, Luckin utilized an order system that allowed

receipts to skip numbers, so that the receipt of one sold product did not sync consecutively with

the receipt of the next sold product. As FE 1 explained, this system allowed Luckin to “increase

the number of cups [of coffee] recorded as sold” and allowed for inflated sales. Similarly, FE 3

stated that the practice of skipping receipt numbers “was related to efforts to try to inflate sales

figures” and that it was well known among store managers that Luckin was “doing this [skipping

numbers on receipts] to pump sales up.” In response to inquiries from store managers such as FE

3, Luckin assured its employees that these practices were “normal” and instructed them to tell the

same to any customers that inquired about the practice.

       387.    Moreover, multiple former employees described how Luckin closely guarded its

key operating metrics. As a result, according to FE 5, individual stores “never had visibility on

even their own sales revenue.” Even among those working in Luckin’s corporate offices, such as

FE 4, all financial data was strictly firewalled and there was a separate, siloed unit that deals

specifically with revenue and income that was only accessible to a few select high-level executives.




                                                158
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 166 of 263




       E.      Defendant Lu’s Attempts to Subvert the Internal Investigation Demonstrate
               His Scienter

       388.    Defendant Lu’s repeated attempts to subvert the internal investigation are also

indicative of his scienter. The Company cited Defendant Lu’s “degree of cooperation in the

Internal Investigation” as one of the grounds for his removal as Chairman. Sources interviewed

by the Journal revealed that Defendant Lu had “repeatedly not complied with requests by the

special committee to interview him and gain access to his phone and laptop,” which “delayed the

company’s efforts to complete and publish the results of its internal probe and release audited

financial results for 2019.” Defendant Lu also successfully ousted two members of Luckin’s

Board, including Shao, who was overseeing the internal investigation, and replaced them with two

directors nominated by Defendant Lu’s own Haode. As Luckin stated in a press release on June

26, 2020, Luckin’s Board “resolved to recommend to shareholders to vote against the proposal to

remove Mr. Sean Shao as an independent director of the Board, due to concerns of potential

disruption to the ongoing internal investigation considering Mr. Shao currently serves as the

chairman of the Special Committee of the Board.”           Moreover, at the Company’s July 5

Extraordinary Shareholder Meeting Defendant Lu overruled numerous shareholder objections

concerning his conduct of the meeting, including his tallying of votes and classification of shares.

This behavior strongly supports an inference of Defendant Lu’s scienter.

       F.      The Termination or Ouster of Numerous Luckin Officers, Directors, and
               Employees Supports an Inference of the Exchange Act Defendants’ Scienter

       389.    The terminations and resignations of numerous Luckin executives and directors as

the fraud unraveled strengthens the inference of the Exchange Act Defendants’ scienter. In light

of the Special Committee’s findings, the Board terminated Defendants Qian and J. Liu “based on

evidence demonstrating their participation in the fabricated transactions.” The Company also

terminated twelve other unnamed employees “who, at the direction of the former Chief Executive


                                                159
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 167 of 263




Officer and former Chief Operating Officer, participated in, and/or had knowledge of, the

fabricated transactions” and subjected fifteen other employees to disciplinary actions, including

“employees implicated in the misconduct.” Additionally, on April 30, 2020, He Gang, Luckin’s

Chief Technology Officer, who reported to Defendant Qian, resigned, roughly seven months after

joining the Company.

       390.    With respect to Defendant Lu, the Board sought his removal as a director and

Chairman based on “documentary and other evidence” identified in the internal investigation.

Although that attempt initially failed when the proposed removal did not garner the vote of at least

two-thirds of the Board, Lu was ultimately ousted by a general shareholder vote at the July 5

Extraordinary Shareholder Meeting.

       391.    In addition, no fewer than seven other members of Luckin’s Board have resigned

or been voted out since the details of the Exchange Act Defendants’ fraud began to emerge. On

April 21, 2020, Meier, who was a member of the Audit Committee, resigned as a Board member.

On June 16, 2020, Tianruo Pu, who had just become a Board member on March 27, 2020, abruptly

resigned due to “personal reasons.” At the July 5, 2020 general meeting, in addition to Defendant

Lu, Defendants Shao, Li, and E. Liu were removed as directors and were replaced by Zeng and

Yang—directors nominated by Defendant Lu.             Immediately following their appointment,

however, on August 3, 2020, both Zeng and Yang notified the Board of their resignation, effective

immediately, which Luckin announced in a press release on this date. In a separate press release

issued on this date, Luckin announced an attempt to reinstate Shao by Lucky Cup Holdings Limited

and Fortune Cup Holdings Limited—entities controlled by Defendant Li. Shao was ultimately

reinstated on September 2, 2020. The musical chairs among Luckin’s Board, including among




                                                160
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 168 of 263




those overseeing the internal investigation, further supports an inference of the Exchange Act

Defendants’ scienter.

       G.     The Exchange Act Defendants were Financially Motivated to Perpetrate
              Their Fraud on Investors

       392.   The Exchange Act Defendants were also highly motivated to inflate the Company’s

ADS price and maintain the illusion of an exponentially growing company in order to enrich

themselves. At the time of IPO, Defendants Lu and Qian held 30.39% and 19.59% of Luckin’s

ordinary shares, respectively, while Lu’s sister, Wong, held 12.34%. Immediately after the IPO,

the shares held by Lu, Qian, and Wong were redesignated as Class B shares, carrying ten times the

voting rights of Class A shares, and subject to a 1:500 share split. Lu and Qian held 25.75% and

16.6% of Luckin’s ordinary shares, respectively, on an as-converted basis, while Wong held

10.46%. Following the SPO, Defendant Lu held 39.12% of Class B shares, Defendant Qian held

25.22% of Class B shares, and Wong held 15.89% of Class B shares. Together, through their

ownership of Class B shares, Lu and Qian controlled 49.3% of aggregate voting power following

the IPO, and over 60% of aggregate voting power following the SPO.

       393.   Defendants Lu and Qian directly benefitted from the artificially inflated ADS price

as a result of the $518 million Margin Loan Facility, in which Defendants Lu and Qian pledged

515,355,752 Luckin Class B ordinary shares and 95,445,000 Luckin Class A ordinary shares

(convertible into ADSs) as collateral. On April 6, 2020, Goldman Sachs, disposal agent for the

lenders, disclosed that an entity controlled by Defendant Lu had defaulted on the Margin Loan

Facility and that the lenders would be putting up for sale approximately 76.3 million of Luckin’s

ADSs, representing the collateral for the loan. In other words, while the Company’s ADSs were

artificially inflated by the Exchange Act Defendants’ fraud, Lu and Qian had cashed out by




                                              161
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 169 of 263




pledging their inflated holdings as collateral for personal loans and then defaulted on their

obligations.

        394.    Similarly, during the Class Period, the Exchange Act Defendants used the false or

misleading information about the Company’s financial stability that was being disseminated to the

market to raise over $1.5 billion in capital through the sale of ADSs in the IPO and SPO, as well

as its sales of convertible notes. In fact, because the Company’s ADS price had grown over 200%

between the IPO in May 2019 and the SPO in January 2020 due to the continuing and escalating

fraud, the Company priced the SPO at $42.00 per ADS, an increase of nearly 250% from the IPO

price of $17.00 per ADS, just eight months earlier. The Company was thus able to garner the

significant proceeds from each of these offerings, including over $800 million in the SPO and

Convertible Note offering alone (purportedly to develop its “unmanned retail” strategy), as a result

of the Company’s rising ADS price buoyed significantly by the fraudulent scheme and inflated

quarterly results.

        H.      The Knowledge of Luckin’s Senior Executives and Other Managerial Agents
                Is Imputed to Luckin

        395.    By virtue of their high-level positions as the most senior officers of the Company,

participation in and awareness of Luckin’s day-to-day operations, and control over the issuance of

the false or misleading statements alleged above in Section VII, the knowledge or recklessness of

Defendants Lu, Qian, J. Liu, and Schakel concerning the Exchange Act Defendants’ false or

misleading statements is imputed to Luckin. In addition, the knowledge or recklessness of other

senior employees and managers concerning the Company’s fabrication of revenue and expenses,

deficient internal controls over financial reporting, and undisclosed related-party transactions is

also imputed to Luckin. Accordingly, by no later than April 2019, prior to the start of the Class




                                                162
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 170 of 263




Period, Luckin knew about or recklessly disregarded its fabrication of revenue and expenses,

deficient internal controls over financial reporting and undisclosed related-party transactions.

       I.      The Magnitude of the Exchange Act Defendants’ Fraud Supports an
               Inference of Scienter

       396.    As the Company has admitted, the Exchange Act Defendants’ fabrication of

revenue resulted in the overstatement of Luckin’s reported net revenue by 80-90%, accounting for

nearly half of Luckin’s revenues during the second, third, and fourth quarters of 2019. The

Exchange Act Defendants’ scheme also led to the overstatement of Luckin’s reported operating

expense by as much as 32%. The magnitude and duration of the fraud is strongly indicative of

scienter. While the Company has directly implicated Defendants Lu, Qian, and J. Liu in the

fabricated transactions, along with dozens of other employees, it is simply implausible that other

high-ranking executives, including Defendant Schakel, did not know of or recklessly disregard the

massive overstatement of Luckin’s key financial metrics during the Class Period.

       J.      The Exchange Act Defendants’ Fraud Concerned Luckin’s Key Operating
               Metrics

       397.    The Exchange Act Defendants’ fraud involved inflating the Company’s revenue

and expenses by means of fabricated coffee transactions and fictitious supplier payments. The

metrics that the Exchange Act Defendants falsely portrayed to the market, including revenue and

operating expenses, were so important to Luckin’s business that knowledge regarding the true

amount of these metrics can readily be attributed to the Exchange Act Defendants. Indeed, in the

IPO Registration Statement, the Exchange Act Defendants identified Luckin’s ability “to maintain

[its] historical growth rates” and the risk that Luckin “may continue to experience significant net

losses” as the most significant risks facing the Company.

       398.    The Exchange Act Defendants’ own statements leave no doubt concerning their

knowledge of the true amount of Luckin’s revenue and operating expenses during the Class Period.


                                                163
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 171 of 263




In the IPO Registration Statement, the Exchange Act Defendants represented that they “measure

[Luckin’s] store performance with store level operating profit (loss),” and identified net revenues

and operating expenses as “Key Components of Results of Operations.” Throughout the Class

Period, the Exchange Act Defendants specifically addressed Luckin’s purported growth in revenue

and expenses in their public statements to investors. For example, the 2Q2019 Press Release

touted Luckin’s purported 698% year-over-year growth in net revenues from products, and

claimed that this growth was “driven by a significant increase in transacting customers, an

increase in the average number of items purchased by our transacting customers and higher

effective selling prices.” The 2Q2019 Press Release also claimed that the 243.9% year-over-year

increase in Luckin’s operating expenses was “in line with business expansion.”

       399.    The Exchange Act Defendants, including Qian and Schakel, repeated these claims

during the August 14, 2019 conference call. Similarly, the Exchange Act Defendants claimed in

the 3Q2019 Press Release that Luckin’s purported 557.6% increase in net revenue from products

was “primarily driven by a significant increase in the number of transacting customers, an

increase in effective selling price, and an increase in the number of products sold per

transacting customer.” The 3Q2019 Press Release also claimed that Luckin’s 193.6% “increase

in operating expenses was the result of business expansion.”

       400.    Confirming the Exchange Act Defendants’ knowledge or reckless disregard of

Luckin’s true revenue and expenses, the Exchange Act Defendants represented in the February 3,

2020 press release that “all the Company’s key operating data, including the number of items

per store per day, items per order and effective selling price, are tracked in real time and can be

verified.” The Exchange Act Defendants also represented that “[a]ll the Company’s orders are




                                               164
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 172 of 263




tracked in real time” and that “Luckin Coffee performs a detailed review and cross check of its

sales and marketing expenses with underlying evidence.”

IX.    LOSS CAUSATION/ECONOMIC LOSS

       401.    Class members were damaged as a result of the Exchange Act Defendants’

fraudulent conduct as alleged in this Complaint. During the Class Period, the Exchange Act

Defendants engaged in a scheme to deceive investors by issuing a series of material

misrepresentations and omissions of material facts, trends, events, and uncertainties required to be

disclosed, relating to, among other things, the Exchange Act Defendants’: (i) fabrication of

hundreds of millions of dollars in revenue and expenses beginning before the IPO; (ii) fraudulent

transactions with numerous undisclosed related parties to facilitate its fabrication of revenue and

expenses; (iii) deficient internal controls over financial reporting, including Luckin’s lack of an

internal audit function; and (iv) failure to disclose the terms of the Margin Loan Facility, including

the risk that Defendants Lu and Qian would lose control of the Company in the event of a decline

in Luckin’s ADS price.

       402.    As a direct result of the Exchange Act Defendants’ scheme, misrepresentations of

material fact, and omissions of material fact, Luckin’s ADSs traded at artificially inflated prices

throughout the Class Period.

       403.    Unknowingly and in reliance upon the Exchange Act Defendants’ materially false

or misleading statements and omissions, Class Members purchased Luckin’s ADSs at artificially

inflated prices on the NASDAQ exchange.                But for the Exchange Act Defendants’

misrepresentations, omissions, and fraudulent scheme, Plaintiffs and other Class members would

not have purchased or otherwise acquired Luckin’s ADSs at the artificially inflated prices at which

the ADSs traded during the Class Period.




                                                 165
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 173 of 263




       404.    The truth regarding the Exchange Act Defendants’ fraud was revealed beginning

on April 2, 2020. Specifically, on Thursday, April 2, 2020, before the market’s opening, Luckin

shocked the market when it announced that, contrary to its recent denial of the allegations in the

Anonymous Report, it had formed a Special Committee to investigate the Company’s fabrication

of revenues and expenses throughout 2019. The press release stated, among other things, that the

Special Committee had determined that “beginning in the second quarter of 2019, Mr. Jian Liu,

the chief operating officer and a director of the Company, and several employees reporting to

him, had engaged in certain misconduct, including fabricating certain transactions.” The press

release disclosed that “the aggregate sales amount associated with the fabricated transactions

from the second quarter of 2019 to the fourth quarter of 2019 amount to around RMB2.2 billion

[US$310.6 million]” and also that “[c]ertain costs and expenses were also substantially inflated

by fabricated transactions during this period.” In light of the Company’s admitted financial

misconduct, Luckin told investors that they “should no longer rely upon the Company’s previous

financial statements and earning releases” for 2019 “and other communications relating to

these consolidated financial statements.”

       405.    As the Company’s April 2, 2020 admissions made clear, the Anonymous Report—

which alleged that Luckin was “fabricating financial and operating numbers” since 3Q2019, and

which the market had largely disregarded due to, among other things, Luckin’s false statements

denying the Anonymous Report’s allegations—had vastly underestimated the magnitude of the

Exchange Act Defendants’ fraud. Indeed, Luckin’s internal investigation revealed that the

fabrication stretched back much further, to at least 2Q2019 (and possibly further) and was much

more substantial than previously alleged by the Anonymous Report.




                                               166
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 174 of 263




       406.    Following the shocking April 2, 2020 disclosure by the Company, Luckin’s ADSs

collapsed, falling over 75% from a closing price of $26.20 on April 1, 2020 to a closing price of

$6.40 on April 2, 2020, wiping out billions of dollars of market capitalization.

       407.    Analysts and market commentators were surprised by the revelation of Luckin’s

fraud, particularly in light of the Company’s adamant denials of the allegations in the Anonymous

Report only a month earlier.        For example, Bloomberg reported that “[t]he company’s

announcement that Chief Operating Officer Jian Liu and employees reporting to him engaged in

misconduct casts doubt on the foundations of the Chinese coffee chain’s meteoric rise and its

emergence as a key competitor to Starbucks Corp.” KeyBanc analyst Eric Gonzalez said that “it

will take several years for management to repair its credibility.”

       408.    The Company’s disclosure on April 2, 2020 partially corrected or reflected the

materialization of risks concealed by their material misstatements and omissions of material facts,

as alleged in this Complaint. Over the following weeks, Luckin’s ADS price continued its

downward spiral, ultimately reaching a closing price of $1.38 on June 26, 2020, when Luckin

announced that its ADSs would be permanently delisted from the NASDAQ exchange.

       409.    On April 6, 2020, Goldman Sachs revealed that Defendants Lu and Qian had

defaulted on $518 million in margin loans secured by Luckin shares, and that the lender banks

were seeking to liquidate the entities which had pledged the shares in order to collect on

Defendants Lu’s and Qian’s debts. On this date, the price of Luckin’s ADSs declined an additional

18%, from a closing price of $5.38 on April 3, 2020 to their then lowest-ever price of $4.39 per

ADS at close on April 6, 2020. Moreover, on the morning of April 7, 2020, at 9:15 a.m. E.T.,

before markets opened, the NASDAQ halted trading in Luckin’s ADSs. NASDAQ’s suspension

of trading was accompanied by a “news pending” alert, which NASDAQ uses to denote that it was




                                                167
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 175 of 263




expecting material news concerning the issuer to be released. On April 9, 2020, NASDAQ revised

its trade halt code to indicate that the trading halt was now pending a request for additional

information from Luckin.

       410.    On May 19, 2020, while trading in Luckin’s ADSs was still suspended, Luckin

announced that NASDAQ had served a notice on Luckin that its ADSs would be officially delisted

from NASDAQ. Luckin’s press release directly attributed NASDAQ’s decision to “public interest

concerns as raised by the fabricated transactions disclosed by the Company in a Form 6-K on

April 2, 2020,” and “the Company’s past failure to publicly disclose material information, citing

a business model through which the previously disclosed fabricated transactions were

executed.” Luckin’s press release asserted that it would appeal NASDAQ’s decision and request

a hearing.

       411.    On May 20, 2020, following a six-week hiatus, NASDAQ allowed trading in

Luckin ADSs to resume pending the hearing requested by Luckin.

       412.    Luckin’s ADS price immediately declined an additional 35.7% from the closing

price of $4.39 on April 6, 2020, before trading was initially halted on April 7, 2020, reaching an

all-time low of $2.82 per ADS at close on May 20, 2020. Also on May 20, 2020, Defendant Lu

issued a statement on WeChat in which he claimed that Luckin had “dealt with the relevant

responsible persons, reorganized the board of directors, updated the management and actively

carried out the rectification and reform as soon as possible according to the latest periodic

investigation results.” He expressed surprise at NASDAQ’s decision to delist the Company

“without waiting for the final investigation results, which was unexpected, and I am deeply

disappointed and regretful.”




                                               168
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 176 of 263




       413.      On June 19, 2020, Luckin announced that it would hold an extraordinary general

meeting on July 5, 2020 in order for shareholders to vote on resolutions to oust several members

of Luckin’s Board, including Defendants Lu, Shao, Li, and E. Liu. On June 20, 2020, the Journal

reported that “[p]eople familiar with the company said even though the meeting would oust Mr.

Lu, it appeared to be an attempt by the chairman to hang on to control and frustrate an internal

investigation into the fake sales.” Significantly, Lu sought to replace Shao, who was overseeing

the Company’s internal investigation, with two new directors nominated by Lu’s Haode, Zeng and

Yang. Moreover, the Journal reported that “Lu has repeatedly not complied with requests by the

special committee to interview him and gain access to his phone and laptop,” which “has delayed

the company’s efforts to complete and publish the results of its internal probe and release

audited financial results for 2019.” On June 22, 2020, Luckin’s ADS price declined an additional

19.6% from a closing price of $3.96 on June 18, 2020, to a closing price of $3.18 on June 22, 2020.

       414.      As a further consequence of its inability to complete and publish the results of its

internal probe and release its audited financial results, on June 23, 2020, Luckin announced that it

had received a second notice from NASDAQ and that its ADSs would be delisted due to its failure

to file its Form 20-F Annual Report for 2019 and complete its investigation, rendering any appeal

of NASDAQ’s earlier determination to delist Luckin doomed. Luckin’s ADS price declined an

additional 12.26% from a closing price of $3.18 on June 22, 2020 to a closing price of $2.79 on

June 23, 2020.

       415.      Finally, on June 26, 2020, Luckin announced that it had notified NASDAQ’s listing

qualifications Staff on June 24, 2020 that it would no longer be seeking an appeal of the NASDAQ

decision to delist the Company’s ADSs and that trading in its ADSs would be suspended at market

open on June 29, 2020. On this date, Luckin’s ADS price declined an additional 54% from a




                                                 169
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 177 of 263




closing price of $3.00 on June 25, 2020 to a closing price of $1.38 on June 26. Trading in Luckin’s

ADSs was suspended on June 29, 2020.

       416.     The declines in Luckin’s ADS price between April 2, 2020 and June 26, 2020 are

directly attributable to the market absorbing information that corrected, or reflected the

materialization of risks concealed by, the Exchange Act Defendants’ material misrepresentations

or omissions.

       417.     Plaintiffs and other Class members suffered economic losses as the price of

Luckin’s ADSs fell in response to the disclosure of new information concealed by the Exchange

Act Defendants’ misstatements and omissions on these dates. These price declines were a direct

result of the materially false or misleading statements and omissions alleged in this Complaint. It

was foreseeable that these disclosures would cause Luckin’s ADS price to decline. Thus, the

Exchange Act Defendants’ wrongful conduct, as alleged in this Complaint, directly and

proximately caused the damages suffered by Plaintiffs and other Class members.

X.     PLAINTIFFS ARE ENTITLED TO A PRESUMPTION OF RELIANCE

       418.     At all relevant times, the market for Luckin’s ADSs was an efficient market for the

following reasons, among others:

           a. Luckin’s ADSs met the requirements for listing, and were listed and actively traded

                on the NASDAQ, a highly efficient and automated market, under the ticker symbol

                “LK”;

           b. As a regulated issuer, Luckin filed periodic public reports with the SEC;

           c. Luckin regularly and publicly communicated with investors via established market

                communication mechanisms, including through quarterly investor and analyst

                conference calls, regular dissemination of press releases on the national circuits of




                                                170
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 178 of 263




               major newswire services, and other wide-ranging public disclosures, such as

               communications with the financial press and other similar reporting services; and

           d. Luckin was followed by several securities analysts employed by major brokerage

               firms who wrote reports that were distributed to the sales force and certain

               customers of their respective brokerage firms. Each of these reports was publicly

               available and entered the public marketplace.

       419.    As a result of the foregoing, the market for Luckin’s ADSs promptly digested

current information regarding Luckin from all publicly available sources and reflected that

information in the price of Luckin ADSs. Under these circumstances, all purchasers of Luckin’s

ADSs during the Class Period suffered similar injury through their purchase of Luckin’s ADSs at

artificially inflated prices, and the presumption of reliance applies.

       420.    Further, at all relevant times, Plaintiffs and all other members of the Class

reasonably relied upon the Exchange Act Defendants to disclose material information as required

by law and in the Company’s SEC filings. Plaintiffs and the other members of the Class would

not have purchased or otherwise acquired Luckin’s ADSs at artificially inflated prices if these

Defendants had disclosed all material information as required. Thus, to the extent that the

Exchange Act Defendants concealed or improperly failed to disclose material facts with regard to

the Company and its business, Plaintiffs and other members of the Class are entitled to a

presumption of reliance in accordance with Affiliated Ute Citizens of the State of Utah v. United

States, 406 U.S. 128 (1972).




                                                 171
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 179 of 263




XI.    THE STATUTORY SAFE HARBOR AND BESPEAKS-CAUTION DOCTRINE
       ARE INAPPLICABLE

       421.    The PSLRA’s statutory safe harbor or the bespeaks-caution doctrine applicable to

forward-looking statements under certain circumstances do not apply to any of the materially false

or misleading statements alleged in this Complaint.

       422.    None of the statements complained of in this Complaint was a forward-looking

statement.

       423.    Rather, each was a historical statement or a statement of purportedly current facts

and conditions at the time each statement was made.

       424.    To the extent that any materially false or misleading statement or portion of a

statement alleged in this Complaint can be construed as forward-looking, the statement was not

accompanied by meaningful cautionary language identifying important facts that could cause

actual results to differ materially from those in the statement. As alleged above in detail, given

the then-existing facts contradicting the Exchange Act Defendants’ statements, the generalized

risk disclosures made by these Exchange Act Defendants were not sufficient to insulate them from

liability for their materially false or misleading statements.

       425.    To the extent that the statutory safe harbor may apply to any materially false or

misleading statement or portion of a statement alleged in this Complaint, the Exchange Act

Defendants are liable for the false or misleading forward-looking statement because at the time the

statement was made, the speaker actually knew that the statement was false or misleading, or the

statement was authorized or approved by an executive officer of Luckin who actually knew that

the statement was false or misleading.

       426.    Moreover, to the extent that Luckin or the other Exchange Act Defendants issued

any disclosures purporting to warn or caution investors of certain “risks,” those disclosures were



                                                 172
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 180 of 263




also materially false or misleading because they did not disclose that the risks that were the subject

of the warnings had materialized, or Luckin and the other Exchange Act Defendants had actual

knowledge of undisclosed material adverse facts that rendered the purportedly cautionary

disclosures materially false or misleading.

XII.   CAUSES OF ACTION UNDER THE EXCHANGE ACT

                                            COUNT I
              Violation of Section 10(b) of the Exchange Act And SEC Rule 10b-5
               Promulgated Thereunder Against the Exchange Act Defendants

       427.     Plaintiffs incorporate ¶¶ 61-426 by reference.       During the Class Period, the

Exchange Act Defendants disseminated or approved the false statements specified above, which

they knew or recklessly disregarded were misleading in that the statements contained

misrepresentations and failed to disclose material facts necessary to make the statements made, in

light of the circumstances under which they were made, not misleading, thereby violating Section

10(b) of the Exchange Act and SEC Rule 10b-5.

       428.     Plaintiffs and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for Luckin ADSs. Plaintiffs and the Class would

not have purchased Luckin ADSs at the prices they paid, or at all, if they had been aware that the

market prices had been artificially and falsely inflated by the Exchange Act Defendants’

misleading statements. Plaintiffs and other Class members suffered actual economic loss and were

damaged when the trading price of Luckin ADSs declined upon the public disclosure of new

information correcting the Exchange Act Defendants’ misrepresentations and omissions regarding

Luckin’s: (i) fabrication of revenue and expenses; (ii) reliance on undisclosed related-party

transactions to facilitate its fabrication of revenue and expenses; (iii) internal controls over

financial reporting; (iv) compliance with GAAP; and (iv) purported risk disclosures.

       429.     This claim is brought within the applicable statute of limitations.


                                                 173
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 181 of 263




                                          COUNT II
                        Violation of Section 20(a) of the Exchange Act
                              Against the Executive Defendants

       430.    Plaintiffs incorporate ¶¶ 61-426 by reference. During their tenures as officers of

Luckin, the Executive Defendants were controlling persons of Luckin within the meaning of

Section 20(a) of the Exchange Act. By reason of their positions of control and authority as officers

and directors of Luckin, the Executive Defendants had the power and authority to cause Luckin to

engage in the conduct complained of in this Complaint. The Executive Defendants were able to,

and did, control, directly and indirectly, the decision-making of Luckin, including the content and

dissemination of Luckin’s public statements and filings described in this Complaint, and they

caused the dissemination of the materially false or misleading statements and omissions as alleged

in this Complaint.

       431.    In their capacities as senior corporate officers and directors of Luckin, and as more

fully described above, the Executive Defendants participated in the misstatements and omissions

alleged above. Indeed, the Executive Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and had access to non-public information regarding

Luckin’s revenue, expenses, related-party transactions, internal controls over financial reporting,

and compliance with GAAP. The Executive Defendants had the ability to influence and direct and

did influence and direct the activities of the Company and its employees in their violations of

§ 10(b) of the Exchange Act and SEC Rule 10b-5.

       432.    As a result, the Executive Defendants, individually and as a group, were control

persons within the meaning of § 20(a) of the Exchange Act.

       433.    As alleged above, Luckin violated §10(b) of the Exchange Act. By virtue of their

positions as controlling persons, the Executive Defendants are liable under § 20(a) of the Exchange




                                                174
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 182 of 263




Act, jointly and severally with, and to the same extent as Luckin is liable to Plaintiffs and the other

members of the Class.

       434.     This claim is brought within the applicable statute of limitations.

XIII. DEFENDANTS’ VIOLATIONS OF THE SECURITIES ACT

       435.     In this part of the Complaint, Plaintiffs assert a series of strict-liability and

negligence claims under Sections 11, 12(a)(2), and 15 of the Securities Act on behalf of all persons

or entities who purchased or otherwise acquired Luckin ADSs in or traceable to the offerings and

pursuant to the registration statements.

       436.     The Securities Act claims are asserted against the Company, the Executive

Defendants who signed the registration statements, the Director Defendants, and the Underwriter

Defendants. Each of these Defendants is statutorily liable under Section 11 of the Securities Act

for the materially inaccurate statements contained in the registration statements and accompanying

prospectuses.       Additionally, Section 12(a)(2) claims are asserted against the Underwriter

Defendants who sold shares in the Offerings on behalf of Class members who purchased ADSs in

the Offerings. Plaintiffs also assert control person liability under Section 15 of the Securities Act

against various principals of Luckin, including certain of its executives and directors at the times

of the offerings.

       437.     The Securities Act claims are based on the fact that the IPO and SPO Registration

Statements contained untrue statements of material fact and omitted material facts about the

Company’s business and operations, including misrepresentations and omissions regarding,

among other things: (i) Luckin’s compliance with laws and regulations, GAAP, and internal

controls over financial reporting; (ii) the reasons for Luckin’s increased earnings and growth

leading up to the IPO and between the IPO and the SPO; (iii) Luckin’s reported revenues and

expenses; (iv) Luckin’s related-party transactions; and (v) the terms of the Margin Loan Facility.


                                                 175
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 183 of 263




       438.    As described below, the Securities Act claims against Luckin and the Executive

Defendants are premised upon their direct participation in the Company’s GAAP violations,

including its overstatement of the Company’s revenues, costs, and key operating metrics before

the IPO and through the date of the SPO and undisclosed related-party transactions, which, among

other undisclosed facts, rendered materially untrue and incomplete the statements contained in the

IPO and SPO Registration Statements.

       439.    The Securities Act claims against the Underwriter Defendants and the Director

Defendants are premised upon their negligent failure to conduct a reasonable due-diligence

investigation into the accuracy and completeness of the representations contained in the IPO and

SPO Registration Statements. Had the Underwriter Defendants and the Director Defendants not

acted negligently, and had they conducted reasonable due-diligence investigations before the

offerings, they would have uncovered that the IPO and SPO Registration Statements contained

untrue statements of fact and omitted material facts.

       440.    With respect to the Underwriter Defendants and the Director Defendants, Plaintiffs’

Securities Act claims are not based on any knowing or reckless misconduct on the part of these

Defendants. Thus, for purposes of the liability of these Defendants, named in Counts III-V,

Plaintiffs’ claims do not sound in fraud, and Plaintiffs expressly disclaim any allegations of fraud

or intentional misconduct in connection with these non-fraud claims, which are pleaded separately

in this Complaint from Plaintiffs’ Exchange Act claims.

       A.      Luckin’s IPO and SPO

                       Luckin’s Rapid Early Growth

       441.    Luckin, which was founded in June 2017, engages in the retail sale of freshly

brewed beverages and non-coffee drinks, and pre-made food and beverage items. The Company




                                                176
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 184 of 263




employs a “technology-driven new retail model” centered on its mobile app, which it uses to send

vouchers and coupons for free or discount coffee to tens of millions of people.

       442.      Luckin opened its first trial store in Beijing in June 2017, and over the next eighteen

months, it reported explosive growth. According to the Company, by the end of 2018, it had

opened 2,370 additional stores in twenty-eight cities in China, and had over 16.8 million

cumulative transacting customers. Luckin’s number of stores, number of transacting customers,

and net revenues all purportedly grew at an exponential pace between 2017 and 2018. As reported

at the time of the IPO, Luckin claimed that the number of its stores grew from nine stores in the

fourth quarter of 2017 to 2,073 stores in the fourth quarter of 2018. Luckin claimed that the

cumulative number of transacting customers grew from a mere 11,000 customers in the fourth

quarter of 2017 to over 12.5 million customers in the fourth quarter of 2018. Luckin also claimed

that its total net revenues grew 336,000% in 2018, from only RMB250,000 (US$35,302) in 2017

to RMB840.7 million (US$118.7 million) in 2018. Indeed, Luckin reported that it generated over

half of its 2018 total net revenues, or RMB465.4 million (US$65.7 million), in the fourth quarter

of 2018 alone.

       443.      Despite Luckin’s rapid growth, the Company operated at a net loss throughout 2017

and 2018. To fund its operations, the Company relied primarily on private investment. Between

June 2017 and April 2019, Luckin raised over $563 million from private investors, including

CICC, BlackRock, and one of Singapore’s sovereign wealth funds, among others. Despite

operating at a consistent loss, one year after its founding, in June 2018, Luckin raised $200 million

from these private investors based on a billion-dollar valuation. By November 2018, when Luckin

raised an additional $200 million, its valuation had soared to $2.2 billion. Five months later, in




                                                  177
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 185 of 263




April 2019, Luckin raised an additional $150 million (including a $125 million investment from

BlackRock)—this time based on a valuation of $2.9 billion.

       444.    The Company assured the market that its consistent losses were part of a deliberate

strategy to win market share from competitors like Starbucks.           Luckin and the Executive

Defendants told the market that the Company’s rapid expansion and its decision “to invest heavily

in offering discounts and deals and other aspects of [its] business, especially sales and marketing

expenses,” were part of a concerted effort to “increase [Luckin’s] brand awareness, expand [its]

customer base and store network,” and ultimately increase the Company’s share of China’s freshly

brewed coffee market. As Luckin stated at the time of its $200 million Series B funding round in

December 2018, Luckin’s “chief strategy is to quickly grab market share through subsidies, so

losses are expected.”

       445.    During a January 3, 2019 presentation in Beijing, the Company announced plans to

open 2,500 new stores in 2019, which would give it “over 4,500 stores by the end of 2019.”

Luckin’s aggressive growth target was part of an effort to overtake Starbucks as the biggest coffee

chain in China by the end of 2019. Defendant Qian touted that Luckin had purportedly sold 89.6

million cups of coffee by the end of 2018, and that its total customers exceeded 12.5 million.

Rebuffing concerns about Luckin’s heavy operating losses, Defendant Qian reiterated that such

losses were part of a larger strategy to gain market share: “A large amount of money spent in

marketing is extremely beneficial for rapid acquisition of customers, this is our strategy of winning

recognition and market share, and we believe it is more than worthwhile to do so.”

                        Luckin’s Growth Stalls Immediately Before the IPO

       446.    During the first quarter of 2019, Luckin opened just 297 stores—less than half of

the 625 openings it needed to be on pace to hit its 2,500-store target for 2019. Luckin’s total net

revenue growth rate also slowed dramatically in the first quarter of 2019. While the Company had


                                                178
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 186 of 263




experienced a 93.3% sequential increase in total net revenues during the fourth quarter of 2018, its

revenues grew by just 2.8% during the first quarter of 2019. Moreover, its sequential growth in

cumulative transacting customers declined from 6.5 million in 4Q2018 to 4.3 million in 1Q2019.

       447.    Notwithstanding this slowdown in Luckin’s growth, the Company continued to

publicly tout itself as “China’s second largest and fastest growing coffee network, in terms of

number of stores and cups of coffee sold.” Luckin explained that the Company’s reduced growth

during the first quarter of 2019 was due to seasonal factors: “We experience seasonality in our

business, primarily as a result of orders fluctuations in holiday seasons. For example, we generally

experience fewer purchase orders during Chinese New Year holidays which fall between late

January and late February.” Since Luckin had yet to report year-over-year financial results,

investors had no way to verify the Company’s explanation for its slowing growth.

                       Luckin Conducts Its IPO, Raising $651 million from Public Investors

       448.    On April 22, 2019, Luckin filed with the SEC a preliminary version of the

registration statement on Form F-1 for its IPO, which was subsequently amended on May 6, 2019

on Form F-1/A. On May 17, 2019, Luckin filed a Form 424(B)(4) Prospectus, which offered 33

million ADSs to investors at a price of $17.00 per ADS. Each ADS represented eight of Luckin’s

Class A ordinary shares.

       449.    As part of the IPO, Luckin granted the Underwriters a thirty-day option to purchase

an additional 4.95 million ADSs from the Company at the IPO price.               Subsequently, the

Underwriter Defendants exercised their option to purchase an additional 4.95 million ADSs issued

for over-allotments, which they sold in full. In total, the IPO generated approximately $651 million

in gross proceeds for the Company.

       450.    The IPO was made through an underwriting syndicate led by Credit Suisse, Morgan

Stanley, CICC, and Haitong as the joint book-running managers, while KeyBanc and Needham


                                                179
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 187 of 263




acted as co-managers. Credit Suisse underwrote 61% of the ADSs offered in the IPO. Morgan

Stanley, which underwrote the second-largest number of ADSs, underwrote 15%. In total, the

Underwriter Defendants received fees of approximately $35.84 million from Luckin’s IPO.

       451.    The IPO Registration Statement was signed by Defendants Lu, Qian, J. Liu,

Schakel, Guo, Li, and E. Liu. Defendants Shao and Meier each filed a letter of consent that was

attached as an exhibit to the IPO Registration Statement that consented to the references to their

names in the Form F-1 and any amendments to the Form F-1, and also indicated that Shao and

Meier had accepted the nomination to become directors of the Company immediately upon the

SEC’s declaration of effectiveness of the IPO Registration Statement.

       452.    The IPO Registration Statement touted Luckin’s purportedly disruptive business

model, internal controls and procedures, management systems, and accounting and auditing

procedures and policies. For example, the IPO Registration Statement claimed that Luckin had

“pioneered a technology-driven new retail model to provide coffee and other products with high

quality, high affordability and high convenience to our customers,” and that this “disruptive model

has fulfilled the large unmet demand for coffee and driven its mass market consumption in China,

while allowing [the Company] to achieve significant scale and growth since our inception.”

       453.    The IPO Registration Statement touted Luckin’s purported exponential growth in

the year preceding the IPO:




                                               180
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 188 of 263




       454.    The IPO Registration Statement also touted Luckin’s purported exponential growth

in net revenues:




       455.    The IPO Registration Statement claimed that Luckin’s “revenue growth is mainly

driven by [its] ability to attract new customers and actively engage existing customers,” and

attributed the Company’s ability to attract and retain customers to its “new retail model . . . built

upon [its] mobile apps and store network.” Luckin also touted that its store-level operating loss

was purportedly rapidly declining due to its “technology-driven new retail business.”

       456.    Luckin also touted that it had “invested significantly in branding, sales and

marketing to acquire and retain customers since [the Company’s] inception.” Among these

purported investments, the IPO Registration Statement stated that the Company offered “various

discount offers and deals in the form of vouchers and coupons” and “regularly offer[ed]

coupons and vouchers to increase [Luckin’s] customer base, retain [its] existing customers or

promote new products.” The IPO Registration Statement specifically highlighted the Company’s



                                                181
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 189 of 263




introduction of bulk corporate promotions, stating that Luckin had “opened [its] application

programming interface to corporations with membership programs, where the corporations pay

for [Luckin’s] products in bulk in advance, and their members can then redeem these products.”

       457.    The IPO Registration Statement included representations concerning the

Company’s purported internal controls over financial reporting, compliance with GAAP and other

purported risk disclosures. For example, the IPO Registration Statement represented to investors

that the Company’s financial statements and disclosures were “prepared and presented in

accordance with U.S. GAAP” and that the Company’s consolidated financial statements

“include[d] all adjustments . . . that we consider necessary for a fair representation of our

operating results for the quarters presented.”       Although the Company disclosed material

weaknesses identified during its audit of its 2018 financial statements, including the “lack of

sufficient accounting and financial reporting personnel with requisite knowledge and experience

in application [of U.S. GAAP and SEC] rules” and the “lack of financial reporting policies and

procedures that are commensurate with [U.S. GAAP and SEC] reporting requirements,” the IPO

Registration Statement represented that the Company was “in the process of implementing a

number of measures to address the material weaknesses and deficiencies that have been

identified.”

       458.    In particular, Defendants claimed that Luckin was in the process of:

       (i) hiring additional accounting and financial reporting personnel with U.S. GAAP
       and SEC reporting experience, (ii) expanding the capabilities of existing accounting
       and financial reporting personnel through continuous training and education in the
       accounting and reporting requirements under U.S. GAAP, and SEC rules and
       regulations, (iii) developing, communicating and implementing an accounting
       policy manual for our accounting and financial reporting personnel for recurring
       transactions and period-end closing processes, and (iv) establishing effective
       monitoring and oversight controls for non-recurring and complex transactions
       to ensure the accuracy and completeness of our company's consolidated financial
       statements and related disclosures.


                                               182
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 190 of 263




       459.    The IPO Registration Statement included operating data and audited consolidated

financial data for the periods of June 16, 2017 through December 31, 2017, and the year ended

December 31, 2018, and operating data and unaudited quarterly financial data for the four quarters

of 2018 and three months ended March 31, 2019. Significantly, Luckin’s auditor, E&Y Hua Ming

expressly disclaimed any “opinion on the effectiveness of the Company's internal control over

financial reporting” in its audit opinion letter to Luckin’s Board of Directors filed in connection

with the IPO Registration Statement.

                      Luckin’s Growth Purportedly Accelerates in 2Q2019 and 3Q2019

       460.    Following the IPO, Luckin’s claims about its “disruptive” business model and rapid

growth appeared to prove accurate. On August 14, 2019, Luckin published a press release that

purported to announce results for 2Q2019, the period ended June 30, 2019, during which the IPO

had occurred. Luckin claimed that its net revenues from products had skyrocketed by over 698%

year-over-year, and that it had added 5.9 million new customers during 2Q2019 alone. The

2Q2019 Press Release was replete with claims regarding Luckin’s seemingly spectacular growth

during the quarter. For example, Luckin claimed that “[a]verage monthly transacting customers

in the quarter were 6.2 million, representing an increase of 410.6% from 1.2 million in the second

quarter of 2018,” and that “[a]verage monthly total items sold in the quarter were 27.6 million,

representing an increase of 589.7% from 4.0 million in the second quarter of 2018.” The 2Q2019

Press Release also stated that despite Luckin’s rapid growth, its store-level operating loss in the

quarter decreased by 31%.

       461.    Luckin attributed its meteoric revenue growth to increased demand and operational

efficiency driven by Luckin’s technology-centered business model. For example, the 2Q2019

Press Release quoted Qian as stating that “we have substantially reduced our store operating loss

as a percentage of net revenues as a result of benefits of scale and increased bargaining power,


                                               183
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 191 of 263




operating efficiency from technology, and higher store throughput, and we are on track to reach

our store level break-even point during the third quarter of 2019.” Qian also claimed that “[t]otal

net revenues from products sold increased 698.4% year-over-year, driven by a significant increase

in transacting customers, an increase in the average number of items purchased by our

transacting customers and higher effective selling prices,” and that “this is the result of our

distinguished value proposition of delivering our customers high quality, high convenience and

high affordability.” The 2Q2019 Press Release further represented that Luckin’s “[t]otal operating

expenses were RMB1,598.8 million (US$232.9 million), representing an increase of 243.9% from

RMB465.0 million in the second quarter of 2018.” Luckin claimed that the increase in operating

expenses was “in line with business expansion.”

        462.   Following the Company’s announcement of its purported 2Q2019 financial results,

numerous analysts issued glowing reports about Luckin’s prospects. For example, a report from

Red Pulse dated August 15, 2019 highlighted the Company’s purported 698% revenue increase

and described Luckin’s reported 2Q2019 results as “a step closer to store-level break even.”

Similarly, an October 8, 2019 report from Zephirin adjusted its 3Q2019 model upward, stating

“we are forecasting total revenues of $219.9 million up from previous estimates of $198.8,” and

noting the Company’s “growth prospects and large upside opportunities.” (emphasis in

original).

        463.   Luckin’s growth seemed unstoppable. On November 13, 2019, Luckin issued a

press release that purported to announce Luckin’s financial results for 3Q2019, the period ended

September 30, 2019. Luckin claimed that net revenues exceeded the high end of Luckin’s

guidance, stating that “[t]otal net revenues from products in the quarter were RMB1,493.2 million

(US$208.9 million), representing an increase of 557.6% from RMB227.1 million in the same




                                               184
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 192 of 263




quarter of 2018.” Luckin further represented that “[a]verage monthly total items sold in the quarter

were 44.2 million, representing an increase of 470.1% from 7.8 million in the third quarter of

2018,” “[a]verage total net revenues from products per store in the quarter were RMB449.6

thousand (US$62.9 thousand), representing an increase of 79.5% from RMB250.5 thousand in the

same quarter of 2018,” and “[s]tore level operating profit in the quarter was RMB186.3 million

(US$26.1 million), or 12.5% of net revenues from products, compared to a loss of RMB126.0

million in the third quarter of 2018.” Once again, Luckin explained its revenue growth as being

“primarily driven by a significant increase in the number of transacting customers, an increase

in effective selling price, and an increase in the number of products sold per transacting

customer.”

       464.    With respect to operating expenses, Luckin claimed in the 3Q2019 Press Release

that “[t]otal operating expenses were RMB2,132.5 million (US$298.3 million), representing an

increase of 193.6% from RMB726.4 million in the third quarter of 2018.”              Luckin again

represented that “[t]he increase in operating expenses was the result of business expansion.”

       465.    Analysts and media outlets were universally upbeat regarding Luckin’s 3Q2019

results. A Zephirin report on November 15, 2019 stated that “[t]he Q319 results were as strong as

we and investors expected” and that “[w]e believe that management deserves full credit in

continuing to quickly build out the LK brand with the new retail model partnerships.” A follow-

up Zephirin report, issued on November 25, 2019, stated that the Company had an “Attractive

Valuation,” noting “’hyper growth’ that is expected by year-end.” On November 21, 2019, a report

from China Tonghai Securities stated that Luckin “has disrupted China’s freshly brewed coffee

market by leveraging its innovative New Retail business model to optimize operating efficiencies

and fuel its rapid expansion,” and declared that the Company purportedly “has accumulated a loyal




                                                185
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 193 of 263




corporate customer base of 30.7 million cumulative transacting users (3Q19) through offering

highly convenient user experience at competitive prices.” The positive recommendations kept

coming. Immediately before Luckin’s SPO, TH Data Capital stated in a January 6, 2020 report

that “[w]e are positive on LK’s 4Q19E operations,” noting in its headline that, “Continuing

Expansion In Stores and Customer Spending Drive Better Financials.”

                      Luckin Conducts its SPO, Raising an Additional $643 Million from
                      Investors

       466.    Between the May 2019 IPO and mid-January 2020, the price of Luckin’s ADSs

increased over 200%, driven by Luckin’s reported increasing growth and financial performance.

In early January 2020, multiple news outlets reported that Luckin had finally surpassed its rival

Starbucks in number of locations in China.

       467.    On January 10, 2020, Luckin conducted the SPO pursuant to a registration

statement on Form F-1 and accompanying prospectus, pursuant to which an aggregate of 13.8

million ADSs, each representing eight Class A ordinary shares of the Company, were offered and

sold to the public at $42.00 per ADS. As part of the SPO, “Lucky Cup Holdings Limited, a

Cayman Islands company wholly owned by Centurium Capital Partners 2018, L.P. and ultimately

controlled by” Defendant Li, offered and sold 4.8 million ADSs. The Company and Li also granted

the Underwriter Defendants a thirty-day option to purchase up to 2.07 million additional ADSs.

The SPO generated approximately $643 million in gross proceeds for the Company and Li.

       468.    The January 7, 2020 Form F-1 Registration Statement was signed by Defendants

Lu, Qian, J. Liu, Schakel, Guo, Li, E. Liu, Shao, and Meier.

       469.    As in the case of the IPO, the SPO was made through an underwriting syndicate led

by Credit Suisse, Morgan Stanley, CICC, and Haitong as the joint book-running managers, while

KeyBanc and Needham acted as co-managers. Credit Suisse underwrote 60% of the ADSs offered



                                               186
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 194 of 263




in the SPO. Morgan Stanley and CICC, which underwrote the second largest number of ADSs,

both underwrote 12.5%. The Underwriter Defendants received fees of at least $23.329 million for

the SPO.

        470.       Lead Plaintiff Louisiana Sheriffs purchased 22,400 ADSs from Credit Suisse in the

SPO at $42.00 per ADS, which were issued pursuant to the SPO Registration Statement. As usual

for a purchase directly in a public offering, no commission was charged for this purchase.

        471.       The SPO Registration Statement included representations concerning the

Company’s purported internal controls over financial reporting, compliance with GAAP, and other

purported risk disclosures. As with the IPO Registration Statement, Luckin made numerous claims

about its business in the SPO Registration Statement. For example, Luckin claimed that it “ha[d]

pioneered a technology-driven new retail model” and touted that Luckin’s “disruptive model has

fulfilled the large unmet demand for coffee and driven its mass market consumption in China,

while allowing [it] to achieve significant scale and growth since [its] inception.” The SPO

Registration Statement attributed Luckin’s rapid growth to its “centralized technology system,”

which the SPO Registration Statement claimed enabled Luckin “to simplify and standardize [its]

operations, which allows [it] to improve operational efficiency and quickly expand and scale up

[its] business.”

        472.       The SPO Registration Statement included Luckin’s consolidated financial

statements for the years ended December 31, 2017 and 2018, as well as the Company’s unaudited

interim condensed consolidated statements of comprehensive loss and cash flow for the nine

months ended September 30, 2018 and 2019, and unaudited interim condensed consolidated

balance sheet as of September 30, 2019. The Company attested that these consolidated financial

statements were “prepared and presented in accordance with U.S. GAAP.”




                                                  187
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 195 of 263




       473.    According to the SPO Registration Statement, Luckin’s “net revenues were

RMB2,929.2 million (US$409.8 million) in the nine months ended September 30, 2019, increased

by 680.6% from RMB375.3 million in the nine months ended September 30, 2018.” Luckin stated

that “[t]he growth of [Luckin’s] net revenues was primarily driven by the significant increase in

the number of [its] transacting customers, effective selling prices and purchasing frequency per

customer.” Luckin also emphasized its purported decrease in net loss, stating that it “recorded a

net loss of RMB1,764.9 million (US$246.9 million) in the nine months ended September 30, 2019,

compared to a net loss of RMB950.2 million in the nine months ended September 30, 2018.”

       B.      Unbeknownst to Investors, Luckin’s Revenues and Expenses Were
               Materially Inflated Throughout 2019

       474.    According to the Company’s own admissions, the findings of numerous regulators,

and various media reports, by the time of the IPO, Luckin and its most senior executives, including

Defendants Lu, Qian, and J. Liu, had begun inflating Luckin’s sales, costs, and expenses through

extensive fabricated transactions. As the Company has admitted, “the fabrication of transactions

began in April 2019” and, as a result of the fabricated transactions, Luckin’s net revenues were

overstated by 80-90%, accounting for nearly half of Luckin’s revenues during the second, third,

and fourth quarters of 2019:

  Quarter      Reported Net Revenue from          Actual Net Revenue from             %
                       Products                           Products               Overstatement
 2Q2019      RMB870 million                     RMB620 million                   40.3%
             (US$122.8 million)                 (US$87.5 million)
 3Q2019      RMB1,493.2 million                 RMB793.2 million                 88%
             (US$210.85 million)                (US$112 million)
 4Q2019      RMB2,100-2,400 million             RMB930-1,230 million             95-125.8%
 [Projected] (US$296.5-338.9 million)           (US$ 131.3-173.6 million)
 Total       RMB4,463.2-4,763.2 million         RMB2,343.2-2,643.2 million       80-90%
             (US$630.2-672.6 million)           (US$330.8-373.2million)




                                               188
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 196 of 263




       475.    In the Company’s own words, “[e]vidence discovered to date demonstrates that

the Company’s former Chief Executive Officer, Ms. Jenny Zhiya Qian, former Chief Operating

Officer, Mr. Jian Liu and certain employees reporting to them participated in the fabricated

transactions and that the funds supporting the fabricated transactions were funneled to the

Company through a number of third parties associated with the Company employees and/or

related parties.” In addition to Defendants Qian and J. Liu, the Company has also directly

implicated Defendant Lu in the fabricated transactions based on “documentary and other

evidence” identified in the investigation, as well as Defendant “Lu’s degree of cooperation.”

Moreover, Luckin’s regulators, including the SAMR and the Ministry of Finance, reportedly

obtained e-mails confirming that Defendant Lu that gave direct orders to Luckin employees to

commit accounting fraud.

       476.    According to Luckin employees interviewed by the Journal, “employees used

individual accounts registered with cellphone numbers to purchase vouchers for numerous cups of

coffee. Between 200 million and 300 million yuan of sales ($28 million to $42 million) were

fabricated in this manner, according to a person familiar with the matter.” In addition, around the

time of the IPO in May 2019, “orders began flooding in under a fledgling line of business that

involved selling coffee vouchers in bulk to corporate customers.” Internal Luckin records

reviewed by the Journal “show numerous purchases by dozens of little-known companies in cities

across China. These companies repeatedly bought bundles of vouchers, often in large amounts.

Rafts of orders sometimes came in during overnight hours.”

       477.    As the Company has admitted, Luckin’s costs were also misstated, and the

misstated amounts steadily increased throughout 2019:




                                               189
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 197 of 263




  Quarter       Actual Operating Expenses         Fabricated Expenses      % Overstatement
 2Q2019        RMB1,448 million                  RMB150 million          10.4%
               (US$204.4 million)                (US$21.1 million)
 3Q2019        RMB1,612.5 million                RMB520 million          32.25%
               (US 227.7 million)                (US$73.4 million)
 4Q2019        [Unreported]                      RMB670 million
                                                 (US$94.6 million)
                                                  Total: RMB1,340 million
                                                  (US$189.2 million)


       478.    Internal company records accessed by the Journal show that “[a]s money flowed

in from the bulk sales, Luckin also made payments to more than a dozen companies listed in its

records as providers of raw materials, delivery or human-resources services.” These records show

that “Chinese regulators who recently went through Luckin’s systems found more than 1 billion

yuan (about $140 million) in questionable supplier payments, according to the company’s internal

documents and people familiar with the matter.” Payments to the entities were processed by a

purported employee named Lynn Liang, who was described as fictitious by sources interviewed

by the Journal. As documented in internal Luckin records and recounted by an individual familiar

with the matter, Luckin’s CEO, Qian, “approved the payments and, in some instances, actively

saw to the progress of the payment processes.”

       479.    Many of the entities that facilitated the misstatements of Luckin’s revenues and

expenses had direct ties to Lu. Indeed, according to reporting by the Journal, the Company’s

investigation determined that Lu “knew—or should have known—about the fabricated

transactions,” and “found evidence that Mr. Lu had knowledge of certain related-party

transactions that weren’t properly disclosed.” Moreover, the SAMR determined that “43 third-

party related business entities, including Beijing Automotive Travel Business Consulting

Services Co. Ltd., UCar, Zhengzhe International (Xiamen) Co. Ltd. aided and abetted Luckin

in carrying out [its] misleading acts.”


                                              190
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 198 of 263




       480.     As reported by the Journal, “registration records of companies that bought

vouchers and others that received repeated supplier payments shows that many had links to Luckin,

Mr. Lu or Mr. Lu’s two previous ventures.” Specifically, “[s]ome listed the same office addresses

and contact numbers as branches of CAR Inc. or Ucar,” “[s]everal were registered with email

addresses of employees of those companies,” and “[o]ne was registered with a Luckin email

address.” Moreover, “[a] few of the companies had links to a relative or a friend of Mr. Lu.”

       481.     For example, “Qingdao Zhixuan Business Consulting Co. Ltd., situated in China’s

northern Shandong province, bought 960,000 yuan ($134,000) worth of Luckin vouchers in a

single order, according to the documents. They show it made more than a hundred similar

purchases from May to November of 2019.” Corporate-registry records “link this company to a

relative of Mr. Lu, to an executive of Mr. Lu’s previously founded Ucar Inc. and to a Luckin

executive, via a complex web of other companies and their directors and shareholders.” The

Journal also found that “Qingdao Zhixuan also has the same telephone number as a branch of

CAR Inc. and is registered with a Ucar email address.” Internal Company records show that

“Luckin booked more than 1.5 billion yuan ($210 million) of corporate sales in this manner in

2019, dwarfing genuine purchases during the period.” However, by the Company’s own

admissions, the misstatements in Luckin’s net revenues exceeded even this figure, totaling nearly

$300 million.

       482.     In another example, “[o]ne regular bulk buyer of coffee vouchers, Date Yingfei

(Beijing) Data Technology Development Co. Ltd., has the same phone number as a branch of CAR

Inc. and a predecessor of Ucar.” Similarly, Zhengzhe International Trade (Xiamen) Co.—one of

the entities administratively sanctioned by the SAMR for aiding and abetting Luckin’s

misstatements of its revenue and expenses—was documented “as a supplier of raw materials to




                                              191
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 199 of 263




Luckin.”   The report notes that both “Date Yingfei and Zhengzhe have the same legal

representative, Wang Baiyin, who is a former classmate of Mr. Lu.” According to corporate

registration records obtained by the Journal “Mr. Wang owns 60% of Date and 95% of Zhengzhe.”

       483.   According to individuals interviewed by the Journal, “the rafts of purchases and

payments formed a loop of transactions that allowed the company to inflate sales and expenses

with a relatively small amount of capital that circulated in and out of the company’s accounts.”

The below chart depicts the web of Lu-related entities and individuals that facilitated the

Company’s immense overstatement of its revenues and expenses:




                                Source: The Wall Street Journal

       484.   Significantly, none of the related parties that facilitated the overstatement of

Luckin’s revenue and expenses were disclosed in either the IPO or SPO Registration Statements.


                                              192
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 200 of 263




       485.    In addition, many of the Company’s key performance metrics touted to investors

as evidence for the success of Luckin’s purportedly disruptive “new retail” model were false.

These include metrics such as the number of items sold per store per day, net selling price per item,

revenue from other products, and advertising expenses.

       486.    For example, the Anonymous Report, which was published by short seller Muddy

Waters on January 31, 2020, alleged that Luckin overstated these metrics on the basis of its

independent investigation. The Anonymous Report’s investigation included 11,260 hours of store

traffic video—recorded by 92 full-time and 1,418 part-time staff over the course of 981 store-days,

and covered 100% of the operating hours at the selected locations. On the basis of this data, the

Anonymous Report alleged that Luckin’s number of items sold per store per day was misstated by

at least 69% in 3Q2019 and 88% in 4Q2019. Similarly, the Anonymous Report reviewed 25,843

customer receipts and alleged that Luckin’s net selling price per item was misstated by at least

12.3%. Using these same receipts, the Anonymous Report alleged that Luckin’s revenue from

other products was misstated by as much as 400% in 3Q2019 alone. Furthermore, consistent with

the Company’s admissions, the Anonymous Report alleged on the basis of third-party media

tracking data that Luckin’s 3Q2019 advertising expenses were misstated by over 150%.

       487.    As confirmed by the Company’s admissions concerning the material misstatement

of its revenues and expenses, Luckin’s internal controls over financial reporting were virtually

non-existent throughout the Class Period. While the IPO and SPO Registration Statements stated

that the Company was “in the process of implementing a number of measures to address the

material weaknesses and deficiencies that have been identified,” in truth, before the IPO and

throughout the Class Period, Luckin lacked any internal audit function or other internal controls

sufficient to prevent or detect the Company’s misstatement of revenue and expenses. Luckin




                                                193
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 201 of 263




admitted in July 2020 that it did not “charter[] an internal audit function to test and evaluate its

control functions” until after it retracted its reported financial results for 2019.

       C.      Before the SPO, Lu and Qian Pledge Their Luckin Shares as Collateral in a
               $533 Million Margin Loan Facility with the Underwriter Defendants

       488.    On September 10, 2019, Lu and Qian entered into the $533 Margin Loan Facility

with several of the Underwriter Defendants, including Credit Suisse, Morgan Stanley, CICC, and

Haitong, along with Goldman Sachs and Barclays Bank, LLC. Under the Facility Agreement,

which was overseen by Credit Suisse, the Underwriter Defendants and other banks served as

lenders, Haode, a British Virgin Islands company ultimately controlled by Lu’s family trust, was

the borrower. The loan was guaranteed by Lu and his spouse, Lichun Guo. Lu and Qian, along

with Lu’s sister, Wong, pledged a total of 488.4 million Luckin Class B shares—which carry ten

times the voting power of ordinary shares—as collateral to secure the Margin Loan Facility.

       489.    As of the time of the SPO, the shares pledged under the Margin Loan Facility

represented over 42% of the total aggregate voting power in the Company. Luckin stated in the

SPO Registration Statement that Lu, through Haode and Primus, entities controlled by Lu’s family

trust, pledged 145,455,450 Class B ordinary shares “to an affiliate of an underwriter to secure a

borrowing”; Qian, through Summer Fame Limited, an entity controlled by Qian’s family trust,

pledged 146,100,254 Class B ordinary shares “to an affiliate of an underwriter to secure a

borrowing”; and Wong, through Mayer, pledged an additional 196,875,000 Class B ordinary

shares “to an affiliate of an underwriter to secure a borrowing.” These share pledges represented

30%, 46%, and 100%, respectively, of Lu’s, Qian’s, and Wong’s ownership stakes in the

Company.

       490.    While the number of shares pledged under the Margin Loan Facility was disclosed

in the SPO Registration Statement, Luckin failed to disclose the fact that under the terms of the



                                                 194
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 202 of 263




Facility Agreement, Defendants Lu and Qian could lose control of the Company in the event of a

mandatory prepayment event and ensuing default. At the time of the SPO, through their ownership

of Class B shares, Lu and Qian together controlled approximately 60% of the voting power in

Luckin. If the shares pledged under the Margin Loan Facility were liquidated, Defendants Lu’s

and Qian’s voting power would fall below 50%. However, the SPO Registration Statement

expressly disclaimed this risk, stating that Luckin was “not aware of any arrangement that may,

at a subsequent date, result in a change of control of our company.” Moreover, while the SPO

Registration Statement disclosed that Defendants Lu’s and Qian’s Class B shares had been

“pledged to an affiliate of an underwriter to secure a borrowing,” the SPO Registration Statement

failed to disclose the amount by which Lu and Qian had drawn down the Margin Loan Facility, or

the fact that a decline in Luckin’s ADS price could trigger an event of default under the Margin

Loan Facility.

       491.      As investors would learn only after the Class Period, Lu and Qian ultimately

borrowed $518 million from the Underwriter Defendants during the Class Period, effectively

cashing out of a significant percentage of their inflated holdings in Luckin. When Luckin’s ADS

price collapsed, this triggered a mandatory-repayment provision under the Facility Agreement.

Specifically, clause 7.3 of the Facility Agreement provides that a “‘Hard Trigger Event’ occurs

when the ADS Price on any Trading Day is less than 50 per cent of the Initial ADS Price,” which

was set at $29.10, the price of Luckin’s ADSs on December 11, 2019, when the Facility Agreement

was last amended and restated. The Facility Agreement further provides that following the

occurrence of a “Hard Trigger Event,” the lenders may declare that all amounts accrued under the

agreement are immediately due. If the borrowers then fail to make the accelerated payments, the

lenders may seek to liquidate the pledged shares.




                                              195
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 203 of 263




       492.    As alleged below, once the truth concealed by the misstatements and omissions in

the IPO and SPO Registration Statements was revealed and the Underwriter Defendants demanded

prepayment in full, Defendants Lu and Qian defaulted on their obligations, prompting the

Underwriter Defendants to seek to liquidate the shares pledged as collateral. The Underwriter

Defendants ultimately obtained judgments against Defendants Lu and Qian granting them control

of the pledged shares. This directly contributed to Lu losing control of the Company—the very

risk the SPO Registration Statement had failed to disclose.

       D.      The Underwriter Defendants Disregarded Numerous Red Flags at the Time
               of Luckin’s IPO and SPO

       493.    As underwriters of Luckin’s IPO, each of the Underwriter Defendants had a duty

to conduct a reasonable due-diligence investigation to ensure that the offering documents did not

contain any false or misleading statements or fail to disclose any material information needed to

make the information provided in the offering documents not misleading. However, in their rush

to bring Luckin to market and collect their hefty fees, the Underwriter Defendants failed to conduct

a reasonable due-diligence investigation into the accuracy of the IPO and SPO Registration

Statements. Had they done so, the Underwriter Defendants would have uncovered numerous red

flags that called into question the accuracy of the IPO and SPO Registration Statements’

representations about Luckin’s reported financial results, including its net revenues, costs and

expenses, compliance with GAAP, internal controls over financial reporting, and related-party

transactions. The Underwriter Defendants were negligent in failing to conduct a reasonable due-

diligence investigation into the accuracy of the IPO and SPO Registration Statements, and in

failing to discover and disclose that Luckin and the Executive Defendants began inflating the

Company’s sales, costs, and expenses in April 2019, and that Luckin lacked sufficient internal




                                                196
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 204 of 263




controls over financial reporting to prevent or detect the Company’s GAAP violations and other

financial misconduct.

       494.    The Underwriter Defendants participated directly in drafting the IPO and SPO

Registration Statements, as demonstrated by the fact that the IPO and SPO Registration Statements

prominently displayed the names of each of the Underwriter Defendants on the first page of the

prospectuses. Moreover, the Underwriter Defendants were responsible for setting the offering

price of ADSs sold in the offerings. The Underwriter Defendants were also required to deliver a

copy of the IPO or SPO prospectus to buyers who purchased in each offering, and a copy of the

IPO and SPO prospectuses were made available on websites maintained by one or more of the

Underwriter Defendants. Accordingly, the Underwriter Defendants were required to exercise due

diligence before offering Luckin’s ADSs to investors. However, as alleged in this Complaint, the

Underwriter Defendants failed to conduct a reasonable investigation into the accuracy and

completeness of the representations contained in the IPO and SPO Registration Statements, as they

negligently overlooked numerous red flags concerning Luckin and its officers and directors. Had

they not negligently overlooked these red flags, and had they conducted a reasonable investigation,

the Underwriter Defendants would have discovered that material information had been misstated

or omitted from the IPO and SPO Registration Statements.

       495.    First, at the times of both the IPO and the SPO, Luckin had an extremely limited

financial history, having been founded in June 2017. The IPO and SPO Registration Statements

included audited financial statements only for full-year 2018 and that portion of 2017 when Luckin

was operational. Moreover, Luckin’s auditor, E&Y Hua Ming, had identified several material

weaknesses in Luckin’s internal controls over financial reporting in the context of auditing its 2018

financial results. This was a glaring red flag. As Luckin disclosed in the IPO and SPO Registration




                                                197
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 205 of 263




Statements, it suffered from two material weaknesses in its internal controls over financial

reporting, including the “lack of sufficient accounting and financial reporting personnel with

requisite knowledge and experience in application of [U.S. GAAP and SEC] rules” and the “lack

of financial reporting policies and procedures that are commensurate with [U.S. GAAP and SEC]

reporting requirements.” Underscoring this red flag, Luckin’s outside auditor, E&Y Hua Ming,

expressly disclaimed any “opinion on the effectiveness of the Company’s internal control over

financial reporting” in its audit opinion letter to Luckin’s Board of Directors and shareholders

included in the IPO and SPO Registration Statements.

       496.    It is well established that weaknesses in internal controls over financial reporting

increase the risk of fraud by providing an opportunity for fraud to occur. For example, AS 2401,

(Consideration of Fraud in a Financial Statement Audit) states that “the absence of controls,

ineffective controls, or the ability of management to override controls . . . provide an opportunity

for a fraud to be perpetrated.” AS 2401.07. (emphasis in original). The PCAOB specifically

highlights the “employment of ineffective accounting, internal audit, or information technology

staff” and “[i]neffective accounting and information systems” as risk factors relating to

misstatements arising from fraudulent financial reporting—the very internal control deficiencies

Luckin acknowledged existed at the time of the IPO and SPO. AS 2401.A2, Opportunities at d.

The existence of these material weaknesses and the lack of any external audit of Luckin’s internal

controls should have prompted the Underwriter Defendants to scrutinize Luckin’s internal controls

over financial reporting to ensure that Luckin’s claims about its business were accurate. Had the

Underwriter Defendants done so, they would have known that at the time of the IPO, Luckin lacked

any internal audit function and that Luckin’s Finance and Treasury functions, basic transaction-




                                                198
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 206 of 263




level controls, were not overseen by its CFO. They also would have discovered that, at the time

of the IPO, Luckin was engaging in fabricated sales.

       497.    Second, there is a well-recognized increased risk of financial misstatements among

companies in emerging markets such as China. For example, in PCAOB Staff Audit Practice Alert

No. 8, Audit Risks in Certain Emerging Markets (October 3, 2011), the PCAOB warned that

“conditions in audits of certain companies in emerging markets . . . indicate heightened fraud risk.”

The PCAOB noted that “[i]n just two months in 2011, more than 24 companies with their principal

place of business in the People's Republic of China (‘PRC’) filed Forms 8-K with the SEC

reporting auditor resignations, accounting irregularities, or both.” The SEC has also warned of the

increased fraud risk among companies based in China. For example, a December 7, 2018 joint

statement by SEC Chairman Jay Clayton, SEC Chief Accountant Wes Bricker, and PCAOB

Chairman William D. Duhnke III regarding “Current Information Access Challenges with Respect

to U.S.-listed Companies with Significant Operations in China,” explained that “[o]ne of the most

significant current issues relates to the ability of the PCAOB to inspect the audit work and practices

of PCAOB-registered auditing firms in China . . . with respect to their audit work of U.S.-listed

companies with operations in China.”

       498.    Following the revelation of Luckin’s materially misstated financial results, the SEC

reminded investors in an April 21, 2020 Joint Statement that “in many emerging markets, including

China, there is substantially greater risk that disclosures will be incomplete or misleading and, in

the event of investor harm, substantially less access to recourse, in comparison to U.S. domestic

companies.” Compounding this red flag, according to the U.S. Department of State, corruption is

“rampant” in China.




                                                 199
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 207 of 263




       499.    The Underwriter Defendants were no strangers to fraud involving Chinese entities

seeking to conduct public offerings. In fact, one of the Underwriter Defendants had previously

been sanctioned for participating in a fraud involving a Chinese company’s public offering of

securities. On June 13, 2014, the CSRC issued a warning letter to CICC, one of the underwriters

in Luckin’s IPO and SPO, following the CSRC’s investigation into CICC’s role as lead underwriter

for Jiangsu Aosaikang Pharmaceutical Co. Ltd. (“Aosaikang”). As detailed in a press release

issued by the CSRC,

       [D]uring the underwriting process, the CICC instructed a financial public relation
       firm to prepare and publish advertising articles that cited research report from the
       distributor of the proposed offering, Sinolink Securities. CICC then instructed the
       PR firm to spread the view that Aosaikang ‘is undervalued and will see the price of
       its shares rise after the IPO’, in an attempt to induce investors to subscribe for the
       shares at a high offering price.

       500.    These actions by CICC, which sought to inflate Aosaikang’s stock price following

its offering, violated Chinese securities regulations, which prohibit inducing investors to submit

higher bids or interfering “with investors in the normal course of submitting bids and subscribing

for shares.” As the CSRC stated in issuing its warning to CICC, “underwriters and issuers should

market the offering of new shares strictly in accordance with the provisions of applicable laws and

regulations. The CSRC will continue to strengthen the regulations of processes and conducts [sic],

and impose stronger ex post accountability with respect to the offering of new shares.”

       501.    Relatedly, the fact that Luckin’s CFO, Schakel, is not a Chinese native—and is

reported not to even speak any Chinese language—also presented a red flag concerning Luckin’s

internal controls. As the PCAOB warned in Staff Audit Practice Alert No. 8, Audit Risks in

Certain Emerging Markets (October 3, 2011):

       Some emerging market companies employ as their chief financial officer (‘CFO’)
       an individual based in, or from, another region or country. Such a CFO might lack
       knowledge of the local language and the company’s business practices and,
       therefore, might not be able to effectively perform certain important entity-level


                                                200
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 208 of 263




          controls, thereby creating opportunities for company personnel to commit or
          conceal fraudulent misstatement of the financial statements.

          502.   Defendant Schakel’s status as an outsider should have prompted the Underwriter

Defendants to conduct additional due diligence into Luckin’s internal controls over financial

reporting and claims about its business and financial results.

          503.   Third, Credit Suisse and Morgan Stanley, the lead underwriters in Luckin’s IPO

and SPO, as well as CICC, were both closely associated with Luckin and its officers and directors,

including Lu, and therefore should have exercised heightened caution to ensure that their

investigation of Luckin was both objective and independent. Credit Suisse and Morgan Stanley

previously served as underwriters for the IPO of CAR, one of Lu’s other companies, in 2014.

Tidjane Thiam, who served as Credit Suisse’s CEO from March 2015 until February 2020,

described Lu as a “dream client.”8 At a conference in 2019, Thiam stated that: “I’ve had I don’t

know how many dinners with [Lu] in Beijing and he’s absolutely the poster child for what we want

to do.”

          504.   Schakel, Luckin’s CFO, previously worked as an analyst, associate, and later vice

president for the investment banking division of Credit Suisse from 2008 until 2016. Li, one of

Luckin’s directors, and who sold 4.8 million ADSs in Luckin’s SPO, also previously worked in

the investment banking division of Morgan Stanley from 1994 to 2001. In addition, at the time of

the IPO and SPO, Lu’s daughter worked for Credit Suisse in its Hong Kong office.

          505.   Moreover, for nearly a decade, CICC shepherded several of Lu’s prior business

entities, including CAR and UCAR, from start-up to private funding to IPO. Liangyun Chen, the

former executive general manager of CICC’s International Investment Banking, was in charge of


8
  Thiam resigned from Credit Suisse in response to findings that Credit Suisse conducted unlawful
surveillance of a former employee, Iqbal Khan, following Khan’s decision to join Credit Suisse’s
rival, UBS Group AG.


                                                201
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 209 of 263




both the overseas private equity funding of CAR and the listing of CAR in the United States and

Hong Kong. Mr. Chen also participated in UCAR’s listing on the National Equities Exchange and

Quotations (“NEEQ”), a Chinese stock exchange. Another CICC executive, Wei Ding, was also

a director of CAR. CICC was also an investor in Luckin through its participation in the Company’s

November 2018 Series B preferred share funding round.

        506.    Fourth, Luckin’s business model, which prioritized growth at the expense of

operating profit, was inherently risky. As Mark Williams, a professor at Boston University and a

former U.S. Federal Reserve bank examiner, stated: “Luckin is a microcosm of what can happen

when weak underwriting standards are allowed to persist in the pursuit of rapid growth,” adding

that “Luckin exhibited many signs of a high-growth, high-risk business.” Indeed, as Luckin

disclosed at the time of the IPO, the Company had operated at a significant loss since its inception

and its “principal source of liquidity ha[d] been cash generated from historical equity financing

activities.”   Furthermore, the IPO Registration Statement stated that there was “substantial

uncertainty with respect to [Luckin’s] results of operations” and that Luckin could not “assure

[investors] when [the Company] will achieve profitability.” Given Luckin’s historical reliance on

private fundraising to finance its operations and the significant uncertainty that existed with respect

to its future profitability, the Underwriter Defendants should have conducted thorough due

diligence into Luckin’s operations and the viability of its business model before allowing their

names to appear as Underwriters in the IPO Registration Statement. Had they done so, the

Underwriter Defendants would have uncovered the fact that by the time of the IPO, Luckin had

already begun fraudulently inflating its reported net sales to create the appearance of continued

growth.




                                                 202
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 210 of 263




       507.    Fifth, at the time of the IPO, Luckin’s supposedly exponential growth had declined

dramatically, raising an additional red flag concerning Luckin’s purportedly “disruptive new retail

model.” This presented a risk of material misstatement because, as stated in AS 2401.A2, a

company with “[r]apid growth or unusual profitability, especially compared to that of other

companies in the same industry” may be incentivized to commit fraud in order to avoid an

interruption in its growth trends. AS 2401.A2, Incentives/Pressures at a. In the first quarter of

2019, Luckin opened just 297 new stores, less than half of the 625 openings it needed to be on

pace to hit its 2,500-store target in 2019 announced in January 2019. Luckin’s net revenue growth

rate also slowed dramatically in the first quarter of 2019, from a 93.3% sequential increase in total

net revenues during the fourth quarter of 2018 to only 2.8% during the first quarter of 2019.

Moreover, its growth in cumulative transacting customers declined 33% sequentially from 6.5

million in 4Q2018 to 4.3 million in 1Q2019.

       508.    According to the IPO Registration Statement, this precipitous decline in Luckin’s

growth in 1Q2019 was attributable to the Chinese New Year. However, Luckin’s failure to sustain

its previously rapid growth in 1Q2019 should have prompted the Underwriter Defendants to

scrutinize Luckin’s financial results and its transactions occurring at the time of the IPO, including

for the period from March 31, 2019, the end of 1Q2019, through May 17, 2019, the date of the

IPO. Indeed, the PCAOB identifies “[s]ignificant declines in customer demand” as an additional

risk factor giving rise to the risk of fraudulent financial reporting.                AS 2401.A2,

Incentives/Pressures at a. Had the Underwriter Defendants done so, they would have discovered

that Luckin’s sales were being inflated through fabricated transactions. They also should have

discovered that Luckin’s principal competitor, Starbucks, reported no seasonal impact on sales in

China from the Chinese New Year, a further red flag that Luckin’s explanation was false.




                                                 203
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 211 of 263




       509.    Sixth, it has also been reported that employees of the Underwriter Defendants

uncovered, but negligently overlooked, evidence that could have led to their discovery that

Luckin’s revenues were overstated. As reported by Nikkei Asian Review on July 8, 2020:

       One investment banking associate who worked for one of the lead managers on
       Luckin’s IPO said their due diligence threw up some other red flags. For example,
       there were discrepancies between the number of coffees that the company
       claimed to be selling and the number of coffee cups that were being taken out of
       inventory. These concerns were flagged to senior management but were not seen
       as significant.

       510.    Seventh, the Underwriter Defendants negligently overlooked the fact that Luckin’s

extensive reliance on promotional coupons and payment vouchers presented a well-recognized

fraud risk. As Luckin disclosed in the IPO Registration Statement, it offered “various discount

offers and deals in the form of vouchers and coupons” and “regularly offer[ed] coupons and

vouchers to increase [Luckin’s] customer base, retain [its] existing customers or promote new

products.” Auditor publications, including those from Ernst &Young, recognize an increased risk

of revenue fraud, including the risk of fraud perpetrated by insiders, associated with consumer e-

retail business models that rely on extensive promotions.9

       511.    Moreover, AS 2401 recognizes that “[s]ignificant transactions that are outside the

normal course of business for the company or that otherwise appear to be unusual due to their

timing, size, or nature . . . may be used to engage in fraudulent financial reporting or conceal

misappropriation of assets.” AS 2401.66. As such, the exercise of professional skepticism should

involve “[e]valuating whether the business purpose for significant unusual transactions


9
 See, e.g., Anurag Kashyap, How digital transformation increases consumer and retail fraud risks,
Ernst & Young (July 25, 2019), https://www.ey.com/en_gl/assurance/how-digital-transformation-
increases-consumer-and-retail-fraud-risks. See also Sample listing of fraud schemes, Deloitte
Touche Tohmatsu India Private Limited, 2009, https://www2.deloitte.com/content/dam
/Deloitte/in/Documents/risk/Corporate%20Governance/Audit%20Committee/in-gc-fraud-schem
es-questions-to-consider-noexp.pdf (addressing fraud risk associated with promotional allowances
such as vouchers).


                                               204
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 212 of 263




indicates that the transactions may have been entered into to engage in fraud.” Id. (emphasis in

original). As reported by the Journal, “[i]n late May 2019, [around the time of the IPO] orders

began flooding in under a fledgling line of business that involved selling coffee vouchers in bulk

to corporate customers, according to internal records reviewed by the Journal.” Those records

“show numerous purchases by dozens of little-known companies in cities across China. These

companies repeatedly bought bundles of vouchers, often in large amounts. Rafts of orders

sometimes came in during overnight hours.”              The existence of these significant unusual

transactions should have alerted the Underwriter Defendants to the possibility that Luckin was

utilizing these transactions to engage in fraudulent financial reporting. Had the Underwriter

Defendants investigated this possibility, they would have discovered that Luckin’s sales were

being inflated through fabricated transactions.

       512.    Eighth, beginning in the second quarter of 2019, Luckin introduced a purported

“update” to its ordering system that allowed for non-sequential receipts. As reported by numerous

former employees, including FE 1, Luckin’s non-sequential receipt system allowed Luckin to

“increase the number of cups [of coffee] recorded as sold” and allowed for inflated sales. This

was an obvious red flag. According to FE 3, who was also a former employee of Luckin’s main

competitor, Starbucks, Luckin’s practice was against industry norms and never happened at his

prior employer. FE 3 stated that the practice of skipping receipt numbers “was related to efforts

to try to inflate sales figures” and that it was well known amongst the store managers that Luckin

was “doing this [skipping numbers on receipts] to pump sales up.”            Had the Underwriter

Defendants conducted reasonable due diligence into Luckin’s business practices at the time of the

IPO, they would have discovered this red flag, which should have prompted them to verify that

Luckin’s sales accurately reflected the amount of products sold.




                                                  205
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 213 of 263




       513.    Ninth, Luckin’s complicated business structure, comprising no fewer than sixty-

one subsidiaries and affiliates, including entities registered in the Cayman Islands, British Virgin

Islands, Hong Kong, and mainland China, presented an additional red flag that should have

prompted the Underwriter Defendants to scrutinize Luckin’s business operations in order to ensure

the accuracy of Defendants’ statements in the IPO and SPO Registration Statements. Indeed, AS

2401 identifies an “[o]verly complex organizational structure involving unusual legal entities” as

a risk factor relating to misstatements arising from fraudulent financial reporting. AS 2401.A2,

Opportunities at c.

       514.    Tenth, Luckin’s extensive related-party transactions should have caused the

Underwriter Defendants to more closely scrutinize Luckin’s relationships with third parties

affiliated with or controlled by Defendant Lu—the very entities that were used to facilitate the

Executive Defendants’ scheme to fraudulently inflate Luckin’s reported sales and expenses. For

example, the IPO and SPO Registration Statements disclosed that Luckin engaged in the following

related-party transactions with entities controlled by or affiliated with Lu: (i) Luckin rented office

space from UCAR, which was then controlled by Lu; (ii) Luckin received advertising service from

Beijing QWOM Digital Technology Co., Ltd. (“QWOM”), an affiliate of CAR, which was then

controlled by Lu; (iii) Luckin received a loan of RMB92.9 million (US$13.1 million) in 2017 from

Primus, an affiliate of Lu; (iv) Luckin received a loan of RMB1.8 million (US$254,000) in 2017

from Haode, an affiliate of Lu; and (v) Luckin provided a loan of RMB147.6 million (US$20.8

million) to Haode Group Inc., an affiliate of Lu in 2018.

       515.    AS 2401 identifies related-party transactions, and in particular, “[r]elated party

transactions that are also significant unusual transactions,” “transactions with related parties whose

financial statements are not audited or are audited by another firm,” and management’s “ability to




                                                 206
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 214 of 263




dominate [another entity] that allows the entity to dictate terms or conditions to suppliers or

customers that may result in inappropriate or non-arm’s-length transactions,” as risk factors

relating to misstatements arising from fraudulent financial reporting. AS 2401.A2, Opportunities

at a. Each of these risk factors existed with respect to the related-party transactions Luckin

disclosed in the IPO and SPO Registration Statements, which should have prompted the

Underwriter Defendants to scrutinize Luckin’s transactions with Lu-affiliated entities. Had they

done so, the Underwriter Defendants would have known that entities controlled by or affiliated

with Lu were being used to facilitate Luckin’s fabrication of its revenues and expenses.

       516.    Eleventh, the fact that certain Underwriter Defendants, including Credit Suisse,

Morgan Stanley, CICC, and Haitong, entered into the $518 million margin loan facility with

Defendants Lu and Qian in connection with Luckin’s IPO and SPO should have prompted the

Underwriter Defendants to conduct more thorough due diligence into Luckin’s current financial

status, including by examining Luckin’s financial performance and purported revenue and

expenses during the second, third, and fourth quarters of 2019, and to more closely scrutinize the

terms of the Facility Agreement to ensure that material information concerning the Margin Loan

Facility was disclosed to investors. AS 2401 recognizes that where “management or the board of

directors’ personal financial situation is threatened by the entity’s financial performance,” whether

due to significant financial interests in the entity or personal guarantees of debts, this presents a

significant risk factor relating to misstatements arising from fraudulent financial reporting. AS

2401.A2, Incentives/Pressures at c.

       517.    As alleged above, Defendant Lu, through Haode and Primus, entities controlled by

Defendant Lu’s family trust, pledged 145,455,450 Class B ordinary shares; Defendant Qian,

through Summer Fame, an entity controlled by Defendant Qian’s family trust, pledged




                                                207
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 215 of 263




146,100,254 Class B ordinary shares; and Wong, Defendant Lu’s sister, through Mayer, pledged

an additional 196,875,000 Class B ordinary shares. The Margin Loan Facility effectively allowed

Defendants Lu and Qian to cash out a significant percentage of their Luckin holdings at the time

of the IPO and SPO, while also subjecting them to the risk that their personal financial situation

would suffer in the event of a precipitous decline in the price of Luckin’s ADS. The Margin Loan

Facility also presented an undisclosed risk that Lu and Qian’s approximately 60% control of the

voting rights in the Company could be reduced in the event of a default. Demonstrating the highly

unusual nature of the Margin Loan Facility, Lu demanded this financing arrangement with the

Underwriters as a condition for their participation in Luckin’s sought-after IPO, a demand that

caused at least one prospective underwriter to decline the engagement.

       518.    Twelfth, the Underwriter Defendants negligently overlooked the fact that one of

Luckin’s senior executive officers had been convicted of a criminal offense while managing a

related entity that conducted business with Luckin. Luckin’s Chief Marketing Officer, Fei Yang,

was previously sentenced to eighteen months’ imprisonment for violations of Chinese advertising

laws when he was the co-founder and general manager of Beijing Koubei Interactive Marketing

& Planning Co., Ltd. (“iWOM”). iWOM is a related party of QWOM, an affiliate of CAR, and

one of the many Lu-related parties with which Luckin conducted business at the time of the IPO.

Notably, although Fei Yang was identified as a co-founder of the Company prior to the IPO and

was reportedly “one of the key architects of Luckin’s hyper growth” strategy, his name did not

appear in either the IPO or SPO Registration Statement.

       519.    The foregoing red flags should have caused the Underwriter Defendants to conduct

additional due diligence before drafting and disseminating the IPO and SPO Registration

Statements. By overlooking these red flags, the Underwriter Defendants negligently failed to




                                               208
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 216 of 263




conduct reasonable due diligence into the accuracy and completeness of the representations

contained in the IPO and SPO Registration Statements, and are liable for the misstatements and

omissions contained in the registration statements.

       520.    Following two consecutive quarters in which Luckin reported admittedly misstated

operating metrics, the Underwriter Defendants once again facilitated Luckin’s sale of securities,

including 15.87 million ADSs, to investors. In the January 2020 SPO, the Underwriter Defendants

ignored the same red flags that existed with respect to Luckin’s business structure and operating

model, internal controls over financial reporting, and related-party transactions as existed at the

time of the IPO. In addition, the Underwriter Defendants negligently overlooked numerous

additional red flags which, had they conducted reasonable due diligence, should have put them on

notice that Luckin’s financial statements throughout 2019 were materially misstated.

       521.    First, Luckin’s growth had purportedly reaccelerated rapidly following the IPO. In

its reported 2Q2019 results, Luckin announced that net revenues from products increased over

698% year-over-year, and claimed that it had added 5.9 million new customers during 2Q2019

alone. Luckin also claimed that the average monthly transacting customers in the quarter increased

of 410.6% over 2Q2018, and that average monthly total items sold in the quarter had increased

589.7% from 2Q2018. And again, in its reported 3Q2019 results, Luckin announced that its net

revenues from products exceeded the high end of its guidance that quarter, representing a 557.6%

increase from 3Q2018, and claimed that its average monthly total items sold in the quarter had

increased 470.1% over 3Q2018. This dramatic reacceleration in Luckin’s growth should have

caused the Underwriter Defendants to investigate and scrutinize Luckin’s financial results for

2Q2019 and 3Q2019, particularly given the heightened risk of misstatements stemming from

Luckin’s heavy reliance on coupons and vouchers in recording revenue. Had the Underwriter




                                               209
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 217 of 263




Defendants not negligently overlooked this red flag, and had they conducted reasonable due

diligence into Luckin’s reported sales, they would have discovered that those sales had been

materially misstated in the SPO Registration Statement

       522.    Second, Luckin’s purported 2019 financial results had not been subject to any

outside audit, including the two quarters during which Luckin later admitted overstating its

reported sales and expenses. This fact should have prompted the Underwriter Defendants to

conduct more thorough due diligence to ensure the accuracy of Luckin’s purported financial results

during this period. Indeed, E&Y Hua Ming expressly stated in the audit opinion letter to Luckin’s

Board of Directors and shareholders included in the SPO Registration Statement that their audit

was limited to Luckin’s 2017 and 2018 financial results.        Thus, it was incumbent on the

Underwriter Defendants to independently confirm that the financial results for the nine months

ended September 30, 2019, which Luckin reported in the SPO Registration Statement, had not

been materially misstated. Had the Underwriter Defendants conducted this due diligence, they

would have known that Luckin had misstated its revenue by approximately 67% and its costs and

expenses by approximately 21.8% during the second and third quarters of 2019.

       523.    Third, the Underwriter Defendants negligently overlooked the fact that Luckin had

not remediated the material weaknesses in its internal controls over financial reporting that had

existed at the time of the IPO. As Defendants stated in the SPO Registration Statement, Luckin

was still in the process of remediating these material weaknesses as of the date of the SPO.

Moreover, E&Y Hua Ming again disclaimed any audit opinion concerning Luckin’s internal

controls over financial reporting.    Accordingly, the Underwriter Defendants should have

conducted reasonable due diligence concerning the effectiveness of Luckin’s internal controls over

financial reporting. Had they done so, they would have discovered that Luckin still lacked any




                                               210
        Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 218 of 263




internal audit function and that its internal controls were insufficient to prevent or detect Luckin’s

misstatements of revenue and expenses throughout 2019.

        524.   Fourth, the sheer magnitude of the Exchange Act Defendants’ fraud was an obvious

red flag. As the Company has admitted, it overstated its revenues by nearly 100% between the

second and fourth quarters of 2019, and its expenses by at least 32% during this period. Had the

Underwriter Defendants conducted reasonable due diligence, they would have discovered the

massive fabrication of transactions being perpetrated by Luckin’s senior management.

        525.   Confirming the Underwriter Defendants’ total lack of diligence with respect to

Luckin’s SPO, very soon after the SPO, on January 31, 2020, the Anonymous Report raised serious

questions about the accuracy of Luckin’s reported financial results based on its independent

investigation. Specifically, the Anonymous Report compiled 11,260 hours of store traffic video

and alleged on the basis of its observations that Luckin’s number of items sold per store per day

was misstated by at least 69% in 3Q2019 and 88% in 4Q2019. Similarly, the Anonymous Report

reviewed 25,843 customer receipts and alleged that Luckin’s net selling price per item was

misstated by at least 12.3% and that Luckin’s revenue from other products was misstated by as

much as 400% in 3Q2019. Furthermore, the Anonymous Report alleged on the basis of third-

party media tracking data that Luckin’s 3Q2019 advertising expenses were misstated by over

150%.

        526.   Notably, the authors of the Anonymous Report had no access to Luckin

management, unlike the Underwriter Defendants, yet was able to uncover evidence suggesting that

Luckin was inflating its reported financial results. If this third party was able to do this, then the

Underwriter Defendants, who had access to far more information from the Company itself (as well

as a duty to conduct due diligence), should have done so as well.




                                                 211
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 219 of 263




        527.    The Underwriter Defendants not only failed to conduct a reasonable due diligence

investigation before the offerings but also, through their analysts, strongly defended the Company

against the Anonymous Report’s accusations that Luckin’s revenue and expenses were materially

misstated. For example, Haitong downplayed the Anonymous Report in a February 2, 2020

analyst report, calling it “written anonymously” and noting that “its biggest flaw . . . is the selective

data set used to make the claims.” (emphasis in original). Haitong concluded that “we believe

that if the short report claims were true and that transactions and ASP [average selling price] were

inflated, Luckin would have reported considerably lower cash flows and cash positions, which we

believe are difficult to fabricate and undergo audits.”

        528.    Similarly, Credit Suisse issued a report on February 4, 2020 strongly defending the

Company. While Credit Suisse acknowledged that the Company “didn't provide any detail or

supporting documents to rebut the allegations,” it nonetheless attempted to discredit the

Anonymous Report. For example, Credit Suisse criticized the representativeness of the video

evidence obtained by Muddy Waters, stating that it “only accounted for <0.3% of total operation

hours in 4Q19.” Credit Suisse added that “[f]or LK, every single order that customers placed is

online and automatically recorded in its system, and payments for orders went through third-party

payment service providers. So it’s not that hard for LK to provide such evidence to rebut this

allegation.”   Similarly, with respect to the Anonymous Report’s allegations of overstated

advertising expenses to inflate revenue and store-level profit, Credit Suisse suggested that “we

believe this could be easily verified by auditors or a third party.” Credit Suisse concluded by

assuring investors that it “found no hard evidence in the short-seller report to claim Luckin’s

business as fraudulent, and some of the allegations are baseless or have major flaws.” In similar




                                                  212
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 220 of 263




fashion, a Needham report issued on February 4, 2020 cited the Company’s denial of all of the

Anonymous Report’s allegations and actually raised its price target to $40.

       E.      As Information that Was Incorrectly Stated in, and Omitted from the
               Registration Statements Is Gradually Disclosed, the True Value of Luckin’s
               ADSs Is Revealed

       529.    The IPO and SPO Registration Statements contained untrue statements of material

fact and omissions of material fact that rendered the statements made in the registration statements

misleading, as well as material omissions in violation of the affirmative disclosure obligations

applicable to the registration statements. As a result of these misstatements and omissions, the

information disclosed in the IPO and SPO Registration Statements did not accurately reflect the

risks associated with investments in Luckin ADSs, and therefore the initial offering price set for

the IPO and the SPO did not reflect the true value of Luckin’s ADSs.

       530.    As the information concealed by the registration statements’ misstatements and

omissions was gradually disclosed to the market, the disclosure of this new information revealed

the true value of Luckin ADSs, causing the trading price of Luckin ADSs to decline to close at

$1.38, thereby damaging Plaintiffs and the Class.

       531.    The following events, among others, revealed the relevant truth concealed by the

misstatements and omissions in the IPO and SPO Registration Statements:

            a. On April 2, 2020, Luckin shocked the market when it published a press release

               announcing the suspension of the Company’s Chief Operating Officer, J. Liu, the

               formation of an independent Special Committee, and an ongoing internal

               investigation. The press release stated, in relevant part, that “beginning in the

               second quarter of 2019, Mr. Jian Liu, the chief operating officer and a director

               of the Company, and several employees reporting to him, had engaged in certain

               misconduct, including fabricating certain transactions.” The Company disclosed


                                                213
Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 221 of 263




      that “the aggregate sales amount associated with the fabricated transactions from

      the second quarter of 2019 to the fourth quarter of 2019 amount to around

      RMB2.2 billion [US$310.6 million] and that “[c]ertain costs and expenses were

      also substantially inflated by fabricated transactions during this period.” As a

      result of the Company’s disclosures, Luckin told investors that they should “no

      longer rely upon the Company’s previous financial statements and earning

      releases for the nine months ended September 30, 2019 and the two quarters

      starting April 1, 2019 and ended September 30, 2019, including the prior

      guidance on net revenues from products for the fourth quarter of 2019, and other

      communications relating to these consolidated financial statements.” As a result

      of this news, Luckin’s ADS price collapsed—falling over 75% from a closing price

      of $26.20 on April 1, 2020 to a closing price of $6.40 on April 2, 2020, wiping out

      billions of dollars of market capitalization;

   b. On April 6, 2020, Goldman Sachs revealed that Lu and Qian had defaulted on $518

      million in margin loans secured by Luckin shares. In other words, while the

      Company’s ADSs were artificially inflated by the misrepresentations and

      omissions in the registration statements, Defendants Lu and Qian had cashed out

      by pledging their inflated holdings as collateral for personal loans, and thereafter

      defaulted on these obligations. The lender banks sought to liquidate the entities

      which had pledged the shares in order to collect on Lu’s and Qian’s debts. On this

      news, the price of Luckin’s ADSs declined an additional 18%, to fall to their then

      lowest-ever price of $4.39 per ADS at close on April 6, 2020;




                                       214
Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 222 of 263




   c.   On May 19, 2020, Luckin announced that it had received a notice that Luckin’s

        ADSs would be officially delisted from NASDAQ. The press release directly

        attributed the decision to the Company’s previously announced fraud: “The Listing

        Qualifications Staff cited two bases for the delisting determination: (i) public

        interest concerns as raised by the fabricated transactions disclosed by the

        Company in a Form 6-K on April 2, 2020, pursuant to Nasdaq Listing Rule 5101;

        and (ii) the Company’s past failure to publicly disclose material information,

        citing a business model through which the previously disclosed fabricated

        transactions were executed.” On May 20, 2020, when trading in Luckin’s ADSs

        temporarily resumed, Luckin’s ADS price immediately declined an additional

        35.7% from the closing price on April 6, 2020, before trading was initially halted

        on April 7, 2020, reaching an all-time low of $2.82 per ADS at close on May 20,

        2020. On the same day, Defendant Lu issued a press statement on WeChat in which

        he claimed that Luckin had “dealt with the relevant responsible persons,

        reorganized the board of directors, updated the management and actively carried

        out the rectification and reform as soon as possible according to the latest periodic

        investigation results.” Defendant Lu expressed surprise at NASDAQ’s decision to

        delist the Company “without waiting for the final investigation results, which was

        unexpected, and I am deeply disappointed and regretful”;

   d. On June 19, 2020, Luckin announced that it would hold an extraordinary general

        meeting on July 5, 2020 in order for shareholders to vote on resolutions to oust

        several other members of Luckin’s Board, including Defendants Lu, Shao, Li, and

        E. Liu. On June 20, 2020, the Journal reported that “[p]eople familiar with the




                                        215
Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 223 of 263




      company said even though the meeting would oust Mr. Lu, it appeared to be an

      attempt by the chairman to hang on to control and frustrate an internal

      investigation into the fake sales.” According to the report, the “[t]he request to

      hold the meeting came in a letter to the board Friday from Haode Investment, one

      of the shareholding entities controlled by Mr. Lu.” Significantly, Lu sought to

      replace Shao, who was overseeing the Company’s internal investigation, with two

      new directors nominated by Lu’s Haode, Zeng and Yang. Moreover, the Journal

      reported that “Lu has repeatedly not complied with requests by the special

      committee to interview him and gain access to his phone and laptop,” which “has

      delayed the company’s efforts to complete and publish the results of its internal

      probe and release audited financial results for 2019.” This additional negative

      news caused Luckin’s ADS price to decline 19.6% from a closing price of $3.96 on

      June 18, 2020, to a closing price of $3.18 on June 22, 2020;

   e. On June 23, 2020, as a further consequence of its inability to complete and publish

      the results of its internal probe and release its audited financial results, Luckin

      announced that it had received a second notice from NASDAQ that its ADSs would

      be delisting due to its failure to file its Form 20-F Annual Report for 2019 and

      complete its investigation, dooming any appeal of NASDAQ’s earlier

      determination to delist Luckin’s ADSs. In a press release, Luckin stated that its

      failure to file the Annual Report “serves as an additional basis for delisting the

      Company’s securities from the Nasdaq pursuant to Nasdaq Listing Rule

      5250(c)(1).” This news caused Luckin’s ADS price to decline an additional




                                      216
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 224 of 263




               12.26%, from a closing price of $3.18 on June 22, 2020 to a closing price of $2.79

               on June 23, 2020; and

            f. Finally, on June 26, 2020, Luckin announced that it had notified NASDAQ’s listing

               qualifications staff on June 24, 2020 that it would no longer be seeking an appeal

               of the NASDAQ decision to delist the Company’s ADSs and that trading in its

               ADSs would be suspended at market open on June 29, 2020. On this date, Luckin’s

               ADS price declined an additional 54%, from a closing price of $3.00 on June 25,

               2020 to a closing price of $1.38 on June 26, 2020. Trading in Luckin’s ADSs was

               suspended on June 29, 2020.

       532.    These events, among others, revealed to the market that the IPO and SPO

Registration Statements contained false statements and omissions of material fact concerning,

among other things: (i) Luckin’s compliance with laws and regulations, GAAP, and internal

controls over financial reporting; (ii) the reasons for Luckin’s increased earnings and growth

leading up to the IPO and between the IPO and the SPO; (iii) Luckin’s reported revenues and

expenses; (iv) Luckin’s related-party transactions; and (v) the terms of the margin loan facility.

       F.      The Registration Statements Contained Untrue Statements of Material Fact
               and Material Omissions in Violation of Section 11 of the Securities Act

                       IPO Registration Statement

                       a.     The IPO Registration Statement Failed to Disclose Subsequent
                              Events that Rendered Luckin’s Reported Financial Results
                              Materially Misleading

       533.    The IPO Registration Statement included Luckin’s consolidated balance sheets as

of December 31, 2017 and December 31, 2018; consolidated statements of cash flow and

comprehensive loss for the period from June 16, 2017 (date of inception) through December 31,

2017 and for the year ended December 31, 2018; consolidated balance sheet data and statements



                                                217
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 225 of 263




of cash flow and comprehensive loss for the three months ended March 31, 2019; and unaudited

operating data and quarterly financial data for the four quarters of 2018 and three months ended

March 31, 2019.

       534.    The IPO Registration purported to disclose all “SUBSEQUENT EVENTS” in the

notes to the IPO Financial Statements. Note 20 to Luckin’s consolidated financial statements for

the period from June 16, 2017 (date of inception) through December 31, 2017 and year ended

December 31, 2018 identified two subsequent events, including the issuance of additional Series

B Preferred Shares on January 9, 2019 and the adoption of a share option plan for employees and

directors on January 18, 2019.

       535.    Note 15 to Luckin’s unaudited interim financial statements, including for the first

quarter of 2019, disclosed the following subsequent events: (i) in April 2019, Luckin “issued

173,182 Series B-1 convertible redeemable preferred shares to third-party investors at US$865.91

per share for an aggregate purchase consideration of US$149,960”; (ii) “[o]n April 16, 2019, the

board of directors approved the dual-class share structure” under which “each Class A ordinary

share is entitled to one vote and each Class B ordinary share is entitled to ten votes”; (iii) on April

16, 2019, “the board of directors also approved that the authorized share capital of “US$50,000

divided into 25,000,000,000 ordinary shares of a par value of US$0.000002 each”; (iv) in April

2019, Luckin entered into a joint venture with Louis Dreyfus Company Asia Pte. Ltd. “to

incorporate a joint venture for constructing and operating a coffee roasting plant in China”; and

(v) on April 26, 2019 Luckin issued 15,211 Series B-1 convertible redeemable preferred shares to

TTCO Trust Corporation Limited for an aggregate purchase consideration of US$8,936. The IPO

Registration Statement did not include any other subsequent events.




                                                 218
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 226 of 263




       536.   The IPO Financial Statements were materially false or misleading when issued. As

Luckin has admitted, by the time of the IPO, Luckin’s senior management was actively engaged

in a scheme to inflate the Company’s revenue and expenses through massive fabricated

transactions, resulting in an overstatement of Luckin’s revenues by 40.3% and expenses by 10.4%

in the second quarter of 2019—the quarter in which the IPO occurred. The Company’s admissions

establish that this scheme arose before the IPO Financial Statements were filed with the SEC as

part of the IPO. Under ASC 855, Luckin was required to disclose all events “of such a nature that

they must be disclosed to keep the financial statements from being misleading.” Given the

magnitude and material nature of the fabricated transactions, under ASC 855, these transactions

should have been disclosed as non-recognized subsequent events in the notes to the IPO Financial

Statements. By failing to disclose Luckin’s overstatement of revenue and expenses as subsequent

events in the notes to the IPO Financial Statements, the IPO Registration Statement violated

GAAP. Because the IPO Financial Statements were “not prepared in accordance with generally

accepted accounting principles,” they are “presumed to be misleading or inaccurate.” Regulation

S-X, 17 C.F.R. § 210.4–01(a)(1).

                      b.     Misstatements and Omissions Regarding Luckin’s Compliance
                             with Laws and Regulations, GAAP, and Internal Controls over
                             Financial Reporting

       537.   The IPO Registration Statement stated that Luckin’s “consolidated financial

statements are prepared and presented in accordance with U.S. GAAP.” The IPO Registration

Statement included operating data and audited consolidated financial data for the periods from

June 16, 2017 through December 31, 2017, and the year ended December 31, 2018, and operating

data and unaudited quarterly financial data for the four quarters of 2018 and the three months

ended March 31, 2019. The IPO Registration Statement also represented that the Company’s

reported quarterly financial data “includes all adjustments, consisting only of normal and


                                              219
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 227 of 263




recurring adjustments, that we consider necessary for a fair representation of our operating

results for the quarters presented.”

       538.    The IPO Registration Statement’s representations regarding Luckin’s compliance

with GAAP were materially false or misleading when made. As Luckin has admitted, by the time

of the IPO, it had begun inflating its revenue and expenses through fabricated transactions.

Luckin’s fabrication of revenue and expenses in the second quarter of 2019—when the IPO

occurred—resulted in material misstatements in net revenue, all metrics derived from net revenue,

and operating costs and expenses. As alleged above, Luckin’s misstatements of its revenue and

expenses, and reliance on undisclosed related-parties to facilitate its fabrication transactions,

violated numerous GAAP principles, including ASC 605 (Revenue Recognition), ASC 605-50

(Customer Payments and Incentives), ASC 845 (Nonmonetary Transactions), and ASC 850

(Related Party Disclosures). Even if Luckin’s fabrication of revenue and expenses had yet to be

reflected in Luckin’s reported financial results, under ASC 855 (Subsequent Events), Luckin’s

ongoing fabrication of revenue and expenses should have been disclosed as subsequent events in

the notes to the IPO Financial Statements. Luckin’s ongoing violations of GAAP at the time of

the IPO rendered the IPO Registration Statement’s claims regarding Luckin’s compliance with

GAAP materially incomplete and therefore misleading.

       539.    The IPO Registration Statement stated that during the audit of Luckin’s

consolidated financial statements for the year ended December 31, 2018, the Company and its

outside auditor, E&Y Hua Ming, identified two material weaknesses in the Company’s internal

control over financial reporting: (i) the “lack of sufficient accounting and financial reporting

personnel with requisite knowledge and experience in application of U.S. GAAP and the Securities

and Exchange Commission, or the SEC, rules”; and (ii) “lack of financial reporting policies and




                                              220
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 228 of 263




procedures that are commensurate with U.S. GAAP and the SEC reporting requirements.” The

IPO Registration Statement also represented that:

       We are in the process of implementing a number of measures to address these
       material weaknesses identified, including: (i) hiring additional accounting and
       financial reporting personnel with U.S. GAAP and SEC reporting experience, (ii)
       expanding the capabilities of existing accounting and financial reporting personnel
       through continuous training and education in the accounting and reporting
       requirements under U.S. GAAP, and SEC rules and regulations, (iii) developing,
       communicating and implementing an accounting policy manual for our accounting
       and financial reporting personnel for recurring transactions and period-end closing
       processes, and (iv) establishing effective monitoring and oversight controls for
       non-recurring and complex transactions to ensure the accuracy and
       completeness of our company's consolidated financial statements and related
       disclosures.

       540.    The IPO Registration Statement’s representations about Luckin’s efforts to

remediate its material weaknesses and deficiencies, including by “establishing effective

monitoring and oversight controls,” were false or misleading because, as Luckin has admitted, at

the time of the IPO, Luckin lacked adequate internal controls over financial reporting sufficient to

prevent or detect the massive fabrication of revenue and expenses being perpetrated by its senior

management beginning in April 2019. Indeed, Luckin did not “charter[] an internal audit

function to test and evaluate its control functions” until after Luckin’s overstatement of revenue

and expenses was revealed to the market. Furthermore, Luckin’s Finance and Treasury functions,

basic transaction-level controls, were not overseen by its CFO. As a result of these undisclosed

material weaknesses in Luckin’s internal controls over financial reporting, by the time of the IPO,

Luckin’s revenue and expenses had begun to be inflated through fabricated transactions. Since

any purported remedial measures implemented by the Company had failed to prevent Luckin and

the Executive Defendants’ ongoing financial misconduct at the time of the IPO, these measures

were plainly insufficient, rendering the IPO Registration Statement materially false or misleading.




                                                221
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 229 of 263




       541.    The IPO Registration Statement stated that Luckin’s success depended on its ability

to “ensur[e] full compliance with relevant laws and regulations.” It further stated that the

Company “may be unsuccessful in operating our stores” and that “[t]he operating results of our

stores have been and will continue to be subject to a number of factors,” including Luckin’s “ability

to ensure full compliance with relevant laws and regulations, and maintain adequate and

effective control, supervision and risk management over our stores.” The IPO Registration

Statement also stated that Luckin’s ability to successfully grow its business and brand recognition

depended on its ability to “stay compliant with relevant laws and regulations.” Furthermore, the

IPO Registration Statement stated that Luckin’s ability “to successfully manage [its] rapid growth”

depended on “effectively managing our supply chain and ensuring our third-party suppliers

continue to meet our quality and other standards and satisfy our future operations’ needs.”

       542.    The statements in the IPO Registration Statement regarding Luckin’s compliance

with relevant laws and regulations were materially false or misleading because, as Luckin has

admitted, at the time of the IPO, Luckin’s senior management was actively engaged in widespread

financial misconduct, including the overstatement of Luckin’s revenue and expenses. The IPO

Registration Statement’s purported risk disclosures warning of potential risks due to non-

compliance with relevant law or regulations were materially false or misleading because, by the

time of the IPO, this risk of non-compliance had already materialized due to the ongoing financial

misconduct by the Company’s senior management.

       543.    The IPO Registration Statement included a risk disclosure related to short sellers

that acknowledged the possibility that Luckin could be accused of financial or accounting

misconduct. However, the IPO Registration Statement disclaimed awareness of any basis for short

sellers to attack the Company with this kind of accusation:




                                                222
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 230 of 263




       Public companies that have substantially all of their operations in China have been
       the subject of short selling. Much of the scrutiny and negative publicity has
       centered on allegations of a lack of effective internal control over financial
       reporting resulting in financial and accounting irregularities and mistakes,
       inadequate corporate governance policies or a lack of adherence thereto and, in
       many cases, allegations of fraud. As a result, many of these companies are now
       conducting internal and external investigations into the allegations and, in the
       interim, are subject to shareholder lawsuits and/or SEC enforcement actions.

       It is not clear what effect such negative publicity could have on us. If we were to
       become the subject of any unfavorable allegations, whether such allegations are
       proven to be true or untrue, we could have to expend a significant amount of
       resources to investigate such allegations and/or defend ourselves. While we would
       strongly defend against any such short seller attacks, we may be constrained in
       the manner in which we can proceed against the relevant short seller by principles
       of freedom of speech, applicable state law or issues of commercial confidentiality.
       Such a situation could be costly and time-consuming, and could distract our
       management from growing our business. Even if such allegations are ultimately
       proven to be groundless, allegations against us could severely impact our business
       operations, and any investment in the ADSs could be greatly reduced or even
       rendered worthless.

       544.    The foregoing statements regarding the absence of any financial or accounting

misconduct at the Company were materially false or misleading because, as Luckin has admitted,

at the time of the IPO, Luckin’s senior management was actively engaged in widespread financial

misconduct, including the overstatement of Luckin’s revenue and expenses. The IPO Registration

Statement’s purported risk disclosures warning of potential risks due to “allegations of a lack of

effective internal control over financial reporting resulting in financial and accounting

irregularities and mistakes, inadequate corporate governance policies or a lack of adherence thereto

and, in many cases, allegations of fraud” were materially false or misleading because, by the time

of the IPO, the risk of these allegations being made had already materialized due to the ongoing

financial misconduct by Luckin’s senior management.




                                                223
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 231 of 263




                       c.     Misstatements and Omissions Regarding Luckin’s Business
                              Model and Increased Earnings and Growth

       545.    The IPO Registration Statement stated that Luckin had “pioneered a technology-

driven new retail model to provide coffee and other products with high quality, high affordability

and high convenience to our customers,” and that this “disruptive model has fulfilled the large

unmet demand for coffee and driven its mass market consumption in China, while allowing [the

Company] to achieve significant scale and growth since our inception.” The IPO Registration

Statement also claimed that Luckin’s “focus on technologies has enabled [it] to operate

efficiently, [and] grow rapidly while maintaining quality control.”

       546.    The IPO Registration Statement further stated that the Company’s “revenue growth

is mainly driven by [its] ability to attract new customers and actively engage existing customers”

and that the growth of the Company’s net revenues was “primarily driven by the significant

increase in the number of [its] transacting customers, [its] stores, and [its] products sold.” The

IPO Registration Statement attributed Luckin’s ability to attract and retain customers to Luckin’s

“new retail model . . . built upon [its] mobile apps and store network,” claiming that it

“leverage[d] big data analytics and AI to analyze [Luckin’s] customer behavior and transaction

data, which enables [it] to attract new customers and retain and engage existing customers to

increase repurchases.”

       547.    The statements in the IPO Registration Statement attributing Luckin’s growth,

including its growth in revenues, to factors such as its purportedly “disruptive” “technology-driven

new retail model” were materially false or misleading when made. By the time of the IPO,

Luckin’s growth rate had declined dramatically, from a 93.3% sequential increase in total net

revenues during the fourth quarter of 2018 to just 2.8% during the first quarter of 2019,

demonstrating the failure of Luckin’s business model. Contrary to the representations in the IPO



                                                224
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 232 of 263




Registration Statement, at the time of the IPO, Luckin’s revenues were being materially overstated

through fabricated transactions. Indeed, in 2Q2019 alone, which began on April 1, 2019, Luckin’s

revenues were overstated by over 40%. This overstatement of revenues rendered materially false

or misleading the IPO Registration Statement’s claims regarding Luckin’s business model and the

reasons for Luckin’s growth. Having chosen to speak affirmatively about the reasons for Luckin’s

revenue growth and business expansion, it was materially misleading for the IPO Registration

Statement not to disclose that Luckin’s revenues were being materially inflated through fabricated

transactions.

       548.     The IPO Registration Statement also touted Luckin’s purported “store operational

efficiency by leveraging technology.”      The IPO Registration Statement stated that Luckin

“measure[s] [its] store performance with store level operating profit (loss), which is calculated by

deducting cost of materials, store rental and other operating costs and depreciation expenses from

net revenues from sales of freshly brewed drinks and other products.” It claimed that Luckin’s

“technology-driven new retail business model significantly improves [its] operational

efficiency” and touted the fact that store-level operating loss as a percentage of net revenues had

rapidly declined from 1,260.4% in 2017 to 44.3% in the first quarter of 2019. The IPO Registration

Statement further represented that “store level operating costs, including cost of materials, store

rental and other operating costs and depreciation expenses, will continue to decrease as

percentage of our net revenues from sales of freshly brewed drinks and other products.”

       549.     The statements in the IPO Registration Statement touting Luckin’s store-level

operational efficiency and claims that store-level operating costs would continue to decrease as a

percentage of net revenues were materially false or misleading when made. By the time of the

IPO, Luckin’s growth rate had declined dramatically, from a 93.3% sequential increase in total net




                                                225
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 233 of 263




revenues during the fourth quarter of 2018 to just 2.8% during the first quarter of 2019,

demonstrating the failure of Luckin’s business model. Contrary to the representations in the IPO

Registration Statement, at the time of the IPO, Luckin’s revenues were being materially overstated

through fabricated transactions. Indeed, in 2Q2019 alone, which began on April 1, 2019, Luckin

overstated its revenues by over 40%. Given Luckin’s ongoing reliance on fabricated transactions

to inflate its revenues, the statements in the IPO Registration Statement that store-level operating

losses were decreasing and “store level operating costs . . . will continue to decrease as percentage

of our [Luckin’s] revenues” were materially false or misleading when made.

                       d.      Misstatements and Omissions Regarding Luckin’s Use of
                               Coupons and Vouchers

       550.     The IPO Registration Statement stated that Luckin’s “ability to cost-effectively

attract new customers and retain existing customers is crucial to driving net revenues growth and

achieving profitability,” and claimed that Luckin had “invested significantly in branding, sales

and marketing to acquire and retain customers since [the Company’s] inception.” It further

stated that the Company offered “various discount offers and deals in the form of vouchers and

coupons” and “regularly offer[ed] coupons and vouchers to increase [Luckin’s] customer base,

retain [its] existing customers or promote new products.” The IPO Registration Statement

specifically touted the Company’s introduction of bulk corporate promotions, stating that Luckin

had “opened [its] application programming interface to corporations with membership

programs, where the corporations pay for [Luckin’s] products in bulk in advance, and their

members can then redeem these products.”

       551.    The foregoing statements regarding Luckin’s purported sales and marketing

expenses, including its reliance on coupons and vouchers to increase revenues, were materially

false or misleading when made. As Luckin has admitted, by the time of the IPO, Luckin’s revenues



                                                226
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 234 of 263




and expenses were being overstated through fabricated transactions involving vouchers and

coupons. Specifically, Luckin employees interviewed by the Journal reported using individual

accounts registered with cellphone numbers to purchase vouchers for numerous cups of coffee.

Consistent with these accounts, FE 1 and FE 3 both stated that Luckin’s use of coupons and

vouchers helped to facilitate its fabrication of revenue. Moreover, as reported by the Journal,

around the time of the IPO, Luckin began selling massive amounts of fictitious bulk coffee

vouchers to corporate customers, many of which had direct ties to Lu. The undisclosed reliance

on coupons and vouchers to facilitate the overstatement of Luckin’s revenues rendered these

statements materially false or misleading.

                      e.      Misstatements and Omissions Regarding Related-Party
                              Transactions

       552.    The IPO Registration Statement identified several related-party transactions

involving Luckin’s officers and directors, including loans from and to Qian and Lu. The IPO

Registration Statement also disclosed that Luckin rented office space from UCAR and Luckin

received advertising services from a company affiliated with CAR.             Specifically, the IPO

Registration Statement identified the following related party transactions:

       Transactions with Ms. Jenny Zhiya Qian and Mr. Min Chen

       In 2017, we received a loan from Ms. Jenny Zhiya Qian of RMB50 million and a
       loan from Mr. Min Chen, our then director, of RMB10 million to support our
       working capital management. The loan is interest-free with a term of one year and
       permits prepayment. We settled all the outstanding balance of the related party
       loans due to Ms. Jenny Zhiya Qian and Mr. Min Chen in 2018.

       Transactions with Haode Investment, Haode Group, UCAR and QWOM

       In 2017, we received a loan of RMB1.8 million from Haode Investment Inc., a
       shareholder of our company and an affiliate of Mr. Charles Zhengyao Lu, to support
       our working capital management. The loan is interest-free with a term of one year
       and permits prepayment. We settled all the outstanding balance of the related party
       loan due to Haode Investment Inc. in 2018.



                                               227
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 235 of 263




       In 2018, we provided a loan of RMB147.6 million (US$22.0 million) to Haode
       Group Inc., an affiliate of by [sic] Mr. Charles Zhengyao Lu. The loan is interest-
       free with a term of six months and permits prepayment. We settled all the
       outstanding balance of the related-party loan due from Haode Group Inc. in
       February 2019.

       We rent certain office space from UCAR Inc. In 2018 and in the three months ended
       March 31, 2019, the amount for the rent for UCAR. Inc. was RMB3.2 million
       (US$0.5 million) and RMB 1.0 million (US$0.1 million), respectively, and as of
       December 31, 2018 and March 31, 2019, the amount due to UCAR. Inc. was
       RMB1.0 million (US$0.1 million) and RMB 1.0 million (US$0.1 million),
       respectively.

       We received advertising service from Beijing QWOM Digital Technology Co.,
       Ltd., or QWOM, an affiliate of CAR Inc., which is an affiliate of Mr. Charles
       Zhengyao Lu. In 2018 and in the three months ended March 31, 2019, the amount
       for advertising service fee for QWOM was RMB 42.9 million (US$ 6.4 million)
       and RMB 7.6 million (US$1.1 million), respectively, and as of December 31, 2018
       and March 31, 2019, the amount due to QWOM was RMB 23.2 million (US$3.5
       million) and RMB 7.0 million (US$1.0 million), respectively.

       Transaction with Primus

       In 2017, we received a loan of RMB92.9 million from Primus Investments Fund,
       L.P., a shareholder of our company and an affiliate of Mr. Charles Zhengyao Lu, to
       support our working capital management. The loan is interest-free with a term of
       one year and permits prepayment. We settled all the outstanding balance of the
       related party loan due to Primus Investments Fund, L.P. in 2018.

       Transaction with Star Grove

        In 2017, we received a loan of RMB227.5 million from Star Grove Global Limited,
       a shareholder of our company, to support our working capital management. The
       loan is interest-free with a term of one year and permits prepayment. We settled all
       the outstanding balance of the related party loan due to Star Grove Global Limited
       in 2018.

       553.   The IPO Registration Statement’s disclosures regarding Luckin’s related-party

transactions were materially incomplete and therefore materially false or misleading when made.

Under ASC 850 (Related Party Disclosures), transactions with a related party or entity with

common control relationships must be disclosed where information about the transactions “would

make a difference in decision making.” ASC 850-10-10-1. As the Company has admitted,




                                               228
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 236 of 263




“[e]vidence discovered to date demonstrates that the Company’s former Chief Executive Officer,

Ms. Jenny Zhiya Qian, former Chief Operating Officer, Mr. Jian Liu and certain employees

reporting to them participated in the fabricated transactions and that the funds supporting the

fabricated transactions were funneled to the Company through a number of third parties

associated with the Company employees and/or related parties.”             Moreover, Luckin sold

purported vouchers and made supplier payments to dozens of entities linked directly to Defendant

Lu. The SAMR determined that “43 third-party related business entities, including Beijing

Automotive Travel Business Consulting Services Co. Ltd., UCar, Zhengzhe International

(Xiamen) Co. Ltd. aided and abetted Luckin in carrying out the misleading acts.” As sources

with knowledge of Luckin’s internal investigation stated, Luckin “found evidence that Mr. Lu

had knowledge of certain related-party transactions that weren’t properly disclosed.”

       554.    With respect to each of these transactions, ASC 850 required Luckin to disclose:

(i) the nature of the relationship; (ii) a description of the transactions (even if the transaction

involved nominal amounts) including “information deemed necessary to an understanding of the

effects of the transactions on the financial statements”; (iii) the dollar amount of the transactions

for all periods that income statements were presented; and (iv) “amounts due from or to related

parties.” ASC 850-10-50-1. By failing to do so, the IPO Registration Statement’s related-party

disclosures were rendered materially false or misleading.

                       f.      The IPO Registration Statement Misattributed the Reduced
                               Growth in 1Q2019 to Seasonal Factors

       555.    During the first quarter of 2019, just before the IPO, Luckin’s net revenue growth

rate slowed dramatically. While the Company had experienced a 93.3% sequential increase in

total net revenues during the fourth quarter of 2018, its revenues grew by just 2.8% during the first

quarter of 2019. Moreover, its sequential growth in cumulative transacting customers declined



                                                229
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 237 of 263




from 6.5 million in 4Q2018 to 4.3 million in 1Q2019, and the Company opened just 297 stores—

less than half of the 625 openings it needed to be on pace to hit its 2,500 store target for 2019.

       556.    The IPO Registration Statement represented that the Company’s reduced growth

during the first quarter of 2019 was due to seasonal factors:

       We experience seasonality in our business, primarily as a result of orders
       fluctuations in holiday seasons. For example, we generally experience fewer
       purchase orders during Chinese New Year holidays which fall between late January
       and late February. The decrease of sales during the holiday seasons is a typical
       pattern in the coffee market.

       557.    The IPO Registration Statement similarly provided: “As in the case of customer

retention rate, we generally experience a seasonal decrease in transaction value per customer

(based on listed price) during the Chinese New Year holidays when most office workers go on

holiday.”

       558.    Those disclosures were false or misleading. The downturn in Luckin’s operating

results in the first quarter of 2019 was not due in whole or in significant part to short-term seasonal

factors, as the IPO Registration Statement represented. Rather, as the Company has now admitted,

it began inflating its sales immediately after the end of the first quarter of 2019 to conceal its lack

of growth—something that would have been entirely unnecessary if the Company’s first quarter

results were due to transient seasonal factors. Moreover, Luckin’s principal competitor, Starbucks,

did not report any seasonal impact of Chinese New Year on its sales in China.

                       SPO Registration Statement

                       a.      The SPO Registration Statement Misstated Luckin’s Revenues
                               and Expenses

       559.    The SPO Registration Statement included “unaudited interim condensed

consolidated statements of comprehensive loss data” for the nine months ended September 30,

2019. It stated that Luckin had generated total net revenues for the nine months ended September



                                                 230
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 238 of 263




30, 2019 of RMB2,929,216 thousand (US$413,634 thousand). The SPO Registration Statement

included the following chart purporting to reflect Luckin’s net revenue growth in 2019:




       560.    The SPO Registration Statement touted that during the nine months ended

September 30, 2019, Luckin’s “net revenues . . . increased by 680.6% from RMB375.3 million

in the nine months ended September 30, 2018.”

       561.    The SPO Registration Statement broke down Luckin’s net revenue growth by

category and touted the significant year-over-year growth in each category. The SPO Registration

Statement claimed that “[Luckin’s] net revenues from freshly brewed drinks were RMB2,165.6

million (US$303.0 million) in the nine months ended September 30, 2019, increased by 615.3%

from RMB302.8 million in the nine months ended September 30, 2018,” and represented that

“[t]he growth of [Luckin’s] freshly brewed drinks revenue was primarily driven by the

significant increase in the number of . . . freshly brewed drinks sold.”

       562.    The SPO Registration Statement claimed that “net revenues from other products

were RMB642.7 million (US$89.9 million) in the nine months ended September 30, 2019,

increased by 1,352.4% from RMB44.2 million in the nine months ended September 30, 2018,”

and represented that “[t]he increase in other product revenue was primarily driven by the

significant increase in the number of other products sold and newly launched product offering.”

       563.    The SPO Registration Statement claimed that “other revenue was RMB120.9

million (US$16.9 million) in the nine months ended September 30, 2019, increased by 328.0%




                                               231
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 239 of 263




from RMB28.3 million in the nine months ended September 30, 2018,” and represented that “[t]he

growth of . . . other revenue was in line with the increase of delivery orders.”

       564.    The SPO Registration Statement also touted Luckin’s purported decrease in net

loss, stating that Luckin “recorded a net loss of RMB1,764.9 million (US$246.9 million) in the

nine months ended September 30, 2019, compared to a net loss of RMB950.2 million in the nine

months ended September 30, 2018.”

       565.    The statements in the SPO Registration Statement regarding Luckin’s revenue

growth, including its consolidated statements of comprehensive loss data for the nine months

ended September 30, 2019, were materially false or misleading when made. Luckin has admitted

that all the financial results for 2Q2019 and 3Q2019 reported to the market, including net revenue

and all metrics derived from net revenue, were materially overstated. Luckin has admitted that it

overstated Luckin’s net revenue by 40.3% and 88% and in 2Q2019 and 3Q2019, respectively. As

a result of these material misstatements, Luckin retracted its reported financial results for 2Q and

3Q2019, and all “other communications relating to these consolidated financial statements,”

stating that “investors should no longer rely upon the Company’s previous financial statements

and earning releases.”

       566.    The misstatement of revenue in the SPO Registration Statement grossly

exaggerated the growth and success of Luckin’s business during the nine months ended September

30, 2019. The SPO Registration Statement overstated the growth in Luckin’s total net revenue for

the nine months ended September 30, 2019 compared to the nine months ended September 30,

2018 by 59%. Likewise, Luckin’s net loss was vastly understated during this period.

       567.    With respect to operating expenses, the SPO Registration Statement stated that

Luckin’s “operating expenses were RMB4,736.9 million (US$662.7 million) in the nine months




                                                232
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 240 of 263




ended September 30, 2019, compared to RMB1,329.5 million in the nine months ended September

30, 2018,” and stated that “[t]he growth of our operating expenses was in line with [the

Company’s] business expansion.” It also represented that “operating expenses as a percentage of

our net revenues decreased from 354.3% in the nine months ended September 30, 2018 to 161.7%

in the nine months ended September 30, 2019, mainly driven by the increased economies of scale

and our technology-driven operations.”

       568.   These statements regarding Luckin’s operating expenses in the nine months ended

September 2019 were materially false or misleading. Luckin has admitted that its costs and

expenses were overstated in 2Q2019 and 3Q2019 by 10.4% and 32%, respectively. As a result of

these material misstatements, Luckin retracted its reported financial results for 2Q2019 and

3Q2019, including the reported costs and expenses, and “other communications relating to” these

financial results, stating that “investors should no longer rely upon the Company’s previous

financial statements and earning releases.”

       569.   Given Luckin’s admitted overstatement of its operating expenses, the SPO

Registration Statement’s representations regarding Luckin’s purported operating expenses,

including that “[t]he growth of our operating expenses was in line with [the Company’s] business

expansion,” were also materially false or misleading.

                      b.     The SPO Registration Statement Failed to Disclose Subsequent
                             Events that Rendered Luckin’s Reported Financial Results
                             Materially Misleading

       570.   The SPO Registration Statement included Luckin’s consolidated balance sheets as

of December 31, 2017 and December 31, 2018, consolidated statements of cash flows and

comprehensive loss for the period from June 16, 2017 (date of inception) through December 31,

2017 and for the year ended December 31, 2018, and unaudited interim condensed consolidated




                                              233
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 241 of 263




balance sheet data and statements of cash flow and comprehensive loss for the nine months ended

September 30, 2019.

       571.   The SPO Registration purported to disclose all “SUBSEQUENT EVENTS” in the

notes to the SPO Financial Statements. Note 20 to Luckin’s 2017 and 2018 financial statements

stated that “[o]n January 9, 2019, the Company issued additional 6,809 Series B Preferred Shares

to Galaxy Shine Limited at US$734.37 per share for an aggregate purchase consideration of

US$5,000” and that “[o]n January 18, 2019, [Luckin] adopted the 2019 share option plan providing

for the grants of share options to its employees and directors.” Note 16 to Luckin’s unaudited

interim condensed consolidated financial statements, including for the nine months ended

September 30, 2019 stated that on “July 23, 2019, the Company signed an Equity Joint Venture

Agreement with Louis Dreyfus Company North Asia Pte Ltd. to transfer to it 40% of the

Company's equity ownership in Luckin Roastery Technology (Xiamen) Co., Ltd.” and that on

“September 25, 2019, the Company signed an Equity Joint Venture Agreement with Louis Dreyfus

Company Juices Holding B.V. to establish a joint venture to develop a co-branded not-from-

concentrate juice business in China.” The SPO Registration Statement did not disclose any other

subsequent events.

       572.   The SPO Financial Statements were materially false or misleading when issued.

As Luckin has admitted, beginning before the IPO and continuing through the date of the SPO,

Luckin’s senior management was actively engaged in a scheme to inflate the Company’s revenue

and expenses through massive fabricated transactions. This scheme resulting in an overstatement

of Luckin’s revenues by 40.3% and expenses by 10.4% in the second quarter of 2019; an

overstatement of Luckin’s revenues by 88% and expenses by 32% in the third quarter of 2019; and

an overstatement of Luckin’s revenues by at least 95% in the fourth quarter of 2019. The




                                              234
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 242 of 263




Company’s admissions establish that its fabrication of revenue and expenses had been ongoing for

three full quarters before the SPO Financial Statements were filed with the SEC as part of the SPO.

Under ASC 855, Luckin was required to disclose all events “of such a nature that they must be

disclosed to keep the financial statements from being misleading.” Given the magnitude and

material nature of the fabricated transactions, under ASC 855, these transactions should have been

disclosed as non-recognized subsequent events in the notes to the SPO Financial Statements.

       573.    By failing to disclose Luckin’s overstatement of revenue and expenses as

subsequent events in the notes to the SPO Financial Statements, the SPO Registration Statement

violated GAAP. Because the SPO Financial Statements were “not prepared in accordance with

generally accepted accounting principles,” they are “presumed to be misleading or inaccurate.”

Regulation S-X, 17 C.F.R. § 210.4–01(a)(1).

                      c.      The SPO Registration Statement Contained False or
                              Misleading Non-GAAP Financial Measures in Violation of
                              Regulation G

       574.    The SPO Registration Statements contained the following non-GAAP financial

measures, including adjusted operating loss, adjusted net loss, and non-GAAP net loss attributable

to ordinary shareholders:




       575.    The SPO Registration Statement stated that Luckin defined “non-GAAP operating

loss as operating loss excluding share-based compensation expenses, and non-GAAP net loss as


                                               235
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 243 of 263




net loss excluding share-based compensation expenses and change in fair value of warrant

liability.” The SPO Registration Statement claimed that these non-GAAP financial measures

“help identify underlying trends in [Luckin’s] business, provide further information about [its]

results of operations, and enhance the overall understanding of [its] past performance and

future prospects.”

       576.    The statements in the SPO Registration Statement regarding Luckin’s non-GAAP

financial measures were materially false or misleading when made. Luckin has admitted that all

of the financial results for 2Q2019 and 3Q2019 reported in the SPO Registration Statement,

including its non-GAAP financial measures, which were derived from Luckin’s reported net

revenues and expenses, were materially inflated. Luckin has admitted that it overstated its net

revenue by 40.3% and 88% and in 2Q2019 and 3Q2019, respectively, resulting in massive inflation

in Luckin’s reported non-GAAP operating loss and net loss. As a result of these material

misstatements, Luckin retracted its reported financial results for 2Q2019 and 3Q2019, and all

“other communications relating to these consolidated financial statements,” stating that

“investors should no longer rely upon the Company’s previous financial statements and earning

releases.”    By issuing these false or misleading non-GAAP financial measures, the SPO

Registration Statement violated Regulation G, 17 C.F.R. § 244.100.

                      d.     Misstatements and Omissions Regarding the Reasons for
                             Luckin’s Increased Earnings and Growth

       577.     The SPO Registration Statement made numerous misstatements falsely attributing

Luckin’s purported revenue growth to factors other than the overstatement of revenue. It claimed

that Luckin had “pioneered a technology-driven new retail model to provide coffee, tea and other

products with high quality, high affordability and high convenience to [Luckin’s] customers,”

and that the Company’s “disruptive model has fulfilled the large unmet demand for coffee and



                                              236
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 244 of 263




driven its mass market consumption in China, while allowing [it] to achieve significant scale

and growth since [its] inception.”

       578.    The SPO Registration Statement claimed that “[t]he growth of [Luckin’s] net

revenues was primarily driven by the significant increase in the number of [its] transacting

customers, effective selling prices and purchasing frequency per customer.”

       579.    The SPO Registration Statement likewise attributed Luckin’s rapid growth to its

“centralized technology system,” which the SPO Registration Statement claimed enabled Luckin

“to simplify and standardize [its] operations, which allows [it] to improve operational efficiency

and quickly expand and scale up [its] business.” The SPO Registration Statement stated that the

Company’s “revenue growth is mainly driven by [its] ability to attract new customers and

actively engage existing customers.”

       580.    The SPO Registration Statement claimed that Luckin “leverage[d] big data

analytics and AI to analyze [Luckin’s] customer behavior and transaction data, which enables [it]

to continually enhance [its] products and services, implement dynamic pricing and improve

customer retention.” The SPO Registration Statement claimed that by “leverag[ing] big data

analytics and AI,” Luckin was able “to attract new customers and retain and engage existing

customers to increase repurchases.” It stated that Luckin’s “focus on technologies has enabled

[Luckin] to operate efficiently, grow rapidly while maintaining quality control.” And it claimed

that by “leveraging our new retail model, [Luckin] experienced robust growth in net revenues

in 2018 and in the nine months ended September 30, 2019.”

       581.    The SPO Registration Statement’s representations attributing Luckin’s revenue

growth to factors other than financial misconduct—like its “technology-driven new retail model,”

its “centralized technology system,” an “increase in the number of transacting customers,” its




                                               237
        Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 245 of 263




“leverag[ing] of big data analytics and AI” and “economies of scale”—were materially false or

misleading. Contrary to the SPO Registration Statement’s claims, the growth in Luckin’s net

revenues during 2Q2019 and 3Q2019 was driven in large part by the overstatement of revenues

through fabricated transactions. As a result, the statements in the SPO Registration Statement

attributing Luckin’s “robust growth” in revenues to legitimate factors, such as Luckin’s

purportedly disruptive “new retail model,” were materially false or misleading when made.

        582.   With respect to operating expenses, the SPO Registration Statement represented

that:

        As a result of increased economies of scale and technology-driven operations,
        [Luckin’s] operating expenses as a percentage of [its] net revenues decreased
        significantly from 1,066.2% in the first quarter of 2018 to 138.3% in the third
        quarter of 2019, and similarly, [its] operating loss as a percentage of [its] net
        revenues decreased rapidly from 966.2% in the first quarter of 2018 to 38.3% in
        the third quarter of 2019.

        583.   The foregoing statement attributing the decrease in Luckin’s operating expenses as

a percentage of net revenues to “increased economies of scale and technology-driven operations”

was false or misleading, since the admitted overstatement in Luckin’s revenues made Luckin

appear far more profitable that it actually was. Moreover, having chosen to speak affirmatively

about the reasons for Luckin’s revenue growth and business expansion, it was materially

misleading for the SPO Registration Statement not to disclose that Luckin’s revenues were being

materially overstated.

        584.   With respect to sales and marketing expenses, the SPO Registration Statement

claimed that Luckin had “invested significantly in sales and marketing activities to promote our

brand and our products and to deepen our relationships with customers,” and that Luckin

“regularly offer[ed] coupons and vouchers to increase our customer base, retain our existing

customers or promote new products.”



                                              238
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 246 of 263




       585.    The SPO Registration Statement’s claims regarding Luckin’s purported

investments in sales and marketing activities were materially false or misleading because Luckin’s

total costs and expenses (including sales and marketing expenses) were materially overstated.

Moreover, as documented by the Anonymous Report, third-party media tracking showed that

Luckin’s 3Q2019 advertising expenses were overstated by over 150%. Luckin also relied on the

purported vouchers and coupons that the SPO Registration Statement touted to facilitate the

Company’s fabricated transactions. Specifically, Luckin employees interviewed by the Journal

reported using individual accounts registered with cellphone numbers to purchase vouchers for

numerous cups of coffee. Consistent with these accounts, FE 1 and FE 3 both stated that Luckin’s

use of coupons and vouchers helped to facilitate the overstatement of its revenues. Moreover, as

reported by the Journal, since the time of the IPO, Luckin had been selling massive amounts of

fictitious bulk coffee vouchers to corporate customers, many of which had direct ties to Lu.

Luckin’s undisclosed reliance on coupons and vouchers to facilitate its overstatement of Luckin’s

revenue rendered the foregoing statements materially false or misleading.

                      e.      Misstatements and Omissions Regarding Luckin’s Compliance
                              with Laws and Regulations, GAAP, and Internal Controls over
                              Financial Reporting

       586.    The SPO Registration Statement represented that Luckin’s “consolidated

financial statements are prepared and presented in accordance with U.S. GAAP.” The SPO

Registration Statement included “unaudited interim condensed consolidated statements of

comprehensive loss data and summary unaudited interim condensed consolidated cash flow data

for the nine months ended September 30, 2018 and 2019.”

       587.    The SPO Registration Statement’s representations regarding Luckin’s compliance

with GAAP were materially false or misleading when made. As Luckin has admitted, its revenue

and expenses in the second, third, and fourth quarters of 2019 were overstated, leading to material


                                               239
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 247 of 263




misstatements in net revenue, all metrics derived from net revenue, and operating costs and

expenses. Luckin has admitted that it overstated its revenues by 40.3% and expenses by 10.4% in

the second quarter of 2019; that it overstated its revenues by 88% and expenses by 32% in the third

quarter of 2019; and that it overstated its revenues by at least 95% in the fourth quarter of 2019.

The Company’s admissions establish that Luckin’s fabrication of revenue and expenses had been

ongoing for three full quarters before the SPO Financial Statements were filed with the SEC as

part of the SPO.

       588.    As alleged above, the SPO Registration Statement’s material misstatements of

Luckin’s revenue and expenses, and reliance on undisclosed related-parties to facilitate its

fabricated transactions, violated numerous GAAP principles, including ASC 605 (Revenue

Recognition), ASC 605-50 (Customer Payments and Incentives), ASC 845 (Nonmonetary

Transactions), and ASC 850 (Related Party Disclosures). Moreover, under ASC 855 (Subsequent

Events), Luckin’s ongoing fabrication of revenue and expenses should have been disclosed as

subsequent events in the notes to the SPO Financial Statements. Luckin’s longstanding and

ongoing violations of GAAP at the time of the SPO rendered the SPO Registration Statement’s

claims regarding Luckin’s compliance with GAAP materially incomplete and therefore

misleading.

       589.    The SPO Registration Statement disclosed that during the audit of Luckin’s

consolidated financial statements for the year ended December 31, 2018, the Company and its

outside auditor, E&Y Hua Ming, identified two material weaknesses in the Company’s internal

control over financial reporting: (i) the “lack of sufficient accounting and financial reporting

personnel with requisite knowledge and experience in application of U.S. GAAP and the Securities

and Exchange Commission, or the SEC, rules”; and (ii) “lack of financial reporting policies and




                                               240
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 248 of 263




procedures that are commensurate with U.S. GAAP and the SEC reporting requirements.” The

SPO Registration Statement claimed that:

       To remediate our identified material weakness and improve our internal control
       over financial reporting, we are implementing a number of measures to address
       these material weaknesses identified, including: (i) hiring additional accounting
       and financial reporting personnel with U.S. GAAP and SEC reporting experience,
       (ii) expanding the capabilities of existing accounting and financial reporting
       personnel through regular training and education in the accounting and reporting
       requirements under U.S. GAAP, and SEC rules and regulations, (iii) developing,
       communicating and implementing an accounting policy manual for our accounting
       and financial reporting personnel for recurring transactions and period-end closing
       processes, and (iv) establishing effective monitoring and oversight controls for
       non-recurring and complex transactions to ensure the accuracy and
       completeness of our company's consolidated financial statements and related
       disclosures.

       590.    The SPO Registration Statement claimed that:

       The process of designing and implementing an effective financial reporting system
       is a continuous effort that requires [Luckin] to anticipate and react to changes in
       [its] business and the economic and regulatory environments and to expend
       significant resources to maintain a financial reporting system that is adequate to
       satisfy our reporting obligation.

       591.    The SPO Registration Statement’s representations about Luckin’s efforts to

remediate its material weaknesses and deficiencies, including by “establishing effective

monitoring and oversight controls,” were false or misleading. As Luckin has admitted, it lacked

adequate internal controls over financial reporting sufficient to prevent or detect its overstatement

of revenues and expenses beginning in April 2019. Indeed, Luckin did not “charter[] an internal

audit function to test and evaluate its control functions” until after Luckin’s financial misconduct

was revealed to the market.      Furthermore, Luckin’s Finance and Treasury functions, basic

transaction-level controls, were not overseen by its CFO. As a result of these undisclosed material

weaknesses in Luckin’s internal controls over financial reporting, Luckin overstated its revenue

and expenses throughout the second, third, and fourth quarters of 2019. Any purported remedial




                                                241
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 249 of 263




measures implemented by the Company had failed to prevent these misstatements and were

therefore plainly insufficient.

       592.    The SPO Registration Statement stated that Luckin’s success depended on its

ability to “ensur[e] full compliance with relevant laws and regulations.” It likewise stated that

the Company “may be unsuccessful in operating [its] stores” and that “[t]he operating results of

[its] stores have been and will continue to be subject to a number of factors,” including Luckin’s

“ability to ensure full compliance with relevant laws and regulations, and maintain adequate

and effective control, supervision and risk management over our stores.” The SPO Registration

Statement further stated that Luckin’s ability to successfully grow its business and brand

recognition depended on its ability to “stay compliant with relevant laws and regulations.”

Furthermore, it claimed that Luckin’s ability “to successfully manage [its] rapid growth” depended

on “effectively managing [its] supply chain and ensuring [its] third-party suppliers continue to

meet [the Company’s] quality and other standards and satisfy [its] future operations’ needs.”

       593.    The foregoing statements regarding Luckin’s “compliance” with relevant laws and

regulations were materially false or misleading because, as Luckin has admitted, it had been

overstating its revenue and expenses through fabricated transactions since April 2019. The

purported risk disclosures warning of potential risks due to non-compliance with relevant laws or

regulations were materially false or misleading because, at the time of the SPO, the risk of non-

compliance had already materialized due to the ongoing financial misconduct by senior

management.

       594.    The SPO Registration Statement included a risk disclosure related to short sellers

that acknowledged the possibility that Luckin could be accused of financial or accounting




                                               242
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 250 of 263




misconduct. However, it disclaimed awareness of any basis for short sellers to attack the Company

with this kind of accusation:

       Public companies that have substantially all of their operations in China have been
       the subject of short selling. Much of the scrutiny and negative publicity has
       centered on allegations of a lack of effective internal control over financial
       reporting resulting in financial and accounting irregularities and mistakes,
       inadequate corporate governance policies or a lack of adherence thereto and, in
       many cases, allegations of fraud. As a result, many of these companies are now
       conducting internal and external investigations into the allegations and, in the
       interim, are subject to shareholder lawsuits and/or SEC enforcement actions.

       It is not clear what effect such negative publicity could have on us. If we were to
       become the subject of any unfavorable allegations, whether such allegations are
       proven to be true or untrue, we could have to expend a significant amount of
       resources to investigate such allegations and/or defend ourselves. While we would
       strongly defend against any such short seller attacks, we may be constrained in
       the manner in which we can proceed against the relevant short seller by principles
       of freedom of speech, applicable state law or issues of commercial confidentiality.
       Such a situation could be costly and time-consuming, and could distract our
       management from growing our business. Even if such allegations are ultimately
       proven to be groundless, allegations against us could severely impact our business
       operations, and any investment in the ADSs could be greatly reduced or even
       rendered worthless.

       595.    The foregoing statements regarding the purported absence of any financial or

accounting misconduct at the Company were materially false or misleading because, as Luckin

has admitted, its revenue and expenses had been overstated through fabricated transactions since

April 2019, conduct which directly involved the Executive Defendants and other members of

Luckin’s senior management. Luckin’s purported risk disclosures warning of potential risks due

to “allegations of a lack of effective internal control over financial reporting resulting in

financial and accounting irregularities and mistakes, inadequate corporate governance policies

or a lack of adherence thereto and, in many cases, allegations of fraud” were materially false or

misleading because, by the time of the SPO, the risk of these allegations had already materialized

due to Luckin’s and the Executive Defendants’ ongoing financial misconduct.




                                               243
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 251 of 263




                        f.     Misstatements and Omissions Regarding Related-Party
                               Transactions

        596.     The SPO Registration Statement identified the same related-party transactions

involving Luckin’s directors as were disclosed in the IPO Registration Statement. The SPO

Registration Statement did not disclose any other related-party transactions involving Lu or Qian

or their affiliates.

        597.     The SPO Registration Statement’s disclosures regarding Luckin’s related-party

transactions were materially incomplete and therefore materially false or misleading when made.

Under ASC 850 (Related Party Disclosures), transactions with a related party or entity with

common control relationships must be disclosed where information about the transactions “would

make a difference in decision making.” ASC 850-10-10-1. As the Company has admitted,

“[e]vidence discovered to date demonstrates that the Company’s former Chief Executive Officer,

Ms. Jenny Zhiya Qian, former Chief Operating Officer, Mr. Jian Liu and certain employees

reporting to them participated in the fabricated transactions and that the funds supporting the

fabricated transactions were funneled to the Company through a number of third parties

associated with the Company employees and/or related parties.”            Moreover, Luckin sold

purported vouchers and made supplier payments to dozens of entities linked directly to Defendant

Lu. The SAMR determined that “43 third-party related business entities, including Beijing

Automotive Travel Business Consulting Services Co. Ltd., UCar, Zhengzhe International

(Xiamen) Co. Ltd. aided and abetted Luckin in carrying out the misleading acts.” As sources

with knowledge of Luckin’s internal investigation stated, Luckin “found evidence that Mr. Lu

had knowledge of certain related-party transactions that weren’t properly disclosed.”

        598.     With respect to each of these transactions, ASC 850 required Luckin to disclose:

(i) the nature of the relationship; (ii) a description of the transactions (even if the transaction



                                               244
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 252 of 263




involved nominal amounts) including “information deemed necessary to an understanding of the

effects of the transactions on the financial statements”; (iii) the dollar amount of the transactions

for all periods that income statements were presented; and (iv) “amounts due from or to related

parties.” ASC 850-10-50-1. By failing to do so, the SPO Registration Statement’s related-party

disclosures were rendered materially false or misleading.

                       g.      Misstatements and Omissions Regarding the Margin Loan
                               Facility

       599.    The SPO Registration Statement disclosed that Defendants Lu, Qian and Lu’s

sister, Wong, had pledged a total of 488.4 million Luckin Class B shares, representing over 42%

of the total aggregate voting power in the Company, “to an affiliate of an underwriter to secure a

borrowing.” However, the SPO Registration Statement did not provide any other disclosure to

investors concerning the terms of the Facility Agreement under which these shares were pledged,

nor any disclosure concerning the amounts borrowed or the risk of default. Indeed, the SPO

Registration Statement expressly disclaimed the risk of default, stating that Luckin was “not aware

of any arrangement that may, at a subsequent date, result in a change of control of [the]

company.”

       600.    The SPO Registration Statement’s disclosures regarding the Margin Loan Facility

were materially false or misleading. Unbeknownst to investors, Lu and Qian borrowed $518

million from the Underwriter Defendants, effectively cashing out of a significant percentage of

their inflated holdings in Luckin in exchange for personal loans. Moreover, the Facility Agreement

provided that if Luckin’s ADS price declined by at least 50% from $29.10—the price on December

11, 2019, when the Facility Agreement was last amended—the total amounts owed under the

Margin Loan Facility would be immediately due in full, and that failure to immediately pay would

result in potential liquidation of the pledged shares. The SPO Registration Statement misled



                                                245
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 253 of 263




investors by failing to disclose the risk that Lu’s and Qian’s control of the Company could be

significantly reduced in the event of a decline in Luckin’s ADS price—precisely the risk that

materialized.

       G.       The Registration Statements Failed to Disclose Information Required to Be
                Disclosed Under SEC Regulations

       601.     As alleged above in ¶¶ 441-87, the IPO and SPO Registration Statements omitted

material information regarding, among other things: (i) Luckin’s overstatement of revenue and

expenses by means of fabricated transactions, which Luckin has admitted began in April 2019;

and (ii) that “the funds supporting the fabricated transactions were funneled to the Company

through a number of third parties associated with the Company employees and/or related

parties.”

       602.     Luckin’s undisclosed reliance on fabricated transactions to inflate its revenue and

expenses, and reliance on undisclosed related-party transactions to facilitate these fictitious

transactions, reflected material changes in Luckin’s mode of conducting its business that were

required to be disclosed under Item 101. The IPO and SPO Registration Statements violated Item

101 by failing to disclose these fabricated transactions.

       603.     The omissions concerning Luckin’s fabrication of revenue and expenses and

reliance on undisclosed related parties to facilitate these fictitious transactions also constituted

“known trends or uncertainties” and “unusual or infrequent events or transactions” that were

required to be disclosed under Item 303. As the IPO and SPO Registration Statements stated,

Luckin had purportedly “achieved rapid growth since [its] inception.” However, the IPO and SPO

Registration Statements acknowledged that “[i]f [Luckin’s] growth rates decline, investors’

perceptions of [its] business and prospects may be adversely affected and the trading price of the

ADSs could decline.” Thus, Luckin’s ability to sustain its previous growth rates was of critical



                                                246
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 254 of 263




importance to understanding Luckin’s prospects for the future, which is one of the principal

purposes of the disclosures required by Item 303. The IPO and SPO Registration Statements had

a duty to disclose Luckin’s overstatement of its revenues and expenses through fabricated

transactions, as these facts were “material events and uncertainties known to management that

would cause reported financial information not to be necessarily indicative of future operating

results or of future financial condition” and “important trends and risks . . . reasonably likely to

shape the future.” Because the IPO and SPO Registration Statements failed to make the requisite

disclosures, they failed to comply with Item 303.

       604.    The omissions concerning Luckin’s overstatement of revenue and expenses

through fabricated transactions, and reliance on undisclosed related-party transactions to facilitate

these transactions, also constituted “significant factors” that made the IPO and SPO “speculative

or risky.” As the IPO and SPO Registration Statements stated, material risks that posed serious

threats to the Company included Luckin’s “ability to ensure full compliance with relevant laws

and regulations” and the risk that Luckin would be subject to “allegations of a lack of effective

internal control over financial reporting resulting in financial and accounting irregularities

and mistakes, inadequate corporate governance policies or a lack of adherence thereto and, in

many cases, allegations of fraud”—the precise risk that materialized during the Class Period. As

a result, the IPO and SPO Registration Statements had a duty to disclose Luckin’s currently known

non-compliance with relevant laws and regulations, lack of effective internal control over financial

reporting resulting in accounting irregularities, and ongoing misstatements of revenue and

expenses, as these undisclosed factors made an investment in Luckin extremely risky. By failing

to disclose these risks, the IPO and SPO Registration Statements gave investors a materially false

or misleading impression of the Company’s real vulnerability to allegations of financial




                                                247
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 255 of 263




misconduct. Because the IPO and SPO Registration Statements failed to make the requisite

disclosures, they violated Item 503.

XIV. CAUSES OF ACTION UNDER THE SECURITIES ACT

                                           COUNT III
              Violation of Section 11 of the Securities Act Against All Defendants

       605.    Plaintiffs incorporate ¶¶ 435-604 by reference. This claim is premised on the

remedies available under Section 11 of the Securities Act and does not assert that the Underwriter

Defendants or Director Defendants acted with fraudulent intent.

       606.    The IPO and SPO Registration Statements contained untrue statements of material

fact, omitted to state other facts necessary to make the statements made in them not misleading,

and omitted facts required to be stated in them.

       607.    Defendants Lu, Qian, J. Liu, Guo, Schakel, Li, and E. Liu each signed the IPO

Registration Statement and caused it to be declared effective by the SEC on or about May 17,

2019. Defendants Shao and Meier both signed letters of consent, which were filed as exhibits to

the IPO Registration Statement, stating that, “[p]ursuant to Rule 438 under the Securities Act of

1933, as amended, I hereby consent to the references to my name in the Registration Statement on

Form F-1 . . . of the Company and any amendments thereto, which indicate that I have accepted

the nomination to become a director of the Company. I further agree that immediately upon the

Securities and Exchange Commission’s declaration of effectiveness of the Registration Statement,

I will serve as a member of the board of directors of the Company.” Defendants Lu, Qian, J. Liu,

Guo, Schakel, Li, E. Liu, Shao, and Meier each signed the SPO Registration Statement and caused

it to be declared effective by the SEC on or about January 10, 2020.




                                               248
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 256 of 263




       608.    Luckin is the registrant for the IPO and SPO and as issuer of the ADSs is strictly

liable to Plaintiffs and the Class for the misstatements and omissions contained in the IPO and

SPO Registration Statements.

       609.    Each of the Defendants named in this Count is responsible for and is liable for the

contents and dissemination of the IPO and SPO Registration Statement.

       610.    As a result of their roles with Luckin and their direct access to information

contradicting the statements in the IPO and SPO Registration Statements, the Executive

Defendants reasonably should have known of the untrue and misleading statements of material

fact contained in the IPO and SPO Registration Statements. Indeed, Luckin’s admissions establish

the Executive Defendants’ knowledge of many of the misrepresented and omitted material facts

alleged in this Count.

       611.    The Director Defendants likewise had access to internal reports and information

which, had they conducted reasonable due diligence, would have put them on notice of the untrue

and misleading statements of material fact contained in the IPO and SPO Registration Statements.

       612.    The Underwriter Defendants were obligated to conduct an adequate due diligence

investigation, and their negligent failure to do so was a substantial factor leading to the harm

complained of in this Count.

       613.    Together, the Defendants named in this Count caused the IPO and SPO Registration

Statements to be filed with the SEC and to be declared effective, resulting in the issuance and sale

of Luckin’s ADSs, which were purchased by Plaintiffs and the other members of the Class.

       614.    None of the Defendants named in this Count made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the IPO and SPO

Registration Statements were true and did not omit any material facts required to be stated in the




                                                249
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 257 of 263




Registration Statements or facts that were necessary to make the statements made in the

Registration Statements not false or misleading. By reason of the conduct alleged in this Count,

each Defendant named in this Count violated Section 11 of the Securities Act.

       615.    Plaintiffs acquired Luckin ADSs in or traceable to the IPO and SPO.

       616.    Plaintiffs and the Class have sustained damages as a result of the Securities Act

violations alleged in this Count.

       617.    At the time of Plaintiffs’ purchases of Luckin ADSs, Plaintiffs and other members

of the Class were without knowledge of the facts concerning the wrongful conduct alleged in this

Count and could not have reasonably discovered those facts.

       618.    Less than one year elapsed from the time that Plaintiffs discovered or reasonably

could have discovered the facts upon which the initial complaint filed in this action is based and

the time that complaint was filed. Less than three years have elapsed between the time that the

securities upon which this claim is brought were bona fide offered to the public and the time that

the initial complaint and this Complaint were filed.

                                         COUNT IV
                Violation of Section 12(a)(2) of the Securities Act Against the
                                   Underwriter Defendants

       619.    Plaintiffs incorporate ¶¶ 435-604 by reference. This claim is premised on the

remedies available under Section 12 of the Securities Act, and does not assert that the Underwriter

Defendants acted with fraudulent intent.

       620.    This claim is asserted by Louisiana Sheriffs against the Underwriter Defendants on

behalf of all persons who purchased from any of the Underwriter Defendants Luckin ADSs that

were issued in or traceable to either Luckin’s May 17, 2019 IPO or Luckin’s January 10, 2020

SPO.




                                               250
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 258 of 263




       621.      By means of the IPO and SPO Registration Statements, each of the Underwriter

Defendants offered, promoted, and sold Luckin ADSs in the IPO and SPO, and therefore is liable

under Section 12(a)(2) of the Securities Act for the misrepresentations and omissions contained in

the IPO and SPO Registration Statements.

       622.      The Underwriter Defendants failed to conduct a reasonable investigation and did

not possess a reasonable basis for the belief that the statements contained in the IPO or SPO

Registration Statements, and identified in ¶¶ 533-604 above were true, were without omissions of

material fact, and were not misleading.

       623.      By reason of the conduct alleged in this Count, each of the Underwriter Defendants

violated Section 12(a)(2) of the Securities Act.

       624.      Lead Plaintiff Louisiana Sheriffs and other members of the Class who purchased

Luckin ADSs from any of the Underwriter Defendants that were issued in or traceable to the IPO

or the SPO have sustained damages because the value of their Luckin ADSs has declined

precipitously.

       625.      Lead Plaintiff Louisiana Sheriffs, individually and on behalf of the Class, seeks the

remedies available under Section 12(a)(2) of the Securities Act for the Underwriter Defendants’

violations.

       626.      At the time of their purchases, Lead Plaintiff Louisiana Sheriffs and the Class were

without knowledge of the wrongful conduct alleged in this Count and could not have reasonably

discovered those facts more than one year before the filing of the initial complaint in this action.

The initial complaint was filed within three years of the time that the Underwriter Defendants first

sold Luckin ADSs to the investing public.




                                                   251
      Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 259 of 263




                                          COUNT V
                     Violation of Section 15 of the Securities Act Against
                    the Executive Defendants and the Director Defendants

       627.    Plaintiffs incorporate ¶¶ 435-604 by reference. This claim is premised on the

remedies available under Section 15 of the Securities Act, and does not assert that the Director

Defendants acted with fraudulent intent.

       628.    This Count is brought under Section 15 of the Securities Act against the Executive

Defendants and the Director Defendants.

       629.    Each of the Executive Defendants and each of the Director Defendants was a

control person of Luckin by virtue of his or her position as an owner, director or senior officer of

Luckin.

       630.    The Executive Defendants and Director Defendants oversaw all operations and

financial controls at Luckin and Luckin could not have completed the IPO or SPO without these

Defendants signing or authorizing their signatures on the IPO and SPO Registration Statements.

       631.    As alleged above in ¶¶ 41-46, the Director Defendants also had a series of direct or

indirect business or personal relationships with other directors or officers and major shareholders

of Luckin.

       632.    Less than one year elapsed from the time that Plaintiffs discovered or reasonably

could have discovered the facts upon which the initial complaint filed in this action is based and

the time that this Complaint was filed. Less than three years has elapsed between the time that the

securities upon which this claim is brought were bona fide offered to the public and the time that

the initial complaint and this Complaint were filed.

XV.    CLASS ACTION ALLEGATIONS APPLICABLE TO ALL CLAIMS

       633.     Plaintiffs bring this action on behalf of themselves and as a class action under

Federal Rules of Civil Procedure 23(a) and 23(b)(3) on behalf of a Class consisting of all persons


                                                252
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 260 of 263




and entities who purchased or otherwise acquired Luckin ADSs from May 17, 2019 through April

1, 2020, inclusive, including those who purchased ADSs in or traceable to the Company’s IPO on

or about May 17, 2019 or the Company’s SPO, on or about January 10, 2020, and were damaged

thereby.

       634.    Excluded from the Class are: (i) Defendants (as identified in this Complaint); (ii)

present or former executive officers of Luckin, members of Luckin’s Board of Directors, and

members of the immediate families of each of the foregoing (as defined in 17 C.F.R. § 229.404,

Instructions (1)(a)(iii) and (1)(b)(ii))); (iii) any of the foregoing individuals’ and entities’ legal

representatives, heirs, successors, or assigns; (iv) any entity in which Defendants have or had a

controlling interest; (v) any employee benefit plan of Luckin; or (vi) any affiliate of Luckin.

       635.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Luckin’s ADSs were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiffs at this time and

could only be ascertained through appropriate discovery, Plaintiffs believe that there are at least

thousands of members in the proposed Class. Following the SPO, Luckin had more than 53 million

ADSs outstanding and available for trading on the NASDAQ. Record owners and other members

of the Class may be identified from records maintained by Luckin and its transfer agent and may

be notified of the pendency of this action by mail, using a form of notice similar to that customarily

used in securities class actions.

       636.    Plaintiffs’ claims are typical of the claims of the other members of the Class as all

members of the Class purchased or otherwise acquired Luckin’s ADSs during the Class Period at

artificially inflated prices and were similarly affected by Defendants’ wrongful conduct that

violated the federal securities laws, as complained of in this Complaint.




                                                 253
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 261 of 263




        637.    Plaintiffs will fairly and adequately protect the interests of the other members of

the Class and have retained counsel competent and experienced in class action and securities

litigation. Plaintiffs have no interests that are adverse or antagonistic to the interests of other Class

members.

        638.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Because the damages suffered by individual members of the Class

may be relatively small, the expense and burden of individual litigation make it impracticable for

Class members individually to seek redress for the wrongful conduct alleged in this Complaint.

Plaintiffs know of no difficulty that will be encountered in managing this litigation that would

preclude maintaining it as a class action.

        639.    Common questions of law and fact exist as to all members of the Class, and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

            a. Whether Defendants violated the federal securities laws through the acts alleged in

                this Complaint;

            b. Whether Defendants’ statements to the investing public during the Class Period

                misrepresented or omitted material facts;

            c. Whether and to what extent the market prices of Luckin’s ADSs were artificially

                inflated or distorted during the Class Period due to the misrepresentations or

                omissions of material facts complained of in this Complaint;

            d. Whether the Defendants named under Section 10(b) of the Exchange Act acted with

                scienter;




                                                  254
       Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 262 of 263




            e. Whether reliance may be presumed under the fraud-on-the-market doctrine or the

                Affiliated Ute presumption; and

            f. Whether the members of the Class have sustained damages as a result of the

                conduct complained of in this Complaint, and if so, the proper measure of damages.

        640.    The prosecution of separate actions by individual Class members would create the

risk of inconsistent or varying adjudications with respect to the individual Class members, which

would establish incompatible standards of conduct for Defendants, or adjudications with respect

to individual Class members that would, as a practical matter, be dispositive of the interests of the

other Class members who are not parties to the adjudications or substantially impair their ability

to protect their interests.

        641.    Defendants have acted on grounds generally applicable to the Class with respect to

the matters complained of in this Complaint, thereby making appropriate the relief sought in this

Complaint with respect to the Class as a whole.

XVI. PRAYER FOR RELIEF

        642.    WHEREFORE, Plaintiffs pray for relief and judgment, including:

            a. Awarding compensatory damages against all Defendants, jointly and severally, for

                all damages sustained as a result of Defendants’ wrongdoing, in an amount to be

                proven at trial, including interest on the damages, as allowed by law;

            b. Awarding extraordinary, equitable, or injunctive relief as permitted by law

                (including, but not limited to, rescission);

            c. Awarding Plaintiffs their costs and expenses incurred in this Action, including

                reasonable counsel fees and expert fees; and

            d. Awarding such other and further relief as may be just and proper.




                                                  255
     Case 1:20-cv-01293-LJL Document 150 Filed 09/24/20 Page 263 of 263




XVII. JURY TRIAL DEMANDED

      643.   Plaintiffs demand a trial by jury.



DATED: September 24, 2020                   Respectfully submitted,

                                             KESSLER TOPAZ MELTZER
                                             & CHECK, LLP

                                             S/ Sharan Nirmul
                                             Sharan Nirmul
                                             Gregory M. Castaldo
                                             Richard A. Russo, Jr.
                                             Lisa M. Port
                                             Nathan A. Hasiuk
                                             280 King of Prussia Road
                                             Radnor, PA 19087
                                             Telephone: (610) 667-7706
                                             Facsimile: (610) 667-7056
                                             snirmul@ktmc.com
                                             gcastaldo@ktmc.com
                                             rrusso@ktmc.com
                                             llambport@ktmc.com
                                             nhasiuk@ktmc.com

                                             BERNSTEIN LITOWITZ BERGER
                                             & GROSSMANN LLP
                                             Salvatore J. Graziano
                                             John Rizio-Hamilton
                                             Jai Chandrasekhar
                                             Kate W. Aufses
                                             1251 Avenue of the Americas
                                             New York, New York 10020
                                             Telephone: (212) 554-1400
                                             Facsimile: (212) 554-1444
                                             salvatore@blbglaw.com
                                             johnr@blbglaw.com
                                             jai@blbglaw.com
                                             kate.aufses@blbglaw.com

                                             Counsel for Lead Plaintiffs Sjunde AP-
                                             Fonden and Louisiana Sheriffs’ Pension &
                                             Relief Fund and Lead Counsel for the Putative
                                             Class



                                              256
